Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 1 of 228




                   EXHIBIT A
       Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 2 of 228


Prepare. Protect. Prevail.

                                                                                 THE
                                                                                 THE
                                                                                 HARTFORD
                                                                                 Business Insurance
                                                                                 Employee Benefits
                                                                                 Auto
                                                                                 Home
                                                                                 Halle




July 10, 2020


Re:       Insured:                   LEAL, INC. AND MICON PROPERTIES, LTD.
          Policy Number:             33 SBA AD3737
          Policy Term:               06/17/2019 —
                                                – 06/17/2020
          Writing Company:           TWIN CITY FIRE INSURANCE COMPANY

          This will verify that, to the best of the undersigned's knowledge, the attached is a
          complete and accurate representation of insurance policy referenced above. Documents
          and/or information produced herewith are kept and maintained in the ordinary course of
          business.




Kyona Lawrence
Operations Support Specialist
Clinton Business Center
Hartford Office Location




                                                                              301 Woods Park Dr.
                                                                               Clinton, NY 13323
                                                                          Toll Free: 888-525-2652
                                                                               Fax: 866-809-1178
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 3 of 228

                                                                                       v




          IMPORTANT NOTICE TO OUR POLICYHOLDERS

     ENCLOSED IS YOUR SPECTRUM POLICY FROM THE HARTFORD. WE ARE PROVIDING YOU WITH A
     COMPLETE SET OF POLICY FORMS, NOTICES AND BROCHURES.           IN THE INTEREST OF PAPER
     CONSERVATION AND TO REDUCE EXPENSES, AT RENEWAL OF THIS POLICY WE WILL BE PROVIDING
     YOU ONLY WITH THOSE DOCUMENTS WHICH HAVE CHANGED FROM THOSE NOW BEING PROVIDED.
     _______________________________________________________________
     YOU  SHOULD RETAIN ALL OF THESE DOCUMENTS INDEFINITELY SO THAT YOU WILL HAVE A
     COMPLETE SET OF POLICY FORMS AT ALL TIMES FOR YOUR REFERENCE.

     IF YOU HAVE QUESTIONS, OR IF AT ANY TIME YOU NEED COPIES OF ANY OF THE FORMS LISTED ON
     YOUR POLICY, PLEASE CALL YOUR HARTFORD AGENT OR BROKER, OR THE OFFICE OF THE
     HARTFORD IDENTIFIED ON YOUR POLICY, AS APPROPRIATE.




Form SS 83 13 01 97
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 4 of 228

                         Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs.

Shortly, you will receive your first bill from us. You are receiving this Notice so you know
what to expect as a valued customer of The Hartford. Should you have any questions after
reviewing this information, please contact us at 866-467-8730, and we will be happy to
assist you.

o Your total policy premium will appear on your policy’s
                                                policy's Declarations Page. You will be billed based on the payment
  plan you selected.

o You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
  received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o If you selected installment billing, any credit or additional premium due as the result of a change made to your
  policy, will be spread over the remaining billing installments. Additional premium due as a result of an audit will be
  billed in full on your next bill date following the completion of the audit.

o If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
  withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
  amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days
  prior to the scheduled withdrawal date at the telephone number shown below.

o If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account
  may qualify for our "Equal Installment" feature. This means that the percentage due for each installment, including
  the initial renewal installment, will be the same throughout the policy term —– helping you better manage cash flow.
  Equal installments will continue as long as you pay your premiums on time and no cancellation notices are issued
  for any policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based
  on the payment plan you selected, which includes a higher initial installment amount.

o If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
                policy’s renewal date. If your insurance needs change, please contact us at least 60 days prior to your
  prior to your policy's
  renewal date so we can properly address any adjustments needed.

o One bill convenience -- you have the option of combining all eligible Hartford policies on one single bill allowing
  you to make one payment for all policies on your account as payments are due.

You’re In Control
You're

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your
payments are made ... …

o Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
  account. This option saves you money by reducing the amount of the installment service fee.
o Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure!
o Pay by Check: Send a check with your remittance stub in the envelope provided with your bill.
o Pay by Phone: Call toll-free 1-866-467-8730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1-866-467-8730 - 7AM —
                            – 7PM CST. We look forward to being of service to you.




Form 100722 11th Rev. Printed in U.S.A.
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 5 of 228




                        IMPORTANT NOTICE TO POLICYHOLDERS
                 THE HARTFORD CYBER CENTER WEBSITE ACCESS

Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a business owner's policy from The Hartford, (your Policy
was issued by The Hartford writing company identified on your policy Declarations page) which includes access to
The Hartford Cyber Center. This portal was created because we recognize that businesses face a variety of
cyber-related exposures and need help managing the related risks. These exposures include data breaches,
computer virus attacks and cyber extortion threats.

Through The Hartford Cyber Center, you have access to:
    o  A panel of third party incident response service providers
    o  Third party cybersecurity pre-incident service providers and a list of approved services to help protect
       your business before a cyber-threat occurs
   o Risk management tools, including self-assessments, best practice guides, templates, sample incident
       response plans, and data breach cost calculators
   o White papers, blogs and webinars from leading privacy and security practitioners
   o Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
   1. Visit www.thehartford.com/cybercenter
   2. Enter policyholder information
   3. Access code: 952689
   4. Login to The Hartford Cyber Center

This Notice does not amend or otherwise affect the provisions of your business owner's policy.
Coverage Options:
The Hartford offers a variety of endorsements to your business owner's policy that can help protect your business
from a broad range of cyber-related threats. Please review your coverage with your insurance agent or broker to
determine the most appropriate cyber coverages and limits for your business.
Claims Reporting:
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.
Please be aware that:
     o The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
         Please do not share the access code with anyone outside your organization.
     o Registration is required to access the Cyber Center. You may register as many users as necessary.
     o Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
         as required under your insurance policy. Read your insurance policy and discuss any questions with your
         agent or broker.
The Hartford Cyber Center provides third party service provider references and materials for educational
purposes only. The Hartford does not specifically endorse any such service provider within The Hartford Cyber
Center and hereby disclaims all liability with respect to use of or reliance on such service providers. All service
providers are independent contractors and not agents of The Hartford. The Hartford does not warrant the
performance of the service providers, even if such services are covered under your Business Owners Policy. We
strongly encourage you to conduct your own assessments of the service providers' services and the fitness or
adequacy of such services for your particular needs.

Form SS 89 93 07 16                                                                                   Page 1
                                                                                                           1 of 1
                                                                                                                1
                                              © 2016, The Hartford
      Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 6 of 228




Spectrum®               ®




Business Owner’s
         Owner's Policy




                                     THE
                                     I ET&
                                     HARTFORD
Form SS 00 01 03 14                                              Page 1
                                                                      1 of 1
                                                                           1
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 7 of 228




                                                                         THE
                                                                        HARTFORD


                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford’s
                                             Hartford's producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 8 of 228
POLICY NUMBER: 33 SBA AD3737




        THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
        RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                INSURANCE ACT.



            DISCLOSURE PURSUANT TO TERRORISM RISK
                        INSURANCE ACT

                                                       SCHEDULE

Terrorism Premium:
$           $151.00




A. Disclosure Of Premium                                                 United States or to influence the policy or
   In accordance with the federal Terrorism Risk                         affect the conduct of the United States
   Insurance Act, as amended (TRIA), we are required                     Government by coercion
   to provide you with a notice disclosing the portion of      C. Disclosure Of Federal Share Of Terrorism
   your premium, if any, attributable to coverage for             Losses
   "certified acts of terrorism" under TRIA. The portion           The United States Department of the Treasury will
   of your premium attributable to such coverage is                reimburse insurers for a portion of insured losses,
   shown in the Schedule of this endorsement.                      as indicated in the table below, attributable to
B. The following definition is added with respect to the           "certified acts of terrorism" under TRIA that exceeds
   provisions of this endorsement:                                 the applicable insurer deductible:
   1. A "certified act of terrorism" means an act that is               Calendar Year              Federal Share of
       certified by the Secretary of the Treasury, in                                              Terrorism Losses
       accordance with the provisions of TRIA, to be
       an act of terrorism under TRIA. The criteria                           2015                        85%
       contained in TRIA for a "certified act of                              2016                        84%
       terrorism" include the following:
                                                                              2017                        83%
       a. The act results in insured losses in excess
             of $5 million in the aggregate, attributable to                  2018                        82%
             all types of insurance subject to TRIA; and                      2019                        81%
       b. The act results in damage within the United                    2020 or later                    80%
             States, or outside the United States in the
             case of certain air carriers or vessels or the        However, if aggregate industry insured losses under
             premises of an United States mission; and             TRIA exceed $100 billion in a calendar year, the
       c. The act is a violent act or an act that is               Treasury shall not make any payment for any
             dangerous to human life, property or                  portion of the amount of such losses that exceeds
             infrastructure and is committed by an                 $100 billion. The United States government has not
             individual or individuals as part of an effort        charged any premium for their participation in
             to coerce the civilian population of the              covering terrorism losses.


Form SS 83 76 01 15                                                                                           Page 1
                                                                                                                   1 of 2
                                                 © 2015 , The Hartford
               (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 9 of 228

D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to
   "certified acts of terrorism" under TRIA exceed $100
   billion in a calendar year and we have met, or will
   meet, our insurer deductible under TRIA, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceed $100 billion. In
   such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicability or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form, Coverage Part or Policy.
F. All other terms and conditions remain the same.




Form SS 83 76 01 15                                                            Page 2 of 2
37     ThisCase  3:20-cv-00917-AVC
            Spectrum Policy consists of theDocument    40-3
                                            Declarations,      FiledForms,
                                                          Coverage    04/07/21
                                                                            Common Page
                                                                                     Policy10Conditions
                                                                                               of 228 and any
37     other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
AD     insurance company of The Hartford Insurance Group shown below.
SBA
INSURER:  TWIN CITY FIRE INSURANCE COMPANY
          ONE HARTFORD PLAZA,
                       PLAZA, HARTFORD,
                              HARTFORD, CT 06155
COMPANY CODE: 7
                                                                                         THE
Policy Number:     33 SBA AD3737       SA
                                                                                        HARTFORD
SPECTRUM POLICY DECLARATIONS

Named Insured and Mailing Address:             LEAL,
                                               LEAL   INC. AND
                                                    , INC.
(No., Street, Town, State, Zip Code)                  PROPERTIES,
                                               MICON PROPERTIES,   LTD.
                                                                   LTD.
                                                2128 ARLINGTON AVE
                                                COLUMBUS            OH 43221
                                                                        43221

Policy Period:                 From        06/17/19           To     06/17/20         365 DAYS
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker: THOMAS FENNER WOODS AGENCY INC
Code: 881697

Previous Policy Number:         NEW

Named Insured is: CORPORATION

Audit Period: NON-AUDI
              NON-AUDITABLE
                       TABLE

Type of Property Coverage: SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.
 ____________________________________________________________________________________________________________________
TOTAL ANNUAL PREMIUM IS:                            $7,985                   APPLIED: PAID IN FULL
                                                                    DISCOUNT APPLIED:




______________________________________________________________________________________________


                       Countersigned by                                                            06/14/19
                                                   Authorized Representative                        Date




Form SS 00 02 12 06                                          Page 001 (CONTINUED
                                                                      (CONTINUED ON NEXT PAGE)PAGE)
Process Date: 06/14/19                                                  Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 11 of 228

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

          001
Location: 001          Building: 001

2128 ARLINGTON AVE
COLUMBUS           OH 43221

Description of Business:
CLOTHING STORE -   - LADIES &
                            & GIRLS



Deductible: $ 1,000
              1,000 PER OCCURRENCE



BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

    REPLACEMENT COST                                  $ 2,700,000
                                                        2,700,000




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $     450,000
                                                            450,000



 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE


MONEY AND SECURITIES
INCREASED LIMITS
 INSIDE THE PREMISES                                  $      20,000
                                                             20,000
 OUTSIDE THE PREMISES                                 $      10,000
                                                             10,000



MORTGAGE    HOLDER:
            HOLDER:     APPLIES




Form SS 00 02 12 06                                          Page 002 (CONTINUED
                                                                       (CONTINUED ON NEXT PAGE)PAGE)
Process Date: 06/14/19
              06/14/19                                              Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 12 of 228

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

ORDINANCE OR LAW COVERAGE:
FORM SS 04 15

  UNDAMAGED PART COVERAGE
  DEMOLITION COST COVERAGE                            $      250,000
  INCREASED COST COVERAGE                             $      250,000
STRETCH PLUS COVERAGE:FORM SS 04 88
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.


        FUNGI, BACTERIA OR VIRUS
LIMITED FUNGI,                                        $      50,000
COVERAGE:
           93
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
                   COVERAGE,
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form SS 00 02 12 06                                        Page 003 (CONTINUED ON NEXT PAGE)
Process Date: 06/14/19
              06/14/19                                                Policy Expiration Date: 06/17/20
                                                                                              06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 13 of 228

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS

                     EXTRA EXPENSE
BUSINESS INCOME AND EXTRA
COVERAGE                                   12 MONTHS ACTUAL LOSS SUSTAINED
COVERAGE INCLUDES THE FOLLOWING
         EXTENSIONS:
COVERAGE EXTENSIONS:

                AUTHORITY:
ACTION OF CIVIL AUTHORITY:                 30 DAYS
                  INCOME:
EXTENDED BUSINESS INCOME:                  30 CONSECUTIVE DAYS

EQUIPMENT BREAKDOWN COVERAGE
DEDUCTIBLE:
DEDUCTIBLE:   $1,000 FORM:
                     FORM: SS 40 65
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
     TO:
              BREAKDOWN,
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION

THIS ADDITIONAL COVERAGE INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                     $    50,000
  EXPEDITING EXPENSES                      $    50,000
MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY
IDENTITY RECOVERY COVERAGE                 $    15,000
                                                15,000
FORM SS 41 12
HIRED CAR PHYSICAL DAMAGE COVERAGE
FORM SS 04 84
LIMIT PER ACCIDENT                         $    50,000
  DEDUCTIBLE: $1,000
  DEDUCTIBLE: $1,000

           VANDALISM:
ELECTRONIC VANDALISM:
  WEB SITE AND INTERNET SERVICES
    INTERRUPTION                               $50,000
  DENIAL OF SERVICE ATTACK                     $10,000
  WEB SITE VANDALISM                           $ 2,500
                                                 2,500
  GOOD FAITH ADVERTISING EXPENSE               $ 5,000
                                                 5,000
WAITING PERIOD:
        PERIOD: 12 HOURS
FORM SS 40 08




Form SS 00 02 12 06                            Page 004 (CONTINUED
                                                        (CONTINUED ON NEXT PAGE)PAGE)
Process Date:06/14  /1 9
        Date:06/14/19                                       Policy Expiration Date: 06/17/20
                                                                                    06/17/20
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 14 of 228

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS (Continued)

BUSINESS INCOME FOR CLOUD SRVC           $    25,000
                                              25,000
INTERRUPTION
FORM:
FORM: SS 41 84

EMPLOYEE DISHONESTY COVERAGE   -         $   100,000
                                             100,000
         ERISA
EXCLUDES ERI SA
FORM:
FORM: SS 42 01
DEDUCTIBLE: $
DEDUCTIBLE:      500
FRAUDULENT TRANSFER COVERAGE             $    30,000
                                              30,000
FORM:
FORM: SS 42 03




Form SS 00 02 12 06                          Page 005 (CONTINUED
                                                      (CONTINUED ON NEXT PAGE)PAGE)
Process Date: 06/14/19
              06/14/19                                  Policy Expiration Date: 06/17/20
                                                                                06/17/20
      Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 15 of 228
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737


BUSINESS LIABILITY                                         LIMITS OF INSURANCE

  LIABILITY AND MEDICAL EXPENSES                           $2,000,000

  MEDICAL EXPENSES - ANY ONE PERSON                        $     10,000

  PERSONAL AND ADVERTISING INJURY                          $2,000,000


  DAMAGES TO PREMISES RENTED TO YOU                        $1,000,000
      ANY ONE PREMISES

  AGGREGATE LIMITS
      PRODUCTS-COMPLETED OPERATIONS                        $4,000,000

        GENERAL AGGREGATE                                  $4,000,000

  EMPLOYMENT PRACTICES LIABILITY
  COVERAGE: FORM SS 09 01

  EACH CLAIM LIMIT                                         $     10, 000
                                                                 10,000

        DEDUCTIBLE - EACH CLAIM LIMIT
        NOT APPLICABLE

  AGGREGATE LIMIT                                          $     10, 000
                                                                 10,000

  RETROACTIVE DATE: 06172019


This Employment Practices Liability Coverage contains claims made coverage. Except as may be otherwise
provided herein, specified coverages of this insurance are limited generally to liability for injuries for which claims are
first made against the insured while the insurance is in force. Please read and review the insurance carefully and
discuss the coverage with your Hartford Agent or Broker.

The Limits of Insurance stated in this Declarations will be reduced, and may be completely exhausted, by the payment
of "defense expense" and, in such event, The Company will not be obligated to pay any further "defense expense" or
sums which the insured is or may become legally obligated to pay as "damages".

BUSINESS LIABILITY         OPTIONAL
COVERAGES
HIRED/NON-OWNED        AUTO LIABILITY                      $2,000,000
UMBRELLA LIABILITY -
                   - SEE
SCHEDULE ATTACHED




Form SS 00 02 12 06                                            Page 006 (CONTINUED
                                                               Page006  (CONTINUED        ON NEXT PAGE)
                                                                                                    PAGE)
Process Date: 06/14/19                                                        Policy Expiration Date: 06/17/20
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 16 of 228


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737

BUSINESS LIABILITY OPTIONAL COVERAGES     LIMITS OF INSURANCE
   (Continued)

EMPLOYEE BENEFITS LIABILITY
COVERAGE: FORM SS 40 50
  EACH CLAIM                             $2,000,000
  AGGREGATE                              $4,000,000

EMPLOYERS LIABILITY AND STOP GAP
  BODILY INJURY BY ACCIDENT
   EACH ACCIDENT                         $1,000,000
  BODILY INJURY BY DISEASE
   EACH EMPLOYEE                         $1,000,000
  BODILY INJURY BY DISEASE
   POLICY LIMIT                          $1,000,000
  APPLICABLE TO LOCATIONS IN THE
  FOLLOWING STATE(S):
          OHIO

CYBERFLEX COVERAGE
FORM SS 40 26

UNMANNED AIRCRAFT LIABILITY
FORM: SS 42 06




Form SS 00 02 12 06                         Page 007 (CONTINUED ON NEXT PAGE)
Process Date: 06/14/19                                  Policy Expiration Date: 06/17/20
               Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 17 of 228

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 33 SBA AD3737




     MORTGAGE HOLDER      :                        TALMER BANK AND TRUST
                                                   P.O. BOX 2568
                                                   COPPELL, TX. 75019
               LOAN NUMBER:                        567556215




Form Numbers of Forms and Endorsements that apply:


SS   00   01   03   14   SS   00   05   10   08   SS   00   07   07   05       SS   00   08   04   05
SS   00   60   09   15   SS   00   61   09   15   SS   00   64   09   16       SS   84   17   09   07
SS   01   51   01   09   SS   42   06   03   17   SS   04   15   07   05       SS   04   19   04   09
SS   04   22   07   05   SS   04   30   07   05   SS   04   38   09   09       SS   04   39   07   05
SS   04   41   03   18   SS   04   42   03   17   SS   04   44   07   05       SS   04   45   07   05
SS   04   46   09   14   SS   04   47   04   09   SS   04   78   12   17       SS   04   80   03   00
SS   04   84   09   09   SS   04   86   03   00   SS   04   88   09   07       SS   40   08   10   08
SS   40   18   07   05   SS   40   26   03   17   SS   40   50   10   08       SS   40   65   07   05
SS   40   93   07   05   SS   41   12   12   17   SS   41   51   10   09       SS   41   63   06   11
SS   41   84   03   16   SS   42   01   03   17   SS   42   03   03   17       IH   10   01   09   86
SS   05   47   09   15   SS   51   11   03   17   SS   06   18   06   13       SS   09   01   12   14
SS   09   16   12   14   SS   09   67   09   14   SS   09   70   12   14       SS   09   71   12   14
SS   50   19   01   15   SS   00   46   03   16   IH   99   40   04   09       IH   99   41   04   09
SX   80   01   06   97   SS   83   76   01   15   SS   89   93   07   16




Form SS 00 02 12 06                                         Page 008
Process Date: 06/14/19                                                     Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 18 of 228




                                STRETCH PLUS SUMMARY
SUMMARY OF COVERAGE LIMITS

This is a summary of the Coverages and the Limits of Insurance provided by the Stretch Plus Coverage form
SS 04 88 which is included in this policy. No coverage is provided by this summary. Refer to coverage form
SS 04 88 to determine the scope of your insurance protection.

The Limit of Insurance for the following Additional Coverages are in addition to any other limit of insurance provided
under this policy:

    Coverage                                                           Lim
                                                                       Limitit
    Accounts Receivable —  – On/Off-Premises                           $ 50,000
    Brands and Labels                                                  Up to Business Personal Property Limit
    Claim Expenses                                                     $ 10,000
    Computer Fraud                                                     $ 5,000
    Computers and Media                                                $ 50,000
    Contract Penalty                                                   $ 1,000
    Debris Removal                                                     $ 25,000
    Employee Dishonesty (including ERISA)                              $ 25,000
    Fine Arts                                                          $ 25,000
    Forgery                                                            $ 25,000
    Laptop Computers —  – Worldwide Coverage                           $ 10,000
    Off Premises Utility Services —
                                  – Direct Damage                      $ 25,000
    Outdoor Signs                                                      Full Value
    Pairs or Sets                                                      Up to Business Personal Property Limit
    Personal Property of Others                                        $ 10,000
    Property at Other Premises                                         $ 25,000
    Salespersons’ Samples
    Salespersons'                                                      $ 25,000
    Sewer and Back Up                                                  Included up to Covered Property Limits
    Sump Overflow or Sump Pump Failure                                 $ 50,000
    Temperature Change                                                 $ 25,000
    Tenant Building Coverage-Required by Lease                         $ 20,000
    Transit Property in the Care of Carriers for Hire                  $ 10,000
    Unauthorized Business Card Use                                     $ 5,000
    Valuable Papers and Records —   – On/Off-Premises                  $ 50,000

The Limits of Insurance for the following Coverage Extensions are a replacement of the Limit of Insurance provided
under the Standard Property Coverage Form or the Special Property Coverage Form, whichever applies to the policy:

    Coverage                                                           Limit
    Newly Acquired or Constructed Property —
                                           – 180 Days
            Building                                                   $1,000,000
            Business Personal Property                                 $ 500,000
           Business Income and Extra Expense                           $ 500,000
    Outdoor Property                                                   $ 25,000 aggregate/ $1,000 per item
    Personal Effects                                                   $ 25,000
    Property Off-Premises                                              $ 50,000




Form SS 84 17 09 07                                                                                     Page 1
                                                                                                             1 of 2
                                                © 2007, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 19 of 228

The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits of
Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Limit of
Insurance provided under this policy:

    Coverage                                                           Limit
    Business Income Extension for Off-Premises Utility Services        $ 50,000
    Business Income Extension for Web Sites                            $ 50,000/7 days
    Business Income from Dependent Properties                          $ 50,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever
applies to the policy:

    Coverage                                                           Limit
    Extended Business Income                                           90 Days

The following changes apply only if the Special Property Coverage Form applies to this policy. The Limits of Insurance
for the following Additional Coverages are a replacement of the limit of insurance provided under the Special Property
Coverage form:

    Coverage                                                           Limit
    Precious Metal Theft Payment Changes                               $ 25,000
    Theft of Patterns, Dies, Molds and Forms                           Up to Business Personal Property Limit

The following changes apply to Loss Payment Conditions:

    Coverage                                                           Limit
    Valuation Changes
       Commodity Stock                                                 Included
       "Finished Stock"                                                Included
       Mercantile Stock - Sold                                         Included




Page 2 of 2                                                                                   Form SS 84 17 09 07
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 20 of 228




                      COMMON POLICY CONDITIONS




Form SS 00 05 10 08
                                    © 2008, The Hartford
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 21 of 228

                              QUICK REFERENCE - SPECTRUM POLICY

                                         DECLARATIONS
                                              and
                                    COMMON POLICY CONDITIONS


I.    DECLARATIONS

      Named Insured and Mailing Address
      Policy Period
      Description and Business Location
      Coverages and Limits of Insurance


II.   COMMON POLICY CONDITIONS                                  Beginning on Page

      A. Cancellation                                                   1
                                                                        1
      B. Changes                                                        1
                                                                        1
      C. Concealment, Misrepresentation Or Fraud                        2
      D. Examination Of Your Books And Records                          2
      E. Inspections And Surveys                                        2
      F. Insurance Under Two Or More Coverages                          2
      G. Liberalization                                                 2
      H. Other Insurance - Property Coverage                            2
      I.   Premiums                                                     2
      J. Transfer Of Rights Of Recovery Against Others To Us            2
      K. Transfer Of Your Rights And Duties Under This Policy           3
      L. Premium Audit                                                  3




Form SS 00 05 10 08
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 22 of 228




                             COMMON POLICY CONDITIONS
All coverages of this policy are subject to the following conditions.


A. Cancellation                                                                 (5) Failure to:
    1. The first Named Insured shown in the                                         (a) Furnish necessary heat, water,
       Declarations may cancel this policy by mailing                                   sewer service or electricity for 30
       or delivering to us advance written notice of                                    consecutive days or more, except
       cancellation.                                                                    during a period of seasonal
    2. We may cancel this policy by mailing or                                          unoccupancy; or
       delivering to the first Named Insured written                                (b) Pay property taxes that are owing
       notice of cancellation at least:                                                 and have been outstanding for
       a. 5 days before the effective date of                                           more than one year following the
            cancellation if any one of the following                                    date due, except that this
            conditions exists at any building that is                                   provision will not apply where you
            Covered Property in this policy:                                            are in a bona fide dispute with the
                                                                                        taxing authority regarding payment
            (1)
            (1)   The building has been vacant or                                       of such taxes.
                  unoccupied 60 or more consecutive
                  days. This does not apply to:                             b. 10 days before the effective date of
                                                                               cancellation if we cancel for nonpayment
                  (a) Seasonal unoccupancy; or                                 of premium.
                  (b) Buildings in     the course       of                  c. 30 days before the effective date of
                      construction,     renovation      or                     cancellation if we cancel for any other
                      addition.                                                reason.
                  Buildings with 65% or more of the                     3. We will mail or deliver our notice to the first
                  rental units or floor area vacant or                     Named Insured's last mailing address known
                  unoccupied        are      considered                    to us.
                  unoccupied under this provision.
                                                                        4. Notice of cancellation will state the effective
            (2) After damage by a Covered Cause of                         date of cancellation. The policy period will end
                Loss, permanent repairs to the                             on that date.
                building:
                                                                        5. If this policy is canceled, we will send the first
                  (a) Have not started; and                                Named Insured any premium refund due.
                  (b) Have not been contracted for,                        Such refund will be pro rata. If the first Named
                  within 30 days of initial payment of                     Insured cancels, the refund may be less than
                  loss.                                                    pro rata. The cancellation will be effective even
                                                                           if we have not made or offered a refund.
            (3) The building has:
            (3)
                                                                        6. If notice is mailed, proof of mailing will be
                (a) An outstanding order to vacate;                        sufficient proof of notice.
                  (b) An outstanding demolition order;            B. Changes
                      or
                                                                        This policy contains all the agreements between you
                  (c) Been   declared      unsafe      by               and us concerning the insurance afforded. The first
                      governmental authority.                           Named Insured shown in the Declarations is
            (4) Fixed and salvageable items have                        authorized to make changes in the terms of this policy
                been or are being removed from the                      with our consent. This policy's terms can be
                building and are not being replaced.                    amended or waived only by endorsement issued
                This does not apply to such removal                     by us and made a part of this policy.
                that is necessary or incidental to any
                renovation or remodeling.




Form SS 00 05 10 08                                                                                                 1 of 3
                                                                                                               Page 1
                                                 © 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 23 of 228
COMMON POLICY CONDITIONS

C. Concealment, Misrepresentation Or Fraud                           due from that other insurance, whether you can
   This policy is void in any case of fraud by you as it             collect on it or not. But we will not pay more than
   relates to this policy at any time. It is also void if you        the applicable Limit of Insurance.
   or any other insured, at any time, intentionally conceal     I.   Premiums
   or misrepresent a material fact concerning:                       1. The first Named Insured shown in the
    1. This policy;                                                     Declarations:
    2. The Covered Property;                                             a. Is responsible for the payment of all
    3. Your interest in the Covered Property; or                            premiums; and
    4. A claim under this policy.                                        b. Will be the payee for any return premiums
                                                                            we pay.
D. Examination Of Your Books And Records
                                                                     2. The premium shown in the Declarations was
    We may examine and audit your books and                             computed based on rates in effect at the time
    records as they relate to the policy at any time                    the policy was issued. If applicable, on each
    during the policy period and up to three years                      renewal, continuation or anniversary of the
    afterward.                                                          effective date of this policy, we will compute
E. Inspections And Surveys                                              the premium in accordance with our rates and
    1. We have the right but are not obligated to:                      rules then in effect.
        a. Make inspections and surveys at any time;                 3. With our consent, you may continue this policy
                                                                        in force by paying a continuation premium for
        b. Give you reports on the conditions we find;                  each successive one-year period. The
        and                                                             premium must be:
        c. Recommend changes.                                           a. Paid to us prior to the anniversary date; and
    2. Any inspections,       surveys, reports or                        b. Determined in accordance with Paragraph
       recommendations will relate only to insurability                     2. above.
       and the premiums to be charged. We do not
       make safety inspections.         We do not                        Our forms then in effect will apply. If you do
       undertake to perform the duty of any person or                    not pay the continuation premium, this policy
       organization to provide for the health or safety                  will expire on the first anniversary date that we
       of any person. We do not represent or warrant                     have not received the premium.
       that conditions:                                              4. Changes in exposures or changes in your
        a. Are safe or healthful; or                                    business operation, acquisition or use of
                                                                        locations that are not shown in the Declarations
         b. Comply with laws, regulations, codes or                     may occur during the policy period. If so, we may
            standards.                                                  require an additional premium. That premium will
    3. This condition applies not only to us, but also                  be determined in accordance with our rates and
       to any rating, advisory, rate service or similar                 rules then in effect.
       organization    which      makes      insurance          J. Transfer Of Rights Of Recovery Against Others
       inspections,      surveys,      reports       or            To Us
       recommendations on our behalf.
                                                                     Applicable to Property Coverage:
F. Insurance Under Two Or More Coverages
                                                                     If any person or organization to or for whom we
    If two or more of this policy's coverages apply to               make payment under this policy has rights to
    the same loss or damage, we will not pay more                    recover damages from another, those rights are
    than the actual amount of the loss or damage.                    transferred to us to the extent of our payment.
G. Liberalization                                                    That person or organization must do everything
   If we adopt any revision that would broaden the                   necessary to secure our rights and must do
   coverage under this policy without additional                     nothing after loss to impair them. But you may
   premium within 45 days prior to, or at any time                   waive your rights against another party in writing:
   during, the policy period, the broadened coverage                 1. Prior to a loss to your Covered Property; or
   will immediately apply to this policy.                            2. After a loss to your Covered Property only if, at
H. Other Insurance - Property Coverage                                  time of loss, that party is one of the following:
    If there is other insurance covering the same loss
    or damage, we will pay only for the amount of
    covered loss or damage in excess of the amount




Page 2 of 3                                                                                      Form SS 00 05 10 08
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 24 of 228
                                                                                     COMMON POLICY CONDITIONS

       a. Someone insured by this insurance;                     appointed, anyone having proper temporary
       b. A business firm:                                       custody of your property will have your rights and
                                                                 duties but only with respect to that property.
             (1) Owned or controlled by you; or
                                                             L. Premium Audit
             (2) That owns or controls you; or
                                                                 a. We will compute all premiums for this policy in
       c. Your tenant.                                              accordance with our rules and rates.
   You may also accept the usual bills of lading or              b. The premium amount shown in the
   shipping receipts limiting the liability of carriers.            Declarations is a deposit premium only. At the
   This will not restrict your insurance.                           close of each audit period we will compute the
K. Transfer Of Your Rights And Duties Under This                    earned premium for that period.           Any
   Policy                                                           additional premium found to be due as a result
                                                                    of the audit are due and payable on notice to
   Your rights and duties under this policy may not be              the first Named Insured.       If the deposit
   transferred without our written consent except in                premium paid for the policy term is greater
   the case of death of an individual Named Insured.                than the earned premium, we will return the
   If you die, your rights and duties will be transferred           excess to the first Named Insured.
   to your legal representative but only while acting            c. The first Named Insured must maintain all
   within the scope of duties as your legal                         records related to the coverage provided by
   representative. Until your legal representative is               this policy and necessary to finalize the
                                                                    premium audit, and send us copies of the
                                                                    same upon our request.



Our President and Secretary have signed this policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.




                                                                    Ci?               112,6,0t
     Lisa Levin, Secretary                                           Douglas Elliot, President




Form SS 00 05 10 08                                                                                  Page 3 of 3
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 25 of 228




               SPECIAL PROPERTY COVERAGE FORM




Form SS 00 07 07 05
                                   © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 26 of 228


                                    QUICK REFERENCE
                              SPECIAL PROPERTY COVERAGE FORM
                                READ YOUR POLICY CAREFULLY


SPECIAL PROPERTY COVERAGE FORM                                 Beginning on Page

A.   COVERAGES                                                         1
                                                                       1

     Covered Property                                                  1
                                                                       1
     Property Not Covered                                              1
                                                                       1
     Covered Causes of Loss                                            2
     Limitations                                                       2
     Additional Coverages                                              3
     Coverage Extensions                                               13

B.   EXCLUSIONS                                                        16

C.   LIMITS OF INSURANCE                                               18

D.   DEDUCTIBLES                                                       19

E.   PROPERTY LOSS CONDITIONS                                          19

     Abandonment                                                       20
     Appraisal                                                         20
     Duties in the Event of Loss or Damage                             20
     Legal Action Against Us                                           20
     Loss Payment                                                      20
     Recovered Property                                                22
     Resumption of Operations                                          22
     Vacancy                                                           22

F.   PROPERTY GENERAL CONDITIONS                                       23

     Control of Property                                               23
     Mortgage Holders                                                  23
     No Benefit to Bailee                                              24
     Policy Period, Coverage Territory                                 24

G.   PROPERTY DEFINITIONS                                              24




Form SS 00 07 07 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 27 of 228




                      SPECIAL PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we," "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to the SECTION G -
PROPERTY DEFINITIONS.

A. COVERAGE                                                                   (b) Materials, equipment, supplies and
    We will pay for direct physical loss of or physical                           temporary structures, on or within
    damage to Covered Property at the premises                                    1,000 feet of the "scheduled
    described in the Declarations (also called                                    premises", used for making
    "scheduled premises" in this policy) caused by or                             additions, alterations or repairs to
    resulting from a Covered Cause of Loss.                                       the buildings or structures.
    1. Covered Property                                              b. Business Personal Property located in or
                                                                        on the building(s) described in the
        Covered Property as used in this policy, means                  Declarations at the "scheduled premises"
        the following types of property for which a Limit               or in the open (or in a vehicle) within 1,000
        of Insurance is shown in the Declarations:
                                                                        feet of the "scheduled premises", including:
        a. Buildings, meaning only building(s) and                       (1) Property you own that is used in your
           structure(s) described in the Declarations,                       business;
           including:
                                                                         (2) Tools and equipment owned by your
            (1) Completed additions;
                                                                             employees, which are used in your
            (2) Permanently installed:                                       business operations;
                (a) Fixtures;                                            (3) Property of others that is in your care,
                (b) Machinery; and                                           custody or control;
                (c) Equipment;                                           (4) "Tenant
                                                                             “Tenant       Improvements           and
                                                                             Betterments”; and
                                                                             Betterments";
            (3) Outdoor fixtures;
                                                                         (5) Leased personal property for which
            (4) Your personal property in apartments,
                                                                             you have contractual responsibility to
                rooms or common areas furnished by
                                                                             insure, unless otherwise provided for
                you as landlord;
                                                                             under Personal Property of Others.
            (5) Building Glass, meaning glass that is
                                                                 2. Property Not Covered
                part of a building or structure;
                                                                     Covered Property does not include:
            (6) Personal property owned by you that is
                used to maintain or service the buildings            a. Aircraft, automobiles, motor trucks and
                or structures on the premises, including:               other vehicles subject to motor vehicle
                                                                        registration;
                (a) Fire extinguishing equipment;
                                                                     b. Automobiles held for sale;
                (b) Outdoor furniture;
                                                                     c. "Money",
                                                                        "Money”, bullion, numismatic and philatelic
                (c) Floor coverings; and
                                                                        property and bank notes or "securities"
                (d) Appliances used for refrigerating,                  except as provided in any Additional
                    ventilating, cooking, dishwashing                   Coverages or Optional Coverages. Lottery
                    or laundering; and                                  tickets held for sale and postage stamps in
            (7) If not covered by other insurance:                      current use and having face value are not
                (a) Additions                                           "securities".
                                  under    construction,
                    alterations and repairs to the                   d. Contraband, or property in the course of
                    buildings or structures;                            illegal transportation or trade;


Form SS 00 07 07 05                                                                                        1 of 25
                                                                                                      Page 1
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 28 of 228
SPECIAL PROPERTY COVERAGE FORM

       e. Land (including land on which the property                      Covered Cause of Loss to its roof
          is located), water, growing crops or lawns;                     or walls through which the rain,
       f.   Outdoor fences, radio or television antennas                  snow, sleet, ice, sand or dust
            (including satellite dishes), including their                 enters; or
            lead in wiring, masts or towers, signs (other             (b) The direct physical loss or physical
            than signs attached to buildings), trees,                     damage is caused by or results
            shrubs or plants (other then those held for                   from thawing of snow, sleet, or ice
            sale or sold but not delivered), except as any                on the building or structure.
            of these may be provided in the:
            (1) Outdoor Property Coverage Extension;          b. Pets and animals are covered only if:
                 or                                               (1) They are inside the building; and
            (2) Outdoor Signs Optional Coverage;                  (2) They are owned by others and
                                                                      boarded by you, or owned by you and
       g.
       g.   Watercraft (including motors, equipment
                                                                      held for sale or sold but not delivered.
            and accessories) while afloat;
                                                                  And then we will pay only if they are killed,
      h. The cost to research, replace or restore the
         information on "valuable papers and                      stolen, or their destruction is made
         records", except as may be provided in any               necessary by a "specified cause of loss".
         Coverage Extensions or Optional Coverages.           c. For direct physical loss or physical
      i. "Data" and "software" which exists on
      I.                                                                     “theft”, the following types of
                                                                 damage by "theft",
         electronic "media" including the cost to                property are covered only up to the limits
         research, replace or restore them, except               shown:
         as may be provided for in any Additional
                                                                  (1) $2,500 for furs, fur garments and
         Coverages or Optional Coverages.
                                                                      garments trimmed with fur;
      j.
      J. Accounts, bills, food stamps, other evidences
         of debt, accounts receivable or "valuable                (2) $5,000 for jewelry, watches, watch
         papers and records"; except as otherwise                     movements, jewels, pearls, precious
         provided for in this policy.                                 and semi-precious stones, bullion,
                                                                      gold, silver, platinum and other
   3. Covered Causes of Loss                                          precious alloys or metals. This limit
       RISKS OF DIRECT PHYSICAL LOSS unless                           does not apply to jewelry and watches
       the loss is:                                                   worth $500 or less per item;
       a. Excluded in Section B., EXCLUSIONS; or                  (3) $2,500 for patterns, dies, molds and
                                                                      forms; and
       b. Limited in Paragraph A.4. Limitations; that
          follow.                                                 (4) $500 for stamps, lottery tickets held for
                                                                      sale and letters of credit.
   4. Limitations
                                                              d. Unless specifically provided under a separate
       a. We will not pay for direct loss of or damage           endorsement and with a specific Limit of
          to:                                                    Insurance indicated in the Declarations, we
            (1)
            (1) Property that is missing, where the              will not pay for direct physical loss of or
                only evidence of the direct physical             physical damage to "perishable stock"
                loss or physical damage is a shortage            caused by or resulting from:
                disclosed on taking inventory, or other          (1) A change in temperature or humidity
                instances where there is no physical                  resulting from:
                evidence to show what happened to
                the property. This limitation does not                (a) Mechanical breakdown or failure of:
                apply to the Additional Coverage for                      (i) Stationary heating plants; or
                "Money" and "Securities".                                 (ii) Refrigerating,   cooling,   or
            (2) Property that has been transferred to a                        humidity control apparatus or
                person or to a place outside the                               equipment;
                "scheduled premises" on the basis of
                                                                      (b) Artificially   generated    electric
                unauthorized instructions.                                current, including electric arcing,
            (3) The interior of any building or structure
            (3)                                                           that disturbs electrical devices,
                caused by or resulting from rain, snow,                   appliances or wires; or
                sleet, ice, sand or dust, whether driven
                                                                      (c) Complete or partial failure of
                by wind or not, unless:                                   electric power on your "scheduled
                  (a) The building or structure       first               premises".
                      sustains physical damage by a               (2) Contamination by refrigerant.
Page 2 of 25                                                                          Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 29 of 228
                                                              SPECIAL PROPERTY COVERAGE FORM

   5. Additional Coverages                                        The criteria set forth in Paragraphs
       a. Collapse                                                (1)(a) through (1)(d) do not limit the
                                                                  coverage otherwise provided under
          (1)
          (1)   With respect to Buildings:                        this Additional Coverage for the
                (a) Collapse means an abrupt falling              Causes of Loss listed in Paragraph
                    down or caving in of a building or            (2)(a), (2)(d), and (2)(e).
                    any part of a building with the           (3) If the collapse is caused by a Covered
                                                              (3)
                    result that the building cannot be            Cause of Loss listed in Paragraphs
                    occupied for its intended purpose;            (2)(b) through (2)(f), we will pay for
                (b) A building or any part of a building          direct physical loss of or physical
                    that is in danger of falling down or          damage to the property listed below,
                    caving in is not considered to be in          but only if such physical loss or
                    a state of collapse;                          physical damage is a direct result of
                (c) A part of a building that is standing         the collapse of a building insured
                    is not considered to be in a state of         under this policy, and the property is
                    collapse even if it has separated             property covered under this policy:
                    from another part of the building;            (a) Awnings; gutters and downspouts;
                (d) A building that is standing or any                yard fixtures; outdoor swimming
                    part of a building that is standing is            pools; piers, wharves and docks;
                    not considered to be in a state of                beach or diving platforms or
                    collapse even if it shows evidence                appurtenances; retaining walls;
                    of cracking, bulging, sagging,                    walks, roadways and other paved
                    bending,       leaning,       settling,           surfaces.
                    shrinkage, or expansion.                  (4) If personal property abruptly falls down
          (2) We will pay for direct physical loss or             or caves in and such collapse is not
              physical damage caused by or resulting              the result of collapse of a building, we
              from risks of collapse of a building or any         will pay for loss or damage to Covered
              part of a building that is insured by this          Property caused by such collapse of
              policy caused only by one or more of the            personal property only if
              following:                                          (a) The collapse was caused by a
                                                                       cause of loss listed in Paragraphs
                (a) "Specified cause of loss" or
                                                                       (2)(a) through (2)(f) of this
                    breakage of building glass, if such
                                                                       Additional Coverage;
                    loss or breakage was covered by
                    this policy;                                  (b) The personal property which
                                                                      collapses is inside a building; and
                (b) Decay that is hidden from view,
                    unless the presence of such decay             (c) The property which collapses is
                    was known to an insured prior to                  not of a kind listed in Paragraph
                    collapse;                                         (3) above, regardless of whether
                (c) Insect or vermin damage that is                   that kind of property is considered
                    hidden from view, unless the                      to be personal property or real
                    presence of such damage is known                  property.
                    to an insured prior to collapse;              The coverage stated in this Paragraph
                (d) Weight of people or personal                  (4) does not apply to personal property
                    property;                                     if marring or scratching is the only
                                                                  damage to that personal property
                (e) Weight of rain that collects on a
                                                                  caused by the collapse.
                    roof; and
                                                                  Collapse of personal property does not
                (f) Use of defective material or methods
                                                                  mean cracking, bulging, sagging,
                    in construction, remodeling or
                                                                  bending, leaning, settling, shrinkage or
                    renovation if the collapse occurs
                                                                  expansion.
                    during    the    course      of  the
                    construction,     remodeling      or      (5) This Additional Coverage, Collapse,
                                                              (5)
                    renovation.                                   will not increase the Limits of
                                                                  Insurance provided in this policy.



Form SS 00 07 07 05                                                                       Page 3 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 30 of 228
SPECIAL PROPERTY COVERAGE FORM

       b. Debris Removal                                           caused by or resulting from any
                                                                   condition or event inside such
           (1)
           (1)   We will pay your expense to remove
                 debris of Covered Property caused by              boilers or equipment.
                 or resulting from a Covered Cause of          (e) Physical loss or physical damage
                 Loss that occurs during the policy                to hot water boilers or other water
                 period. The expenses will be paid only            heating equipment caused by or
                 if they are reported to us in writing             resulting from any condition or
                 within 180 days of the earlier of:                event inside such boilers or
                 (a) The date of direct physical loss or           equipment.
                     physical damage; or                       Equipment        Breakdown    Property
                 (b) The end of the policy period.             means Covered Property built to
                                                               operate under vacuum or pressure,
           (2) The most we will pay under this                 other than weight of contents, or used
               additional Coverage is 25% of the               for the generation, transmission or
               amount we pay for the direct loss of or         utilization of energy.
               physical damage to Covered Property
               plus the deductible in this policy              The following is not          Equipment
               applicable to that physical loss or             Breakdown Property:
               physical damage.                                (a) Any structure, foundation, cabinet,
                 But this limitation does not apply to             compartment or air supported
                 any additional Debris Removal limit               structure building;
                 provided in the Limits of Insurance           (b) Any insulating       or    refractory
                 section.                                          material;
           (3) This Additional Coverage does not
           (3)                                                 (c) Any sewer piping, any underground
               apply to costs to:                                  vessels or piping, any piping forming
                 (a) Extract      "pollutants        and           a part of a sprinkler system, water
                     contaminants" from land; or                   piping other than boiler feed water
                                                                   piping, boiler condensate return
                 (b) Remove, restore or replace                    piping, or water piping forming a part
                     polluted or contaminated land or              of a refrigerating or air conditioning
                     water.                                        system;
       c. Equipment Breakdown                                  (d) Any vehicle or any equipment
           (1) We will pay for direct physical loss or             mounted on a vehicle. As used
               physical damage caused by or                        here, vehicle means any machine
               resulting   from     an     Equipment               or apparatus that is used for
               Breakdown Accident to Equipment                     transportation or moves under its
               Breakdown Property.                                 own power. Vehicle includes, but
                                                                   is not limited to, car, truck, bus,
                 Equipment      Breakdown       Accident           trailer, train, aircraft, watercraft,
                 means:                                            forklift, bulldozer, tractor or
                 (a) Mechanical breakdown, including               harvester. However, any property
                     rupture or bursting caused by                 that is stationary, permanently
                                                                                  “scheduled premises”
                                                                   installed at a "scheduled premises"
                     centrifugal force.
                                                                   and that receives electrical power
                 (b) Artificially  generated     electric          from an external power source will
                     current, including electric arcing,           not be considered a vehicle.
                     that disturbs electrical devices,         (e) Any equipment manufactured by
                     appliances or wires.                          you for sale.
                 (c) Explosion of steam boilers, steam      (2) Coverage Extensions
                     piping, steam engines or steam
                                                               The following coverage extensions
                     turbines owned or leased by you,
                                                               apply only to direct physical loss or
                     or operated under your control.
                                                               physical damage caused by or
                 (d) Physical loss or physical damage          resulting   from    an     Equipment
                     to steam boilers, steam pipes,            Breakdown Accident:
                     steam engines or steam turbines


Page 4 of 25                                                                   Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 31 of 228
                                                         SPECIAL PROPERTY COVERAGE FORM

              (a) Hazardous Substances                                amounts within the Limit of
                 We will pay in any one occurrence                    Insurance. We do not have to
                 for the additional cost, not to                      furnish these bonds;
                 exceed $50,000, to repair or                     (iii) All    reasonable      expenses
                 replace Covered Property because                       incurred by you at our request
                 of contamination by a hazardous                        to assist us in the investigation
                 substance. This includes the                           or defense of the claim or
                 expenses to clean up or dispose of                     "suit" including actual loss of
                 such      property.    Hazardous                       earnings up to $100 a day
                 substance means any substance                          because of time off from work;
                 that is hazardous to human health                (iv) All costs taxed against you in
                 or that has been declared by a                        any "suit" we defend;
                 government      agency    to   be
                                                                  (v) Prejudgment interest awarded
                 hazardous to human health.
                                                                      against you on that part of the
                 Additional cost in this extension                    judgment we pay. If we make
                 means those beyond what would                        an offer to pay the applicable
                 have been required had no                            Limit of Insurance, we will not
                 hazardous     substance     been                     pay any prejudgment interest
                 involved.                                            based on that period of time
                 This limit is part of and not in                     after the offer; and
                 addition to the Limits of Insurance              (vi) All interest on the full amount
                 for Covered Property.                                 of any judgment that accrues
              (b) Expediting Expenses                                  after entry of the judgment and
                 With respect to your damaged                          before we have paid, offered
                 Covered Property, we will pay in                      to pay, or deposited in court
                 any one occurrence, up to                             the part of the judgment that is
                 $50,000, for the reasonable and                       within the Limit of Insurance
                 necessary additional expenses                         shown in the Declarations.
                 you incur to:                                    These payments will not reduce
                 (i) Make temporary repairs; or                   the Limit of Insurance shown in the
                                                                  Declarations.
                 (ii) Expedite permanent repairs or
                      permanent replacement.                (e) Business Income and               Extra
                                                                Expense Extension
              (c) Defense
                                                                  The Business Income and Extra
                 If a claim or "suit" is brought                  Expense Additional Coverages are
                 against you alleging that you are                extended to provide coverage for a
                 liable for damage to property of                 tenant who has a loss of income
                 another in your care, custody or                 from the lack of heating, cooling or
                 control    directly  caused    by                power as a result of equipment
                 Equipment Breakdown we will                                              mechanical,
                                                                  breakdown        to
                 either:
                                                                  electrical or pressure equipment of
                 (i) Settle the claim or "suit"; or
                 (I)                                              the building owner.
                 (ii) Defend you against the claim          (f)
                                                            (f)   If Equipment Breakdown Property
                      or "suit," but keep for                     requires replacement due to an
                      ourselves the right to settle it            Equipment Breakdown Accident,
                      at any point.                               we will pay your additional cost to
              (d) Supplementary Payments                          replace it with equipment that is
                                                                  better for the environment, safer or
                 We will pay, with respect to any
                                                                  more efficient than the equipment
                 claim or "suit" we defend:
                                                                  being replaced. However, we will
                 (i) All expenses we incur;
                 (I)                                              not pay more than 125% of what
                 (ii) The cost of bonds to release                the cost would have been to repair
                      attachments, but only for bond              or replace with property of



Form SS 00 07 07 05                                                                     Page 5 of 25
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 32 of 228
SPECIAL PROPERTY COVERAGE FORM

                    comparable material and quality.                  agent has issued, or that was issued by
                    This coverage does not increase                   someone who impersonates you or your
                    any of the applicable limits. This                agent. This includes written instruments
                    coverage does not apply to any                    required in conjunction with any credit,
                    property indicated as being valued                debit, or charge card issued to you or
                    on an Actual Cash Value basis.                    any "employee" for business purposes.
                    If you wish to retrofit air                   (2) If you are sued for refusing to pay any
                    conditioning     or     refrigeration             Covered Instrument on the basis that it
                    equipment      that    utilizes     a             has been forged or altered, and you
                    refrigerant     containing      CFC               have our written consent to defend
                    (chlorofluorocarbon) substances to                              “suit”, we will pay for any
                                                                      against the "suit",
                    accept a non-CFC refrigerant or                   reasonable expenses that you incur
                    replace the system with a system                  and pay in that defense.
                    using a non-CFC refrigerant, we               (3)
                                                                  (3) We   will pay for loss resulting directly
                    will consider this better for the                 from your having accepted in good
                    environment.      Any associated                  faith, in exchange for merchandise,
                    Business     Income      or     Extra             "money" or services:
                    Expense will be included in                       (a) Money orders, including counterfeit
                    determining the additional cost, if                    money orders, of any United States
                    Business Income and Extra                              or Canadian post office, express
                    Expense apply to this policy.                          company or national or state (or
            (3) Additional Condition - Bankruptcy
            (3)                                                            Canadian) chartered bank that are
                The bankruptcy or insolvency of you or                     not paid upon presentation; and
                your estate will not relieve us of any                (b) Counterfeit United States         or
                obligation under this Additional                          Canadian paper currency.
                Coverage.                                         (4) The most we will pay in any one
            (4) Jurisdictional Inspections:                           occurrence, including legal expenses,
                If any boiler or pressure vessel                      under this Additional Coverage is $5,000,
                requires inspection to comply with                    unless a higher Limit of Insurance is
                state or municipal boiler and pressure                shown in the Declarations.
                vessel regulations, we agree to              g.
                                                             g.   Glass Expense
                perform such inspection on your                   We will pay for necessary expenses
                behalf.                                           incurred to:
       d. Fire Department Service Charge                          (1) Put up temporary plates or board up
            When the fire department is called to save                openings if repair or replacement of
            or protect Covered Property from a                        damaged glass is delayed;
            Covered Cause of Loss, we will pay up to              (2) Repair or replace encasing frames;
            $25,000 in any one occurrence for your                    and
            liability for fire department service charges:
                                                                  (3) Remove or replace obstructions when
            (1) Assumed by contract or agreement                      repairing or replacing glass that is part
                prior to loss; or                                     of a building.
            (2) Required by local ordinance.                      This does not include         removing    or
       e. Fire Extinguisher Recharge                              replacing window displays.
            We will pay to cover your expenses for           h. Lock and Key Replacement
            recharge of your hand fire extinguishers              We will pay up to $1,000 in any one
            when they are emptied while fighting fire.            occurrence for the re-keying of locks or the
       f.   Forgery                                               repair or replacement of locks at
            (1) We will pay for loss resulting directly           "scheduled premises" following the theft or
                from forgery or alteration of any check,          the attempted theft of keys by burglars.
                draft, promissory note, or similar written   i.   Money and Securities
                promises, orders or directions to pay a           (1) We will pay for loss of "money" and
                sum certain in "money" that you or your               "securities" used in your business while


Page 6 of 25                                                                          Form SS 00 07 07 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 33 of 228
                                                              SPECIAL PROPERTY COVERAGE FORM

                at a bank or savings institution, within         Undamaged Part
                your living quarters or the Iiving
                                            living quarters      (a) For loss to the undamaged portion
                of your partners or any employee having              of the Building that requires the
                use and custody of the property, at the              demolition of parts of the same
                "scheduled premises", or in transit                  property not damaged by a
                between any of these places, resulting               Covered Cause of Loss provided
                directly from:                                       that any such ordinance or law
                                                                     resulting in this type of loss:
                (a) "Theft";
                    “Theft”;
                                                                     (i) Regulates the construction or
                (b) Disappearance; or
                                                                          repair     of    buildings,   or
                (c) Destruction.                                          establishes zoning or land use
            (2) In addition to the Limitations and                        requirements          at     the
                Exclusions applicable to property                         “scheduled premises";
                                                                          "scheduled    premises”; and
                coverage, we will not pay for loss:                  (ii) Is in force at the time of the
                (a) Resulting from accounting or                          loss.
                    arithmetical errors or omissions;                The most we will pay in any one
                (b) Due to the giving or surrendering                occurrence for this coverage is
                    of property in any exchange or                   $25,000 as a Limit of Insurance.
                    purchase; or                                 Demolition Cost
                (c) Of property contained in any                 (b) The cost to demolish and clear the
                    "money"-operated device unless a                 site of undamaged parts of the
                    continuous recording instrument in               property caused by enforcement of
                    the device records the amount of                 a building, zoning or land use
                    "money" deposited in the "money"-
                                              “money”-               ordinance or law.
                    operated device.
                                                                     The most we will pay in any one
            (3) The most we will pay for loss in any
            (3)                                                      occurrence for this coverage is
                one occurrence is:                                   $25,000 as a Limit of Insurance.
                (a) The limit shown in the Declarations          Increased Cost of Construction
                    for Inside the Premises for
                                                                 (c) The increased cost to repair,
                    "money" and "securities" while:
                                                                     rebuild or reconstruct the covered
                    (i) In or on the          "scheduled             property, caused by enforcement
                        premises"; or                                of a building, zoning or land use
                    (ii) Within a bank or savings                    ordinance or law.
                         institution; and                            The most we will pay in any one
                (b) The limit shown in the Declarations              occurrence for this coverage is
                    for Outside the Premises for                     $25,000 as a Limit of Insurance.
                    "money" and "securities" while               "Tenants
                                                                 “Tenants    Improvements            and
                    anywhere else.                               Betterment”
                                                                 Betterment"
            (4) All loss:                                        (d) The increased cost to repair,
                                                                                                “tenant’s
                                                                     rebuild or reconstruct "tenant's
                (a) Caused by one or more persons;
                                                                     improvements and betterments”
                                                                                            betterments"
                    or                                               caused by enforcement of building,
                (b) Involving a single act or series of              zoning or land use ordinance or
                    related acts;                                    law.
                is considered one occurrence.                        The most we will pay in any one
                                                                     occurrence for this coverage is
            (5) You must keep records of all "money"
                                                                     $25,000 as a Limit of Insurance.
                and "securities" so we can verify the
                amount of any loss or damage.                 (2) Additional Exclusions
       j.
       J.   Ordinance or Law                                     We will not pay under this Additional
                                                                 Coverage for:
            (1) If a Covered Cause of Loss occurs to
                covered Building property, we will pay           (a) The enforcement of any ordinance
                      “scheduled premises"
                on a "scheduled  premises” any of the                or law which requires the
                following costs that are caused by                   demolition, repair, replacement,
                enforcement of an ordinance or law:                  reconstruction,  remodeling   or

Form SS 00 07 07 05                                                                       Page 7 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 34 of 228
SPECIAL PROPERTY COVERAGE FORM

                   remediation of property due to               (b) If the Building(s) Full Value
                                        “pollutants and
                   contamination by "pollutants                     Endorsement applies and the
                   contaminants” or due to the
                   contaminants"                                    property is repaired or replaced on
                   presence, growth, proliferation,                 the same or another premises, we
                   spread of any activity of "fungi",
                                                  “fungi”,          will not pay more for physical loss of
                   wet or dry rot, bacteria or virus; or            or physical damage to designated
               (b) The costs associated with the                    Building property, including loss
                   enforcement of any ordinance or                  caused by enforcement of an
                   law which requires any insured or                ordinance or law, than:
                   others to test for, monitor, clean               (i) The amount you actually spend
                                                                    (I)
                   up, remove, contain, treat, detoxify                 to repair, rebuild or reconstruct
                   or neutralize, or in any way                         the Building, but not for more
                   respond to, or assess the effects                    than the amount it would cost to
                       “pollutants or contaminants”,
                   of "pollutants       contaminants",                  restore the Building on the same
                   "fungi",
                   “fungi”, wet or dry rot, bacteria or                 premises; and
                   virus.                                           (ii) The amount it would cost to
               (c) Loss caused by, resulting from,                       restore the undamaged portion
                   contributed to or aggravated by                       to the same height, floor area,
                   earthquake or volcanic eruption.                      style and comparable quality of
               (d) Loss due to an ordinance or law                       the original property insured.
                   that:                                        (c) If Replacement Cost or the
                   (i) You were required to comply
                   (I)                                              Building(s)        Full      Value
                       with before the loss even if the             Endorsement applies and the
                       building was undamaged; and                  property is not repaired or
                                                                    replaced, or if Actual Cash Value
                   (ii) You failed to comply with.
                                                                    applies, then we will not pay more
           (3) Additional Limitations —
           (3)                        – Loss to                     for physical loss of or physical
               Undamaged Portion of Building                        damage to designated Building
               Subject to the limit stated in Paragraph             property, including loss caused by
               A.5.j.(1)(a), the insurance provided                 enforcement of an ordinance or
               under this Additional Coverage for loss              law, than the lesser of:
               in value to the undamaged portion of                 (i) The Actual Cash Value of the
               the building is limited as follows:                      Building at the time of loss; or
               (a) If Replacement Cost applies and                  (ii) The    Limit of Insurance
                   the property is repaired or                           applicable to the covered
                   replaced on the same or another                       Building property stated in
                   premises, we will not pay more for                    Paragraph A.5.j.(1)(a).
                   physical loss of or physical              (4) Additional Limitation —
                                                                                       – Demolition
                   damage to designated Building                 Cost
                   property, including loss caused by
                   enforcement of an ordinance or               We will not pay more than the lesser
                   law, than:                                   of:
                   (i) The amount you actually spend
                   (I)                                          (a) The amount actually spent to
                       to repair, rebuild or reconstruct            demolish and clear the site of the
                                                                    “scheduled premises";
                                                                    "scheduled premises”; or
                       the Building, but not for more
                       than the amount it would cost to         (b) The applicable Demolition Cost
                       restore the Building on the same             Limit of Insurance as stated in
                       premises; and                                Paragraph A.5.j.(1)(b).
                   (ii) The amount it would cost to          (5) Additional Limitation —
                                                             (5)                       – Increased
                        restore the undamaged portion            Cost of Construction
                        to the same height, floor area,         The insurance provided under this
                        style and comparable quality of         Additional Coverage for increased cost
                        the original property insured.          of construction is limited as follows:
                                                                (a) We will not pay:

Page 8 of 25                                                                    Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 35 of 228
                                                              SPECIAL PROPERTY COVERAGE FORM

                  (i) Until the property is actually
                  (I)                                    I.
                                                         l.   Preservation of Property
                      repaired or replaced, at the            If it is necessary to move Covered
                      same or another premises;               Property from the "scheduled premises" to
                      and                                     preserve it from direct physical loss or
                  (ii) Unless      the   repairs  or          physical damage by a Covered Cause of
                       replacements are made as               Loss, we will pay for any direct physical
                       soon as reasonably possible            loss of or physical damage to that property:
                       after the physical loss or
                       physical damage, not to                (1) While it is being moved or while
                       exceed two years. We may                   temporarily stored at another location;
                       extend this period in writing              and
                       during the two years.                  (2) Only if the direct physical loss or
              (b) If the Building is repaired or                  physical damage occurs within 45
                  replaced at the same premises, or               days after the property is first moved.
                  if you elect to rebuild at another     m. Theft Damage to Building
                  premises, the most we will pay is
                  the lesser of:                              This Additional Coverage applies only to
                  (i) The
                  (I)          increased     cost of          premises where you are a tenant and are
                       construction at the same               responsible in the lease for physical loss or
                       premises; or                           physical damage to the building you lease,
                                                              rent, or occupy that is caused by or results
                  (ii) The applicable Increased Cost          from "theft",
                                                                    “theft”, burglary or robbery.
                       of Construction Limit of
                       Insurance stated in Paragraph          We will pay for direct physical loss or
                       A.5.j.(1)(c).                          physical damage directly resulting from
                                                              “theft”, burglary or robbery (except loss by fire
                                                              "thefI',
              (c) If the ordinance or law requires            or explosion) to a building:
                  relocation to another premises, the
                  most we will pay is the lesser of:          (1) You occupy, including personal
                                                                  property that is used to maintain or
                  (i) The
                  (I)        Increased        Cost of             service the building; or
                      Construction at         the new
                      premises; or                            (2) Containing covered personal property
                                                                  if you are legally liable for such
                  (ii) The applicable Increased Cost              physical loss or physical damage.
                       of Construction Limit of
                       Insurance stated in Paragraph          But we will not pay for such physical loss
                       A.5.j.(1)(c).                          of or physical damage to property that is
                                                              away from the "scheduled premises".
          “Pollutants and Contaminants”
       k. "Pollutants     Contaminants" Clean
          Up and Removal                                 n. Water Damage, Other Liquid, Powder or
                                                            Molten Material Damage
          We will pay your expense to extract
          "pollutants and contaminants" from land or          If direct physical loss or physical damage
                                                              caused by or resulting from covered water
          water at the "scheduled premises" if the
                                                              or other liquid, powder or molten material
          discharge, dispersal, seepage, migration,           damage loss occurs, we will also pay the
                                       “pollutants and
          release or escape of the "pollutants                cost to tear out and replace any part of the
          contaminants” is caused by or results from
          contaminants"                                       building or structure to repair damage to
          a Covered Cause of Loss that occurs                 the system or appliance from which the
          during the policy period. The expenses will         water or other substance escapes.
          be paid only if they are reported to us in          We will not pay the cost to repair any defect
          writing within 180 days of the earlier of:          that caused the direct physical loss or
          (1) The date of direct physical loss or             physical damage except as provided in
              physical damage; or                             paragraph A.5.c., Equipment Breakdown of
          (2) The end of the policy period.                   this coverage form. But we will pay the cost
                                                              to repair or replace damaged parts of fire
          The most we will pay in any one                     extinguishing equipment if the damage:
          occurrence for each location under this
          Additional Coverage is $15,000 for the              (1) Results in discharge of any substance
          sum of all such expenses arising out of                 from an automatic fire protection
          Covered Causes of Loss.                                 system; or


Form SS 00 07 07 05                                                                           Page 9 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 36 of 228
SPECIAL PROPERTY COVERAGE FORM

          (2) Is directly caused by freezing.                      (b) That part or all of the "scheduled
                                                                                               “scheduled
       o. Business Income                                              premises”
                                                                       premises"         is      rendered
                                                                       untentantable as a result of a
          (1)
          (1)   We will pay for the actual loss of                     Covered Cause of Loss if
                Business Income you sustain due to                     coverage for Business Income
                the necessary suspension of your                       applies to the policy.
                "operations" during the "period of
                restoration". The suspension must be      p. Extra Expense
                caused by direct physical loss of or         (1)
                                                             (1)   We will pay reasonable and necessary
                physical damage to property at the                 Extra Expense you incur during the
                "scheduled      premises",   including             "period of restoration" that you would
                personal property in the open (or in a             not have incurred if there had been no
                vehicle) within 1,000 feet of the                  direct physical loss or physical
                “scheduled premises",
                "scheduled   premises”, caused by or               damage to property at the "scheduled
                resulting from a Covered Cause of                  premises", including personal property
                Loss.                                              in the open (or in a vehicle) within
          (2) With respect to the requirements set                 1,000 feet, caused by or resulting from
              forth in the preceding paragraph, if you             a Covered Cause of Loss.
              occupy only part of the site at which          (2) With respect to the requirements set
                   “scheduled premises"
              the "scheduled   premises” are located,            forth in the preceding paragraph, if you
                       “scheduled premises"
              your "scheduled        premises” also              occupy only part of the site at which
              means:                                                  “scheduled premises"
                                                                 the "scheduled   premises” are located,
                (a) The portion of the building which                     “scheduled premises”
                                                                 your "scheduled        premises" also
                    you rent, lease or occupy; and               means:
                (b) Any area within the building or on             (a) The portion of the building which
                    the site at which the "scheduled
                                           “scheduled                  you rent, lease or occupy; and
                    premises” are located, but only if
                    premises"                                      (b) Any area within the building or on
                    that area services, or is used to                  the site at which the "scheduled
                                                                                              “scheduled
                                           “scheduled
                    gain access to, the "scheduled                     premises” are located, but only if
                                                                       premises"
                    premises”.
                    premises".                                         that area services, or is used to
          (3) We will only pay for loss of Business                                           “scheduled
                                                                       gain access to, the "scheduled
          (3)
              Income that occurs within 12                             premises”.
                                                                       premises".
              consecutive months after the date of           (3) Extra Expense
                                                             (3)                       means      expense
              direct physical loss or physical                   incurred:
              damage.                                              (a) To avoid or minimize the
                This Additional Coverage is not subject                suspension of business and to
                to the Limits of Insurance.                            continue "operations":
          (4) Business Income means the:                               (i) At the "scheduled premises";
                                                                       (I)
                (a) Net Income (Net Profit or Loss                         or
                    before income taxes) that would                    (ii) At replacement premises or at
                    have been earned or incurred if no                      temporary locations, including:
                    direct physical loss or physical                       (aa)Relocation expenses; and
                    damage had occurred; and
                                                                           (bb)Cost to equip and operate
                (b) Continuing     normal    operating                         the    replacement     or
                    expenses     incurred,   including                         temporary location, other
                    payroll.                                                   than      those     costs
          (5) With respect to the coverage provided                            necessary to repair or to
              in    this                 Coverage,                             replace damaged stock
                            Additional
                                                                               and equipment.
              suspension means:
                                                                   (b) To minimize the suspension of
                (a) The partial slowdown or complete
                                                                       business if you cannot continue
                    cessation      of your business
                                                                       "operations".
                    activities; or
                                                                       (i) To repair
                                                                   (c) (I)              or replace     any
                                                                       property; or

Page 10 of 25                                                                     Form SS 00 07 07 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 37 of 228
                                                                 SPECIAL PROPERTY COVERAGE FORM

                    (ii) To research, replace or                       (a) When access is permitted to your
                         restore the lost information on                   "scheduled premises"; or
                         damaged "valuable papers                      (b) 30 consecutive days after the
                         and records";                                     order of the civil authority.
                        to the extent it reduces the        r.   Extended Business Income
                        amount of loss that otherwise
                                                                 (1) If the necessary suspension of your
                        would have been payable
                        under this Additional Coverage               "operations" produces a Business
                        or Additional Coverage o.,                   Income loss payable under this policy,
                                                                     we will pay for the actual loss of
                        Business Income.
                                                                     Business Income you incur during the
                        We will only pay for Extra                   period that:
                        Expense that occurs within 12
                                                                       (a) Begins on the date property is
                        consecutive months after the
                        date of direct physical loss or                    actually repaired, rebuilt or replaced
                        physical damage.           This                    and "operations" are resumed; and
                        Additional Coverage is not                     (b) Ends on the earlier of:
                        subject to the Limits of                           (i) The date you could restore
                        Insurance.                                             your      "operations"    with
            (4) With respect to the coverage provided                          reasonable speed, to the
                in    this    Additional   Coverage,                           condition that would have
                suspension means:                                              existed if no direct physical
                (a) The partial slowdown or complete                           loss or damage occurred; or
                    cessation      of your business                        (ii) 30 consecutive days after the
                    activities; or                                              date determined in (1)(a)
                (b) That part or all of the "scheduled
                                            “scheduled                          above.
                    premises”
                    premises"         is      rendered                 Loss of Business Income must be
                    untentantable as a result of a                     caused by direct physical loss or
                    Covered Cause of Loss if                           physical damage at the "scheduled
                    coverage for Extra Expense                         premises" caused by or resulting from
                    applies to the policy.                             a Covered Cause of Loss.
            (5) Limitation
            (5)                                                  (2) With respect to the coverage provided in
            This Extra Expense Coverage does not                     this Additional Coverage, suspension
                                                                     means:
            apply to:
                (a) Any deficiencies in         insuring               (a) The partial slowdown or complete
                    building or business       personal                    cessation of your business activities;
                    property; or                                           and

                (b) Any expense related to any recall                  (b) That a part or all of the "scheduled
                    of products you manufacture,                           premises" is rendered untenantable
                    handle or distribute.                                  as a result of a Covered Cause of
                                                                           Loss.
       q.
       q.   Civil Authority
                                                            s. Business Income             from      Dependent
            (1) This insurance is extended to apply to         Properties
                the actual loss of Business Income you
                sustain when access to your "scheduled           (1)
                                                                 (1)   We will pay for the actual loss of
                premises" is specifically prohibited by                Business Income you sustain due to
                order of a civil authority as the direct               direct physical loss or physical damage
                result of a Covered Cause of Loss to                   at the premises of a dependent property
                property in the immediate area of your                 caused by or resulting from a Covered
                                                                       Cause of Loss.
                "scheduled premises".
            (2) The coverage for Business Income will                  The most we will pay under this
                begin 72 hours after the order of a civil              Additional Coverage is $5,000 in any
                authority and coverage will end at the                 one occurrence unless a higher Limit
                earlier of:                                            of Insurance is indicated in the
                                                                       Declarations.


Form SS 00 07 07 05                                                                            Page 11 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 38 of 228
SPECIAL PROPERTY COVERAGE FORM

          (2) We will reduce the amount of your                      (a) Regulates the construction, use or
              Business Income loss, other than                           repair, or requires the tearing
              Extra Expense, to the extent you can                       down of any property; or
              resume "operations", in whole or in                    (b) Requires any insured or others to
              part, by using any other available:                        test for, monitor, clean up, remove,
                (a) Source of materials; or                              contain, treat, detoxify, or neutralize,
                (b) Outlet for your products.                            or in any way respond to, or assess
                                                                         the effects "pollutants."
          (3) If you do not resume "operations", or
              do not resume "operations" as quickly              (7) The definition of Business Income
              as possible, we will pay based on the                  contained in the Business Income
              length of time it would have taken to                  Additional Coverage also applies to
              resume "operations" as quickly as                      this Business Income From Dependent
              possible.                                              Properties Additional Coverage.
          (4) Dependent Property means property             t.   Tenant Glass
              owned, leased or operated by others                This Additional Coverage applies only to
              whom you depend on to:                             premises where you are a tenant and are
                (a) Deliver materials or services to             responsible in the lease for such damage.
                    you or to others for your account.           We will cover loss to glass, which is in your
                    But services do not include:                 care, custody or control and for which the
                    (i) Water, communication, power
                    (I)                                          lease holds you responsible. The glass
                        services or any other utility            must be part of a building described in the
                        services; or                             Declarations or at a location that would be
                                                                 included in Coverage Extension b. Newly
                    (ii) Any type of web site, or
                                                                 Acquired or Constructed Property.
                         Internet service.
                                                                 The most that we will pay in any one
                (b) Accept your products or services;            occurrence for each location under this
                (c) Manufacture your products for                Additional Coverage is $25,000.
                    delivery to your customers under        u. Leasehold Improvements
                    contract for sale; or
                                                                 If your lease is cancelled in accordance with
                (d) Attract customers to your business           a valid lease provision as the direct result of a
                    premises.                                    Covered Cause of Loss to property at the
                The dependent property must be                   location in which you are a tenant, and you
                located in the coverage territory of this        cannot legally remove "Tenant
                                                                                         “Tenant Improvements
                policy.                                          and Betterments”,
                                                                      Betterments", we will extend Business
          (5) The coverage period for Business
          (5)                                                    Personal Property coverage to apply to the
              Income under this Additional Coverage:                                    “Tenants Improvement
                                                                 unamortized value of "Tenants
                                                                       Betterment” that remain and that you
                                                                 and Betterment"
                (a) Begins 72 hours after the time of
                                                                 were forced to abandon.
                    direct physical loss or physical
                    damage caused by or resulting                The most we will pay in any one
                    from a Covered Cause of Loss at              occurrence for loss under this Additional
                    the premises of the dependent                Coverage is $25,000.
                    property; and                            v. Lease Assessment
                (b) Ends on the date when the property           Your Business Personal Property is extended
                    at the premises of the dependent             to apply to your share of any assessment
                    property should be repaired, rebuilt         charged to all tenants by the building owner
                    or replaced with reasonable speed            as a result of direct physical damage caused
                    and similar quality.                         by or resulting from a Covered Cause of Loss
          (6) The Business Income coverage                       to building property you occupy as agreed to
              period, as stated in Paragraph (5),                in your written lease agreement.
              does not include any increased period              We will pay no more than $2,500 in any one
              required due to the enforcement of any             occurrence for this Additional Coverage.
              ordinance or law that:


Page 12 of 25                                                                          Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 39 of 228
                                                                SPECIAL PROPERTY COVERAGE FORM

   6. Coverage Extensions                                                representatives,      or     anyone
       Except as otherwise provided, the following                       entrusted with the records of
       Extensions apply to property located in or on                     accounts receivable, whether or
       the building at the "scheduled premises" or in                    not acting alone or in collusion with
       the open (or in a vehicle) within 1,000 feet of                   other persons or occurring during
       the "scheduled premises".        All Coverage                     the hours of employment.
       Extensions are subject to the terms, conditions                   This exclusion does not apply to a
       and exclusions of this policy, except as                          carrier for hire.
       otherwise provided.                                           (b) Alteration, falsification, concealment
       In addition to the Limits of Insurance, you may                   or destruction of records of accounts
       extend the insurance provided by this policy as                   receivable done to conceal the
       follows:                                                          wrongful giving, taking or withholding
       a. Accounts Receivable                                            of "money," "securities," or other
                                                                         property.
           (1)
           (1)   You may extend the insurance that
                                                                         This exclusion applies only to the
                 applies to your Business Personal
                 Property, to apply to your accounts                     extent of the wrongful giving,
                 receivable.                                             taking or withholding.
               We will pay for:                                      (c) Bookkeeping, accounting or billing
                                                                         errors or omissions.
               (a) All amounts due from your
                    customers that you are unable to                 (d) Electrical or magnetic injury,
                    collect;                                             disturbance or erasure of electronic
                                                                         recordings.
               (b) Interest charges on any loan
                    required to offset amounts you are                   But we will pay for direct physical
                    unable to collect pending our                        loss or physical damage caused
                    payment of these amounts;                            by Lightning.
               (c) Collection expenses in excess of                  (e) Voluntary parting with any property
                    your normal collection expenses                      by you or anyone entrusted with
                    that are made necessary by the                       the property if induced to do so by
                    physical loss or physical damage;                    any fraudulent scheme, trick,
                    and                                                  device or false pretense.
               (d) Other reasonable expenses that                    (f) Unauthorized       instructions  to
                    you incur to reestablish your                        transfer property to any person or
                    records of accounts receivable;                      to any place.
               that result from direct physical loss of or      (4) We will not pay for direct physical loss
               physical damage to your records of                   or physical damage that requires any
                                                                    audit of records or any inventory
               accounts receivable.
                                                                    computation to prove its factual
           (2) Paragraph A.3., Covered Causes of                    existence.
               Loss, and Section B., Exclusions, do             (5) The most we will pay in any one
                                                                (5)
               not apply to this Additional Coverage                occurrence for direct physical loss of
               except for:                                          or physical damage to your accounts
               (a) Paragraph B.1.b., Governmental                   receivable    at    each     “scheduled
                                                                                                "scheduled
                    Action;                                         premises” is $25,000.
                                                                    premises"
                 (b) Paragraph B.1.c., Nuclear Hazard;          (6) The most we will pay in any one
                     and                                            occurrence for direct physical loss of
                                                                    or physical damage to accounts
                 (c) Paragraph B.1.e., War and Military                                          “scheduled
                                                                    receivables away from the "scheduled
                     Action.                                        premises",
                                                                    premises”, including while in transit, is
           (3) Additional Exclusions
           (3)                                                      $25,000.
               (a) Dishonest acts by you, anyone                           “Theft” Reward
                                                             b. Arson and "Theft"
                   else with an interest in the records          (1) In the event that a covered fire loss
                   of accounts receivable, or your or                was the result of an act of arson, we
                   their employees or authorized                     will reimburse you for rewards you pay
                                                                     for information leading to convictions
                                                                     for that act of arson.

Form SS 00 07 07 05                                                                          Page 13 of 25
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 40 of 228
SPECIAL PROPERTY COVERAGE FORM

          (2) In the event of a covered "theft"
                                            “theft” loss,        The most we will pay in any one
              we will reimburse you for rewards you              occurrence for loss or damage under
              pay for information leading to                     this Extension is 25% of the Limit of
                                  “theft” loss.
              convictions for the "theft"                        Insurance for Building shown in the
          The most we will pay to reimburse you in               Declarations, but not more than
          any one occurrence for arson or "theft"  “theft”       $500,000 at each premises.
          rewards is $10,000.
                                                             (2) You may extend the insurance that
          This is additional insurance. The                      applies to Business Personal Property
          deductible does not apply to these                     to apply to:
          reimbursements.
                                                                 (a) Property at any premises you
       c. Data and Software
                                                                     acquire or construct;
           We will pay up to $10,000 in any one
                                                                 (b) Business    Personal     Property,
           occurrence to cover your costs to
                                                                     including such property that you
           research, replace or restore "data" or
                                                                     newly acquire, located at your
           "software" which exists or existed on
                                                                     newly constructed building, or
           electronic or magnetic "media" that is lost
           or damaged as a result of direct physical             (c) Business Personal Property that
           loss or physical damage to "computer                      you newly acquire, located at the
           equipment" at the "scheduled premises".                   "scheduled premises".
       d. Garages, Storage Buildings and Other                   This extension does not apply to:
          Appurtenant Structures                                 (a) Personal Property         that you
           (1) You may extend the insurance that                     temporarily acquire in the course
               applies to Building to apply to garages,              of installing or performing work on
               storage       buildings    and     other              such property;
               appurtenant structures, except outdoor            (b) Personal property of others that
               fixtures, at the "scheduled premises".                you temporarily acquire in the
                The most we will pay in any one                      course of your wholesaling activity.
                occurrence for direct physical loss or           (c) Merchandise held for sale, except
                physical damage under this Extension                 as provided under Paragraph C.6.
                is $50,000 at each "scheduled                        Business Personal Property Limit
                premises".                                           – Seasonal Increase.
                                                                     —
           (2) You may extend the insurance that                 The most we will pay in any one
               applies to Business Personal Property             occurrence for direct physical loss or
               in garages, storage buildings and other           physical damage under this Extension
               appurtenant     structures    at    the           is $250,000 at each premises.
               "scheduled premises".                         (3) You may extend the insurance that
                The most we will pay in any one                  applies to Business Income and Extra
                occurrence for direct physical loss or           Expense to apply to newly acquired or
                physical damage under this Extension             constructed locations.
                is $5,000 at each "scheduled                     The most we will pay in any one
                premises".                                       occurrence under this Extension is
       e. Newly Acquired or Constructed Property                 $50,000.
           (1) You may extend the insurance that             (4) If Covered Property is moved to a new
               applies to Building to apply to:                  premises endorsed onto this policy, from
                                                                 a "scheduled premises" being endorsed
                (a) Your new buildings while being built         off this policy, the Limit of Insurance
                    on the "scheduled premises"; and             applicable to that vacated premises will
                (b) Buildings you acquire at locations           apply proportionately to both premises as
                    other    than    the     "scheduled          the property is moved. This coverage
                    premises", intended for:                     applies to up to 180 days after the move
                    (i) Similar use as the Building              begins or upon completion of the move,
                        described in the Declarations; or        whichever is sooner. This coverage
                                                                 does not apply to Business Personal
                    (ii) Use as a warehouse.
                                                                 Property while in transit.


Page 14 of 25                                                                    Form SS 00 07 07 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 41 of 228
                                                               SPECIAL PROPERTY COVERAGE FORM

            (5) Insurance under this Extension for           The most we will pay in any one
                each newly acquired or constructed           occurrence for physical loss or physical
                property will end when any of the            damage under this Extension is $10,000 at
                following first occurs:                      each "scheduled premises".
               (a) This policy expires;                   h. Property Off-Premises
               (b) 180 days after you acquire or               (1) You may extend the insurance that
                   begin to construct the property, or             applies to Building to apply to such
               (c) You report values to us.                        property that is temporarily at a location
               We will charge you additional premium               you do not own, lease or operate. This
               for values reported from the day                    Extension applies only if physical loss
               construction begins or you acquire the              or physical damage is caused by or
               property.                                           resulting from a Covered Cause of
                                                                   Loss. This Extension does not apply to
       f.   Outdoor Property
                                                                   property in course of transit.
            You may extend the insurance provided by               The most we will pay in any one
            this policy to apply to your outdoor:                  occurrence under this coverage
            (1) Fences, signs (other than signs                    extension is $5,000.
                attached to buildings), trees, shrubs          (2) You may extend the insurance that
                and plants caused by or resulting from             applies to Business Personal Property
                any of the following causes of loss:               to apply to such property, other than
               (a) Fire;                                           Accounts Receivable, "money" and
               (b) Lightning;                                      "securities" while:
               (c) Explosion;                                      (a) In the course of transit and more
                                                                       than 1,000 feet from the "scheduled
               (d) Riot or Civil Commotion; and
                                                                       premises". Property must be in or
               (e) Aircraft.                                           on, but not permanently attached to
               The most we will pay in any one                         or installed in, a motor vehicle you
               occurrence for direct physical loss or                  own, lease or operate while between
               physical damage, including debris                       points in the coverage territory; or
               removal expense, under this Extension               (b) Temporarily at a premises you do
               is $10,000 but not more than $1,000                     not own, lease or operate.
               for any one tree, shrub or plant.
                                                                   (c) At a premises owned, leased,
          (2) Radio      and     television   antennas                 operated or used by you and the
               (including satellite dishes) caused by                  Business Personal Property is a
               or resulting from any of the following                  vending machine.
               causes of loss:                                     (d) In or on, but not permanently
               (a) Fire;                                               attached to or installed in, motor
               (b) Lightning;                                          vehicles      operated     by      your
               (c) Windstorm;                                          employees in the course of your
                                                                       business operations.
               (d) Ice, Snow, Sleet or Hail;
                                                                   (e) On temporary public display, or
               (e) Explosion;                                          while being used at fairs,
               (f) Riot or Civil Commotion; and                        exhibitions, expositions, or trade
               (g) Aircraft.                                           shows or while in transit to and
               The most we will pay in any one                         from these temporary sites.
               occurrence for direct physical loss or              The most we will pay in any one
               physical damage, including debris                   occurrence under this Extension is
               removal expense, under this Extension               $2,500.
               is $2,000.                                 I.
                                                          i.   Valuable Papers and Records - Cost of
       g.
       g. Personal Effects                                     Research
          You may extend the insurance that applies            You may extend the insurance that applies
          to Business Personal Property to apply to            to Business Personal Property to apply to
          personal effects owned by you, your                  your costs to research, replace or restore
          officers, your partners, "managers",
                                            “managers”,        the lost information on lost or damaged
          “members”, or your employees.
          "members",                                           ‘’valuable papers and records",
                                                               "valuable                records’’, for which
                                                               duplicates do not exist.

Form SS 00 07 07 05                                                                         Page 15 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 42 of 228
SPECIAL PROPERTY COVERAGE FORM

          The most we will pay in any one                              (d) All volcanic eruptions that occur
          occurrence under this Extension is                               within any 168-hour period will
          $25,000 at each "scheduled premises". For                        constitute a single occurrence.
          "valuable papers and records" not at the                     Volcanic action does not include the cost
          "scheduled premises", including while in                     to remove ash, dust, or particulate
          transit, the most we will pay in any one                     matter. That does not cause direct
          occurrence is $25,000.                                       physical loss or physical damage to
B. EXCLUSIONS                                                          Covered Property.
   1. We will not pay for loss or damage caused               b. Governmental Action
      directly or indirectly by any of the following.              Seizure or destruction of property by order
      Such loss or damage is excluded regardless of                of governmental authority.
      any other cause or event that contributes                    But we will pay for acts of destruction ordered
      concurrently or in any sequence to the loss.                 by governmental authority and taken at the
       a. Earth Movement                                           time of a fire to prevent its spread, if the fire
                                                                   would be covered under this policy.
          (1)
          (1)   Earthquake, meaning a shaking or
                trembling of the earth's
                                   earth’s crust, caused      c. Nuclear Hazard
                by underground tectonic forces                     Nuclear     reaction  or radiation,  or
                resulting in breaking, shifting, rising,           radioactive     contamination   however
                settling, sinking or lateral movement;             caused.
          (2) Landslide, including any earth sinking,              But if physical loss or physical damage by
              rising or shifting related to such event;            fire results, we will pay for that resulting
          (3) Mine subsidence, meaning subsidence
          (3)                                                      physical loss or physical damage.
               of a man-made mine, whether or not             d. Power Failure
               mining activity has ceased;
                                                                   The failure of power or other utility service
          (4) Earth sinking (other than sinkhole                   supplied to the "scheduled premises",
               collapse), rising or shifting including soil        however caused, if the failure occurs away
               conditions which cause settling, cracking
                                                                   from the "scheduled premises". Failure
               or other disarrangement of foundations
               or other parts of realty. Soil conditions           includes lack of sufficient capacity and
               include contraction, expansion, freezing,           reduction in supply necessary to maintain
               thawing, erosion, improperly compacted              normal operations.
               soil, and the action of water under the             But if physical loss or physical damage by
               ground surface;                                     a Covered Cause of Loss results, we will
          But if Earth Movement, as described in                   pay for that resulting physical loss or
          Paragraphs (1) through (4) above, results                physical damage.
          in fire or explosion, we will pay for the           e. War and Military Action
          physical loss or physical damage caused
                                                                   (1) War, including undeclared or civil war;
          by that fire or explosion.
          (5) Volcanic eruption, meaning the                       (2) Warlike action by a military force,
              eruption, explosion or effusion of a                     including action in hindering or
              volcano.     But if physical loss or                     defending against an actual or
              physical damage by fire or volcanic                      expected attack, by any government,
              action results, we will pay for that                     sovereign or other authority using
              resulting physical damage.                               military personnel or other agents; or
              Volcanic action means direct physical                (3) Insurrection,  rebellion,   revolution,
              loss or physical damage resulting from                   usurped power, or action taken by
              the eruption of a volcano when the                       governmental authority in hindering or
              physical loss or physical damage is                      defending against any of these.
              caused by:                                      f.   Water
                (a) Airborne volcanic blast or airborne            (1) Flood, including the accumulation of
                    shock waves;                                       surface water, waves, tides, tidal
                (b) Ash, dust, or particulate matter; or               waves, overflow of streams or any
                (c) Lava flow.                                         other bodies of water, or their spray, all
                                                                       whether driven by wind or not;

Page 16 of 25                                                                            Form SS 00 07 07 05
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 43 of 228
                                                                   SPECIAL PROPERTY COVERAGE FORM

           (2) Mudslide or mud flow;                               (6) The following causes of loss to
           (3) Water that backs up from a sewer or                     personal property:
               drain; or                                               (a) Dampness       or dryness of
                                                                           atmosphere;
           (4) Water under the ground surface pressing
               on, or flowing or seeping through:                      (b) Changes in or extremes of
                                                                           temperature; or
               (a) Foundations, walls, floors or paved
                   surfaces;                                           (c) Marring or scratching.
               (b) Basements, whether paved or not;                But if physical loss or physical damage by
                   or                                              the "specified causes of loss", building
                                                                   glass breakage or Equipment Breakdown
               (c) Doors, windows or other openings.
                                                                   Accident results, we will pay for that
               But if loss or damage by fire, explosion            resulting physical loss or physical damage.
               or sprinkler leakage results, we will          d. Frozen Plumbing: Water, other liquids,
               pay for that resulting physical loss or           powder or molten material that leaks or
               physical damage.                                  flows from plumbing, heating, air
           (5) Water damage caused by or resulting               conditioning or other equipment (except
               from earthquake or volcanic eruption:             fire protective systems) caused by or
               (a) Earthquake means a shaking or                 resulting from freezing, unless:
                                     earth’s crust, caused
                   trembling of the earth's                        (1) You do your best to maintain heat in
                   by underground tectonic forces                      the building or structure; or
                   resulting in breaking, shifting, rising,        (2) You drain the equipment and shut off
                   settling, sinking or lateral movement               the supply if the heat is not maintained.
                   or other movement;
                                                              e. Dishonesty: Dishonest or criminal act by
               (b) Volcanic eruption means the
                                                                 you, any of your partners, "members",
                   eruption, explosion or effusion of a          officers, "managers", employees, directors,
                   volcano.                                      trustees, authorized representatives or
       g. Neglect                                                anyone to whom you entrust the property
           Neglect of an insured to use all reasonable           for any purpose:
           means to save and preserve property from                (1) Acting alone or in collusion with others;
           further damage at and after the time of                     or
           loss.                                                   (2) Whether or not occurring during the
   2. We will not pay for physical loss or physical                    hours of employment.
      damage caused by or resulting from:                          This exclusion does not apply to acts of
       a. Consequential Losses: Delay, loss of use                 destruction by your employees; but theft by
          or loss of market.                                       employees is not covered.
       b   Smoke, Vapor, Gas: Smoke, vapor or gas             f. False Pretense: Voluntary parting with
           from agricultural smudging or industrial              any property by you or anyone else to
           operations.                                           whom you have entrusted the property if
       c. Miscellaneous Types of Loss:                           induced to do so by any fraudulent
                                                                 scheme, trick, device or false pretense.
           (1) Wear and tear;
                                                              g.
                                                              g. Exposed Property: Rain, snow, ice or
           (2) Rust, corrosion, fungus, decay,                   sleet to personal property in the open,
               deterioration, hidden or latent defect or         except as provided in the Coverage
               any quality in property that causes it to         Extension for Outdoor Property.
               damage or destroy itself;                      h. Collapse: Collapse, except as provided in
           (3) Smog;                                             the Additional Coverage for Collapse. But if
           (4) Settling, cracking, shrinking or                  loss or damage by a Covered Cause of Loss
               expansion;                                        results at the "scheduled premises", we will
                                                                 pay for that resulting loss or damage.
           (5) Nesting or infestation, or discharge or
           (5)                                                i. Pollution: We will not pay for loss or
               release of waste products or
                                                                 damage caused by or resulting from the
               secretions, by insects, birds, rodents,
                                                                 discharge, dispersal, seepage, migration,
               mold, spore or other animals;
                                                                 release or escape of "pollutants and

Form SS 00 07 07 05                                                                             Page 17 of 25
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 44 of 228
SPECIAL PROPERTY COVERAGE FORM

          contaminants" unless the discharge,                    5. Equipment Breakdown Exclusion
          dispersal, seepage, migration, release or                  We will not pay for physical loss or physical
          escape is itself caused by any of the                      damage caused by or resulting from any of the
          "specified causes of loss." But if physical                following tests:
          loss or physical damage by the "specified
                                                                     (a) A hydrostatic, pneumatic or gas pressure
          causes of loss" results, we will pay for the
          resulting physical loss or physical damage                     test of any boiler or pressure vessel; or
          caused by the "specified cause of loss."                   (b) An insulation breakdown test of any type of
   3. We will not pay for loss or damage caused by or                    electrical equipment.
      resulting from any of the following. But if physical    C. LIMITS OF INSURANCE
      loss or physical damage by a Covered Cause of             1. The most we will pay for physical loss or
      Loss results, we will pay for that resulting physical        physical damage in any one occurrence is the
      loss or physical damage.                                     applicable Limit of Insurance shown in the
       a. Weather conditions: Weather conditions.                  Declarations.
          This exclusion only applies if weather                 2. The most we will pay for physical loss of or
          conditions contribute in any way with a                   physical damage to outdoor signs attached to
          cause or event excluded in paragraph 1.                   buildings is $5,000 per sign in any one
          above to produce the physical loss or                     occurrence.
          physical damage.
                                                                 3. The limits applicable to:
       b. Acts or Decisions: Acts or decisions,
          including the failure to act or decide, of any             a. Coverage Extensions; and
          person, group, organization or governmental                b. The following Additional Coverages:
          body.                                                          (1) Accounts Receivable,
       c. Negligent Work: Faulty, inadequate or                          (2) Fire Department Service Charges,
          defective:
                                                                         (3) Fire Extinguisher Recharge, and
           (1)
           (1)
             Planning,       zoning,     development,
                                                                         (4) "Pollutants and Contaminants”
                                                                                             Contaminants" Clean
             surveying, siting;
                                                                             Up and Removal
         (2) Design, specifications, workmanship,
             repair,     construction,      renovation,                  are in addition to the Limits of Insurance.
             remodeling, grading, compaction;                    4. Payments under the following Additional
         (3) Materials used in repair, construction,                Coverages will not increase the applicable
             renovation or remodeling; or                           Limit of Insurance:
         (4) Maintenance of part or all of any property              a. Preservation of Property; or
             on or off the "scheduled premises".                     b. Debris Removal; but if:
   4. Business Income and Extra Expense
                                                                         (1) The sum of direct physical loss or
      Exclusions. We will not pay for:
                                                                             physical damage and Debris Removal
       a. Any Extra Expense, or increase of Business                         expense exceeds the Limit of
          Income loss, caused by or resulting from:                          Insurance; or
           (1) Delay in rebuilding, repairing or replacing               (2) The Debris Removal expense exceeds
               the property or resuming "operations",                        the amount payable under the 25%
               due to interference at the location of the                    limitation in the Debris Removal
               rebuilding, repair or replacement by                          Additional Coverage.
               strikers or other persons; or
                                                                        We will pay up to an additional $10,000 for
           (2) Suspension, lapse or cancellation of any                 each location stated in the Declarations in
               license, lease or contract. But if the                   any one occurrence under the Debris
               suspension, lapse or cancellation is                     Removal Additional Coverage.
               directly caused by the suspension of              5. Building Limit - Automatic Increase
               "operations’, we will cover such loss
               "operations',
                                                                    a. The Limit of Insurance for Buildings will
               that affects your Business Income
                                                                        automatically increase annually by 8%.
               during the "period of restoration".
                                                                    b. The amount of increase will be:
       b. Any other consequential loss.
                                                                         (1) The Limit of Insurance for Buildings that
                                                                             applied on the most recent of the policy


Page 18 of 25                                                                                   Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 45 of 228
                                                                        SPECIAL PROPERTY COVERAGE FORM

               inception date, policy anniversary date,            a. Building Glass
               or the date of any other policy change              b. Glass Expense
               amending the Buildings limit, times
                                                                   c. Tenant Glass
           (2) The percentage of annual increase
               shown above, expressed as a decimal             4. Unless a separate deductible is shown in the
               (.08); times                                       Declarations, the deductible applicable to the
                                                                  following Additional Coverages or Coverage
           (3) The number of days since the beginning
           (3)                                                    Extensions is $250, whether the coverage is
               of the current policy year or the effective        provided under this coverage form, provided
               date of the most recent policy change              on a separate coverage form or the coverage
               amending the Limit of Insurance for                is provided in a form that includes a package of
               Buildings, divided by 365.                         coverages, such as a Stretch endorsement:
           Example: The applicable Limit of Insurance              a. Accounts Receivable;
           for Buildings is $100,000. The annual
                                                                   b. Fine Arts
           percentage increase is 8%. The number of
           days since the beginning of the policy                  c. Outdoor Signs; and
           period (or last policy change) is 146.                  d. "Valuable Papers and Records";
           The amount of increase is:                          5. Unless a separate deductible is shown in the
           $100,000 X .08 X 146 divided by 365 =                  Declarations, the deductible applicable to the
           $3,200                                                 following Additional Coverages or Coverage
   6. Business Personal           Property     Limit     -        Extensions is $100, whether the coverage is
      Seasonal Increase                                           provided under this coverage form, provided
                                                                  on a separate coverage form or the coverage
       a. The Limit of Insurance for Business                     is provided in a form that includes a package of
          Personal Property will automatically                    coverages, such as a Stretch endorsement:
          increase by 25% to provide for seasonal
                                                                   a. Employee Dishonesy; and
          variations.
       b. This increase will apply only if all Limits of           b. Temperature Change.
          Insurance shown in the Declarations for              6. No deductible applies to the following Coverage
          Business Personal Property at the                       Extensions and Additional Coverages:
          “scheduled premises"
          "scheduled  premises” is at least 100% of                a. Fire Extinguisher Recharge;
          your average monthly values during the                   b. Preservation of Property;
          lesser of:
                                                                   c. Fire Department Service Charge;
           (1) The 12 months immediately preceding
                                                                   d. Business Income, Extra Expense, Civil
               the date the physical loss or physical
                                                                      Authority and Extended Business Income;
               damage occurs; or
                                                                   e. Arson Reward; and
           (2) The period of time you have been in
                                                                   f. Lock and Key Replacement
               business as of the date the physical
               loss or physical damage occurs.                 6. The Deductible applicable to the following
                                                                  Additional Coverages is the policy deductible
D. DEDUCTIBLES
                                                                  or the deductible shown in the Declarations for
   1. We will not pay for physical loss or physical               the following coverage:
      damage in any one occurrence until the
                                                                   a. Equipment Breakdown;
      amount of physical loss or physical damage
      exceeds the Deductible shown in the                          b. Ordinance or Law Coverage; and
      Declarations. We will then pay the amount of                 c. Leasehold Improvements.
      loss or damage in excess of the Deductible up            7. Each deductible applicable to this policy shall be
      to the applicable Limit of Insurance.                       applied separately but only to the coverage
   2. Except as otherwise listed, the deductible                  specified, and the total deductible for all losses in
      applicable to Additional Coverages and                      any one occurrence shall be the highest
      Coverage Extensions is the Special Property                 deductible amount that applies to the occurrence.
      Coverage Form is $250.                                 E. PROPERTY LOSS CONDITIONS
   3. A $250 deductible applies to the following               1. Abandonment
      Glass Coverages, unless Glass Coverage is
                                                                  There can be no abandonment of any property
      provided under a separate coverage form:
                                                                  to us.

Form SS 00 07 07 05                                                                                  Page 19 of 25
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 46 of 228
SPECIAL PROPERTY COVERAGE FORM

   2. Appraisal                                                 h. Send us a signed, sworn statement of loss
      If we and you disagree on the amount of loss,                containing the information we request to
      either may make written demand for an                        investigate the claim. You must do this
      appraisal of the loss. In that event, each party             within 60 days after our request. We will
      will select a competent and impartial appraiser.             supply you with the necessary forms.
      The two appraisers will select an umpire. If              i. Cooperate with us in the investigation or
      they cannot agree, either may request that                   settlement of the claim.
      selection be made by a judge of a court having            j. Resume     part or all of your "operations" as
                                                                J.
      jurisdiction. The appraisers will state                      quickly as possible.
      separately the amount of loss.
                                                             4. Legal Action Against Us
       If they fail to agree, they will submit their
                                                                No one may bring a legal action against us
       differences to the umpire. A decision agreed to
                                                                under this insurance unless:
       by any two will be binding. Each party will:
                                                                a. There has been full compliance with all of
       a. Pay its chosen appraiser; and
                                                                   the terms of this insurance; and
       b. Bear the other expenses of the appraisal              b. The action is brought within 2 years after
          and umpire equally.                                      the date on which the direct physical loss
       If there is an appraisal, we will still retain our          or physical damage occurred.
       right to deny the claim.                              5. Loss Payment
   3. Duties In The Event Of Loss Or Damage                      In the event of physical loss or physical
       You must see that the following are done in the           damage covered by this policy:
       event of loss of or damage to Covered Property:           a. At our option we will either:
       a. Notify the police if a law may have been                   (1) Pay the value of physically lost or
          broken.                                                        physically damaged property, as
       b. Give us prompt notice of the physical loss                     described in paragraph d. below;
          or physical damage. Include a description                  (2) Pay the cost of repairing or replacing
          of the property involved.                                      the physically lost or physically
       c. As soon as possible, give us description of                    damaged property, plus any reduction
          how, when and where the physical loss or                       in value of repaired items;
          physical damage occurred.                                  (3) Take all or any part of the property at
       d. Take all reseasonable steps to protect the                     an agreed or appraised value; or
          Covered Property from further damage by                    (4) Repair, rebuild or replace the property
          a Covered Cause of Loss. If feasible, set                      with other property of like kind and
          the damaged property aside in the best                         quality.
          possible order for examination. Also, keep
                                                                 b. We will give notice of our intentions within
          a record of your expenses for emergency
                                                                    30 days after we receive the sworn
          and temporary repairs, for consideration in
                                                                    statement of loss.
          the settlement of the claim.
                                                                 c. We will not pay you more than your
           This will not increase the Limits of Insurance.          financial interest in the Covered Property.
       e. At our request, give us complete                       d. We will determine the value of Covered
          inventories     of    the    damaged     and              Property as follows:
          undamaged property. Include quantities,
          costs, values and amount of loss claimed.                  (1) At replacement cost (without deduction
                                                                         for depreciation), except as provided in
       f. Permit us to inspect the property and records
                                                                         (2) through (7) below.
          proving the loss or damage. Also permit us to
          take samples of damaged property for                           (a) You may make a claim for physical
          inspection, testing and analysis.                                   loss or physical damage covered
                                                                              by this insurance on an actual
       g. requested, permit us to question you
       g. If
                                                                              cash value basis instead of on a
          under oath at such times as may be
          reasonably required about any matter                                replacement cost basis. In the
          relating to this insurance or your claim,                           event you elect to have physical
          including your books and records. In such                           loss or physical damage settled on
          event, your answers must be signed.                                 an actual cash value basis, you
                                                                              may still make a claim on a

Page 20 of 25                                                                            Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 47 of 228
                                                            SPECIAL PROPERTY COVERAGE FORM

                  replacement cost basis if you                 (c) Household       contents,     except
                  notify us of your intent to do so                  personal property in apartments or
                  within 180 days after the physical                 rooms furnished by you as landlord.
                  loss or physical damage.                  (4) Glass at the cost of replacement with
              (b) We will not pay on a replacement              safety glazing material if required by
                  cost basis for any physical loss or           law.
                  physical damage:                          (5) "Tenants'
                                                                “Tenants'        Improvements          and
                  (i) Until the physically lost or
                  (I)                                           Betterments” at:
                                                                Betterments"
                      physically damaged property               (a) Replacement cost if you make
                      is   actually  repaired   or                  repairs promptly.
                      replaced; and                             (b) A proportion of your original cost if
                  (ii) Unless     the   repairs or                  you do not make repairs promptly.
                       replacement are made as                      We will determine the proportionate
                       soon as reasonably possible                  value as follows:
                       after the physical loss or                    (i) Multiply the original cost by the
                       physical damage.                                  number of days from the
                  However, if the cost to repair or                      physical loss or physical
                  replace the damaged property is                        damage to the expiration of
                  $2,500 or less, we will settle the                     the lease; and
                  loss according to the provisions of               (ii) Divide the amount determined
                  Paragraphs d.(1)(a) and d.(1)(b)                          (i) above by the number of
                                                                         in (I)
                  above whether or not the actual                        days from the installation of
                  repair or replacement is complete.                     improvements to the expiration
              (c) We will not pay more for physical                      of the lease.
                  loss or physical damage on a                      If your lease contains a renewal
                  replacement cost basis than the                   option, the expiration of the renewal
                  least of:                                         option period will replace the
                  (i) The cost to replace, on the
                  (I)                                               expiration of the lease in this
                      same premises, the physically                 procedure.
                      lost or physically damaged                (c) Nothing, if others pay for repairs or
                      property with other property of               replacement.
                      comparable material and
                                                            (6) "Valuable Papers and Records", at the
                      quality and which is used for             cost of:
                      the same purpose; or
                                                                (a) Blank materials for reproducing the
                  (ii) The amount you actually                      records; and
                       spend that is necessary to
                       repair or replace the physically         (b) Labor to transcribe or copy the
                       lost or physically damaged                   records.
                       property.                            (7) "Money" and "Securities":
          (2) If the Actual Cash Value - Buildings              (a) "Money" at its face value; and
              option applies, as shown in the
              Declarations, paragraph (1) above                 (b) "Securities" at their value at the
              does not apply to Buildings. Instead,                 close of business on the day the
              we will determine the value of                        loss is discovered.
              Buildings at actual cash value.               (8) The value of United States Government
          (3) The following property at actual cash
          (3)                                                   Internal Revenue taxes and custom
              value:                                            duties and refundable state and local
              (a) Manuscripts;                                  taxes paid or fully determined on the
                                                                following property held for sale will not be
              (b) Works of art, antiques or rare
                                                                considered in determining the value of
                  articles, including etchings, pictures,
                                                                Covered Property:
                  statuary, objects of marble, bronzes,
                  porcelains and bric-a-brac.                   (a) Distilled spirits;
                                                                (b) Wines;


Form SS 00 07 07 05                                                                      Page 21 of 25
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 48 of 228
SPECIAL PROPERTY COVERAGE FORM

                (c) Rectified products; or                     f.   We may elect to defend you against suits
                (d) Beer.                                           arising from claims of owners of property.
                                                                    We will do this at our expense.
           (9) Applicable to Accounts Receivable:
                (a) If you can not accurately establish
                                                               g.
                                                               g.   We will pay for covered physical loss or
                                                                    physical damage within 30 days after we
                    the amount of the accounts                      receive the sworn statement of loss, if:
                    receivable outstanding as of the
                    time of physical loss or physical               (1) You have complied with all of the
                    damage the following method will                    terms of this policy; and
                    be used:                                        (2) (a) We have reached agreement with
                    (i) Determine the total of the
                    (I)                                                     you on the amount of loss, or
                        average monthly value of                        (b) An appraisal award has been made.
                        accounts receivable for 12             h. The following condition applies to any loss
                        months immediately preceding              payment for Extra Expense:
                        the month in which the direct
                                                                    We will deduct from the total Extra
                        physical loss or physical
                                                                    Expense to be paid:
                        damage occurred; and
                    (ii) Adjust the total determined in             (1) The salvage value that remains of any
                                     (i) above for any
                         paragraph (I)                                  property bought for temporary use
                         normal fluctuations in the                     during the Period of Restoration, once
                         value of accounts receivable                   business operations are resumed; and
                         for the month in which the                 (2) Any Extra Expense that is paid for by
                         direct physical loss or physical               other insurance.
                         damage occurred for any            6. Recovered Property
                         demonstrated variance from
                                                               If either you or we recover any property after
                         the average of that month.
                                                               loss settlement, that party must give the other
                (b) The following will be deducted             prompt notice. At your option, you may retain
                    from the total value of accounts           the property. But then you must return to us the
                    receivable, however that value is          amount we paid to you for the property. We will
                    established:                               pay recovery expenses and the expenses to
                    (i) The value of the accounts for
                    (I)                                        repair the recovered property, subject to the
                        which there is no physical loss        Limits of Insurance.
                        or physical damage;                 7. Resumption of Operations
                    (ii) The value of the accounts that        In the event of physical loss or physical
                         you are able to re-establish or       damage at the "scheduled premises" you must
                         collect;                              resume all or part of your "operations" as
                    (ii) A value to allow for probable         quickly as possible.
                         bad debts that you are                We will reduce the amount of your:
                         normally unable to collect; and
                                                               a. Business Income loss, other than Extra
                    (iv) All unearned interest      and           Expense, to the extent you can resume
                         services charged.                        your "operations", in whole or in part, by
       e. Our payment for physical loss of or                     using damaged or undamaged property
                                                                  (including merchandise or stock) at the
          physical damage to personal property of
                                                                  "scheduled premises" or elsewhere.
          others will only be for the account of the
          owners of the property. We may adjust                b. Extra Expense loss to the extent you can
          losses with the owners of physically lost or            return "operations" to normal and
          physically damaged property if other than               discontinue such Extra Expense.
          you. If we pay the owners, such payment           8. Vacancy
          will satisfy your claims against us for the          a. Description of Terms
          owners' property.                                         (1) As used in this Vacancy Condition, the
           We will not pay the owners more than their                   term building and the term vacant have
           financial interest in the Covered Property.                  the meanings set forth in Paragraphs.



Page 22 of 25                                                                          Form SS 00 07 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 49 of 228
                                                                  SPECIAL PROPERTY COVERAGE FORM

          (a) and (b) below:                             F. PROPERTY GENERAL CONDITIONS
               (a) When this policy is issued to a         1. Control of Property
                   tenant, and with respect to that           Any act or neglect of any person other than
                   tenant’s interest in Covered
                   tenant's                                   you beyond your direction or control will not
                   Property, building means the unit          affect this insurance.
                   or suite rented or leased to the
                                                              The breach of any condition of this Coverage
                   tenant. Such building is vacant
                                                              Form at one or more locations will not affect
                   when it does not contain enough
                                                              coverage at any location where, at the time of
                   business personal property to              physical loss or physical damage, the breach
                   conduct customary operations.              of condition does not exist.
              (b) When this policy is issued to the        2. Mortgage Holders
                  owner or general lessee of a
                                                              a. The term mortgage holder includes trustee.
                  building, building means the entire
                  building. Such building is vacant           b. We will pay for covered physical loss of or
                  unless at least 31% of its total               physical damage to buildings or structures
                  square footage is:                             to each mortgage holder shown in the
                                                                 Declarations in their order of precedence,
                  (i) Rented to a lessee or sub-
                  (I)
                                                                 as interests may appear.
                      lessee and used by the lessee
                      or sub-lessee to conduct its            c. The mortgage holder has the right to
                      customary operations; and/or               receive loss payment even if the mortgage
                                                                 holder has started foreclosure or similar
                  (ii) Used by the building owner to
                                                                 action on the building or structure.
                       conduct customary operations.
                                                              d. If we deny your claim because of your acts
       (2) Buildings under construction or renovation
                                                                 or because you have failed to comply with
           are not considered vacant.
                                                                 the terms of this policy, the mortgage
       b. Vacancy Provisions                                     holder will still have the right to receive
         If the building where physical loss or                  loss payment if the mortgage holder:
         physical damage occurs has been vacant                   (1) Pays any premium due under this
         for more than 60 consecutive days before                      policy at our request if you have failed
         that physical loss or physical damage                         to do so;
         occurs:                                                  (2) Submits a signed, sworn statement of
          (1) We will not pay for any physical loss or                 loss within 60 days after receiving notice
              physical damage caused by any of the                     from us of your failure to do so; and
              following even if they are Covered                  (3) Has notified us of any change in
              Causes of Loss:                                          ownership, occupancy or substantial
              (a) Vandalism;                                           change in risk known to the mortgage
                                                                       holder.
              (b) Sprinkler leakage, unless you had               All of the terms of this policy will then apply
                  protected the system against                    directly to the mortgage holder.
                  freezing;
                                                              e. If we pay the mortgage holder for any
              (c) Building glass breakage;                       physical loss or physical damage and deny
              (d) Water damage;                                  payment to you because of your acts or
                                                                 because you have failed to comply with the
              (e) Theft; or
                                                                 terms of this policy:
              (f) Attempted theft.                               (1) The mortgage holder's rights under the
          (2) With respect to Covered Causes of                      mortgage will be transferred to us to
              Loss other than those listed in b.(1)(a)               the extent of the amount we pay; and
              through b.(1)(f) above, we will reduce             (2) The mortgage holder's rights to recover
              the amount we would otherwise pay for                  the full amount of the mortgage holder's
              the physical loss or physical damage                   claim will not be impaired.
              by 15%.
                                                                  At our option, we may pay to the mortgage
                                                                  holder the whole principal on the mortgage
                                                                  plus any accrued interest. In this event,
                                                                  your mortgage and note will be transferred
                                                                  to us and you will pay your remaining
                                                                  mortgage debt to us.
Form SS 00 07 07 05                                                                          Page 23 of 25
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 50 of 228
SPECIAL PROPERTY COVERAGE FORM

       f.   If we cancel this policy, we will give written    2. "Computer Equipment" means "computers",
            notice to the mortgage holder at least:              "peripheral devices", "media", and manuals
            (1) 10 days before the effective date of             that are purchased to be used in conjunction
                cancellation if we cancel for your non           with hardware and "software".
                payment of premium; or                        3. "Counterfeit" means an imitation of an actual
            (2) 30 days before the effective date of             valid original which is intended to deceive and
                cancellation if we cancel for any other          to be taken as the original.
                reason.                                       4. "Data" means information or facts stored in a
                                                                 "computer’s" memory, on "software" or on
                                                                 "computer's"
       g.
       g.   If we elect not to renew this policy, we will
                                                                 "media".
            give written notice to the mortgage holder
            at least 10 days before the expiration date       5. "Finished Stock" means stock you have
            of this policy.                                      manufactured.
   3. No Benefit to Bailee                                       "Finished Stock" does not include stock you
       No person or organization, other than you,                have manufactured that is held for sale on the
       having custody of Covered Property will benefit           premises of any retail outlet insured under this
       from this insurance.                                      policy.
   4. Policy Period, Coverage Territory                       6. "Manager" means a person serving in a
                                                                 directorial capacity for a limited liability
       Under this form:                                          company.
       a. We cover physical loss or               physical    7. "Media" means the material used solely with
          damage commencing:                                     the "computer" or "peripheral device" upon
            (1) During the policy period shown in the            which "software" or "data" is stored, such as
                Declarations; and                                tapes, CD-ROMs or disks.
            (2) Within the coverage territory or, with        8. "Member" means an owner of a limited liability
                respect to property in transit, while it is      company represented by its membership
                between points in the coverage                   interest, who also may serve as a "manager".
                territory.                                       “Messenger” means you, any any of your
                                                              9. "Messenger"
            But we do not cover physical loss or                 partners or any employee while having care
            physical damage that is also covered by a            and custody of the property outside your
            preceding policy.                                    premises.
       b. The coverage territory is:                          10. "Money" means:
            (1) The United States of America (including          a. Currency, coins and bank notes whether or
                its territories and possessions);                   not in current use; and
            (2) Puerto Rico; and                                 b. Travelers checks, registered checks and
            (3) Canada.                                             money orders held for sale to the public.
   5. Additional Conditions                                   11. "Operations" means your business activities
                                                                  occurring at the "scheduled premises" and
       The following conditions apply to paragraph
                                                                  tenantability of the "scheduled premises".
       A.5.u., Forgery Additional Coverage:
                                                              12. "Period of Restoration" means the period of
       a. We will treat mechanically reproduced
                                                                  time that:
          facsimile signatures the same as
          handwritten signatures.                                a. Begins with the date of direct physical loss
                                                                    or physical damage caused by or resulting
       b. You must include with your proof of loss
                                                                    from a Covered Cause of Loss at the
          any instrument involved in that loss, or, if
                                                                    "scheduled premises", and
          that is not possible, an affidavit setting
          forth the amount and cause of loss.                    b. Ends on the date when:
       c. The Coverage Territory is revised to cover                 (1) The property at the "scheduled
          loss you sustain anywhere in the world.                        premises" should be repaired, rebuilt
                                                                         or replaced with reasonable speed and
G. PROPERTY DEFINITIONS
                                                                         similar quality;
   1. "Computer" means a programmable electronic
                                                                     (2) The date when your business is
      device that can store, retrieve and process
                                                                         resumed at a new, permanent location.
      "data".

Page 24 of 25                                                                            Form SS 00 07 07 05
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 51 of 228
                                                                   SPECIAL PROPERTY COVERAGE FORM

           "Period of Restoration" does not include         19. "Specified Cause of Loss" means the following:
           any increased period required due to                 Fire; lightning; explosion, windstorm or hail;
           enforcement of any law that:                         smoke; aircraft or vehicles; riot or civil
       a. Regulates the construction, use or repair,            commotion; vandalism; leakage from fire
          or required the tearing down of any                   extinguishing equipment; sinkhole collapse;
          property; or                                          volcanic action; falling objects; weight of snow,
       b. Regulates the prevention, control, repair,            ice or sleet; water damage.
          clean up or restoration of environmental              a. Sinkhole collapse means the sudden
          damage.                                                  sinking or collapse of land into
       The expiration date of this policy will not cut             underground empty spaces created by the
       short the "period of restoration".                          action of water on limestone or dolomite. It
                                                                   does not include the cost of filling
   13. "Peripheral Device" means any physical unit                 sinkholes.
                             "computer’ that cannot be
       used to operate the "computer'
       used for purposes other than as part of the              b. Falling objects does not include loss of or
       computer’s system, such as tape or disk
       computer's                                                  damage to:
       drives, printers, or modems.                                 (1) Personal property in the open; or
   14. "Perishable Stock" means personal property:                  (2) The interior of a building or structure,
       a. Maintained under controlled conditions for                    or property inside a building or
          its preservation; and                                         structure, unless the roof or an outside
                                                                        wall of the building or structure is first
       b. Susceptible to physical loss or physical                      damaged by a falling object.
          damage if the controlled conditions
          change.                                               c. Water      damage       means      accidental
                                                                   discharge or leakage of water or steam as
   15. "Pollutants and Contaminants" means any                     the direct result of the breaking or cracking
       solid, liquid, gaseous or thermal irritant or               of any part of a system or appliance
       contaminant, including smoke, vapors, soot,                 containing water or steam.
       fumes, acids, alkalis, chemicals and waste, or
       any other material which causes or threatens         20. "Suit" means a civil proceeding and includes:
       to cause physical loss, physical damage,                 a. An arbitration proceeding in which
       impurity to property, unwholesomeness,                      damages are claimed and to which you
       undesirability, loss of marketability, loss of use          must submit or do submit with our consent;
       of property, or which threatens human health                or
       or welfare. Waste includes materials to be               b. Any other alternative dispute resolution
       recycled, reconditioned or reclaimed.                       proceeding in which damages are claimed
   16. "Scheduled Premises" means any premises                     and to which you submit with our consent.
       listed by location address in the Scheduled          21. "Tenant
                                                                “Tenant Improvements and Betterments”
                                                                                                Betterments"
       Premises section of the Declarations.                    means fixtures, alterations, installations or
   17. "Securities"    means     negotiable     and             additions made a part of the Building you
       nonnegotiable instruments or contracts                   occupy but do not own and that you cannot
       representing either "money" or other property            legally remove; and
       and includes:                                            a. Which are made at your expense; or
       a. Tokens, tickets except Lottery Tickets,               b. That you acquired from the prior tenant at
          revenue and other non-postage stamps                     your expense.
          whether or not in current use; and
                                                            22. "Theft"
                                                                “Theft” means the act of stealing.
       b. Evidences of debt issued in connection
                                                            23. "Valuable papers and records" means
          with credit or charge cards, which are not
          of your own issue;                                    inscribed, printed or written documents,
                                                                manuscripts or records, including abstracts,
       but does not include "money."                            books, deeds, drawings, films, maps or
   18. "Software" means instructions or programs that           mortgages.
       are stored on "media" and which instruct the             But "valuable papers and records" does not
       hardware as to how to process "data".                    mean "money" and "securities", "data" and
                                                                "software" or the materials on which the "data"
                                                                and "software" is recorded.

Form SS 00 07 07 05                                                                             Page 25 of 25
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 52 of 228




                BUSINESS LIABILITY COVERAGE FORM




Form SS 00 08 04 05
                                   © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 53 of 228


QUICK REFERENCE
BUSINESS LIABILITY COVERAGE FORM
READ YOUR POLICY CAREFULLY


BUSINESS LIABILITY COVERAGE FORM                                    Beginning on Page

A.   COVERAGES                                                              1
                                                                            1
     Business Liability                                                     1
                                                                            1
     Medical Expenses                                                       2
     Coverage Extension - Supplementary Payments                            2

B.   EXCLUSIONS                                                             3

C.   WHO IS AN INSURED                                                      10

D.   LIABILITY AND MEDICAL EXPENSES
     LIMITS OF INSURANCE                                                    14

E.   LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                      15

     1. Bankruptcy                                                          15

     2. Duties In The Event Of Occurrence, Offense, Claim Or Suit           15

     3. Financial Responsibility Laws                                       16

     4. Legal Action Against Us                                             16

     5. Separation Of Insureds                                              16

     6. Representations                                                     16

     7. Other Insurance                                                     16

     8. Transfer Of Rights Of Recovery Against Others To Us                 17

F.   OPTIONAL ADDITIONAL INSURED COVERAGES                                  18

     Additional Insureds                                                    18

G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS                             20




Form SS 00 08 04 05
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 54 of 228




                    BUSINESS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the stock insurance company member of The Hartford providing this insurance.
The word "insured" means any person or organization qualifying as such under Section C. - Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Liability And
Medical Expenses Definitions.


A. COVERAGES                                                                    (a) The "bodily injury" or "property
                                                                                    damage" is caused by an
    1. BUSINESS LIABILITY COVERAGE (BODILY
                                                                                    "occurrence" that takes place in the
       INJURY, PROPERTY DAMAGE, PERSONAL
                                                                                    "coverage territory";
       AND ADVERTISING INJURY)
                                                                                (b) The "bodily injury" or "property
        Insuring Agreement
                                                                                    damage" occurs during the policy
        a. We will pay those sums that the insured                                  period; and
           becomes legally obligated to pay as                                  (c) Prior to the policy period, no insured
           damages because of "bodily injury",                                      listed under Paragraph 1. of Section
           "property damage" or "personal and                                       C. — – Who Is An Insured and no
           advertising injury" to which this insurance                              "employee" authorized by you to give
           applies. We will have the right and duty to                              or receive notice of an "occurrence"
           defend the insured against any "suit"                                    or claim, knew that the "bodily injury"
           seeking those damages. However, we will                                  or "property damage" had occurred,
           have no duty to defend the insured against                               in whole or in part. If such a listed
           any "suit" seeking damages for "bodily                                   insured or authorized "employee"
           injury", "property damage" or "personal and                              knew, prior to the policy period, that
           advertising injury" to which this insurance                              the "bodily injury" or "property
           does not apply.                                                          damage"      occurred,     then any
            We may, at our discretion, investigate any                              continuation, change or resumption
            "occurrence" or offense and settle any claim                            of such "bodily injury" or "property
            or "suit" that may result. But:                                         damage" during or after the policy
           (1)
           (1)  The amount we will pay for damages is                               period will be deemed to have been
                limited as described in Section D. -                                known prior to the policy period.
                Liability And Medical Expenses Limits                     (2) To "personal and advertising injury"
                Of Insurance; and                                               caused by an offense arising out of your
           (2) Our right and duty to defend ends when                           business, but only if the offense was
                we have used up the applicable limit of                         committed in the "coverage territory"
                insurance in the payment of judgments,                          during the policy period.
                settlements or medical expenses to which               c. "Bodily injury" or "property damage" will be
                this insurance applies.                                    deemed to have been known to have
            No other obligation or liability to pay sums or                occurred at the earliest time when any
            perform acts or services is covered unless                     insured listed under Paragraph 1. of Section
            explicitly provided for under Coverage                         C. —– Who Is An Insured or any "employee"
            Extension - Supplementary Payments.                            authorized by you to give or receive notice
                                                                           of an "occurrence" or claim:
        b. This insurance applies:
                                                                           (1) Reports all, or any part, of the "bodily
           (1) To "bodily injury"         and    "property
                                                                               injury" or "property damage" to us or
               damage" only if:
                                                                               any other insurer;



Form SS 00 08 04 05                                                                                         Page 1
                                                                                                                 1 of 24
                                                 © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 55 of 228
BUSINESS LIABILITY COVERAGE FORM

          (2) Receives a written or verbal demand or         b. We will make these payments regardless of
              claim for damages because of the "bodily          fault. These payments will not exceed the
              injury" or "property damage"; or                  applicable limit of insurance. We will pay
          (3) Becomes aware by any other means that             reasonable expenses for:
              "bodily injury" or "property damage" has          (1) First aid administered at the time of an
              occurred or has begun to occur.                       accident;
       d. Damages because of "bodily injury" include            (2) Necessary medical, surgical, x-ray and
          damages claimed by any person or                          dental services, including prosthetic
          organization for care, loss of services or                devices; and
          death resulting at any time from the "bodily          (3) Necessary        ambulance,  hospital,
          injury".                                                  professional     nursing and funeral
       e. Incidental Medical Malpractice                            services.
          (1)
          (1)   "Bodily injury" arising out of the         3. COVERAGE EXTENSION -
                rendering of or failure to render             SUPPLEMENTARY PAYMENTS
                professional health care services as a       a. We will pay, with respect to any claim or
                physician, dentist, nurse, emergency
                                                                "suit" we investigate or settle, or any "suit"
                medical technician or paramedic shall
                                                                against an insured we defend:
                be deemed to be caused by an
                "occurrence", but only if:                      (1) All expenses we incur.
                (a) The physician, dentist, nurse,              (2) Up to $1,000 for the cost of bail bonds
                    emergency medical technician or                 required because of accidents or traffic
                    paramedic is employed by you to                 law violations arising out of the use of
                    provide such services; and                      any vehicle to which Business Liability
                                                                    Coverage for "bodily injury" applies. We
                (b) You are not engaged in the                      do not have to furnish these bonds.
                    business or occupation of providing
                    such services.                              (3) The cost of appeal bonds or bonds to
                                                                    release attachments, but only for bond
          (2) For the purpose of determining the
                                                                    amounts within the applicable limit of
              limits of insurance for incidental medical
                                                                    insurance. We do not have to furnish
              malpractice, any act or omission                      these bonds.
              together with all related acts or
              omissions in the furnishing of these              (4) All reasonable expenses incurred by the
              services to any one person will be                    insured at our request to assist us in the
              considered one "occurrence".                          investigation or defense of the claim or
                                                                    "suit", including actual loss of earnings
   2. MEDICAL EXPENSES
                                                                    up to $500 a day because of time off
       Insuring Agreement                                           from work.
       a. We will pay medical expenses as described             (5) All costs taxed against the insured in
          below for "bodily injury" caused by an                    the "suit".
          accident:
                                                                (6) Prejudgment interest awarded against
          (1) On premises you own or rent;                          the insured on that part of the judgment
          (2) On ways next to premises you own or                   we pay. If we make an offer to pay the
              rent; or                                              applicable limit of insurance, we will not
                                                                    pay any prejudgment interest based on
          (3) Because of your operations;
                                                                    that period of time after the offer.
          provided that:
                                                                (7)
                                                                (7)   All interest on the full amount of any
          (1) The accident takes place in the                         judgment that accrues after entry of the
              "coverage territory" and during the                     judgment and before we have paid,
              policy period;                                          offered to pay, or deposited in court the
          (2) The expenses are incurred and reported                  part of the judgment that is within the
              to us within three years of the date of                 applicable limit of insurance.
              the accident; and                                  Any amounts paid under (1) through (7)
          (3) The injured person submits to                      above will not reduce the limits of insurance.
              examination, at our expense, by
              physicians of our choice as often as we
              reasonably require.


Page 2 of 24                                                                            Form SS 00 08 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 56 of 228
                                                                 BUSINESS LIABILITY COVERAGE FORM

       b. If we defend an insured against a "suit"                     So long as the above conditions are met,
          and an indemnitee of the insured is also                     attorneys' fees incurred by us in the
          named as a party to the "suit", we will                      defense of that indemnitee, necessary
          defend that indemnitee if all of the                         litigation expenses incurred by us and
          following conditions are met:                                necessary litigation expenses incurred
         (1) The "suit" against the indemnitee                         by the indemnitee at our request will be
             seeks damages for which the insured                       paid as Supplementary Payments.
             has assumed the liability of the                          Notwithstanding the provisions of
             indemnitee in a contract or agreement                     Paragraph 1.b.(b) of Section B. —   –
             that is an "insured contract";                            Exclusions, such payments will not be
         (2) This insurance applies to such liability                  deemed to be damages for "bodily
             assumed by the insured;                                   injury" and "property damage" and will
                                                                       not reduce the Limits of Insurance.
         (3) The obligation to defend, or the cost of
             the defense of, that indemnitee, has                 Our obligation to defend an insured's
             also been assumed by the insured in                  indemnitee and to pay for attorneys' fees
             the same "insured contract";                         and necessary litigation expenses as
                                                                  Supplementary Payments ends when:
         (4) The allegations in the "suit" and the
             information we know about the                       (1) We have used up the applicable limit
             "occurrence" are such that no conflict                  of insurance in the payment of
             appears to exist between the interests                  judgments or settlements; or
             of the insured and the interest of the              (2) The conditions set forth above, or the
             indemnitee;                                             terms of the agreement described in
         (5) The indemnitee and the insured ask                      Paragraph (6) above, are no longer met.
         (5)
             us to conduct and control the defense       B. EXCLUSIONS
             of that indemnitee against such "suit"
                                                           1. Applicable To Business Liability Coverage
             and agree that we can assign the
             same counsel to defend the insured               This insurance does not apply to:
             and the indemnitee; and                          a. Expected Or Intended Injury
         (6) The indemnitee:                                     (1)
                                                                 (1)   "Bodily injury" or "property damage"
              (a) Agrees in writing to:                                expected or intended from the
                                                                       standpoint of the insured.       This
                  (i) Cooperate with us in the
                  (I)
                                                                       exclusion does not apply to "bodily
                      investigation, settlement or
                                                                       injury" or "property damage" resulting
                      defense of the "suit";
                                                                       from the use of reasonable force to
                  (ii) Immediately send us copies of                   protect persons or property; or
                       any      demands,    notices,
                                                                 (2) "Personal and advertising injury" arising
                       summonses or legal papers
                                                                     out of an offense committed by, at the
                       received in connection with
                                                                     direction of or with the consent or
                       the "suit";
                                                                     acquiescence of the insured with the
                  (iii) Notify any other insurer whose               expectation of inflicting "personal and
                        coverage is available to the                 advertising injury".
                        indemnitee; and
                                                              b. Contractual Liability
                  (iv) Cooperate with us with
                                                                 (1) "Bodily injury" or "property damage"; or
                       respect to coordinating other
                       applicable insurance available            (2) "Personal and advertising injury"
                       to the indemnitee; and                    for which the insured is obligated to pay
              (b) Provides     us     with     written           damages by reason of the assumption of
                  authorization to:                              liability in a contract or agreement.
                  (i) Obtain records and other
                  (I)                                             This exclusion does not apply to liability
                      information related to the                  for damages because of:
                      "suit"; and                                      (a) "Bodily injury", "property damage" or
                  (ii) Conduct and control the                             "personal and advertising injury" that
                       defense of the indemnitee in                        the insured would have in the
                       such "suit".                                        absence of the contract or
                                                                           agreement; or


Form SS 00 08 04 05                                                                              Page 3 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 57 of 228
BUSINESS LIABILITY COVERAGE FORM

               (b) "Bodily injury" or "property damage"               (b) Performing duties related to the
                   assumed in a contract or agreement                     conduct of the insured's
                                                                                         insured’s business, or
                   that is an "insured contract",                 (2) The spouse, child, parent, brother or
                   provided the "bodily injury" or                    sister of that "employee" as a
                   "property       damage"        occurs              consequence of (1) above.
                   subsequent to the execution of the
                                                                  This exclusion applies:
                   contract or agreement. Solely for
                   the purpose of liability assumed in            (1)
                                                                  (1) Whether the insured may be liable as
                   an "insured contract", reasonable                  an employer or in any other capacity;
                   attorneys' fees and necessary                      and
                   litigation expenses incurred by or for         (2) To any obligation to share damages
                   a party other than an insured are                  with or repay someone else who must
                   deemed to be damages because of                    pay damages because of the injury.
                   "bodily injury" or "property damage"           This exclusion does not apply to liability
                   provided:                                      assumed by the insured under an "insured
                   (i) Liability to such party for, or for        contract".
                       the cost of, that party’s
                                         party's defense     f.   Pollution
                       has also been assumed in the
                       same "insured contract", and               (1)
                                                                  (1)   "Bodily injury", "property damage" or
                                                                        "personal and advertising injury"
                   (ii) Such attorneys' fees and                        arising out of the actual, alleged or
                        litigation expenses are for                     threatened       discharge,  dispersal,
                        defense of that party against a                 seepage, migration, release or escape
                        civil or alternative dispute                    of "pollutants":
                        resolution proceeding in which
                        damages to which this                           (a) At or from any premises, site or
                        insurance applies are alleged.                      location which is or was at any
                                                                            time owned or occupied by, or
       c. Liquor Liability                                                  rented or loaned to any insured.
           "Bodily injury" or "property damage" for                         However, this subparagraph does
           which any insured may be held liable by                          not apply to:
           reason of:                                                       (i)   "Bodily injury" if sustained within
          (1) Causing or contributing           to    the                         a building and caused by
              intoxication of any person;                                         smoke, fumes, vapor or soot
          (2) The furnishing of alcoholic beverages to                            produced by or originating from
              a person under the legal drinking age or                            equipment that is used to heat,
              under the influence of alcohol; or                                  cool or dehumidify the building,
                                                                                  or equipment that is used to
          (3) Any statute, ordinance or regulation
                                                                                  heat water for personal use, by
              relating to the sale, gift, distribution or
                                                                                  the building's occupants or their
              use of alcoholic beverages.
                                                                                  guests;
          This exclusion applies only if you are in the
                                                                            (ii) "Bodily injury" or "property
          business of manufacturing, distributing,
                                                                                 damage" for which you may be
          selling, serving or furnishing alcoholic
                                                                                 held liable, if you are a
          beverages.
                                                                                 contractor and the owner or
       d. Workers' Compensation And Similar                                      lessee of such premises, site or
          Laws                                                                   location has been added to your
          Any obligation of the insured under a                                  policy as an additional insured
          workers' compensation, disability benefits                             with respect to your ongoing
          or unemployment compensation law or                                    operations performed for that
          any similar law.                                                       additional insured at that
       e. Employer's
           Employer’s Liability                                                  premises, site or location and
          "Bodily injury" to:                                                    such premises, site or location
                                                                                 is not and never was owned or
          (1) An "employee" of the insured arising
                                                                                 occupied by, or rented or
              out of and in the course of:
                                                                                 loaned to, any insured, other
               (a) Employment by the insured; or                                 than that additional insured; or



Page 4 of 24                                                                               Form SS 00 08 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 58 of 228
                                                             BUSINESS LIABILITY COVERAGE FORM

                  (iii) "Bodily injury" or "property                      released as part of the
                        damage" arising out of heat,                      operations being performed
                        smoke or fumes from a                             by such insured, contractor or
                        "hostile fire";                                   subcontractor;
              (b) At or from any premises, site or                   (ii) "Bodily injury" or "property
                  location which is or was at any                         damage" sustained within a
                  time used by or for any insured or                      building and caused by the
                  others for the handling, storage,                       release of gases, fumes or
                  disposal, processing or treatment                       vapors from materials brought
                  of waste;                                               into that building in connection
              (c) Which are or were at any time                           with operations being performed
                  transported,    handled,    stored,                     by you or on your behalf by a
                  treated, disposed of, or processed                      contractor or subcontractor; or
                  as waste by or for:                                (iii) "Bodily injury" or "property
                  (i) Any insured; or                                      damage" arising out of heat,
                                                                           smoke or fumes from a
                  (ii) Any person or organization for
                                                                           "hostile fire"; or
                       whom you may be legally
                       responsible;                              (e) At or from any premises, site or
                                                                     location on which any insured or any
              (d) At or from any premises, site or                   contractors       or    subcontractors
                  location on which any insured or                   working directly or indirectly on any
                  any contractors or subcontractors                  insured’s behalf are performing
                                                                     insured's
                  working directly or indirectly on
                                                                     operations if the operations are to
                  any     insured's    behalf   are                  test for, monitor, clean up, remove,
                  performing operations if the                       contain, treat, detoxify or neutralize,
                  "pollutants" are brought on or to                  or in any way respond to, or assess
                  the premises, site or location in                  the effects of, "pollutants".
                  connection with such operations
                  by such insured, contractor or             (2) Any loss, cost or expense arising out
                  subcontractor.     However, this               of any:
                  subparagraph does not apply to:                (a) Request, demand, order or statutory
                  (i)   "Bodily injury" or "property                 or regulatory requirement that any
                        damage" arising out of the                   insured or others test for, monitor,
                        escape of fuels, lubricants or               clean up, remove, contain, treat,
                        other operating fluids which are             detoxify or neutralize, or in any way
                        needed to perform the normal                 respond to, or assess the effects of,
                        electrical,      hydraulic      or           "pollutants"; or
                        mechanical              functions        (b) Claim or suit by or on behalf of a
                        necessary for the operation of               governmental        authority    for
                        "mobile equipment" or its parts,             damages because of testing for,
                        if such fuels, lubricants or other           monitoring, cleaning up, removing,
                        operating fluids escape from a               containing, treating, detoxifying or
                        vehicle part designed to hold,               neutralizing, or in any way
                        store or receive them. This                  responding to, or assessing the
                        exception does not apply if the              effects of, "pollutants".
                        "bodily injury" or "property             However, this paragraph does not
                        damage" arises out of the                apply to liability for damages because
                        intentional discharge, dispersal         of "property damage" that the insured
                        or release of the fuels,                 would have in the absence of such
                        lubricants or other operating            request, demand, order or statutory or
                        fluids, or if such fuels,                regulatory requirement, or such claim
                        lubricants or other operating            or "suit" by or on behalf of a
                        fluids are brought on or to the          governmental authority.
                        premises, site or location with
                        the intent that they be
                        discharged,       dispersed     or



Form SS 00 08 04 05                                                                         Page 5 of 24
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 59 of 228
BUSINESS LIABILITY COVERAGE FORM

       g.
       g.   Aircraft, Auto Or Watercraft                         (2) The use of "mobile equipment" in, or
            "Bodily injury" or "property damage" arising             while in practice or preparation for, a
            out of the ownership, maintenance, use or                prearranged     racing,   speed      or
            entrustment to others of any aircraft, "auto"            demolition contest or in any stunting
            or watercraft owned or operated by or rented             activity.
            or loaned to any insured. Use includes          i.   War
            operation and "loading or unloading".                "Bodily injury", "property damage" or
            This exclusion applies even if the claims            "personal and advertising injury", however
            against any insured allege negligence or             caused, arising, directly or indirectly, out of:
            other wrongdoing in the supervision, hiring,         (1) War, including undeclared or civil war;
                                                                 (1)
            employment, training or monitoring of others
            by that insured, if the "occurrence" which           (2) Warlike action by a military force,
            caused the "bodily injury" or "property                  including action in hindering or
            damage"      involved    the     ownership,              defending against an actual or
            maintenance, use or entrustment to others of             expected attack, by any government,
            any aircraft, "auto" or watercraft that is               sovereign or other authority using
            owned or operated by or rented or loaned to              military personnel or other agents; or
            any insured.                                         (3) Insurrection, rebellion, revolution,
                                                                 (3)
            This exclusion does not apply to:                        usurped power, or action taken by
                                                                     governmental authority in hindering or
            (1)
            (1)   A watercraft while ashore on premises              defending against any of these.
                  you own or rent;
                                                            j.
                                                            J.   Professional Services
            (2) A watercraft you do not own that is:
                                                                 "Bodily injury", "property damage" or
                  (a) Less than 51 feet long; and                "personal and advertising injury" arising
                  (b) Not being used to carry persons            out of the rendering of or failure to render
                      for a charge;                              any professional service. This includes
            (3) Parking an "auto" on, or on the ways             but is not limited to:
            (3)
                next to, premises you own or rent,               (1) Legal, accounting         or    advertising
                provided the "auto" is not owned by or               services;
                rented or loaned to you or the insured;          (2) Preparing, approving, or failing to
            (4) Liability assumed under any "insured                 prepare or approve maps, shop
                contract"     for  the    ownership,                 drawings, opinions, reports, surveys,
                maintenance or use of aircraft or                    field orders, change orders, designs or
                watercraft;                                          drawings and specifications;
            (5) "Bodily injury" or "property damage"
            (5)                                                  (3) Supervisory, inspection, architectural
                arising out of the operation of any of               or engineering activities;
                the equipment listed in Paragraph f.(2)          (4) Medical, surgical, dental, x-ray or
                or f.(3) of the definition of "mobile                nursing services treatment, advice or
                equipment"; or                                       instruction;
            (6) An aircraft that is not owned by any             (5) Any health or therapeutic service
                                                                 (5)
                insured and is hired, chartered or loaned            treatment, advice or instruction;
                with a paid crew.         However, this
                                                                 (6) Any service, treatment, advice or
                exception does not apply if the insured
                                                                     instruction for the purpose of
                has any other insurance for such "bodily
                                                                     appearance or skin enhancement, hair
                injury" or "property damage", whether
                                                                     removal or replacement or personal
                the other insurance is primary, excess,
                                                                     grooming;
                contingent or on any other basis.
                                                                 (7) Optical or hearing aid services
       h. Mobile Equipment
                                                                     including the prescribing, preparation,
            "Bodily injury"    or "property     damage"              fitting, demonstration or distribution of
            arising out of:                                          ophthalmic     lenses     and     similar
            (1) The transportation of "mobile equipment"             products or hearing aid devices;
                by an "auto" owned or operated by or
                rented or loaned to any insured; or




Page 6 of 24                                                                           Form SS 00 08 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 60 of 228
                                                               BUSINESS LIABILITY COVERAGE FORM

         (8) Optometry or optometric services                  Paragraphs (1), (3) and (4) of this
             including but not limited to examination          exclusion do not apply to "property
             of the eyes and the prescribing,                  damage" (other than damage by fire) to
             preparation, fitting,demonstration or             premises, including the contents of such
             distribution of ophthalmic lenses and             premises, rented to you for a period of 7 or
             similar products;                                 fewer consecutive days. A separate Limit
         (9) Any:                                              of Insurance applies to Damage To
                                                               Premises Rented To You as described in
               (a) Body piercing (not including ear            Section D. - Limits Of Insurance.
                   piercing);
                                                               Paragraph (2) of this exclusion does not
               (b) Tattooing, including but not limited        apply if the premises are "your work" and
                   to the insertion of pigments into or        were never occupied, rented or held for
                   under the skin; and                         rental by you.
               (c) Similar services;                           Paragraphs (3) and (4) of this exclusion do
         (10) Services in the practice of pharmacy;            not apply to the use of elevators.
              and                                              Paragraphs (3), (4), (5) and (6) of this
         (11) Computer consulting, design or                   exclusion do not apply to liability assumed
              programming services, including web              under a sidetrack agreement.
              site design.                                     Paragraphs (3) and (4) of this exclusion do
          Paragraphs (4) and (5) of this exclusion do          not apply to "property damage" to
          not apply to the Incidental Medical                  borrowed equipment while not being used
          Malpractice coverage afforded under                  to perform operations at a job site.
          Paragraph 1.e. in Section A. - Coverages.            Paragraph (6) of this exclusion does not
       k. Damage To Property                                   apply to "property damage" included in the
          "Property damage" to:                                "products-completed operations hazard".
         (1)
         (1)   Property you own, rent or occupy,          I.
                                                          l.   Damage To Your Product
               including any costs or expenses                 "Property damage" to "your product"
               incurred by you, or any other person,           arising out of it or any part of it.
               organization or entity, for repair,        m. Damage To Your Work
               replacement,           enhancement,
               restoration or maintenance of such              "Property damage" to "your work" arising
               property for any reason, including              out of it or any part of it and included in the
               prevention of injury to a person or             "products-completed operations hazard".
               damage to another's property;                   This exclusion does not apply if the
         (2) Premises you sell, give away or                   damaged work or the work out of which
             abandon, if the "property damage" arises          the damage arises was performed on your
             out of any part of those premises;                behalf by a subcontractor.
         (3) Property loaned to you;                      n. Damage To Impaired Property                   Or
                                                             Property Not Physically Injured
         (4) Personal property in the care, custody
             or control of the insured;                        "Property damage" to "impaired property"
                                                               or property that has not been physically
         (5) That particular part of real property on          injured, arising out of:
             which you or any contractors or
             subcontractors working directly or                (1) A defect, deficiency, inadequacy or
             indirectly on your behalf are performing              dangerous condition in "your product"
             operations, if the "property damage"                  or "your work"; or
             arises out of those operations; or                (2) A delay or failure by you or anyone
         (6) That particular part of any property                  acting on your behalf to perform a
             that must be restored, repaired or                    contract or agreement in accordance
             replaced because "your work" was                      with its terms.
             incorrectly performed on it.                      This exclusion does not apply to the loss
                                                               of use of other property arising out of
                                                               sudden and accidental physical injury to
                                                               "your product" or "your work" after it has
                                                               been put to its intended use.


Form SS 00 08 04 05                                                                           Page 7 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 61 of 228
BUSINESS LIABILITY COVERAGE FORM

       o. Recall Of Products, Work Or Impaired                    (c) Title of any literary or artistic work;
          Property                                           (8) Arising out of an offense committed by
           Damages claimed for any loss, cost or                 an insured whose business is:
           expense incurred by you or others for the             (a) Advertising,          broadcasting,
           loss of use, withdrawal, recall, inspection,              publishing or telecasting;
           repair, replacement, adjustment, removal               (b) Designing or determining content
           or disposal of:                                            of web sites for others; or
          (1) "Your product";                                     (c) An Internet search, access,
          (2) "Your work"; or                                         content or service provider.
          (3) "Impaired property";                                However, this exclusion does not
           if such product, work or property is                   apply to Paragraphs a., b. and c.
           withdrawn or recalled from the market or               under the definition of "personal and
           from use by any person or organization                 advertising injury" in Section G. — –
           because of a known or suspected defect,                Liability And Medical Expenses
           deficiency, inadequacy or dangerous                    Definitions.
           condition in it.                                       For the purposes of this exclusion,
       p. Personal And Advertising Injury                         placing an "advertisement" for or
           "Personal and advertising injury":                     linking to others on your web site, by
                                                                  itself, is not considered the business
          (1)
          (1)   Arising out of oral, written or electronic
                                                                  of        advertising,     broadcasting,
                publication of material, if done by or at
                                                                  publishing or telecasting;
                the direction of the insured with
                knowledge of its falsity;                    (9) Arising out of an electronic chat room
                                                             (9)
                                                                 or bulletin board the insured hosts,
          (2) Arising out of oral, written or electronic
                                                                 owns, or over which the insured
              publication of material whose first
                                                                 exercises control;
              publication took place before the
              beginning of the policy period;                (10) Arising out of the unauthorized use of
                                                                  another's name or product in your e-mail
          (3) Arising out of a criminal act committed
          (3)                                                     address, domain name or metatags, or
              by or at the direction of the insured;
                                                                  any other similar tactics to mislead
          (4) Arising out of any breach of contract,              another's potential customers;
              except an implied contract to use
                                                             (11) Arising out of the violation of          a
              another’s "advertising idea" in your
              another's
                                                                  person's right of privacy created       by
              "advertisement";
                                                                  any state or federal act.
          (5) Arising out of the failure of goods,
          (5)                                                     However, this exclusion does not
              products or services to conform with
                                                                  apply to liability for damages that the
              any     statement   of   quality   or
                                                                  insured would have in the absence of
              performance       made    in     your
                                                                  such state or federal act;
              "advertisement";
                                                             (12) Arising out of:
          (6) Arising out of the wrong description of
              the price of goods, products or services;           (a) An "advertisement" for others on
                                                                      your web site;
          (7) Arising out of any violation of any
          (7)
              intellectual property rights such as                (b) Placing a link to a web site of
              copyright, patent, trademark, trade                     others on your web site;
              name, trade secret, service mark or                 (c) Content from a web site of others
              other designation of origin or                          displayed within a frame or border
              authenticity.                                           on your web site. Content includes
                However, this exclusion does not                      information, code, sounds, text,
                apply to infringement, in your                        graphics or images; or
                "advertisement", of                               (d) Computer code, software             or
                (a) Copyright;                                        programming used to enable:
                (b) Slogan, unless the slogan is also                 (i) Your web site; or
                                                                      (I)
                    a trademark, trade name, service                  (ii) The presentation or functionality
                    mark or other designation of origin                    of an "advertisement" or other
                    or authenticity; or                                    content on your web site;


Page 8 of 24                                                                        Form SS 00 08 04 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 62 of 228
                                                                    BUSINESS LIABILITY COVERAGE FORM

            (13) Arising out of a violation of any anti-                (a) May be awarded or incurred by
                 trust law;                                                 reason of any claim or suit
            (14) Arising out of the fluctuation in price or                 alleging actual or threatened injury
                 value of any stocks, bonds or other                        or damage of any nature or kind to
                 securities; or                                             persons or property which would
                                                                            not have occurred in whole or in
            (15) Arising out of discrimination or                           part but for the "asbestos hazard";
                 humiliation committed by or at the
                 direction of any "executive officer",                  (b) Arise out of any request, demand,
                 director, stockholder, partner or                          order or statutory or regulatory
                 member of the insured.                                     requirement that any insured or
                                                                            others test for, monitor, clean up,
       q.
       q.   Electronic Data
                                                                            remove, encapsulate, contain,
            Damages arising out of the loss of, loss of                     treat, detoxify or neutralize or in
            use of, damage to, corruption of, inability                     any way respond to or assess the
            to access, or inability to manipulate                           effects of an "asbestos hazard"; or
            "electronic data".                                          (c) Arise out of any claim or suit for
       r.   Employment-Related Practices                                    damages because of testing for,
            "Bodily injury" or "personal and advertising                    monitoring, cleaning up, removing,
            injury" to:                                                     encapsulating, containing, treating,
                                                                            detoxifying or neutralizing or in any
            (1)
            (1)   A person arising out of any:
                                                                            way responding to or assessing the
                  (a) Refusal to employ that person;                        effects of an "asbestos hazard".
                  (b) Termination of       that   person's     t.   Violation Of Statutes That Govern E-
                      employment; or                                Mails, Fax, Phone Calls Or Other
                  (c) Employment-related         practices,         Methods Of Sending Material Or
                      policies, acts or omissions, such as          Information
                      coercion, demotion, evaluation,               "Bodily injury", "property damage", or
                      reassignment,              discipline,        "personal and advertising injury" arising
                      defamation, harassment, humiliation           directly or indirectly out of any action or
                      or discrimination directed at that            omission that violates or is alleged to
                      person; or                                    violate:
            (2) The spouse, child, parent, brother or               (1) The Telephone Consumer Protection
                sister of that person as a                              Act (TCPA), including any amendment
                consequence of "bodily injury" or                       of or addition to such law;
                "personal and advertising injury" to the
                                                                    (2) The CAN-SPAM Act of 2003, including
                person at whom any of the
                                                                        any amendment of or addition to such
                employment-related            practices
                                                                        law; or
                described in Paragraphs (a), (b), or (c)
                above is directed.                                  (3) Any statute, ordinance or regulation,
                                                                        other than the TCPA or CAN-SPAM Act
            This exclusion applies:
                                                                        of 2003, that prohibits or limits the
            (1)
            (1)   Whether the insured may be liable as                  sending, transmitting, communicating or
                  an employer or in any other capacity;                 distribution of material or information.
                  and
                                                               Damage To Premises Rented To You —    –
            (2) To any obligation to share damages             Exception For Damage By Fire, Lightning
                with or repay someone else who must            or Explosion
                pay damages because of the injury.
                                                               Exclusions c. through h. and k. through o. do
       s. Asbestos                                             not apply to damage by fire, lightning or
            (1)
            (1)   "Bodily injury", "property damage" or        explosion to premises rented to you or
                  "personal and advertising injury"            temporarily occupied by you with permission of
                  arising out of the "asbestos hazard".        the owner. A separate Limit of Insurance
            (2) Any damages, judgments, settlements,           applies to this coverage as described in
                                                               Section D. - Liability And Medical Expenses
                loss, costs or expenses that:
                                                               Limits Of Insurance.




Form SS 00 08 04 05                                                                              Page 9 of 24
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 63 of 228
BUSINESS LIABILITY COVERAGE FORM

   2. Applicable To Medical Expenses Coverage                    e. A trust, you are an insured. Your trustees
       We will not pay expenses for "bodily injury":                are also insureds, but only with respect to
                                                                    their duties as trustees.
       a. Any Insured
          To any insured, except "volunteer workers".        2. Each of the following is also an insured:
       b. Hired Person                                           a. Employees And Volunteer Workers
            To a person hired to do work for or on behalf            Your "volunteer workers" only while
            of any insured or a tenant of any insured.               performing duties related to the conduct of
                                                                     your business, or your "employees", other
       c. Injury On Normally Occupied Premises
                                                                     than either your "executive officers" (if you
            To a person injured on that part of                      are an organization other than a
            premises you own or rent that the person                 partnership, joint venture or limited liability
            normally occupies.                                       company) or your managers (if you are a
       d. Workers' Compensation And Similar                          limited liability company), but only for acts
          Laws                                                       within the scope of their employment by
                                                                     you or while performing duties related to
            To a person, whether or not an
                                                                     the conduct of your business.
            "employee" of any insured, if benefits for
            the "bodily injury" are payable or must be               However, none of these "employees" or
            provided under a workers' compensation                   "volunteer workers" are insureds for:
            or disability benefits law or a similar law.            (1)
                                                                    (1)   "Bodily injury" or      "personal    and
       e. Athletics Activities                                            advertising injury":
            To a person injured while practicing,                         (a) To you, to your partners or
            instructing or participating in any physical                      members (if you are a partnership
            exercises or games, sports or athletic                            or joint venture), to your members
            contests.                                                         (if you are a limited liability
                                                                              company), or to a co-"employee"
       f.   Products-Completed Operations Hazard
                                                                              while in the course of his or her
            Included with the "products-completed                             employment or performing duties
            operations hazard".                                               related to the conduct of your
       g.
       g.   Business Liability Exclusions                                     business, or to your other
                                                                              "volunteer      workers"      while
            Excluded under Business Liability Coverage.
                                                                              performing duties related to the
C. WHO IS AN INSURED                                                          conduct of your business;
   1. If you are designated in the Declarations as:                       (b) To the spouse, child, parent,
       a. An individual, you and your spouse are                              brother or sister of that co-
          insureds, but only with respect to the                              "employee" or that "volunteer
          conduct of a business of which you are the                          worker" as a consequence of
          sole owner.                                                         Paragraph (1)(a) above;
       b. A partnership or joint venture, you are an                      (c) For which there is any obligation
          insured. Your members, your partners, and                           to share damages with or repay
          their spouses are also insureds, but only with                      someone else who must pay
          respect to the conduct of your business.                            damages because of the injury
                                                                              described in Paragraphs (1)(a) or
       c. A limited liability company, you are an
                                                                              (b) above; or
          insured. Your members are also insureds,
          but only with respect to the conduct of your                    (d) Arising out of his or her providing
          business. Your managers are insureds, but                           or failing to provide professional
          only with respect to their duties as your                           health care services.
          managers.                                                       If you are not in the business of
       d. An organization other than a partnership,                       providing professional health care
          joint venture or limited liability company, you                 services, Paragraph (d) does not apply
          are an insured. Your "executive officers" and                   to any nurse, emergency medical
          directors are insureds, but only with respect                   technician or paramedic employed by
          to their duties as your officers or directors.                  you to provide such services.
          Your stockholders are also insureds, but only             (2) "Property damage" to property:
          with respect to their liability as stockholders.                (a) Owned, occupied or used by,


Page 10 of 24                                                                              Form SS 00 08 04 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 64 of 228
                                                                   BUSINESS LIABILITY COVERAGE FORM

               (b) Rented to, in the care, custody or           b. Coverage under this provision does not
                   control of, or over which physical              apply to:
                   control is being exercised for any
                                                                   (1)
                                                                   (1)   "Bodily injury" or "property damage"
                   purpose by you, any of your                           that occurred; or
                   "employees", "volunteer workers",
                                                                   (2) "Personal and advertising injury"
                   any partner or member (if you are
                   a partnership or joint venture), or                 arising out of an offense committed
                   any member (if you are a limited                 before you acquired         or   formed    the
                   liability company).                              organization.
       b. Real Estate Manager                                4. Operator Of Mobile Equipment
           Any person (other than your "employee" or            With respect to "mobile equipment" registered in
           "volunteer worker"), or any organization             your name under any motor vehicle registration
           while acting as your real estate manager.            law, any person is an insured while driving such
       c. Temporary        Custodians        Of     Your        equipment along a public highway with your
          Property                                              permission. Any other person or organization
                                                                responsible for the conduct of such person is
           Any person or organization having proper             also an insured, but only with respect to liability
           temporary custody of your property if you            arising out of the operation of the equipment, and
           die, but only:                                       only if no other insurance of any kind is available
          (1) With respect to liability arising out of the      to that person or organization for this liability.
              maintenance or use of that property; and          However, no person or organization is an insured
          (2) Until your legal representative has               with respect to:
              been appointed.                                   a. "Bodily injury" to a co-"employee" of the
       d. Legal Representative If You Die                          person driving the equipment; or
           Your legal representative if you die, but            b. "Property damage" to property owned by,
           only with respect to duties as such. That               rented to, in the charge of or occupied by
           representative will have all your rights and            you or the employer of any person who is
           duties under this insurance.                            an insured under this provision.
       e. Unnamed Subsidiary                                 5. Operator of Nonowned Watercraft
           Any subsidiary and subsidiary thereof, of            With respect to watercraft you do not own that
           yours which is a legally incorporated entity         is less than 51 feet long and is not being used
           of which you own a financial interest of             to carry persons for a charge, any person is an
           more than 50% of the voting stock on the             insured while operating such watercraft with
           effective date of this Coverage Part.                your permission.         Any other person or
                                                                organization responsible for the conduct of
           The insurance afforded herein for any
                                                                such person is also an insured, but only with
           subsidiary not shown in the Declarations
                                                                respect to liability arising out of the operation
           as a named insured does not apply to
                                                                of the watercraft, and only if no other
           injury or damage with respect to which an
                                                                insurance of any kind is available to that
           insured under this insurance is also an
                                                                person or organization for this liability.
           insured under another policy or would be
           an insured under such policy but for its             However, no person or organization is an
           termination or upon the exhaustion of its            insured with respect to:
           limits of insurance.                                 a. "Bodily injury" to a co-"employee" of the
   3. Newly Acquired Or Formed Organization                        person operating the watercraft; or
       Any organization you newly acquire or form,              b. "Property damage" to property owned by,
       other than a partnership, joint venture or                  rented to, in the charge of or occupied by
       limited liability company, and over which you               you or the employer of any person who is
       maintain financial interest of more than 50% of             an insured under this provision.
       the voting stock, will qualify as a Named             6. Additional Insureds When Required By
       Insured if there is no other similar insurance           Written Contract, Written Agreement Or
       available to that organization. However:                 Permit
       a. Coverage under this provision is afforded             The person(s) or organization(s) identified in
          only until the 180th day after you acquire            Paragraphs a. through f. below are additional
          or form the organization or the end of the            insureds when you have agreed, in a written
          policy period, whichever is earlier; and


Form SS 00 08 04 05                                                                               Page 11 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 65 of 228
BUSINESS LIABILITY COVERAGE FORM

       contract, written agreement or because of a                 (e) Any failure to make such
       permit issued by a state or political                           inspections, adjustments, tests or
       subdivision, that such person or organization                   servicing as the vendor has
       be added as an additional insured on your                       agreed to make or normally
       policy, provided the injury or damage occurs                    undertakes to make in the usual
       subsequent to the execution of the contract or                  course of business, in connection
       agreement, or the issuance of the permit.                       with the distribution or sale of the
       A person or organization is an additional                       products;
       insured under this provision only for that                  (f) Demonstration,           installation,
       period of time required by the contract,                        servicing or repair operations,
       agreement or permit.                                            except such operations performed
                                                                       at the vendor's premises in
       However, no such person or organization is an                   connection with the sale of the
       additional insured under this provision if such                 product;
       person or organization is included as an
       additional insured by an endorsement issued                 (g) Products which, after distribution
       by us and made a part of this Coverage Part,                    or sale by you, have been labeled
       including all persons or organizations added                    or relabeled or used as a
       as additional insureds under the specific                       container, part or ingredient of any
       additional insured coverage grants in Section                   other thing or substance by or for
       F. —
          – Optional Additional Insured Coverages.                     the vendor; or
       a. Vendors                                                  (h) "Bodily injury"      or "property
                                                                       damage" arising out of the sole
           Any person(s) or organization(s) (referred to               negligence of the vendor for its
           below as vendor), but only with respect to                  own acts or omissions or those of
           "bodily injury" or "property damage" arising                its employees or anyone else
           out of "your products" which are distributed                acting on its behalf. However, this
           or sold in the regular course of the vendor's               exclusion does not apply to:
           business and only if this Coverage Part
           provides coverage for "bodily injury" or                    (i) The exceptions contained in
           "property damage" included within the                           Subparagraphs (d) or (f); or
           "products-completed operations hazard".                     (ii) Such inspections, adjustments,
          (1) The insurance afforded to the vendor                          tests or servicing as the vendor
              is subject to the following additional                        has agreed to make or normally
              exclusions:                                                   undertakes to make in the usual
                                                                            course      of    business,    in
                This insurance does not apply to:                           connection with the distribution
                (a) "Bodily injury"        or "property                     or sale of the products.
                    damage" for which the vendor is           (2) This insurance does not apply to any
                    obligated to pay damages by                   insured person or organization from
                    reason of the assumption of                   whom you have acquired such products,
                    liability in a contract or agreement.         or any ingredient, part or container,
                    This exclusion does not apply to                                 accompanying    or
                                                                  entering    into,
                    liability for damages that the                containing such products.
                    vendor would have in the absence
                    of the contract or agreement;           b. Lessors Of Equipment
                (b) Any       express          warranty       (1) Any person or organization from
                                                              (1)
                    unauthorized by you;                          whom you lease equipment; but only
                                                                  with respect to their liability for "bodily
                (c) Any physical or chemical change               injury",                  damage"
                                                                            "property                     or
                    in the product made intentionally             "personal and advertising injury"
                    by the vendor;                                caused, in whole or in part, by your
                (d) Repackaging,        except   when             maintenance, operation or use of
                    unpacked solely for the purpose of            equipment leased to you by such
                    inspection, demonstration, testing,           person or organization.
                    or the substitution of parts under
                    instructions from the manufacturer,
                    and then repackaged in the
                    original container;


Page 12 of 24                                                                       Form SS 00 08 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 66 of 228
                                                                 BUSINESS LIABILITY COVERAGE FORM

         (2) With respect to the insurance afforded         e. Permits Issued By State Or Political
             to these additional insureds, this                Subdivisions
             insurance does not apply to any                     (1) Any state or political subdivision, but
             "occurrence" which takes place after                    only with respect to operations
             you cease to lease that equipment.                      performed by you or on your behalf for
       c. Lessors Of Land Or Premises                                which the state or political subdivision
                                                                     has issued a permit.
         (1)
         (1)   Any person or organization from
               whom you lease land or premises, but              (2) With respect to the insurance afforded
               only with respect to liability arising out            to these additional insureds, this
               of the ownership, maintenance or use                  insurance does not apply to:
               of that part of the land or premises                    (a) "Bodily injury", "property damage"
               leased to you.                                              or "personal and advertising
         (2) With respect to the insurance afforded                        injury" arising out of operations
             to these additional insureds, this                            performed for the state or
             insurance does not apply to:                                  municipality; or
               (a) Any "occurrence" which takes                        (b) "Bodily injury" or "property damage"
                   place after you cease to lease that                     included within the "products-
                   land or be a tenant in that                             completed operations hazard".
                   premises; or                             f.   Any Other Party
               (b) Structural    alterations,   new
                   construction            demolition
                                                                 (1)
                                                                 (1)   Any other person or organization who
                                    or                                 is not an insured under Paragraphs a.
                   operations performed by or on                       through e. above, but only with
                   behalf of such person or                            respect to liability for "bodily injury",
                   organization.                                       "property damage" or "personal and
       d. Architects, Engineers Or Surveyors                           advertising injury" caused, in whole or
                                                                       in part, by your acts or omissions or
         (1)
         (1)   Any architect, engineer, or surveyor, but
               only with respect to liability for "bodily              the acts or omissions of those acting
               injury", "property damage" or "personal                 on your behalf:
               and advertising injury" caused, in whole                (a) In the performance         of   your
               or in part, by your acts or omissions or                    ongoing operations;
               the acts or omissions of those acting on                (b) In connection with your premises
               your behalf:                                                owned by or rented to you; or
               (a) In connection with your premises;                   (c) In connection with "your work" and
                   or                                                      included within the "products-
               (b) In the performance of your                              completed operations hazard", but
                   ongoing operations performed by                         only if
                   you or on your behalf.
                                                                           (0
                                                                           (i)   The written contract or written
         (2) With respect to the insurance afforded                              agreement requires you to
             to these additional insureds, the                                   provide such coverage to
             following additional exclusion applies:                             such additional insured; and
               This insurance does not apply to                            (ii) This Coverage Part provides
               "bodily injury", "property damage" or                            coverage for "bodily injury" or
               "personal and advertising injury"                                "property damage" included
               arising out of the rendering of or the                           within    the       "products-
               failure to render any professional                               completed operations hazard".
               services by or for you, including:                (2) With respect to the insurance afforded
               (a) The preparing, approving, or                      to these additional insureds, this
                   failure to prepare or approve,                    insurance does not apply to:
                   maps, shop drawings, opinions,                      "Bodily injury", "property damage" or
                   reports, surveys, field orders,                     "personal and advertising injury"
                   change orders,       designs or                     arising out of the rendering of, or the
                   drawings and specifications; or                     failure to render, any professional
               (b) Supervisory,              inspection,               architectural, engineering or surveying
                   architectural     or     engineering                services, including:
                   activities.

Form SS 00 08 04 05                                                                             Page 13 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 67 of 228
BUSINESS LIABILITY COVERAGE FORM

                (a) The preparing, approving, or                 This General Aggregate limit does not
                    failure to prepare or approve,               apply to "property damage" to premises
                    maps, shop drawings, opinions,               while rented to you or temporarily
                    reports, surveys, field orders,              occupied by you with permission of the
                    change orders,       designs or              owner, arising out of fire, lightning or
                    drawings and specifications; or              explosion.
                (b) Supervisory,           inspection,    3. Each Occurrence Limit
                    architectural   or    engineering        Subject to 2.a. or 2.b above, whichever
                    activities.                              applies, the most we will pay for the sum of all
       The limits of insurance that apply to additional      damages because of all "bodily injury",
       insureds are described in Section D. — – Limits       "property damage" and medical expenses
       Of Insurance.                                         arising out of any one "occurrence" is the
       How this insurance applies when other                 Liability and Medical Expenses Limit shown in
       insurance is available to an additional insured       the Declarations.
       is described in the Other Insurance Condition         The most we will pay for all medical expenses
       in Section E. —
                     – Liability And Medical Expenses        because of "bodily injury" sustained by any
       General Conditions.                                   one person is the Medical Expenses Limit
   No person or organization is an insured with              shown in the Declarations.
   respect to the conduct of any current or past          4. Personal And Advertising Injury Limit
   partnership, joint venture or limited liability           Subject to 2.b. above, the most we will pay for
   company that is not shown as a Named Insured in           the sum of all damages because of all
   the Declarations.                                         "personal and advertising injury" sustained by
D. LIABILITY AND MEDICAL EXPENSES                            any one person or organization is the Personal
   LIMITS OF INSURANCE                                       and Advertising Injury Limit shown in the
                                                             Declarations.
   1. The Most We Will Pay
                                                          5. Damage To Premises Rented To You Limit
       The Limits of Insurance shown in the
                                                             The Damage To Premises Rented To You
       Declarations and the rules below fix the most
       we will pay regardless of the number of:              Limit is the most we will pay under Business
                                                             Liability Coverage for damages because of
       a. Insureds;                                          "property damage" to any one premises, while
       b. Claims made or "suits" brought; or                 rented to you, or in the case of damage by fire,
       c. Persons or organizations making claims or          lightning or explosion, while rented to you or
          bringing "suits".                                  temporarily occupied by you with permission of
   2. Aggregate Limits                                       the owner.
                                                             In the case of damage by fire, lightning or
       The most we will pay for:
                                                             explosion, the Damage to Premises Rented To
       a. Damages because of "bodily injury" and             You Limit applies to all damage proximately
          "property damage" included in the                  caused by the same event, whether such
          "products-completed operations hazard" is          damage results from fire, lightning or explosion
          the    Products-Completed     Operations           or any combination of these.
          Aggregate     Limit   shown     in   the
                                                          6. How Limits Apply To Additional Insureds
          Declarations.
                                                             The most we will pay on behalf of a person or
       b. Damages because of all other "bodily
                                                             organization who is an additional insured
          injury", "property damage" or "personal
                                                             under this Coverage Part is the lesser of:
          and advertising injury", including medical
          expenses, is the General Aggregate Limit           a. The limits of insurance specified in a
          shown in the Declarations.                            written contract, written agreement or
                                                                permit issued by a state or political
           This General Aggregate Limit applies
                                                                subdivision; or
           separately to each of your "locations"
           owned by or rented to you.                        b. The Limits of Insurance shown in the
                                                                Declarations.
           "Location" means premises involving the
           same or connecting lots, or premises              Such amount shall be a part of and not in
           whose connection is interrupted only by a         addition to the Limits of Insurance shown in
           street, roadway or right-of-way of a              the Declarations and described in this Section.
           railroad.


Page 14 of 24                                                                        Form SS 00 08 04 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 68 of 228
                                                                  BUSINESS LIABILITY COVERAGE FORM

   If more than one limit of insurance under this                 (1) Immediately send us copies of any
   policy and any endorsements attached thereto                       demands, notices, summonses or
   applies to any claim or "suit", the most we will pay               legal papers received in connection
   under this policy and the endorsements is the                      with the claim or "suit";
   single highest limit of liability of all coverages           (2) Authorize us to obtain records and
   applicable to such claim or "suit". However, this                other information;
   paragraph does not apply to the Medical Expenses
                                                                (3) Cooperate with us in the investigation,
   limit set forth in Paragraph 3. above.
                                                                    settlement of the claim or defense
   The Limits of Insurance of this Coverage Part apply              against the "suit"; and
   separately to each consecutive annual period and to          (4) Assist us, upon our request, in the
   any remaining period of less than 12 months, starting
                                                                    enforcement of any right against any
   with the beginning of the policy period shown in the
                                                                    person or organization that may be
   Declarations, unless the policy period is extended
                                                                    liable to the insured because of injury
   after issuance for an additional period of less than 12
                                                                    or damage to which this insurance
   months. In that case, the additional period will be
                                                                    may also apply.
   deemed part of the last preceding period for purposes
   of determining the Limits of Insurance.                   d. Obligations At The Insured's Own Cost
                                                                  No insured will, except at that insured's own
E. LIABILITY AND MEDICAL EXPENSES                                 cost, voluntarily make a payment, assume
   GENERAL CONDITIONS                                             any obligation, or incur any expense, other
   1. Bankruptcy                                                                                  consent.
                                                                  than for first aid, without our consent
       Bankruptcy or insolvency of the insured or of         e. Additional Insured's Other Insurance
       the insured's estate will not relieve us of our            If we cover a claim or "suit" under this
       obligations under this Coverage Part.                      Coverage Part that may also be covered
   2. Duties In The Event             Of Occurrence,              by other insurance available to an
      Offense, Claim Or Suit                                      additional insured, such additional insured
       a. Notice Of Occurrence Or Offense                         must submit such claim or "suit" to the
                                                                  other insurer for defense and indemnity.
           You or any additional insured must see to
                                                                  However, this provision does not apply to
           it that we are notified as soon as
                                                                  the extent that you have agreed in a
           practicable of an "occurrence" or an
                                                                  written contract, written agreement or
           offense which may result in a claim. To
                                                                  permit that this insurance is primary and
           the extent possible, notice should include:
                                                                  non-contributory with the additional
          (1)
          (1)   How, when and where the "occurrence"              insured's own insurance.
                or offense took place;
                                                             f.   Knowledge Of An Occurrence, Offense,
          (2) The names and addresses of any                      Claim Or Suit
              injured persons and witnesses; and
                                                                  Paragraphs a. and b. apply to you or to
          (3) The nature and location of any injury               any additional insured only when such
              or damage arising out of the                        "occurrence", offense, claim or "suit" is
              "occurrence" or offense.                            known to:
       b. Notice Of Claim                                         (1) You or any additional insured that is
           If a claim is made or "suit" is brought                    an individual;
           against any insured, you or any additional             (2) Any partner, if you or an additional
           insured must:                                              insured is a partnership;
          (1) Immediately record the specifics of the             (3) Any manager, if you or an additional
                                                                  (3)
              claim or "suit" and the date received;                  insured is a limited liability company;
              and
                                                                  (4) Any "executive officer" or insurance
          (2) Notify us as soon as practicable.                       manager, if you or an additional
           You or any additional insured must see to                  insured is a corporation;
           it that we receive a written notice of the             (5) Any trustee, if you or an additional
           claim or "suit" as soon as practicable.                    insured is a trust; or
       c. Assistance And Cooperation Of The                       (6) Any elected or appointed official, if you
          Insured                                                     or an additional insured is a political
           You and any other involved insured must:                   subdivision or public entity.


Form SS 00 08 04 05                                                                            Page 15 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 69 of 228
BUSINESS LIABILITY COVERAGE FORM

           This Paragraph f. applies separately to               (3) We have issued this policy in reliance
           you and any additional insured.                           upon your representations.
   3. Financial Responsibility Laws                           b. Unintentional        Failure    To     Disclose
      a. When this policy is certified as proof of               Hazards
         financial responsibility for the future under           If unintentionally you should fail to disclose
         the provisions of any motor vehicle                     all hazards relating to the conduct of your
         financial responsibility law, the insurance             business at the inception date of this
         provided by the policy for "bodily injury"              Coverage Part, we shall not deny any
         liability and "property damage" liability will          coverage under this Coverage Part
         comply with the provisions of the law to                because of such failure.
         the extent of the coverage and limits of          7. Other Insurance
         insurance required by that law.
                                                              If other valid and collectible insurance is
      b. With respect to "mobile equipment" to
                                                              available for a loss we cover under this
         which this insurance applies, we will                Coverage Part, our obligations are limited as
         provide any liability, uninsured motorists,          follows:
         underinsured motorists, no-fault or other
         coverage required by any motor vehicle               a. Primary Insurance
         law. We will provide the required limits for            This insurance is primary except when b.
         those coverages.                                        below applies. If other insurance is also
   4. Legal Action Against Us                                    primary, we will share with all that other
                                                                 insurance by the method described in c.
       No person or organization has a right under
                                                                 below.
       this Coverage Form:
                                                              b. Excess Insurance
       a. To join us as a party or otherwise bring us
            into a "suit" asking for damages from an             This insurance is excess over any of the
            insured; or                                          other insurance, whether primary, excess,
                                                                 contingent or on any other basis:
       b. To sue us on this Coverage Form unless
            all of its terms have been fully complied            (1)
                                                                 (1)   Your Work
            with.                                                      That is Fire, Extended Coverage,
       A person or organization may sue us to recover                  Builder's Risk, Installation Risk or
       on an agreed settlement or on a final judgment                  similar coverage for "your work";
       against an insured; but we will not be liable for         (2) Premises Rented To You
       damages that are not payable under the terms of
                                                                       That is fire, lightning or explosion
       this insurance or that are in excess of the
                                                                       insurance for premises rented to you
       applicable limit of insurance.         An agreed
                                                                       or temporarily occupied by you with
       settlement means a settlement and release of
                                                                       permission of the owner;
       liability signed by us, the insured and the
       claimant or the claimant's legal representative.          (3) Tenant Liability
                                                                 (3)
   5. Separation Of Insureds                                         That is insurance purchased by you to
                                                                     cover your liability as a tenant for
       Except with respect to the Limits of Insurance,
                                                                     "property damage" to premises rented
       and any rights or duties specifically assigned
                                                                     to you or temporarily occupied by you
       in this policy to the first Named Insured, this
                                                                     with permission of the owner;
       insurance applies:
                                                                 (4) Aircraft, Auto Or Watercraft
       a. As if each Named Insured were the only
          Named Insured; and                                           If the loss arises out of the maintenance
                                                                       or use of aircraft, "autos" or watercraft to
       b. Separately to each insured against whom
                                                                       the extent not subject to Exclusion g. of
          a claim is made or "suit" is brought.
                                                                       Section A. —– Coverages.
   6. Representations
                                                                 (5) Property Damage To Borrowed
                                                                 (5)
       a. When You Accept This Policy                                Equipment Or Use Of Elevators
           By accepting this policy, you agree:                        If the loss arises out of "property
          (1) The statements in the Declarations                       damage" to borrowed equipment or
              are accurate and complete;                               the use of elevators to the extent not
          (2) Those statements are based upon                          subject to Exclusion k. of Section A. —
                                                                                                             –
              representations you made to us; and                      Coverages.


Page 16 of 24                                                                            Form SS 00 08 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 70 of 228
                                                              BUSINESS LIABILITY COVERAGE FORM

         (6) When You Are Added As An                          When this insurance is excess over other
             Additional Insured To Other                       insurance, we will pay only our share of
             Insurance                                         the amount of the loss, if any, that
              That is other insurance available to             exceeds the sum of:
              you covering liability for damages              (1) The total amount that all such other
              arising out of the premises or                      insurance would pay for the loss in the
              operations, or products and completed               absence of this insurance; and
              operations, for which you have been             (2) The total of all deductible and self-
              added as an additional insured by that              insured amounts under all that other
              insurance; or                                       insurance.
         (7) When You Add Others As An
         (7)                                                   We will share the remaining loss, if any, with
             Additional Insured To This                        any other insurance that is not described in
             Insurance                                         this Excess Insurance provision and was not
              That is other insurance available to an          bought specifically to apply in excess of the
              additional insured.                              Limits of Insurance shown in the
              However, the following provisions                Declarations of this Coverage Part.
              apply to other insurance available to         c. Method Of Sharing
              any person or organization who is an             If all the other insurance permits
              additional insured under this Coverage           contribution by equal shares, we will follow
              Part:                                            this method also. Under this approach,
              (a) Primary    Insurance         When            each insurer contributes equal amounts
                  Required By Contract                         until it has paid its applicable limit of
                  This insurance is primary if you             insurance or none of the loss remains,
                  have agreed in a written contract,           whichever comes first.
                  written agreement or permit that             If any of the other insurance does not permit
                  this insurance be primary. If other          contribution by equal shares, we will
                  insurance is also primary, we will           contribute by limits. Under this method, each
                  share with all that other insurance          insurer’s share is based on the ratio of its
                                                               insurer's
                  by the method described in c.                applicable limit of insurance to the total
                  below.                                       applicable limits of insurance of all insurers.
              (b) Primary And Non-Contributory           8. Transfer Of Rights Of Recovery Against
                  To Other Insurance When                   Others To Us
                  Required By Contract                      a. Transfer Of Rights Of Recovery
                  If you have agreed in a written              If the insured has rights to recover all or
                  contract, written agreement or               part     of   any    payment,    including
                  permit that this insurance is                Supplementary Payments, we have made
                  primary and non-contributory with            under this Coverage Part, those rights are
                  the additional insured's own                 transferred to us. The insured must do
                  insurance, this insurance is                 nothing after loss to impair them. At our
                  primary and we will not seek                 request, the insured will bring "suit" or
                  contribution from that other                 transfer those rights to us and help us
                  insurance.                                   enforce them. This condition does not
              Paragraphs (a) and (b) do not apply to           apply to Medical Expenses Coverage.
              other insurance to which the additional       b. Waiver Of Rights Of Recovery (Waiver
              insured has been added as an                     Of Subrogation)
              additional insured.
                                                               If the insured has waived any rights of
          When this insurance is excess, we will               recovery      against    any     person  or
          have no duty under this Coverage Part to             organization for all or part of any payment,
          defend the insured against any "suit" if any         including Supplementary Payments, we
          other insurer has a duty to defend the               have made under this Coverage Part, we
          insured against that "suit". If no other             also waive that right, provided the insured
          insurer defends, we will undertake to do             waived their rights of recovery against
          so, but we will be entitled to the insured's         such person or organization in a contract,
          rights against all those other insurers.             agreement or permit that was executed
                                                               prior to the injury or damage.

Form SS 00 08 04 05                                                                         Page 17 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 71 of 228
BUSINESS LIABILITY COVERAGE FORM

F. OPTIONAL ADDITIONAL                     INSURED         3. Additional Insured - Grantor Of Franchise
   COVERAGES                                                  WHO IS AN INSURED under Section C. is
   If listed or shown as applicable in the Declarations,      amended to include as an additional insured
   one or more of the following Optional Additional           the person(s) or organization(s) shown in the
   Insured Coverages also apply. When any of these            Declarations as an Additional Insured -
   Optional Additional Insured Coverages apply,               Grantor Of Franchise, but only with respect to
   Paragraph 6. (Additional Insureds When Required            their liability as grantor of franchise to you.
   by Written Contract, Written Agreement or Permit)       4. Additional Insured - Lessor Of Leased
   of Section C., Who Is An Insured, does not apply           Equipment
   to the person or organization shown in the                 a. WHO IS AN INSURED under Section C. is
   Declarations. These coverages are subject to the              amended to include as an additional
   terms and conditions applicable to Business                   insured the person(s) or organization(s)
   Liability Coverage in this policy, except as                  shown in the Declarations as an Additional
   provided below:                                               Insured — – Lessor of Leased Equipment,
   1. Additional Insured - Designated Person Or                  but only with respect to liability for "bodily
      Organization                                               injury", "property damage" or "personal
       WHO IS AN INSURED under Section C. is                     and advertising injury" caused, in whole or
       amended to include as an additional insured               in part, by your maintenance, operation or
       the person(s) or organization(s) shown in the             use of equipment leased to you by such
                                                                 person(s) or organization(s).
       Declarations, but only with respect to liability
       for "bodily injury", "property damage" or              b. With respect to the insurance afforded to
       "personal and advertising injury" caused, in              these additional insureds, this insurance
       whole or in part, by your acts or omissions or            does not apply to any "occurrence" which
       the acts or omissions of those acting on your             takes place after you cease to lease that
       behalf:                                                   equipment.
       a. In the performance of your ongoing               5. Additional Insured - Owners Or Other
          operations; or                                      Interests From Whom Land Has Been
       b. In connection with your premises owned              Leased
          by or rented to you.                                a. WHO IS AN INSURED under Section C. is
   2. Additional Insured - Managers Or Lessors                   amended to include as an additional
      Of Premises                                                insured the person(s) or organization(s)
                                                                 shown in the Declarations as an Additional
       a. WHO IS AN INSURED under Section C. is                  Insured —– Owners Or Other Interests From
          amended to include as an additional insured            Whom Land Has Been Leased, but only
          the person(s) or organization(s) shown in the          with respect to liability arising out of the
          Declarations as an Additional Insured -                ownership, maintenance or use of that part
          Designated Person Or Organization; but only            of the land leased to you and shown in the
          with respect to liability arising out of the           Declarations.
          ownership, maintenance or use of that part of
                                                              b. With respect to the insurance afforded to
          the premises leased to you and shown in the
          Declarations.                                          these additional insureds, the following
                                                                 additional exclusions apply:
       b. With respect to the insurance afforded to
                                                                  This insurance does not apply to:
          these additional insureds, the following
          additional exclusions apply:                           (1)
                                                                 (1)   Any "occurrence" that takes place
           This insurance does not apply to:                           after you cease to lease that land; or
                                                                 (2) Structural      alterations,     new
          (1)
          (1) Any "occurrence" which takes place
                                                                     construction or demolition operations
              after you cease to be a tenant in that
              premises; or                                           performed by or on behalf of such
                                                                     person or organization.
          (2) Structural      alterations,     new
                                                           6. Additional Insured - State Or Political
              construction or demolition operations
                                                              Subdivision —
                                                                          – Permits
              performed by or on behalf of such
              person or organization.                         a. WHO IS AN INSURED under Section C. is
                                                                 amended to include as an additional
                                                                 insured the state or political subdivision
                                                                 shown in the Declarations as an Additional


Page 18 of 24                                                                          Form SS 00 08 04 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 72 of 228
                                                                  BUSINESS LIABILITY COVERAGE FORM

           Insured —– State Or Political Subdivision -                 (e) Any failure to make such
           Permits, but only with respect to                               inspections, adjustments, tests or
           operations performed by you or on your                          servicing as the vendor has agreed
           behalf for which the state or political                         to make or normally undertakes to
           subdivision has issued a permit.                                make in the usual course of
       b. With respect to the insurance afforded to                        business, in connection with the
          these additional insureds, the following                         distribution or sale of the products;
          additional exclusions apply:                                 (f) Demonstration,             installation,
           This insurance does not apply to:                               servicing or repair operations,
                                                                           except such operations performed
          (1)
          (1)   "Bodily injury", "property damage" or                      at the vendor's premises in
                "personal and advertising injury"                          connection with the sale of the
                arising out of operations performed for                    product;
                the state or municipality; or
                                                                       (g) Products which, after distribution
          (2) "Bodily injury" or "property damage"                         or sale by you, have been labeled
              included in the "product-completed                           or relabeled or used as a
              operations" hazard.                                          container, part or ingredient of any
   7. Additional Insured —
                         – Vendors                                         other thing or substance by or for
       a. WHO IS AN INSURED under Section C. is                            the vendor; or
          amended to include as an additional                          (h) "Bodily injury"      or "property
          insured the person(s) or organization(s)                         damage" arising out of the sole
          (referred to below as vendor) shown in the                       negligence of the vendor for its
          Declarations as an Additional Insured -                          own acts or omissions or those of
          Vendor, but only with respect to "bodily                         its employees or anyone else
          injury" or "property damage" arising out of                      acting on its behalf. However, this
          "your products" which are distributed or                         exclusion does not apply to:
          sold in the regular course of the vendor's                       (i) The exceptions contained in
                                                                           (I)
          business and only if this Coverage Part                              Subparagraphs (d) or (f); or
          provides coverage for "bodily injury" or
          "property damage" included within the                            (ii) Such               inspections,
          "products-completed operations hazard".                               adjustments, tests or servicing
                                                                                as the vendor has agreed to
       b. The insurance afforded to the vendor is                               make or normally undertakes
          subject to the following additional exclusions:                       to make in the usual course of
          (1)
          (1)   This insurance does not apply to:                               business, in connection with
                (a) "Bodily injury"        or "property                         the distribution or sale of the
                    damage" for which the vendor is                             products.
                    obligated to pay damages by                   (2) This insurance does not apply to any
                    reason of the assumption of                       insured person or organization from
                    liability in a contract or agreement.             whom you have acquired such
                    This exclusion does not apply to                  products, or any ingredient, part or
                    liability for damages that the                    container,       entering       into,
                    vendor would have in the absence                  accompanying or containing such
                    of the contract or agreement;                     products.
                (b) Any       express          warranty                           – Controlling Interest
                                                            8. Additional Insured —
                    unauthorized by you;                       WHO IS AN INSURED under Section C. is
                (c) Any physical or chemical change            amended to include as an additional insured
                    in the product made intentionally          the person(s) or organization(s) shown in the
                    by the vendor;                             Declarations as an Additional Insured —      –
                (d) Repackaging, unless unpacked               Controlling Interest, but only with respect to
                    solely for the purpose of inspection,      their liability arising out of:
                    demonstration, testing, or the             a. Their financial control of you; or
                    substitution    of   parts     under       b. Premises they own, maintain or control
                    instructions from the manufacturer,           while you lease or occupy these premises.
                    and then repackaged in the original
                    container;


Form SS 00 08 04 05                                                                              Page 19 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 73 of 228
BUSINESS LIABILITY COVERAGE FORM

      This insurance does not apply to structural             The limits of insurance that apply to additional
      alterations, new construction and demolition            insureds are described in Section D. —
                                                                                                   – Limits Of
      operations performed by or for that person or           Insurance.
      organization.                                           How this insurance applies when other insurance
   9. Additional Insured —– Owners, Lessees Or                is available to an additional insured is described in
      Contractors —  – Scheduled Person Or                    the Other Insurance Condition in Section E. —       –
      Organization                                            Liability And Medical Expenses General
       a. WHO IS AN INSURED under Section C. is               Conditions.
          amended to include as an additional              G. LIABILITY AND MEDICAL EXPENSES
          insured the person(s) or organization(s)
                                                              DEFINITIONS
          shown in the Declarations as an Additional
          Insured —– Owner, Lessees Or Contractors,           1. "Advertisement" means the widespread public
          but only with respect to liability for "bodily          dissemination of information or images that
          injury", "property damage" or "personal                 has the purpose of inducing the sale of goods,
          and advertising injury" caused, in whole or             products or services through:
          in part, by your acts or omissions or the               a. (1)   Radio;
          acts or omissions of those acting on your                  (2)   Television;
          behalf:
                                                                     (3)   Billboard;
          (1)
          (1)   In the performance of your ongoing
                                                                     (4)   Magazine;
                operations     for the   additional
                insured(s); or                                       (5)   Newspaper;
          (2) In connection with "your work"                      b. The Internet, but only that part of a web
              performed for that additional insured                  site that is about goods, products or
              and included within the "products-                     services for the purposes of inducing the
              completed operations hazard", but                      sale of goods, products or services; or
              only if this Coverage Part provides                 c. Any other publication that          is   given
              coverage for "bodily injury" or                        widespread public distribution.
              "property damage" included within the               However, "advertisement" does not include:
              "products-completed        operations
                                                                  a. The design, printed material, information
              hazard".
                                                                     or images contained in, on or upon the
       b. With respect to the insurance afforded to                  packaging or labeling of any goods or
          these additional insureds, this insurance                  products; or
          does not apply to "bodily injury", "property
                                                                  b. An interactive conversation between or
          damage" or "personal an advertising
                                                                     among persons through a computer network.
          injury" arising out of the rendering of, or
          the failure to render, any professional             2. "Advertising idea" means any idea for an
          architectural, engineering or surveying                "advertisement".
          services, including:                                3. "Asbestos hazard" means an exposure or
          (1)
          (1) The preparing, approving, or failure to            threat of exposure to the actual or alleged
              prepare or approve, maps, shop                     properties of asbestos and includes the mere
              drawings, opinions, reports, surveys,              presence of asbestos in any form.
              field orders, change orders, designs or         4. "Auto" means a land motor vehicle, trailer or
              drawings and specifications; or                    semi-trailer designed for travel on public
          (2) Supervisory, inspection, architectural             roads, including any attached machinery or
              or engineering activities.                         equipment.     But "auto" does not include
                          – Co-Owner Of Insured                  "mobile equipment".
   10. Additional Insured —
       Premises                                               5. "Bodily injury" means physical:
       WHO IS AN INSURED under Section C. is                      a. Injury;
       amended to include as an additional insured                b. Sickness; or
       the person(s) or Organization(s) shown in the
                                                                  c. Disease
       Declarations as an Additional Insured —– Co-
       Owner Of Insured Premises, but only with                   sustained by a person and, if arising out of the
       respect to their liability as co-owner of the              above, mental anguish or death at any time.
       premises shown in the Declarations.                    6. "Coverage territory" means:



Page 20 of 24                                                                              Form SS 00 08 04 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 74 of 228
                                                                  BUSINESS LIABILITY COVERAGE FORM

       a. The United States of America (including its        b. You have failed to fulfill the terms of a
          territories and possessions), Puerto Rico             contract or agreement;
          and Canada;                                        if such property can be restored to use by:
       b. International waters or airspace, but only if      a. The repair, replacement, adjustment or
          the injury or damage occurs in the course             removal of "your product" or "your work";
          of travel or transportation between any               or
          places included in a. above;
                                                             b. Your fulfilling the terms of the contract or
       c. All other parts of the world if the injury or         agreement.
          damage arises out of:
                                                          12. "Insured contract" means:
            (1) Goods or products made or sold by you
                in the territory described in a. above;      a. A contract for a lease of premises.
                                                                However, that portion of the contract for a
            (2) The activities of a person whose home           lease of premises that indemnifies any
                is in the territory described in a.             person or organization for damage by fire,
                above, but is away for a short time on          lightning or explosion to premises while
                your business; or                               rented to you or temporarily occupied by
            (3) "Personal and advertising injury"               you with permission of the owner is
                offenses that take place through the            subject to the Damage To Premises
                Internet or similar electronic means of         Rented To You limit described in Section
                communication                                   D. —– Liability and Medical Expenses Limits
       provided the insured's responsibility to pay             of Insurance.
       damages is determined in the United States of         b. A sidetrack agreement;
       America (including its territories and                c. Any easement or license agreement,
       possessions), Puerto Rico or Canada, in a                including an easement or license
       "suit" on the merits according to the                    agreement in connection with construction
       substantive law in such territory, or in a               or demolition operations on or within 50
       settlement we agree to.                                  feet of a railroad;
   7. "Electronic data" means information, facts or          d. Any obligation, as required by ordinance,
      programs:                                                 to indemnify a municipality, except in
       a.   Stored as or on;                                    connection with work for a municipality;
       b.   Created or used on; or                           e. An elevator maintenance agreement; or
       c.   Transmitted to or from                           f.   That part of any other contract or
       computer software, including systems and                   agreement pertaining to your business
       applications software, hard or floppy disks,               (including an indemnification of a
       CD-ROMS, tapes, drives, cells, data                        municipality in connection with work
       processing devices or any other media which                performed for a municipality) under which
       are used with electronically controlled                    you assume the tort liability of another
       equipment.                                                 party to pay for "bodily injury" or "property
                                                                  damage" to a third person or organization,
   8. "Employee" includes a "leased worker".
                                                                  provided the "bodily injury" or "property
      "Employee" does not include a "temporary
                                                                  damage" is caused, in whole or in part, by
      worker".
                                                                  you or by those acting on your behalf.
   9. "Executive officer" means a person holding                  Tort liability means a liability that would be
      any of the officer positions created by your                imposed by law in the absence of any
      charter, constitution, by-laws or any other                 contract or agreement.
      similar governing document.
                                                                  Paragraph f. includes that part of any
   10. "Hostile fire" means one which becomes                     contract or agreement that indemnifies a
       uncontrollable or breaks out from where it was             railroad for "bodily injury" or "property
       intended to be.                                            damage" arising out of construction or
   11. "Impaired property" means tangible property,               demolition operations within 50 feet of any
       other than "your product" or "your work", that             railroad property and affecting any railroad
       cannot be used or is less useful because:                  bridge or trestle, tracks, road-beds, tunnel,
       a. It incorporates "your product" or "your work"           underpass or crossing.
          that is known or thought to be defective,                However, Paragraph f. does not include
          deficient, inadequate or dangerous; or                   that part of any contract or agreement:


Form SS 00 08 04 05                                                                            Page 21 of 24
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 75 of 228
BUSINESS LIABILITY COVERAGE FORM

          (1)
          (1)   That   indemnifies     an architect,                   (1) Power cranes, shovels,          loaders,
                engineer or surveyor for injury or                         diggers or drills; or
                damage arising out of:                                 (2) Road construction or resurfacing
                (a) Preparing, approving or failing to                     equipment such as graders, scrapers
                    prepare or approve maps, shop                          or rollers;
                    drawings,     opinions,  reports,             e. Vehicles not described in a., b., c., or d.
                    surveys, field orders, change                    above that are not self-propelled and are
                    orders, designs or drawings and                  maintained primarily to provide mobility to
                    specifications; or                               permanently attached equipment of the
                (b) Giving directions or instructions,               following types:
                    or failing to give them, if that is the
                                                                       (1)
                                                                       (1)   Air    compressors,      pumps    and
                    primary cause of the injury or                           generators,      including   spraying,
                    damage; or                                               welding,        building     cleaning,
          (2) Under which the insured, if an                                 geophysical exploration, lighting and
              architect, engineer or surveyor,                               well servicing equipment; or
              assumes liability for an injury or                       (2) Cherry pickers and similar devices
              damage arising out of the insured's                          used to raise or lower workers;
              rendering or failure to render
                                                                  f.   Vehicles not described in a., b., c., or d.
              professional services, including those
              listed in (1) above and supervisory,                     above maintained primarily for purposes
              inspection,       architectural     or                   other than the transportation of persons or
              engineering activities.                                  cargo.

   13. "Leased worker" means a person leased to                        However, self-propelled vehicles with the
                                                                       following types of permanently attached
       you by a labor leasing firm under an
       agreement between you and the labor leasing                     equipment are not "mobile equipment" but
       firm, to perform duties related to the conduct of               will be considered "autos":
       your business. "Leased worker" does not                         (1)
                                                                       (1)   Equipment, of at least 1,000 pounds
       include a "temporary worker".                                         gross vehicle weight, designed
   14. "Loading or unloading" means the handling of                          primarily for:
       property:                                                             (a) Snow removal;
       a. After it is moved from the place where it is                       (b) Road maintenance, but not
          accepted for movement into or onto an                                  construction or resurfacing; or
          aircraft, watercraft or "auto";                                    (c) Street cleaning;
       b. While it is in or on an aircraft, watercraft or              (2) Cherry pickers and similar devices
          "auto"; or                                                       mounted on automobile or truck
       c. While it is being moved from an aircraft,                        chassis and used to raise or lower
           watercraft or "auto" to the place where it is                   workers; and
           finally delivered;                                          (3) Air
                                                                       (3)        compressors,      pumps    and
       but "loading or unloading" does not include the                     generators,      including   spraying,
       movement of property by means of a mechanical                       welding,        building     cleaning,
       device, other than a hand truck, that is not                        geophysical exploration, lighting and
       attached to the aircraft, watercraft or "auto".                     well servicing equipment.
   15. "Mobile equipment" means any of the following          16. "Occurrence" means an accident, including
       types of land vehicles, including any attached             continuous or repeated exposure to substantially
       machinery or equipment:                                    the same general harmful conditions.
       a. Bulldozers, farm machinery, forklifts and           17. "Personal and advertising injury" means injury,
          other vehicles designed for use principally             including consequential "bodily injury", arising
          off public roads;                                       out of one or more of the following offenses:
       b. Vehicles maintained for use solely on or                a. False arrest, detention or imprisonment;
          next to premises you own or rent;                       b. Malicious prosecution;
       c. Vehicles that travel on crawler treads;
       d. Vehicles, whether self-propelled or not, on
          which are permanently mounted:



Page 22 of 24                                                                                Form SS 00 08 04 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 76 of 228
                                                                   BUSINESS LIABILITY COVERAGE FORM

       c. The wrongful eviction from, wrongful entry                Work that may need service, maintenance,
          into, or invasion of the right of private                 correction, repair or replacement, but
          occupancy of a room, dwelling or                          which is otherwise complete, will be
          premises that the person occupies,                        treated as completed.
          committed by or on behalf of its owner,                   The "bodily injury" or "property damage"
          landlord or lessor;                                       must occur away from premises you own
       d. Oral, written or electronic publication of                or rent, unless your business includes the
          material that slanders or libels a person or              selling, handling or distribution of "your
          organization or disparages a person's or                  product" for consumption on premises you
          organization's goods, products or services;               own or rent.
       e. Oral, written or electronic publication of            b. Does not include "bodily injury"          or
          material that violates a person's right of               "property damage" arising out of:
          privacy;                                                  (1) The transportation of property, unless
       f. Copying, in your "advertisement", a                           the injury or damage arises out of a
          person's        organization’s "advertising
          person’s or organization's                                    condition in or on a vehicle not owned
          idea" or style of "advertisement";                            or operated by you, and that condition
       g.
       g.   Infringement of copyright, slogan, or title of              was created by the "loading or
            any literary or artistic work, in your                      unloading" of that vehicle by any
            "advertisement"; or                                         insured; or
       h. Discrimination or humiliation that results in             (2) The existence of tools, uninstalled
          injury to the feelings or reputation of a                     equipment or abandoned or unused
          natural person.                                               materials.
   18. "Pollutants" means any solid, liquid, gaseous or      20. "Property damage" means:
       thermal irritant or contaminant, including smoke,        a. Physical injury to tangible property,
       vapor, soot, fumes, acids, alkalis, chemicals and           including all resulting loss of use of that
       waste. Waste includes materials to be recycled,             property. All such loss of use shall be
       reconditioned or reclaimed.                                 deemed to occur at the time of the
   19. "Products-completed operations hazard";                     physical injury that caused it; or
       a. Includes all "bodily injury" and "property            b. Loss of use of tangible property that is not
          damage" occurring away from premises                     physically injured. All such loss of use
          you own or rent and arising out of "your                 shall be deemed to occur at the time of
          product" or "your work" except:                          "occurrence" that caused it.
            (1) Products that are still in your physical        As used in this definition, "electronic data" is
                possession; or                                  not tangible property.
            (2) Work that has not yet been completed         21. "Suit" means a civil proceeding in which
                or abandoned. However, "your work"               damages because of "bodily injury", "property
                will be deemed to be completed at the            damage" or "personal and advertising injury"
                earliest of the following times:                 to which this insurance applies are alleged.
                                                                 "Suit" includes:
                (a) When all of the work called for in
                    your contract has been completed.           a. An arbitration proceeding in which such
                                                                   damages are claimed and to which the
                (b) When all of the work to be done at
                                                                   insured must submit or does submit with
                    the job site has been completed if
                                                                   our consent; or
                    your contract calls for work at
                    more than one job site.                     b. Any other alternative dispute resolution
                                                                   proceeding in which such damages are
                (c) When that part of the work done at
                                                                   claimed and to which the insured submits
                    a job site has been put to its
                                                                   with our consent.
                    intended use by any person or
                    organization other than another          22. "Temporary worker" means a person who is
                    contractor    or     subcontractor           furnished to you to substitute for a permanent
                    working on the same project.                 "employee" on leave or to meet seasonal or
                                                                 short-term workload conditions.
                                                             23. "Volunteer worker" means a person who:
                                                                a. Is not your "employee";



Form SS 00 08 04 05                                                                             Page 23 of 24
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 77 of 228
BUSINESS LIABILITY COVERAGE FORM

       b. Donates his or her work;                             (2) The providing of or failure to provide
       c. Acts at the direction of and within the                  warnings or instructions.
          scope of duties determined by you; and           c. Does not include vending machines or
       d. Is not paid a fee, salary or other                  other property rented to or located for the
          compensation by you or anyone else for              use of others but not sold.
          their work performed for you.                 25. "Your work":
   24. "Your product":                                     a. Means:
       a. Means:
                                                               (1)
                                                               (1)   Work or operations performed by you
          (1) Any goods or products, other than real                 or on your behalf; and
              property, manufactured, sold, handled,           (2) Materials,    parts   or    equipment
              distributed or disposed of by:                       furnished in connection with such work
                (a) You;                                           or operations.
                (b) Others trading under your name;        b. Includes:
                    or
                                                               (1)
                                                               (1)   Warranties or representations made at
                (c) A person or organization whose                   any time with respect to the fitness,
                    business or assets you have                      quality, durability, performance or use
                    acquired; and                                    of "your work"; and
          (2) Containers (other than       vehicles),          (2) The providing of or failure to provide
              materials,   parts or       equipment                warnings or instructions.
              furnished in connection     with such
              goods or products.
       b. Includes:
          (1) Warranties or representations made at
              any time with respect to the fitness,
              quality, durability, performance or use
              of "your product"; and




Page 24 of 24                                                                        Form SS 00 08 04 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 78 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  BUSINESS LIABILITY COVERAGE FORM
                            AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                     BUSINESS LIABILITY COVERAGE FORM


A. Sub-subparagraphs 1.p. (7), (8), (15) of Paragraph                     (c) An Internet search, access, content or
   2., of Section B. Exclusions are deleted and                               service provider.
   replaced with the following:                                               However, this exclusion does not
   p. Personal and Advertising Injury:
   P.                                                                         apply to Paragraphs a., b. and c. of
       (7) (a) Arising out of any actual or alleged                           the definition of "personal and
       (7)
           infringement or violation of any intellectual                      advertising     injury"   under     the
           property right, such as copyright, patent,                         Definitions Section.
           trademark, trade name, trade secret,                               For the purposes of this exclusion, the
           service mark or other designation of origin                        placing of frames, borders or links, or
           or authenticity; or                                                advertising, for you or others
           (b) Any injury or damage alleged in any                            anywhere on the Internet, is not by
                claim or "suit" that also alleges an                          itself, considered the business of
                infringement or violation of any                              advertising, broadcasting, publishing
                intellectual property right, whether                          or telecasting.
                such allegation of infringement or                    (15) Arising out of any access to or disclosure
                violation is made by you or by any                        of any person's or organization's
                other party involved in the claim or                      confidential or personal information,
                "suit", regardless of whether this                        including     patents,    trade     secrets,
                insurance would otherwise apply.                          processing methods, customer lists,
       However, this exclusion does not apply if the                      financial    information,    credit    card
       only allegation in the claim or "suit" involving                   information, health information or any
       any intellectual property right is limited to:                     other type of nonpublic information.This
           (1) Infringement, in your "advertisement",                     exclusion applies even if damages are
                of:                                                       claimed for notification costs, credit
                                                                          monitoring expenses, forensic expenses,
                (a) Copyright;                                            public relations expenses or any other
                (b) Slogan; or                                            loss, cost or expense incurred by you or
                (c) Title of any literary or artistic work;               others arising out of any access to or
                     or                                                   disclosure     of    any     person's     or
                                                                          organization's confidential or personal
           (2) Copying, in your "advertisement", a
                                                                          information.
                person's or organization's "advertising
                idea" or style of "advertisement".            B. Subparagraph 1.r. of Section B. Exclusions is
       (8) Arising out of an offense committed by an             deleted and replaced with the following:
           insured whose business is:                            r.   Employment-Related Practices
           (a) Advertising, broadcasting, publishing                  "Personal and advertising injury" to:
                or telecasting;                                       (1) A person arising out of any "employment—
                                                                                                       "employment–
           (b) Designing or determining content of                        related practices"; or
                web sites for others; or


Form SS 00 60 09 15                                                                                      Page 1
                                                                                                              1 of 2
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 79 of 228

        (2) The spouse, child, parent, brother or sister        However, unless Paragraph (1) above applies, this
            of that person as a consequence of                  exclusion does not apply to damages because of
            "personal and advertising injury" to that           "bodily injury".
            person at whom any "employment-related              As used in this exclusion, electronic data means
            practices" are directed.                            information, facts or computer programs stored as
            This exclusion applies:                             or on, created or used on, or transmitted to or
              (a) Whether the injury-causing event              from computer software (including systems and
                  described in the definition of                applications software), on hard or floppy disks,
                  "employment-related      practices"           CD-ROMs, tapes, drives, cells, data processing
                  occurs before employment, during              devices or any other repositories of computer
                  employment or after employment of             software which are used with electronically
                  that person;                                  controlled equipment. The term computer
                                                                programs, referred to in the foregoing description
              (b) Whether the insured may be liable as          of electronic data, means a set of related
                  an employer or in any other capacity;         electronic instructions which direct the operations
                  and                                           and functions of a computer or device connected
              (c) To any obligation to share damages            to it, which enable the computer or device to
                  with or repay someone else who must           receive, process, store, retrieve or send data.
                  pay damages because of the injury.         D. Sub-subparagraph 7.b.(1) Other Insurance of
C. Subparagraph 1.q. "Electronic Data" of Section B.            Section E. Liability and Medical Expenses
   Exclusions is deleted and replaced with the                  General Conditions is deleted and replaced with
   following:                                                   the following:
   q.
   q.   Access Or Disclosure Of Confidential Or                 b. Excess Insurance
        Personal Information And Data-related                       (1) Your Work
        Liability
                                                                        That is Fire, Extended Coverage, Builder's
        (1)
        (1)   Damages, other than damages because                       Risk, Installation Risk, Owner Controlled
              of "personal and advertising injury",                     Insurance Program or OCIP, Wrap Up
              arising out of any access to or disclosure                Insurance or similar coverage for "your
              of any person's or organization's                         work".
              confidential or personal information,
                                                             E. Subparagraph 17. c. "Personal and Advertising
              including     patents,    trade     secrets,
                                                                Injury" of Section G, Liability and Medical
              processing methods, customer lists,
              financial                                         Expenses Definitions is deleted and replaced
                           information,    credit     card
              information, health information or any            with the following:
              other type of nonpublic information; or           "Personal and advertising injury" means injury,
       (2) Damages arising out of the loss of, loss of          including consequential "bodily injury", arising out
                                                                of one or more of the following offenses:
            use of, damage to, corruption of, inability
            to access, or inability to manipulate               c. The wrongful eviction from, wrongful entry
            electronic data.                                       into, or invasion of the right of private
   This exclusion applies even if damages are                      occupancy of a room, dwelling or premises
   claimed for notification costs, credit monitoring               that a person or organization occupies,
   expenses, forensic expenses, public relations                   committed by or on behalf of its owner,
   expenses or any other loss, cost or expense                     landlord or lessor;
   incurred by you or others arising out of that which       F. Subparagraph 17.h. of Section G, Liability and
   is described in Paragraph (1) or (2) above.                  Medical Expenses Definitions deleted.




Page 2 of 2                                                                                  Form SS 00 60 09 15
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 80 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         SPECIAL PROPERTY COVERAGE
                           AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM


I.   The following provisions modify the Special                       Electronic Vandalism or Corruption of
     Property Coverage Form.                                           "Electronic Data" or Corruption of
     A. Property Definitions                                           "Computer Equipment" which means:
        "Data" G.4. is deleted and replaced with the                   (1)
                                                                       (1)   A virus, malicious code or similar
        following.                                                           instruction introduced into or
                                                                             enacted on a computer system
        4. "Electronic data" means information, facts
                                                                             (including "electronic data") or a
             or computer programs stored as or on,
                                                                             network to which it is connected,
             created or used on, or transmitted to or
                                                                             designed to damage or destroy
             from computer software (including
                                                                             any part of the system or disrupt
             systems and applications software), on
                                                                             its normal operation.
             hard or floppy disks, CD-ROMs, tapes,
             drives, cells, data processing devices or                 (2) Unauthorized viewing, copying or
             any other repositories of computer                            use of electronic data (or any
             software       which      are used     with                   proprietary       or     confidential
             electronically controlled equipment. The                      information or intellectual property
             term computer programs, referred to in                        in any form) by any person, even
             the foregoing description of electronic                       if such activity is characterized as
             data, means a set of related electronic                       "theft";
             instructions which direct the operations                  (3) Errors
                                                                       (3)             or     omissions     in
             and functions of a "computer" or device                       programming        or   processing
             connected to it, which enable the                             "electronic data";
             "computer" or device to receive, process,
                                                                       (4) Errors or deficiency in design,
             store, retrieve or send data.
                                                                           installation, maintenance, repair
     B. Exclusions                                                         or modification of your computer
        1. Earth Movement B.1.a is amended to                              system or any computer system
             add the following:                                            or network to which your system
             This Exclusion applies regardless of                          is connected or on which your
             whether any of the following is caused by                     system       depends    (including
             weather, an act of nature, by an artificial,                  "electronic data");
             man-made or other cause.                                  (5) Manipulation of your computer
                                                                       (5)
        2. The following is added to Exclusions B.1:                       system,    including      "electronic
             h. Electronic Vandalism or Corruption                         data", by an employee, volunteer
                                                                           worker or contractor, for the
                  of "Electronic Data" or Corruption
                                                                           purpose of diverting or destroying
                  of "Computer Equipment"
                                                                           "electronic data" or causing
                  This exclusion does not apply if SS 14                   fraudulent or illegal transfer of any
                  29 Electronic Vandalism or SS 40 08                      property;
                  Electronic Vandalism has been made
                  part of this policy.


Form SS 00 61 09 15                                                                                Page 1
                                                                                                        1 of 2
                                                © 2015, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 81 of 228

              (6) Interruption in normal computer        (8) Complete or substantial failure,
                  function or network service or             disablement or shutdown of the
                  function due to insufficient               Internet, regardless of the cause;
                  capacity to process transactions       (9) The inability of a computer system
                  or to an overload of activity on the       to correctly recognize, process,
                  system or network;                         distinguish, interpret or accept
              (7) Unexplained or indeterminable
              (7)                                            one or more dates or times.
                  failure, malfunction or slowdown
                  of a computer system, including
                  "electronic data" and the inability
                  to access or properly manipulate
                  the "electronic data";




Page 2 of 2                                                              Form SS 00 61 09 15
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 82 of 228

                                                                                                     N.




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          CAREFULLY.


                 BUSINESS LIABILITY COVERAGE FORM
                    AMENDATORY ENDORSEMENT-
                     SUPPLEMENTARY PAYMENTS

This endorsement modifies insurance provided under the following:

                                  BUSINESS LIABILITY COVERAGE FORM



A. Sub-subparagraph 3.a.(5) of Paragraph 3., Section A. Coverages is deleted and replaced with the following:
   3. Coverage Extension - Supplementary Payments:
       a. (5) All court costs taxed against the insured in the "suit". However, these payments do not include
              attorneys' fees or attorneys' expenses taxed against the insured.




Form SS 00 64 09 16                                                                                Page 1
                                                                                                        1 of 1
                                                                                                             1
                                             © 2016, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 83 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                           OHIO CHANGES
This endorsement modifies insurance provided under the following:

                                 COMMON POLICY CONDITIONS
                              SPECIAL PROPERTY COVERAGE FORM
                             STANDARD PROPERTY COVERAGE FORM
                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                   EMPLOYMENT PRACTICES LIABILITY INSURANCE COVERAGE FORM
                       LAWYERS PROFESSIONAL LIABILITY COVERAGE FORM
                          EDUCATORS LEGAL LIABILITY COVERAGE FORM
                CONDOMINIUM ASSOCIATION DIRECTORS AND OFFICERS LIABILITY FORM
                  PASTORAL COUNSELING PROFESSIONAL LIABILITY COVERAGE FORM
                                 LIQUOR LIABILITY COVERAGE


I.   The following provisions modify the COMMON                       3. With respect to a policy which has been in
     POLICY      CONDITIONS,     OWNERS       AND                        effect for more than 90 days or is a renewal
     CONTRACTORS         PROTECTIVE      LIABILITY                       of a policy we issued, we may cancel this
     COVERAGE FORM, EMPLOYMENT PRACTICES                                 policy only for one or more of the following
     LIABILITY INSURANCE COVERAGE FORM,                                  reasons, or as permitted under applicable
     LAWYERS        PROFESSIONAL         LIABILITY                       Ohio law, except as provided in paragraph
     COVERAGE      FORM, EDUCATORS          LEGAL                        6. below.
     LIABILITY COVERAGE FORM, CONDOMINIUM                                 a. Nonpayment of premium;
     ASSOCIATION DIRECTORS AND OFFICERS
     LIABILITY    COVERAGE      FORM,      LIQUOR                         b. Discovery of fraud or material
     LIABILITY    COVERAGE      and     PASTORAL                             misrepresentation in the procurement of
     COUNSELING       PROFESSIONAL       LIABILITY                           the insurance or with respect to any
     COVERAGE FORM.                                                          claims submitted thereunder;

     A. CANCELLATION                                                      c. Discovery of a moral hazard or willful or
                                                                             reckless acts or omissions on your part
        The Cancellation Condition is deleted and                            which increases any hazard insured
        replaced by the following:                                           against;
        Cancellation                                                      d. The occurrence of a change in the
        1. The first Named Insured shown in the                              individual risk which substantially
           Declarations may cancel this policy by                            increases any hazard insured against
           mailing or delivering to us advance written                       after the insurance coverage has been
           notice of cancellation.                                           issued or renewed except to the extent
        2. With respect to a policy which has been in                        we could reasonably have foreseen the
           effect for 90 days or less, we may cancel                         change or contemplated the risk in
           for any valid underwriting reason.                                writing this policy;




Form SS 01 51 01 09                                                                                      1 of 3
                                                                                                    Page 1

                                                © 2009, The Hartford
              (Includes copyrighted material of the Insurance Services Office, Inc., with its permission)
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 84 of 228


          e. Our loss of applicable reinsurance or a          B. NONRENEWAL
             substantial decrease in applicable                  The following is added to the Common Policy
             reinsurance, if the Superintendent of               Conditions and supersedes any provisions to
             Insurance      has   determined     that            the contrary:
             reasonable efforts have been made to
                                                                 Nonrenewal
             prevent the loss of, or substantial
             decrease in, the applicable reinsurance,            1. If we elect not to renew this policy, we will
             or to obtain replacement coverage;                     mail written notice of nonrenewal to the first
          f.   Your failure to correct          material            Named Insured at the last mailing address
                                                                    known to us. The notice will contain the
               violations of safety codes; or
                                                                    date of the notice and the policy number,
          g.
          g.   A determination by the Superintendent                and will state the expiration date of the
               of Insurance that the continuation of the            policy.
               policy would create a condition that
                                                                 2. We will mail the notice of nonrenewal at
               would be hazardous to the policyholders
                                                                    least 30 days before the expiration date of
               or the public.
                                                                    the policy.
      3. We will mail written notice of cancellation to
                                                                 3. Proof of mailing will be sufficient proof of
         the first Named Insured at the last mailing
         address known to us. Proof of mailing will                 notice.
         be sufficient proof of notice.                       C. SUBSCRIPTION         AND ATTESTATION OF
                                                                 POLICY
      4. We will mail the notice of cancellation at
         least:                                                  The wording immediately preceding the
          a. 10 days before the effective date of                signature box in the COMMON POLICY
                                      cancel  for                CONDITIONS is deleted and replaced by the
             cancellation,  if  we
             nonpayment of premium; or                           following:
                                                                 This policy is subscribed by the President or
          b. 30 days before the effective date of
             cancellation, if we cancel for a reason             other designated official and is attested by the
             stated in 2.b. through 2.g. above.                  Secretary, whose signatures appear below.

      5. The notice of cancellation will state the         II. The following provisions modify the STANDARD
                                                               PROPERTY COVERAGE FORM or SPECIAL
         effective date of cancellation. The policy
                                                               PROPERTY COVERAGE FORM.
         period will end on that date.
          The notice will also contain the date of the        A. LOSS PAYMENT
          notice and the policy number, and will state           1. Paragraphs b. and g. of the Loss Payment
          the reason for cancellation.                              PROPERTY LOSS CONDITION are
      6. Policies written for a term of more than one               deleted and replaced by the following:
         year or on a continuous basis may be                        b. We will give you notice, within 21 days
         cancelled by us for any reason at an                           after we receive a properly executed
         anniversary date, upon 30 days' written                        proof of loss, that we:
         notice of cancellation.                                         (1) Accept your claim;
      7. If this policy is cancelled, we will send the                   (2) Deny your claim; or
         first Named Insured any premium refund
                                                                         (3) Need more time to investigate your
         due. If we cancel, the refund will be pro
                                                                             claim.
         rata. If the first Named Insured cancels, the
         refund may be less than pro rata. The                           If we need more time to investigate your
         cancellation will be effective even if we have                  claim, we will provide an explanation for
         not made or offered a refund.                                   our need for more time.          We will
                                                                         continue to notify you again in writing, at
                                                                         least every 45 days, of the status of the
                                                                         investigation and of the continued need
                                                                         for the investigation.
                                                                     g. Provided you have complied with all
                                                                     g.
                                                                        terms of this policy, we will pay for
                                                                        covered loss or damage within:


Page 2 of 3                                                                             Form SS 01 51 01 09
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 85 of 228


              (1) 10 days after we accept your claim     2. The following is added to the E.5.d.(2) Loss
                  if such acceptance occurs within          Payment provision:
                  the first 21 days after we receive a      a. If the Actual Cash Value - Buildings
                  properly executed proof of loss,             option applies, as shown in the
                  unless the claim involves an action          Declarations, and the Covered Cause of
                  by a probate court or other                  Loss is fire or lightning that results in a
                  extraordinary circumstances as               total loss, then paragraphs E. 5.d.(1)
                  documented in the claim file; or             and (2) do not apply and the Limit of
              (2) 5 days after we accept your claim if         Insurance,     as      shown     in     the
                  such acceptance occurs more than             Declarations, will be paid. However, if
                  21 days after we receive a properly          there are any changes that increase the
                  executed proof of loss, and                  risk without our knowledge and consent,
                  (a) An appraisal award has been              or if an insured commits fraud, this
                      made; or                                 provision does not apply. Cellar and
                                                               foundation walls will not be considered
                  (b) We have reached an agreement
                                                               a part of the building for purposes of
                      with you on the amount of loss           determining a total loss.
                      that was in dispute.




Form SS 01 51 01 09                                                                  Page 3 of 3
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 86 of 228
POLICY NUMBER: 33 SBA AD3737




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        UNMANNED AIRCRAFT - LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM

                                                       SCHEDULE

         Option 1: If an "X" is shown in this box, Bodily Injury and Property Damage coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft Exclusion in Paragraph A.1.g.(1) of this endorsement does not apply.

         Option 2: If an "X" is shown in this box, Personal And Advertising Injury coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft - Personal And Advertising Injury Exclusion in Paragraph A.2. of this
         endorsement does not apply.


Except as otherwise stated in this endorsement or the                       owned or operated by or rented or
schedule above, the terms and conditions of the policy                      loaned to any insured. Use includes
apply to the insurance stated below.                                        operation and "loading or unloading".
A. The following changes are made to Section B.1.,                          This Paragraph g.(2) applies even if the
    EXCLUSIONS:                                                             claims against any insured allege
   1. Paragraph g., Aircraft, Auto or Watercraft, is                        negligence or other wrongdoing in the
         deleted and replaced with the following:                           supervision, hiring, employment, training
                                                                            or monitoring of others by that insured, if
         g. Aircraft, Auto or Watercraft
                                                                            the "occurrence" which caused the
             (1)
             (1) Unmanned Aircraft                                          "bodily injury" or "property damage"
                 "Bodily injury" or "property damage"                       involved the ownership, maintenance,
                 arising     out     of  the   ownership,                   use or entrustment to others of any
                 maintenance, use or entrustment to                         aircraft (other than "unmanned aircraft),
                 others of any aircraft that is an                          "auto" or watercraft that is owned or
                 "unmanned aircraft". Use includes                          operated by or rented or loaned to any
                 operation and "loading or unloading".                      insured.
                 This Paragraph g.(1) applies even if the                   Paragraph g. (2) does not apply to:
                 claims against any insured allege                          (a) A watercraft while ashore on
                 negligence or other wrongdoing in the                          premises you own or rent;
                 supervision, hiring, employment, training
                                                                            (b) A watercraft you do not own that is:
                 or monitoring of others by that insured, if
                 the "occurrence" which caused the                              (i) Less than 51 feet long; and
                 "bodily injury" or "property damage"                           (ii) Not being used to carry persons
                 involved the ownership, maintenance,                                 for a charge;
                 use or entrustment to others of any                        (c) Parking an "auto" on, or on the
                 aircraft that is an "unmanned aircraft".                       ways next to, premises you own or
             (2) Aircraft (Other Than Unmanned                                  rent, provided the "auto" is not
                 Aircraft), Auto Or Watercraft                                  owned by or rented or loaned to you
                 "Bodily injury" or "property damage"                           or the insured;
                 arising     out     of  the   ownership,                   (d) Liability assumed        under    any
                 maintenance, use or entrustment to                             "insured contract" for the ownership,
                 others of any aircraft (other than                             maintenance or use of aircraft or
                 "unmanned aircraft), "auto" or watercraft                      watercraft;



Form SS 42 06 03 17                                                                                    Page 1
                                                                                                            1 of 2
Process Date: 06/14/19                                                        Policy Expiration Date: 06/17/20
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 87 of 228

              (e) "Bodily injury" or "property damage"        B. The following changes apply to          Section G.
                  arising out of the operation of any of         LIABILITY    AND    MEDICAL             EXPENSES
                  the equipment listed in Section G              DEFINITIONS:
                  Liability and Medical Expenses                 1. The following definition is added:
                  Definitions, Paragraph 15 f. (2) or f.
                  (3) of the definition of "mobile                   "Unmanned aircraft" means an aircraft that is
                  equipment"; or                                     not:
                                                                     a. Designed;
              (f)
              (f)   An aircraft (other than unmanned
                    aircraft) that is not owned by any               b. Manufactured; or
                    insured and is hired, chartered or               c. Modified after manufacture
                    loaned with a paid crew. However,
                    this exception does not apply if the             to be controlled directly by a person from within
                    insured has any other insurance for              or on the aircraft.
                    such "bodily injury" or "property
                    damage",      whether the      other
                    insurance is primary, excess,
                    contingent or on any other basis.
   2. The following is added to Section B.
      EXCLUSIONS Paragraph p., Personal and
      Advertising Injury:
              Unmanned Aircraft - Personal and
              Advertising Injury
              Arising   out    of   the     ownership,
              maintenance, use or entrustment to
              others of any aircraft that is an
              "unmanned aircraft". Use includes
              operation and "loading or unloading".
              This exclusion applies even if the claims
              against any insured allege negligence or
              other wrongdoing in the supervision,
              hiring,   employment,      training     or
              monitoring of others by that insured, if
              the offense which caused the "personal
              and advertising injury'
                                injury" involved the
              ownership, maintenance, use or
              entrustment to others of any aircraft that
              is an "unmanned aircraft".
              However, this exclusion does not apply
              if the only allegation in the claim or "suit"
              involves an intellectual property right
              which is limited to:
              (a) Infringement,        in             your
                  "advertisement", of:
                    (i) Copyright;
                    (ii) Slogan; or
                    (iii) Title of any literary or artistic
                          work; or
              (b) Copying, in your "advertisement", a
                  person's      or     organization's
                  "advertising idea" or style of
                  "advertisement".




Page 2 of 2                                                                                     Form SS 42 06 03 17
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 88 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          ORDINANCE OR LAW COVERAGE
This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM

This coverage is subject to the provisions applicable to      However, we will not pay for the Increased Cost of
the Standard Property Coverage Form or the Special            Construction if the Building is not repaired or
Property Coverage Form, including the deductible,             replaced.
except as provided below.                                  D. Additional Exclusions:
A. Ordinance or Law - Undamaged Part                           The following additional exclusions apply to the
   If a Covered Cause of Loss occurs to covered                coverage afforded by this endorsement. We will not
   Building property shown in the Declarations, we will        pay for:
   pay for loss to the undamaged portion of the                1. The enforcement of any ordinance or law which
   Building caused by enforcement of any ordinance or             requires the demolition, repair, replacement,
   law that:                                                      reconstruction, remodeling or remediation of
   1. Requires the demolition of parts of the same                property due to contamination by "pollutants"
                                                                                                     “pollutants” or
      property not damaged by a Covered Cause of                  due to the presence, growth, proliferation,
      Loss;                                                                                 “fungi”, wet or dry rot,
                                                                  spread of any activity of "fungi",
                                                                  bacteria or virus; or
    2. Regulates the construction or repair of
       buildings, or establishes zoning or land use            2. The costs associated with the enforcement of
                           ”scheduled premises";
       requirements at the "scheduled premises”; and              any ordinance or law which requires any insured
                                                                  or others to test for, monitor, clean up, remove,
    3. Is in force at the time of loss.
                                                                  contain, treat, detoxify or neutralize, or in any
    This coverage is included within the Limit of                 way respond to, or assess the effects of
    Insurance applicable to the covered Building                                     contaminants", "fungi",
                                                                  “pollutants and contaminants”,
                                                                  "pollutants                        “fungi”, wet or
    property shown in the Declarations.                           dry rot, bacteria or virus.
B. Demolition Cost                                             3. Loss caused by, resulting from, contributed to or
   If a Covered Cause of Loss occurs to covered                   aggravated by earthquake or volcanic eruption.
   Building property shown in the Declarations with a          4. Loss due to an ordinance or law that:
   Limit of Insurance for Demolition Cost, we will pay
   the cost to demolish and clear the site of                       a. You were required to comply with before the
   undamaged parts of the property caused by                           loss even if the building was undamaged;
   enforcement of building, zoning or land use                         and
   ordinance or law.                                                b. You failed to comply with.
C. Increased Cost of Construction                          E. Applicable to Ordinance or Law - Undamaged
   If a Covered Cause of Loss occurs to covered               Part:
   Building property shown in the Declarations with a          1. If Replacement Cost applies and the property is
   Limit of Insurance for Increased Cost of                       repaired or replaced on the same or other
   Construction, we will pay for the increased cost to            premises, we will not pay more for physical loss
   repair, rebuild or construct the property caused by            of or physical damage to designated Building
   enforcement of building, zoning or land use                    property, including loss caused by enforcement
   ordinance or law. If the property is repaired or               of an ordinance or law, than the lesser of:
   rebuilt, it must be intended for similar occupancy as
                                                                    a. The amount you actually spend to repair,
   the current property, unless otherwise required by
   zoning or land use ordinance or law.                                rebuild or reconstruct the Building, but not for


Form SS 04 15 07 05                                                                                  Page 1
                                                                                                          1 of 2

                                               © 2005, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 89 of 228


           more than the amount it would cost to           F. Applicable to Demolition Cost:
           restore the Building on the same premises          We will not pay more than the lesser of:
           and to the same height, floor area, style and
           comparable quality of the original property        1. The amount actually spent to demolish and
           insured; or                                                                 “scheduled premises”;
                                                                 clear the site of the "scheduled premises"; or
       b. The Limit of Insurance applicable to the            2. The applicable Demolition Cost Limit           of
          covered Building property.                             Insurance shown in the Declarations.
   2. If the Building(s) Full Value Endorsement            G. Applicable to Increased Cost of Construction:
      applies and the property is repaired or replaced,
                                                              1. We will not pay under Increased Cost of
      on the same or another premises, we will not
                                                                 Construction:
      pay more for physical loss of or physical
      damage to designated Building property,                     a. Until the property is actually repaired or
      including loss caused by enforcement of an                     replaced, at the same or another premises;
      ordinance or law, than the lesser of:                          and
       a. The amount you actually spend to repair,                b. Unless the repairs or replacement are made
          rebuild or reconstruct the Building, but not               as soon as reasonably possible after the
          for more than the amount it would cost to                  loss or damage, not to exceed two years.
          restore the Building on the same premises                  We may extend this period in writing during
          and to the same height, floor area, style and              the two years.
          comparable quality of the original property         2. If the Building is repaired or replaced at the
          insured; or                                            same premises, or if you elect to rebuild at
       b. The amount payable under the Building(s)               another premises, the most we will pay is the
          Full Value Endorsement.                                lesser of:
   3. a.   If Replacement Cost or the Building(s) Full            a. The increased cost of construction at the
           Value Endorsement applies and the                         same premises; or
           property is not repaired or replaced; or               b. The    applicable Increased Cost      of
       b. If actual cash value applies;                              Construction Limit of Insurance shown in
                                                                     the Declarations.
       We will not pay more for physical loss or
       physical damage to designated Building                 3. If the ordinance or law requires relocation to
       property, including loss caused by enforcement            another premises, the most we will pay is the
       of an ordinance or law, than the lesser of:               lesser of:
           (1) The actual cash value of the Building at           a. The increased cost of construction at the
               the time of loss; or                                  new premises; or
           (2) The Limit of Insurance applicable to the           b. The    applicable Increased Cost      of
               covered Building property.                            Construction Limit of Insurance shown in
                                                                     the Declarations.
                                                           H. The following definition is added to Paragraph G.,
                                                              Property Definitions:
                                                              1. "Fungi"
                                                                 “Fungi” means any type or form of fungus,
                                                                 including mold or mildew, and any mycotoxins,
                                                                 spores, scents or byproducts produced or
                                                                 released by fungi.




Page 2 of 2                                                                               Form SS 04 15 07 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 90 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      BUSINESS INCOME EXTENSION FOR OFF-PREMISES
                   UTILITY SERVICES

This endorsement modifies insurance provided under the following:


                                    SPECIAL PROPERTY COVERAGE FORM



This insurance applies only when Business Income and        C. LIMIT OF INSURANCE
Extra Expense is shown in the Declarations as                   The most we will pay in any one occurrence for loss
applicable.     Except as otherwise stated in this              under this extension is the limit of insurance shown
endorsement, the terms and conditions of the policy             in the Declarations at each "scheduled premises".
apply to the insurance stated below.
                                                            D. ADDITIONAL DEFINITIONS
A. BUSINESS INCOME EXTENSION FOR OFF-
    PREMISES UTILITY SERVICES                                   1. "Water Supply Services", meaning the
                                                                   following types of property supplying water to
   This Coverage Extension applies only when the
                                                                   the "scheduled premises":
   Business Income Additional Coverage is included in
   this policy.                                                    a. Pumping stations; and
   We will pay for loss of Business Income or Extra                 b. Water mains.
   Expense at the "scheduled premises" caused by the            2. "Communication Supply Services", meaning
   interruption of service to the "scheduled premises".            property, including overhead transmission lines
   The interruption must result from direct physical loss          supplying communication services, including
   or physical damage by a Covered Cause of Loss to                telephone, radio, microwave or television
   the following property not on "scheduled premises":             services, to the "scheduled premises", such as:
   1. "Water Supply Services";                                     a. Communication           transmission       lines,
                                                                       including optic fiber transmission lines;
   2. "Communication Supply Services"; or
                                                                   b. Coaxial cables; and
   3. "Power Supply Services".                                     c. Microwave radio relays except satellites.
B. WAITING PERIOD                                               3. "Power Supply Services", meaning the
   We will only pay for loss you sustain after the first           following types of property supplying electricity,
   12 consecutive hours following the direct physical              steam or gas, including overhead transmission
   loss of or physical damage to the off-premises                  lines to the "scheduled premises":
   property to which this endorsement applies. We will             a. Utility generating plants;
   not pay for any reduction in business income or
                                                                   b. Switching stations;
   extra expense after electricity, steam or gas has
   been restored to the "scheduled premises".                      c. Substations;
                                                                   d. Transformers; and
                                                                   e. Transmission Lines.

Form SS 04 19 04 09                                                                                     Page 1
                                                                                                             1 of 1
                                                                                                                  1

                                                © 2009, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 91 of 228


                                                                                                            N,




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                FINE ARTS

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM



This insurance applies only when the property is               4. Section B. EXCLUSIONS do not apply to
covered under the Special Property Coverage Form.                 coverage afforded under this endorsement,
Except as otherwise stated in this endorsement, the               except for:
terms and conditions of the policy apply to the insurance
                                                                    (1) Governmental Action;
stated below.
The following changes are made to the Special Property              (2) Nuclear Hazard; and
Coverage Form:                                                      (3) War and Military Action.
A. Under A. Coverage:                                          5. Additional Exclusions
    1. The following paragraph is added to 1. Covered               We will not pay for physical loss or physical
       Property:                                                    damage caused by or resulting from:
        Fine Arts listed and described           in   the           a. Delay, loss of use, loss of market, or any
        Declarations or Schedule which are:                            other causes of consequential loss;
        a. Owned by you; or                                         b. Wear    and       tear,     depreciation    or
                                                                       obsolescence;
        b. Owned by others, and in your care, custody
           and control; and                                         c. Rust,      corrosion,     fungus,       decay,
                                                                       deterioration, hidden or latent defect, or any
                                       premises", or in
                            “scheduled premises”,
        c. Located at the "scheduled
                                                                       quality in property that causes it to damage
                                            “scheduled
           transit to and from the "scheduled
                                                                       or destroy itself;
           premises”, or at your residence.
           premises",
                                                                    d. Insects, birds, rodents or other animals.
    2. The following is added to Paragraph 2.
                                                                    e. Dishonest acts by:
       Property Not Covered with respect to coverage
       afforded by this endorsement:                                    (1) You or any of your partners;
        Property on exhibition at fairgrounds or at any                 (2) Your directors or trustees;
        type of exposition, unless such locations are                   (3) Your authorized      representatives   or
        listed and described in the Declarations or                         employees; or
        Schedule.                                                       (4) Anyone, other than a carrier for hire, to
    3. The following special       Limitation provision                     whom you entrusted the Covered
       applies  to property        covered by this                          Property, including their employees, for
       endorsement:                                                         any purpose:
        Art glass windows, glassware, statuary,                         Whether acting alone or in collusion with
        marbles, bric-a-brac, porcelains and other                      others; and
        articles of fragile or brittle nature are covered               Whether or not occurring during the hours of
        against loss by breakage only if loss or damage                 employment.
        is caused by "specified causes of loss."




Form SS 04 22 07 05                                                                                  Page 1
                                                                                                          1 of 2
                                                © 2005, The Hartford
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 92 of 228



       f.   Voluntary parting with any property whether        2. Pair or Set
            or not induced to do so by any fraudulent              In case of total loss to an item of Covered
            scheme, trick, device or false pretense.               Property which is part of a pair or set, we agree
       g.
       g.   Unauthorized instructions to transfer                  to pay you the full amount of the pair or set as
            property to any person or to any place.                shown in the Declarations or Schedule and you
       h. Theft from any unattended vehicle unless at              agree to surrender the remaining item(s) of the
          the time of theft its windows, doors and                 pair or set to us.
          compartments were closed and locked and              3. Packing
          there are visible signs that the theft was the           You agree that Covered Property will be packed
          result of forced entry.                                  and unpacked by competent packers.
            But this exclusion does not apply to property   E. Additional Definition
            in the custody of a carrier for hire.
                                                               The following definition is added to Section H.
       i.   Processing or work performed upon the              DEFINITIONS:
            property.
                                                               "Fine Arts" meaning paintings, etchings, pictures,
B. Limits of Insurance                                         tapestries, art glass windows, valuable rugs,
   Section C. LIMITS OF INSURANCE is replaced by               statuary, marbles, bronzes, antique furniture, rare
                                                               books, antique silver, manuscripts, porcelains, rare
   the following:
                                                               glass, bric-a-brac, and similar property of rarity,
   The most we will pay for physical loss or physical          historical value or artistic merit.
   damage in any one occurrence for property covered        F. Recovered Property
   under this endorsement is the Limit of Insurance
                                                               If either you or we recover any property after loss
   shown in the Declarations for "Fine
                                   “Fine Arts",
                                         Arts”, but no
                                                               settlement, that party must give the other prompt
   more than $25,000 for any one item of "Fine
                                         “Fine Arts".
                                                Arts”.
                                                               notice. At your option, you may retain the property.
C. Deductible                                                  But then you must return to us the amount we paid
                                                               to you for the property. We will pay recovery
   We will adjust loss in any one occurrence under this        expenses and the expenses to repair the Covered
   endorsement as a single loss. The only deductible           Property, subject to the Limit of Insurance.
   amount that applies under this coverage is the larger
   of:
   1. $250; or
   2. The amount shown in the Declarations as a
      deductible applicable to this coverage.
D. Additional Conditions
   1. Valuation
       The following is added to Section              E.
       PROPERTY LOSS CONDITIONS:
       The value of Covered Property will be the
       amount shown in the Declarations or Schedule
       for each item of Covered Property, which is
       agreed to be the value of the item.




Page 2 of 2                                                                               Form SS 04 22 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 93 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



       TRANSIT COVERAGE – PROPERTY IN THE CARE OF
                   CARRIERS FOR HIRE

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement the             2. The Transit Coverage —   – Property in the Care of
terms and conditions of the policy and of the Special             Carriers for Hire also applies to:
Property Coverage Form apply to the insurance stated                a. Expenses to Inspect, Repackage and
below.                                                                 Reship Damaged Shipments
A. With respect to this Transit Coverage —– Property in                The necessary additional expenses you incur
   the Care of   Carriers for  Hire only, the following                to inspect, repackage and reship Covered
   changes are made to the Special Property Coverage                   Property which is physically damaged as a
   Form:                                                               result of a Covered Cause of Loss.
   1. Under A.4. Limitations, subparagraph c.(3)                    b. Expenses to Protect Covered Property
      which limits coverage for patterns, dies, molds                  from Spoilage or Change in Temperature
      and forms, is deleted.                                           The necessary additional expense you incur
   2. Under B. Exclusions                                              to temporarily store Covered Property in a
       a. Exclusions 1.a. (Earth Movement) and 1.f.                    temperature controlled environment in order
          (Water) do not apply to property in transit.                 to avoid or minimize physical loss or
                                                                       physical damage to such property from
       b. Exclusions 2.e. (Dishonesty) and 2.g.                        spoilage or change in temperature. Such
          (Exposed Property) do not apply to property                  temporary storage must be made necessary
          in custody of a carrier for hire.                            by the sudden and accidental breakdown of
       c. Exclusion 2.f. (False Pretense) does not                     heating    or   refrigeration  unit(s) on
          apply to loss or damage caused by your                       transporting conveyances.
          good faith acceptance of false bills of lading               This additional expense will not include:
          or shipping receipts.
                                                                       (1) Expenses to repair or replace heating or
       d. The following Exclusion is added:                                refrigeration unit(s);
           We will not pay for physical loss or physical               (2) Costs or penalties due to detention or
           damage caused by or resulting from poor or                      delay of any vehicles, trailers,
           insufficient packaging or packing.                              conveyances or containers; or
B. Transit Coverage —– Property in the Care of                         (3) Costs for additional wages, room, board
   Carriers for Hire                                                       or meals.
   1. The insurance that applies to your Business                   c. F.O.B. Shipments
      Personal Property and Personal Property of
      Others is extended to apply to shipments of that                 Outgoing shipments where the risk of
      property while in transit at your risk, by motor                 physical loss or physical damage is
      vehicle, railroad car or aircraft between points                 transferred to the buyer when such property
      within the Coverage Territory. This includes                     leaves your premises.
      property you have sold and for which your                        You must use all reasonable means to
      responsibility continues until it is delivered.                  collect the amount due you from the buyer

Form SS 04 30 07 05                                                                                   Page 1
                                                                                                           1 of 2
                                               © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 94 of 228



           before making a claim under this Transit         E. Deductible
           Coverage. We will not make payment until            We will not pay for physical loss or physical damage
           you grant us the right of recovery against          in any one occurrence until the amount of physical
           the buyer.                                          loss or physical damage exceeds $250. We will
       d. Loading and Unloading                                then pay the amount of physical loss or physical
           Shipments during loading or unloading and           damage in excess of $250 up to the applicable Limit
           within 500 feet of any transporting                 of Insurance.
           conveyance.                                      F. Additional Conditions
       e. Return Shipments                                     1. Valuation
           Outgoing shipments which have been                                                 E.5. is deleted and
                                                                   Property Loss Condition E.S.
           rejected by the consignee or are not                    replaced by the following:
           deliverable, while:                                     a. Valuation
           (1) In due course of transit, being returned                (1) Property You Own
               to you; or
                                                                            The value of Covered Property will be
           (2) Up to 10 days after delivery or                              the amount of invoice plus accrued
               attempted delivery awaiting return                           charges, prepaid charges and charges
               shipment to you.                                             since shipment; or
           Payment under paragraphs a., b., c., d. and                 (2) In the absence of an invoice, the value
           e. above will not increase the Transit                          of Covered Property will be its actual
           Coverage Limit of Insurance.                                    cash value, with proper deduction for
C. Under this Transit Coverage —   – Property in the                       depreciation, at the point of destination
   Care of Carriers for Hire, we will not pay for:                         on the date of expected arrival.
   1. Property in the care, custody or control of your             b. Property of Others
      salespersons.                                                    The most we will pay for Covered Property
   2. Mail shipments in the custody of the U.S. Postal                 owned by others is the lesser of:
      Service.                                                         (1) Your legal liability for direct physical
   3. Property of Others for which you are responsible                     loss or physical damage to such
      as a:                                                                property; or
       a. Carrier for hire; or                                         (2) What we would pay if you had owned
       b. Carloader, consolidator, broker, freight                         the property.
          forwarder, shipping association, or other            2. Impairment of Rights of Recovery
          arranger of transportation.                              We will not pay for physical loss or physical
   4. Property in or on a motor vehicle you own, lease             damage, if you impair our rights to recover
      or operate.                                                  damages from any carrier for hire. But you may
D. Limit of Insurance                                              accept from carriers for hire bills of lading,
                                                                   receipts or contracts of transportation which
   The Limit of Insurance shown in the Declarations for            contain a limitation of value.
   Transit Coverage — – Property in the Care of Carriers
   for Hire is the most we will pay for all physical loss
   or physical damage in any one occurrence to
   property insured under this endorsement.




Page 2 of 2                                                                                Form SS 04 30 07 05
               Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 95 of 228




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       HIRED AUTO AND NON-OWNED AUTO

This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM


This coverage is subject to all provisions in the                        moved from the place where they are
BUSINESS LIABILITY COVERAGE FORM not                                     accepted by the "insured" for movement into
expressly modified herein:                                               or onto the covered "auto"; or
                                                                      c. After the "pollutants" or any property in
A. Amended Coverage:                                                     which the "pollutants" are contained are
                                                                         moved from the covered "auto" to the place
   Coverage is extended to "bodily injury" and                           where they are finally delivered, disposed of
   "property damage" arising out of the use of a "hired                  or abandoned by the "insured".
   auto" and "non-owned auto".
                                                                         Paragraph a. above does not apply to fuels,
B. Paragraph B. EXCLUSIONS is amended as                                 lubricants, fluids, exhaust gases or other
   follows:                                                              similar "pollutants" that are needed for or
   1. Exclusion g. Aircraft, Auto or Watercraft does                     result from the normal electrical, hydraulic
        not apply to a "hired auto" or a "non-owned                      or mechanical functioning of the covered
        auto".                                                           "auto" or its parts, if:
   2. Exclusion e. Employers Liability does not                          (1) The "pollutants" escape, seep, migrate,
        apply to "bodily injury" to domestic "employees"                      or are discharged or released directly
                          workers’ compensation benefits
        not entitled to workers'                                              from an "auto" part designed by its
        or to liability assumed by the "insured" under an                     manufacturer to hold, store, receive, or
        "insured contract".                                                   dispose of such "pollutants"; and
   3. Exclusion f. Pollution is replaced by the                          (2) The "bodily injury" and "property
        following:                                                            damage" does not arise out of the
        "Bodily injury" or "property damage" arising out                      operation of any equipment listed in
        of the actual, alleged or threatened discharge,                       paragraphs 15.b. and 15.c. of the
        dispersal, seepage, migration, release or                             definition of "mobile equipment".
        escape of "pollutants":                                          Paragraphs b. and c. above do not apply to
        a. That are, or that are contained in any                        "accidents" that occur away from premises
            property that is:                                            owned by or rented to an "insured" with
                                                                         respect to "pollutants" not in or upon a
            (1) Being transported or towed by, handled,
                                                                         covered "auto" if:
                 or handled for movement into, onto or
                 from, the covered "auto";                               (1) The "pollutants" or any property in
                                                                              which the "pollutants" are contained are
            (2) Otherwise in the course of transit by or
                                                                              upset, overturned or damaged as a
                 on behalf of the "insured"; or
                                                                              result of the maintenance or use of a
            (3) Being stored, disposed of, treated or
            (3)                                                               covered "auto"; and
                 processed in or upon the covered
                 "auto".
        b. Before the "pollutants" or any property in
            which the "pollutants" are contained are



Form SS 04 38 09 09                                                                                          1 of 3
                                                                                                        Page 1
                                                 © 2009, The Hartford
                        (Includes copyrighted material of ISO Properties, Inc., with its permission)
                Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 96 of 228


              (2) The discharge, dispersal, seepage,                    company) for an "auto" owned by him or her
                  migration, release or escape of the                   or a member of his or her household.
                  "pollutants" is caused directly by such       d. Anyone liable for the conduct of an "insured"
                  upset, overturn or damage as a result of         described above but only to the extent of that
                  the maintenance or use of a covered              liability.
                  "auto".
                                                             D. With respect to the operation of a "hired auto" and
   4. With respect to this coverage, the following              "non-owned auto", the following additional
      additional exclusions apply:                              conditions apply:
      a. Fellow employee                                        1. OTHER INSURANCE
          Coverage does not apply to "bodily injury" to            a. Except for any liability assumed under an
          any fellow "employee" of the "insured"                      "insured contract" the insurance provided by
          arising out of the operation of an "auto"                   this Coverage Form is excess over any
          owned by the "insured" in the course of the                 other collectible insurance.
          fellow "employee's"
                 "employee’s" employment.
                                                                      However, if your business is the selling,
       b. Care, custody or control                                    servicing, repairing, parking or storage of
           Coverage does not apply to "property                       "autos", the insurance provided by this
           damage" involving property owned or                        endorsement is primary when covered
           transported by the "insured" or in the                     "bodily injury" or "property damage" arises
           "insured’s" care, custody or control.
           "insured's"                                                                            customer’s "auto"
                                                                      out of the operation of a customer's
C. With respect to "hired auto" and "non-owned auto"                  by you or your "employee".
   coverage, Paragraph C. WHO IS AN INSURED is                     b. When this Coverage Form and any other
   deleted and replaced by the following:                             Coverage Form or policy covers on the
   The following are "insureds":                                      same basis, either excess or primary, we
                                                                      will pay only our share. Our share is the
   a. You.                                                            proportion that the Limit of Insurance of our
   b. Your "employee" while using with               your             Coverage Form bears to the total of the
      permission:                                                     limits of all the Coverage Forms and policies
      (1) An "auto" you hire or borrow; or                            covering on the same basis.
      (2) An "auto" you don’t
                          don't own, hire or borrow in          2. TWO OR MORE COVERAGE FORMS OR
          your business or personal affairs; or                    POLICIES ISSUED BY US
      (3) An "auto" hired or rented by your                        If the Coverage Form and any other Coverage
          "employee" on your behalf and at your                    Form or policy issued to you by us or any
          direction.                                               company affiliated with us apply to the same
                                                                   "accident", the aggregate maximum Limit of
   c. Anyone else while using a "hired auto" or "non-
                                                                   Insurance under all the Coverage Forms or
      owned auto" with your permission except:                     policies shall not exceed the highest applicable
      (1) The owner or anyone else from whom you                   Limit of Insurance under any one Coverage
          hire or borrow an "auto".                                Form or policy. This condition does not apply to
      (2) Someone using an auto while he or she is                 any Coverage Form or policy issued by us or an
          working in a business of selling, servicing,             affiliated company specifically to apply as
          repairing, parking or storing "autos" unless             excess insurance over this Coverage Form.
          that business is yours.                            E. The following definitions are added:
      (3) Anyone other than your "employees",                   G. LIABILITY  AND         MEDICAL      EXPENSES
          partners (if you are a partnership), members             DEFINITIONS:
          (if you are a limited liability company), or a
                                                                    1. "Hired auto" means any "auto" you lease,
          lessee or borrower or any of their                           hire, rent or borrow. This does not include
          "employees", while moving property to or
                                                                       any auto you lease, hire, rent or borrow
          from an "auto".                                              from any of your "employees", your partners
      (4) A partner (if you are a partnership), or a                   (if you are a partnership), members (if you
          member (if you are a limited liability                       are     a    limited   liability company),




Page 2 of 3                                                                                 Form SS 04 38 09 09
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 97 of 228


          or your "executive officers" or members of
          their households.
          This does not include a long-term leased
          "auto" that you insure as an owned "auto"
          under any other auto liability insurance
          policy or a temporary substitute for an
          "auto" you own that is out of service
          because of its breakdown, repair, servicing
          or destruction.
       2. "Non-owned auto " means any "auto" you
          do not own, lease, hire, rent or borrow
          which is used in connection with your
          business. This includes:
          a. "Autos" owned by your "employees" your
               partners (if you are a partnership),
              members (if you are a limited liability
               company), or your "executive officers",
               or members of their households, but
               only while used in your business or your
               personal affairs.
          b. Customer’s
              Customer's "auto" that is in your care,
               custody or control for service.




Form SS 04 38 09 09                                                         Page 3 of 3
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 98 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                 ACCOUNTS RECEIVABLE

                         This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM


This coverage applies only when it is indicated in the     D. Additional Conditions
Declarations. The provisions of this policy apply to the       (1) If you cannot accurately establish the value of
coverage stated in this endorsement, except as                     accounts receivable outstanding as of the time
indicated below.                                                   of direct physical loss or physical damage the
A. When shown in the Declarations as applicable, the               following method will be used:
   Limit of Insurance stated in paragraph A.5.a.(1),               (a) Determine the total of the average monthly
   Accounts Receivable, in the Standard Property                       value of accounts receivable for the 12
   Coverage     Form and        A.6.a.(1),  Accounts                   months immediately preceding the month in
   Receivable, in the Special Property Coverage Form                   which the direct physical loss or physical
   is replaced by the Limit of Insurance for Accounts                  damage occurred; and
   Receivable shown in the Declarations. All other
   terms and conditions of the Accounts Receivable                 (b) Adjust that total for any normal fluctuations
   Coverage Extension apply to this Optional                           in the value of accounts receivable for the
   Coverage.                                                           month in which the direct physical loss or
                                                                       physical damage occurred or for any
B. Limit of Insurance                                                  demonstrated variance from the average for
    The most we will pay under this coverage extension                 that month.
    in any one occurrence is the Limit of Insurance            (2) The following will be deducted from the total
    shown in the Declarations for Accounts Receivable.             value of accounts receivable, however that
C. Deductible                                                      value is established:
    We will not pay for loss in any one occurrence                 (a) The value of the accounts for which there is
    unless the amount of loss exceeds the policy                       no loss or damage;
    deductible stated in the Declarations. We will then            (b) The value of the accounts that you are able
    pay the amount of loss in excess of the Deductible,                to reestablish or collect;
    up to the Limit of Insurance.
                                                                   (c) A value to allow for probable bad debts that
                                                                       you are normally unable to collect; and
                                                                   (d) All unearned interest and service charges.




Form SS 04 39 07 05                                                                                  Page 1
                                                                                                          1 of 1
                                                                                                               1
                                               © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 99 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 COMPUTERS AND MEDIA

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM

The provisions of this policy apply to the coverage                     (2) Power Failure;
stated in this endorsement, except as indicated below.                  (3) Airport security check, or radio or
A. Computer Equipment, Electronic Data and                                   telephone line interference; or
   Software                                                             (4) Electromagnetic disturbance outside
   1. Coverage                                                               the "computer system".
      We will pay for direct physical loss of or                   b. Head crash, meaning physical damage to
      physical damage, to "computer equipment"                          disks, tapes or hardware caused by a
      and the cost to research, replace or restore                      contact of electromagnetic heads (which
      physically lost or physically damaged                             read or write information) with such disks
      "electronic data" and "software" subject to the                   or tapes;
      Limit of Insurance shown in the Declarations                 c. Damage caused by a "computer virus";
      for Computers and Media while anywhere                            and
      within the coverage territory, and while in                  d. Theft of "computer equipment" away from
      transit, but only if:                                             the "scheduled premises". Theft means
       a. Owned by you; or                                              an act of stealing or an attempt to steal.
       b. Owned by others but in your care, custody                     Theft includes loss of property from a
          and control regardless of whether you use                     known place when it is likely that the
          it for personal or business needs.                            property has been stolen.
                                                                4. Exclusion
   2. Property Not Covered
                                                                   We will not pay to research, replace or restore
      "Computer Equipment" as used in this optional
                                                                   physically lost or physically damaged
      coverage does not include:
                                                                   "electronic data" or "software" which is
      a. Source documents, other than manuals                      licensed, leased or rented to others.
           purchased with hardware or "software";
                                                                5. Deductible
      b. Worksheets and printouts;
                                                                   We will not pay for loss or damage in any one
      c. Property held for sale or lease;                          occurrence to "computer equipment" until the
      d. Property leased or rented to others; or                   amount of loss or damage exceeds $250,
      e. "Money", deeds, notes, "securities" or                    unless a separate deductible is stated in the
           other financial instruments, including such             Declarations for Computers and Media
           instruments in electronic form.                         Coverage.
   3. Extended Causes of Loss                                B. Additional Coverage
      Direct physical loss or physical damage to your           1. Business Income and Extra Expense
      "computer equipment", "electronic data" or                    Coverage
      "software",     or     "computer     equipment",             If Business Income and Extra Expense
      "electronic data" or "software" of others in your            Coverage is included in this policy then the
      care, custody or control is extended to include              following applies.
      the following:                                               a. Coverage
      a. Electromagnetic injury caused by:                              (1) Coverage under this endorsement
          (1) Blackout or brownout;                                          applies to the following Additional


Form SS 04 41 03 18                                                                                        1 of 3
                                                                                                      Page 1
                                                © 2018, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 100 of 228

             Coverages and Coverage Extensions                   "electronic data", and "software" when this
             in the Standard or Special Property                 endorsement is attached to the Special
             Coverage Form with respect to                       Property Coverage Form and Equipment
             "computer equipment", "electronic                   Breakdown Additional Coverage is included on
             data" and "software":                               the policy.
             (a) Business Income;                        C. Exclusion of Certain Computer Related Losses
             (b) Extra Expense;                             The provisions of this endorsement do not override
             (c) Civil Authority;                           or in any way affect the application of the Exclusion
                                                            of Certain Computer Related Losses if such
             (d) Extended Business Income; and
                                                            exclusion is endorsed to or otherwise made a part
             (e) Newly Acquired or Constructed              of this policy. That exclusion addresses the
                  Property Coverage.                        inability of a "computer system" to correctly
         (2) Coverage under this endorsement                recognize process, distinguish, interpret or accept
             does not apply to any other Additional         one or more dates or times.
             Coverage or Coverage Extension.             D. Exclusions
      b. Coverage Limitations                               1. Section B. Exclusions, of the Standard or
         The following limitations apply only if the             Special Property Coverage Form do not apply
         physical loss or physical damage is a                   to coverage provided by this endorsement,
         direct result of the Extended Causes of                 except for the exclusions of:
         Loss for "computer equipment", "software"               a. Earth Movement;
         and "electronic data" as indicated below.               b. Governmental Action;
         (1)
         (1) Limit of Insurance                                  c. Nuclear Hazard;
             This Additional Coverage is included                d. War and Military Action; and
             in the Limit of Insurance for
             Computers and Media shown in the                    e. Water.
             Declarations when the actual loss of           2. Additional Exclusions
             business income and extra expense                   We will not pay for loss or damage caused by
             you incur due to the necessary                      or resulting from:
             suspension (slowdown or cessation) of               a. Input, programming or processing errors;
             your operations is a result of:
                                                                 b. Mechanical breakdown or failure, however
             (a) A cause of loss included in A.3.a.,
                                                                      head crash will not be considered as a
                  b. or c., Extended Causes of
                                                                      mechanical breakdown or failure.
                  Loss, of this endorsement; or
                                                                      This exclusion does not apply to
             (b) Physical damage or physical loss                     "computer equipment", "electronic data",
                  to      "computer      equipment",                  and "software" when this endorsement is
                  "electronic data", and "software"                   attached to the Special Property Coverage
                  that was away from the scheduled                    Form      and     Equipment      Breakdown
                  premises at the time of loss.                       Additional Coverage is included on the
             This is not an additional limit of                       policy;
             insurance.                                          c. Faulty       construction,     materials     or
         (2) Waiting Period                                           workmanship;
             We will not pay for any covered                     d. Error, omission or deficiency in design;
             Business Income loss you sustain                    e. Rust, corrosion, deterioration, hidden or
             under this provision due to physical loss                latent defect or any quality in property that
             or physical damage to "electronic data",                 causes it to damage or destroy itself;
             or "software" caused by a "computer
             virus" which results in the necessary               f. Dryness or dampness of atmosphere;
             suspension (slowdown or cessation) of                    changes in or extremes of temperature;
             your business described in the                      g.
                                                                 g.   Wear   and tear, marring or scratching;
             Declarations during the first 12 hours              h. Insects, birds, rodents, or other animals;
             that immediately follow the start of such
                                                                 i. Obsolescence;
                                                                 I.
             suspension. This Waiting Period
             applies independent of the deductible               j. Dishonest or criminal acts by you, any of
                                                                1•
             applicable to "Computer Equipment".                      your partners, employees, trustees,
                                                                      authorized representatives or anyone to
   2. Equipment Breakdown Coverage
                                                                      whom you entrust the property for any
      The Additional Coverage for Equipment                           purpose, whether acting alone or in
      Breakdown applies to "computer equipment",                      collusion with others;

Page 2 of 3                                                                                Form SS 04 41 03 18
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 101 of 228

       k. Unexplained disappearance, however we                      property with upgraded processing or
          will cover theft of "computer equipment" as                performance characteristics. This Optional
          provided in provision A.3.d.;                              Upgrade Allowance will, at our option, be
       I.
       l.                                                            payable after you have purchased the
             Unlawful trade, or seizure by orders of
                                                                     replacement property and have provided us
             governmental authority;
                                                                     with written proof of such purchases; or
       m. Delay or loss of market; and
                                                                 c. If the item is not repaired or replaced, we
       n. Theft of laptop, palmtop or similar portable              will not pay more than the actual cash
          property while in transit as checked                      value of the item at the time of physical
          baggage.                                                  loss or physical damage. If you elect this
E. Limit of Insurance                                               option, you have the right to make further
                                                                    claim within 180 days after loss for any
   The most we will pay for physical loss or physical
                                                                    additional payment on a replacement cost
   damage in any one occurrence is the Limit of
                                                                    basis.
   Insurance for Computers and Media shown in the
   Declarations.                                             2. In the event of physical loss or physical
F. Loss Payment                                                 damage to "electronic data" or "software", we
                                                                will pay the reasonable amount you actually
   This Loss Payment condition is applicable to the             spend to reproduce, restore, or replace the
   "computer equipment", "electronic data", and                 physically lost or physically damaged
   "software" coverage provided by this endorsement.            "electronic data" or "software". This includes
   We will determine the value of Covered Property              the cost of computer consultation services for
   as follows:                                                  restoration and the cost of research to
   1. "Computers,"
      ''Computers,'' "peripheral
                     ''peripheral devices", "media",
                                            ''media'',          reconstruct lost or damaged information. But
      and manuals at the full cost to repair or                 we will not pay more than the Limit of
      replace the property subject to the Limit of              Insurance for Computers and Media specified
      Insurance. However, we will not pay more for              in the Declarations.
      physical loss or physical damage on a                 3. In the event of physical loss or physical
      replacement cost basis than the lesser of and            damage to any part of "computer equipment",
      the following:                                           "electronic data" or "software", we will pay only
       a. The amount necessary to replace the item             what it would cost to replace, reproduce, or
          with similar property possessing the                 restore the physically lost or physically
          minimum characteristics necessary to                 damaged part.
          perform the same functions when                G. Additional Definitions
          replacement with identical property is not
                                                            1. "Computer Virus" means a program, which is
          possible or practical.
                                                               intentionally created to cause damage or
       b. The amount necessary to repair or replace            disruption in the computer operations of a
          the item with one substantially identical to         party using or coming in contact in any way
          the physically lost or physically damaged            with the program.
          item. In the event of a covered total loss
                                                             2. "Computer System" includes "computer",
          to one or more items, we will allow up to
                                                                "peripheral      devices",    "software", and
          20% over the current replacement cost as
                                                                "electronic data" necessary for the "computer"
          described in this provision, as an Optional
                                                                to function for its intended purpose.
          Upgrade Allowance for the purchase of new




Form SS 04 41 03 18                                                                                Page 3 of 3
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 102 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       EMPLOYEE DISHONESTY COVERAGE

This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                            Cause of Loss caused by any
terms and conditions of the policy apply to the insurance                      "employee"      while    temporarily
stated below.                                                                  outside the Coverage Territory for a
                                                                               period of not more than 90 days.
A. COVERAGE
                                                                            (b) We will pay for any loss of Covered
    1. The following is added to Paragraph A.5.,                                Property arising out of a Covered
       Additional Coverages, of the Special Property                            Cause of Loss caused by your
       Coverage Form:                                                           "employee" while at the premises of
            Employee Dishonesty Coverage                                        your client or customer.
            (1)
            (1)   We will pay for loss of, and loss from                       Any claim for loss sustained by any
                  damage to, Covered Property resulting                        client or customer and covered by
                  directly from the Covered Causes of                          this policy may only be made by you
                  Loss.                                                        in your Proof of Loss. No third party
                                                                               has a direct right against this
                  Covered Property, solely as used in this
                                                                               insurance and no third party may
                  Additional Coverage, means "money",
                                                                               make a direct claim against us as
                  "securities", and other tangible property
                                                                               the writer of your insurance.
                  of intrinsic value and not otherwise
                  excluded.                                              (3) Coverage under the Employee
                                                                         (3)
                                                                             Retirement Income Security Act of
                  Covered Causes of Loss means
                  dishonest acts committed by an                             1974, as amended ("ERISA")
                  "employee", except you, whether                           (a) We will pay for loss of, and loss
                  identified or not, acting alone or in                         from damage to, Covered Property
                  collusion with other persons, with the                        resulting directly from the Covered
                  manifest intent to:                                           Causes of Loss.
                  (a) Cause you to sustain loss; and also                       Covered       Property,  solely as
                  (b) Obtain financial benefit (other than                      applicable to ERISA coverage,
                                                                                means the funds or other property
                      salaries,   commissions,       fees,
                      bonuses, promotions, awards, profit                       of any employee pension benefit
                                                                                plan or employee welfare benefit
                      sharing or pensions or other
                      employee benefits earned in the                           plan that:
                      normal course of employment) for:                         (i) Is subject to (and not exempt
                                                                                (I)
                                                                                     from) the bond requirement set
                      (i) That "employee"; or
                      (I)
                                                                                     forth in Section 412 of ERISA,
                      (ii) Any person or organization                                and
                           intended by the "employee" to                        (ii) You establish and maintain for
                           receive that benefit.                                     your employees (a "Plan")
            (2) Employee Dishonesty             Additional                      and which is not otherwise
                Coverages:                                                      excluded.
                  (a) We will pay for loss of Covered                           Covered Causes of Loss, solely as
                      Property arising out of a Covered                         applicable to ERISA coverage,

Form SS 04 42 03 17                                                                                         1 of 3
                                                                                                       Page 1
                                                  © 2017, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 103 of 228

                 means an act of fraud or dishonesty                    paid promptly into such plan for
                 committed by an "employee",                            the use and benefit of the
                 except you, whether identified or                      Plan(s) sustaining the loss.
                 not, acting alone or in collusion with             (v) If two or more Plans are insured
                 other persons, that results in a loss                  under this insurance, any
                 to a Plan of funds or other property                   payment we make for loss
                 which is used or may be used to                        either sustained by two or more
                 pay benefits under the Plan.                           plans, or of commingled funds
                 "Covered Causes of Loss" does not                      or other property of two or more
                 include investment losses or any                       Plans that arises out of one
                 other loss resulting from a breach of                  occurrence, is to be shared by
                 fiduciary duty under ERISA or a                        each Plan sustaining loss in the
                 prohibited transaction as defined by                   proportion that the amount of
                 ERISA and for which coverage is                        insurance required for each
                 not required by Section 412 of                         such Plan under ERISA
                 ERISA.                                                 provisions bears to the total of
              (b) Welfare and Pension Plan ERISA                        those amounts.
                  Compliance                                 (4) Theft Limitation Exception
                 In    compliance     with        certain       Limitation A.4.c., of the Special Property
                 provisions of the ERISA:                       Coverage Form does not apply to
                 (i) For the purposes of this                   coverage provided by this endorsement.
                     insurance, the Plans you                (5) Additional Exclusions
                                                             (5)
                     establish and maintain for the
                     benefit of your employees shall             (a) Employee Terminated           Under
                     be Named Insureds under this                    Prior Insurance
                     Employee            Dishonesty                 We will not pay for loss caused by
                     Coverage.                                      any "employee" of yours, or
                 (ii) "Employee"
                       ''Employee''     includes      any           predecessor in interest of yours, for
                       natural person you employ and                whom similar prior insurance has
                       any owner, officer, trustee or               been terminated and not reinstated
                       director of your company who                 since the last such termination.
                       "handles" the funds or other             (b) Insurance Operations
                       property of the Plan (as defined             We will not pay for direct or indirect
                       in 29 C.F.R. 2580.412-6)                     loss resulting from contractual or
                       including, but not limited to, the           extra-contractual liability sustained
                       Plan Administrator. "Employee"               by you in connection with the
                       does not include any third party             issuance of contracts or purported
                       (including but not limited to a              contracts of insurance, indemnity or
                       broker, independent contractor,              suretyship.
                       record keeper, payroll provider,
                       trustee or other fiduciary) who          (c) Inventory Shortages
                       provides services to you or to a             We will not pay loss, or that part of
                       Plan.                                        any loss, the proof of which as to its
                 (iii) If any Plan is insured jointly with          existence or amount is dependent
                       any other entity under this                  upon:
                       insurance, you or the Plan                   (i) An inventory computation; or
                       Administrator must select a                  (ii) A profit and loss computation.
                       Limit of Insurance under this
                       Employee Dishonesty Coverage             (d) Partners
                       Form that is sufficient to provide           We will pay only for loss caused by
                       an amount of insurance for                   any partner or member of a limited
                       each Plan that is at least equal             liability corporation that is in excess
                       to that required if each Plan                of the sum of:
                       were separately insured.                     (i) Any amounts you owe that
                 (iv) If the insured first named in the                  partner or member; and
                       Declarations is an entity other
                                                                    (ii) The value of that partner's or
                       than a Plan, any payment we
                                                                         member's ownership interest
                       make to that insured for loss
                                                                         determined by the closing of
                       sustained by any Plan must be

Page 2 of 3                                                                        Form SS 04 42 03 17
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 104 of 228

                        you organization's books on the     (7) Limit of Insurance
                                                            (7)
                        date of discovery of the loss by        The most we will pay for each
                        anyone in your organization not         occurrence of loss under this Additional
                        involved in the Employee                Coverage is the Employee Dishonesty
                        Dishonesty; and                         Limit of Insurance stated in the
                  (iii) Any   applicable      deductible        Declarations.
                        amount.                             (8) Deductible
              (e) Trading Loss                                  We will not pay for loss in any one
                  We will not pay for loss resulting            occurrence unless the amount of loss
                  directly or indirectly from trading,          exceeds     the     Deductible      shown
                  whether in your name or in a                              D.5. the Special Property
                                                                Paragraph D.S.
                  genuine or fictitious account if such         Coverage Form, unless a separate
                  loss does not result from dishonesty          Deductible for Employee Dishonesty
                  or fraud.                                     applies and is stated in the
          (6) Additional Conditions                             Declarations. We will then pay the
                                                                amount of the loss in excess of the
              (a) Termination        As      To     Any         Deductible, up to the Limit of Insurance.
                  "Employee"
                                                                No deductible applies to the coverage
                  This insurance is terminated as to            granted in Paragraph A.1.(3) of this
                  any "employee":                               endorsement.
                  (I)
                  (i)   Immediately upon discovery by       (9) Occurrence Definition
                                                            (9)
                        you, or any of your partners,
                        officers or directors not in            As used in this Additional Coverage,
                        collusion with the "employee", of       occurrence means all loss caused by, or
                        any dishonest or fraudulent act         involving, one or more "employees",
                        committed by that "employee"            whether the result of a single act or
                        whether     before    or   after        series of acts.
                        becoming employed by you; or
                  (ii) On the date specified in a notice
                       mailed to you. That date will be
                       at least 30 days after the date of
                       mailing.
                        The mailing of notice to you at
                        the last mailing address known
                        to us will be sufficient proof of
                        notice. Delivery of notice is the
                        same as mailing.




Form SS 04 42 03 17                                                                         Page 3 of 3
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 105 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                         OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM



This coverage applies only when it is indicated in the      C. Additional Exclusion
Declarations. The provisions of this policy apply to the        We will not pay for physical loss or physical damage
coverage stated in this endorsement, except as                  caused by or resulting from:
indicated below.
A. We will pay for direct physical loss of or physical          (1) Wear and tear;
     damage to all outdoor signs at the "scheduled
                                             “scheduled         (2) Hidden or latent defect;
     premises”:
     premises":
                                                                (3) Rust;
    (1) Owned by you; or
                                                                (4) Corrosion; or
    (2) Owned by others but in your care, custody and
        control.                                                (5) Mechanical breakdown.
B. Paragraph A.3., Covered Causes of Loss, and              D. Limit of Insurance
   Section B., Exclusions, do not apply, to this Optional       The most we will pay for physical loss or physical
   Coverage, except for:                                        damage in any one occurrence is the Limit of
                                                                Insurance for Outdoor Signs shown in the
    (1) Governmental Action;
                                                                Declarations.
    (2) Nuclear Hazard; and                                 E. The provisions of this Optional Coverage supersede
    (3) War and Military Action.                               all other references to outdoor signs in this policy.




Form SS 04 44 07 05                                                                                  Page 1
                                                                                                          1 of 1
                                                                                                               1

                                                © 2005, The Hartford
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 106 of 228


                                                                                                             '`W))



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       PERSONAL PROPERTY OF OTHERS

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM



This coverage applies only when it is indicated in the Declarations. The provisions of this policy apply to the coverage
stated in this endorsement, except as indicated below.

We will pay, on replacement cost basis, for direct physical loss or physical damage by a Covered Cause of Loss to
Personal Property of Others that is in your care, custody and control.
The most we will pay for direct physical loss or physical damage in any one occurrence is the Limit of Insurance
applicable to Personal Property of Others shown in the Declarations.




Form SS 04 45 07 05                                                                                      Page 1
                                                                                                              1 of 1
                                                                                                                   1

                                                 © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 107 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                   TEMPERATURE CHANGE

This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in     the            (a) Ordinance or Law;
Declarations. The provisions of this policy apply to   the            (b) Power Failure; and
coverage stated in this endorsement, except             as
indicated below.                                                      (c) Mechanical Breakdown in the Standard
                                                                          Property Coverage Form.
A. We will pay for direct physical loss of or physical
               ''perishable stock"
   damage to "perishable    stock'' at the "scheduled             2. The following exclusions are added:
   premises" caused by or resulting from:                             We will not pay for direct physical loss or
    1. A change in temperature or humidity resulting                  physical damage caused by or resulting from:
       from:                                                          (a) The disconnecting of any of the following
        (a) Mechanical breakdown or failure of:                           systems from the source of power:
            (1) Stationary heating plants; or                             (1) Refrigerating;
            (2) Refrigerating, cooling or humidity control                (2) Cooling; or
                apparatus or equipment;                                   (3) Humidity control.
            But only while such plants, equipment or                  (b) The loss of electrical power caused by the
            apparatus are at the "scheduled premises".                    shutting off of any switch or other device
        (b) Complete or partial failure of electric power,                used to control the flow of electric power or
            either on or away from your "scheduled                        current.
            premises". Such failure of power must be                  (c) The inability of an electrical utility company,
            due to conditions beyond your control; or                     your stationary heating plant or any other
    2. Contamination by a refrigerant.                                    power source to provide sufficient heat or
                                                                          power due to:
B. SELLING PRICE
                                                                          (1) Lack of fuel;
    We will determine the value of finished "perishable
    stock" in the event of direct physical loss or physical               (2) Lack of capacity to make enough heat
    damage at the selling price, as if no physical loss or                    or power; or
    physical damage had occurred less discounts and                       (3) Order of the government.
    expenses you otherwise would have had.
                                                                      (d) Breaking of any glass that is a
C. We will not pay for direct physical loss of or physical                permanent part of a refrigerating, cooling
   damage to "perishable stock" located:                                  or humidity control unit.
    1. On buildings;                                          E. DEDUCTIBLE
    2. In the open; or                                            We will not pay for loss in any one occurrence unless
    3. In vehicles, other than trailers used for storage          the amount of loss exceeds the deductible stated in
                                               premises’.
    located within 1000 feet of the "scheduled premises'.         paragraph D.5. of the Standard Property Coverage
                                                                  Form or D.5. of the Special Property Coverage Form.,
D. EXCLUSIONS
                                                                  unless a different deductible is stated in the
    1. The following exclusions under SECTION B -
       EXCLUSIONS are deleted:




Form SS 04 46 09 14                                                                                         Page 1
                                                                                                                 1 of 2
                                                  © 2014, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 108 of 228

Declarations for Temperature Change. We will then pay       H. ADDITIONAL DEFINITIONS
the amount of loss in excess of the deductible, up to the      For the purpose of this insurance:
Limit of Insurance.
                                                               1. "Mechanical
                                                                   ''Mechanical breakdown"
                                                                                breakdown'' means:
F. LIMIT OF INSURANCE
                                                                  (a) Breaking     or separation     of any
   The most we will pay for direct physical loss or                   mechanical part(s) other than gas pipes
   physical damage in any one occurrence is the                       or lines; or
   Limit of Insurance for Temperature Change
   shown in the Declarations.                                     (b) Burning out of any electrical motor
                                                                       servicing such unit; and
G. ADDITIONAL CONDITIONS
                                                                  requiring replacement of the damaged parts
    1. We will pay for direct physical loss or                    to become functional.
       physical damage under this Optional
       Coverage only when:                                             ''mechanical breakdown''
                                                                  But "mechanical   breakdown" does not mean
                                                                  faulty operation or failure of equipment which
       (a) Such physical loss or physical damage                  results in temperature change but does not
           is not covered elsewhere in this policy or             require replacement of broken parts.
           any other policy that insures the
           ''perishable stock"
           "perishable  stock'' at the "scheduled                 We will not pay for direct physical loss or
           premises"; and                                         physical damage to "perishable stock"
                                                                  caused by such faulty operation or failure of
        (b) This Temperature Change coverage is                   equipment.
            shown as a specific item of insurance in
            the Declarations.                                  2. "Perishable  stock'' means personal property:
                                                                  ''Perishable stock"
    2. In the event of physical loss or physical                  (a) Maintained under controlled conditions
       damage, none of the other coverages under                      for its preservation; and
       this policy or any other policy will share in its          (b) Susceptible to direct physical loss or
       payment unless the provisions of the policy                    physical damage if the controlled
       are similar to the provisions of this Optional                 conditions change.
       Coverage.
    3. We will not pay more than the Limit of
       Insurance shown in the Declarations for the
       Temperature Change.




Page 2 of 2                                                                                  Form SS 04 46 09 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 109 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:

                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the      D. Under this Optional Coverage we will not pay for
Declarations. The provisions of this policy apply to the       property:
coverage stated in this endorsement, except as                   (1) Held as samples or for delivery after sale;
indicated below.
                                                                 (2) In storage away from the premises shown in the
A. We will pay for direct physical loss of or physical               Declarations; or
   damage to the following types of property at the
   "scheduled premises" that is your property or                 (3) If such property can not be replaced with other
   property of others in your care, custody or control:              property of like kind and quality.
                                                            E. With respect to this Optional Coverage, Coverage
   Valuable Papers and Records, meaning inscribed,
   printed or written:                                         Extension A.5.h., Property Off-Premises in the
                                                               Standard Property Coverage Form and Coverage
    (1) Documents;                                             Extension A.6.h., Property Off-Premises in the Special
    (2) Manuscripts;                                           Property Coverage Form are replaced by the following:
    (3) Records including patient records; or                    1. You may apply the insurance provided under
    (4) X-Rays                                                      this Optional Coverage to Valuable Papers and
                                                                    Records while such property is not at the
    including abstracts, books, deeds, drawings, films,             "scheduled premises", including while in transit.
    maps or mortgages.                                              The most we will pay for direct physical loss or
    But Valuable Papers and Records does not                        physical damage under this Coverage Extension
    include:                                                        is 25% of the Limit of Insurance shown in the
    (1) Property that cannot be reproduced, replaced or             Declarations for Valuable Papers and Records
        restored;                                                   but not more than $25,000.
    (2) "Money"
        ''Money'' and "Securities";
                      ''Securities'';                            2. However, if Valuable Papers and Records —    – Off-
                                                                    Premises is scheduled in the Declarations, then
    (3) Converted data; or
                                                                    the limit in E.1. above is replaced by the limit of
    (4) Programs or instructions used in your data                  insurance shown in the Declarations for
        processing operations, including the material on            Valuable Papers and Records —   – Off-Premises.
        which the data is recorded.
                                                            F. The Valuable Papers and Records Coverage
B. Limit of Insurance                                                                A.5.i. in the Standard Property
                                                               Extension, paragraph A.5.1.
    The most we will pay for direct physical loss or           Coverage Form and    paragraph    A.6.i. in the Special
                                                                                                 A.6.1.
    physical damage in any one occurrence is the Limit         Property Coverage Form., do not apply to any
    of Insurance for Valuable Papers and Records               premises where this Optional Coverage applies.
    shown in the Declarations.                              G.    With respect to coverage provided by this
C. Deductible                                                     endorsement, paragraph E.5.d.(6) in the Standard
    We will not pay for loss in any one Occurrence                Property Coverage Form and in the Special Property
    unless the amount of loss exceeds the policy                  Coverage Form are replaced by the following:
    deductible stated in the Declarations. We will then          (6) We will determine the value of "Valuable Papers
    pay the amount of loss in excess of the Deductible,              and Records" at the cost of:
    up to the Limit of Insurance.                                    a. Blank materials for reproducing the records;
                                                                        and


Form SS 04 47 04 09                                                                                     Page 1
                                                                                                             1 of 2
                                                © 2009, The Hartford
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 110 of 228



         b. The reasonable cost to research, replace or          (c) Anyone else to whom the property is
            restore the lost information.                            entrusted.
H. Section B. Exclusions does not apply to this                      This exclusion applies whether or not such
   Optional Coverage except for:                                     persons are acting alone or in collusion with
     (1) Governmental Action;                                        other persons or such acts occur during the
                                                                     hours of employment.
     (2) Nuclear Hazard; and
                                                                 But this exclusion does not apply to a carrier for
     (3) War and Military Action.
                                                                 hire.
I.   Additional Exclusions                                   (2) Errors or omissions in processing or copying.
     We will not pay for direct physical loss or physical        But we will pay for direct physical loss or
     damage caused by or resulting from any of the               physical damage caused by resulting fire or
     following:                                                  explosion.
     (1) Dishonest acts by:                                  (3) Electrical or magnetic injury, disturbance or
                                                             (3)
         (a) You, or your employees or authorized                erasure of electronic recordings.
             representatives;                                    But we will pay for direct physical loss or
         (b) Anyone else with an interest in the property,       physical damage caused by lightning.
             or   their   employees     or     authorized    (4) Voluntary parting with any property by you or
             representatives; or                                 anyone entrusted with the property if induced to
                                                                 do so by any fraudulent scheme, trick, device or
                                                                 false pretense.
                                                             (5) Unauthorized instructions to transfer property to
                                                             (5)
                                                                 any person or to any place.




Page 2 of 2                                                                               Form SS 04 47 04 09
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 111 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    BUSINESS INCOME FROM DEPENDENT PROPERTIES

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the                     detoxify, or neutralize, or in any way
terms and conditions of this policy apply to the                        respond to, or assess the effects of
insurance stated below                                                  "pollutants or contaminants".
A. Coverage                                                    4. The definition of Business Income contained
    1. Dependent Properties                                        in Paragraph g., Business Income Additional
                                                                   Coverage, of the Standard Property Coverage
        a. We will pay the actual loss of Business
                                                                   Form and Paragraph o., Business Income
             Income you sustain due to physical loss or
                                                                   Additional Coverage, of the Special Property
             physical damage at the premises of a
                                                                   Coverage Form also applies to this Business
             Dependent Property caused by or
                                                                   Income from Dependent Properties Additional
             resulting from a Covered Cause of Loss.
                                                                   Coverage.
        b. We will reduce the amount of your
                                                               5. Paragraph A.5.s.(5)(a), Business Income from
             Business Income loss, other than Extra
                                                                   Dependent Properties of the Special Property
             Expense, to the extent you can resume
                                                                   Coverage Form is deleted and replaced with
             "operations", in whole, or in part, by using
                                                                   the following:
             any other available:
                                                                   (a) Begins on the date of direct physical loss
             (1) Sources of materials; or
                                                                        or physical damage caused by or resulting
             (2) Outlet for your products.                              from a Covered Cause of Loss at the
        c. If you do not resume "operations", or do                     premises of the Dependent Property
             not resume "operations" as quickly as          C. Limit of Insurance
             possible, we will pay based on the length
                                                               The most we will pay for each occurrence of loss
             of time it would have taken to resume
                                                               under this Additional Coverage is the Limit of
             "operations" as quickly as possible.
                                                               Insurance for this coverage stated in the
B. Additional Conditions                                       Declarations.
    The following conditions also apply:                       When shown in the Declarations as applicable, the
    1. Coverage provisions respecting direct physical          Limit of Insurance stated in Paragraph A.5.s.(1) of
        loss or physical damage will apply separately          the Additional Coverage entitled Business Income
        to each Dependent Property premises.                   from Dependent Properties in the Special Property
    2. This Additional Coverage will end when the              Coverage Form is replaced by the Limit of
        Dependent Property should be rebuilt or                Insurance for Business Income from Dependent
        replaced with reasonable speed and similar             Properties shown in the Declarations.
        quality.                                            D. Definitions
    3. The Business Income coverage period does                1. Dependent         Property means            property
        not include any increased period required due              operated by others that you depend on to:
        to the enforcement of any ordinance or law                 a. Deliver materials or services to you or to
        that:                                                           others for your account. This does not
        a. Regulates the construction, use or repair,                   include:
             or requires the tearing down of any                        (1) Water, communication, power supply
             property; or                                                    or any other utility service, or
        b. Requires any insured or others to test for,                  (2) Any type of web site or internet
             monitor, clean up, remove, contain, treat,                      service.


Form SS 04 78 12 17                                                                                      Page 1
                                                                                                              1 of 2
                                                © 2017, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 112 of 228

       b. Accept your products or services;
       c. Manufacture products for delivery to your
          customers under contract of sale; or
       d. Attract customers to your business
          premises.




Page 2 of 2                                                        Form SS 04 78 12 17
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 113 of 228




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



               CRIME COMMON CONDITIONS AND EXCLUSIONS

This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM


The following conditions are added the Standard Property            3.    Joint Insured
Coverage Form and the Special Property Coverage                           a.   If more than one Insured is named in the
Form.
Form.                                                                          Declarations, the first named Insured will act
A. CRIME COMMON CONDITIONS                                                     for itself and for every other Insured for all
                                                                               purposes of this insurance. If the first named
    1.   Consolidation - Merger
                                                                               Insured ceases to be covered, then the next
         If through consolidation or merger with,         or                   named Insured will become the first named
         purchase of assets of, some other entity:                             Insured.
         a.    Any additional persons become "employees"
                                             “employees” ;                b. If any Insured or partner or officer of that
               or                                                            Insured has knowledge of any information
         b.    You acquire the use and control of any                        relevant to this insurance, that knowledge is
               additional premises;                                          considered knowledge of every Insured.
                                        “ employees” or
         any insurance afforded for "employees"                           c.   An "employee"
                                                                                  “ employee” of any Insured is considered to
         premises also applies to those additional                             be an "employee"
                                                                                     “employee” of every Insured.
         “employees” and premises, but only if you:
         "employees"                                                      d. If this insurance or any of its coverages is
               (1) Give us written notice within 60 days                     canceled or terminated as to any Insured, loss
                   thereafter; and                                           sustained by that Insured is covered only if
                                                                             discovered no later than one year from the
               (2) Pay us an additional premium.
                                                                             date of that cancellation or termination.
    2.   Discovery Period for Loss
                                                                          e.   We will not pay more for loss sustained by
         We will pay only for covered loss discovered no                       more than one Insured than the amount we
         later than one year from the end of the policy                        would pay if all the loss had been sustained
         period.                                                               by one Insured.
         Discovery of loss occurs when you first become             4.    Legal Action Against Us
         aware of facts which would cause a reasonable
         person to assume that a loss covered by this                     The following replaces the Legal Action Against Us
         policy has been, or may be incurred even though                  in the Property Loss Conditions:
         the exact amount or the details of the loss may not              No one may bring a legal action against us under
         then be known.                                                   this Coverage Part unless:
         Discovery also occurs when you receive notice of                 a.   There has been full compliance with all of the
         an actual or potential claim against you alleging                     terms of this Coverage Part; and
         facts, which if true, would be a covered loss under              b. The action is brought within 2 years
                                                                                                            year s after the
         this policy.                                                        date on which you discover the loss .




Form SS 04 80 03 00                                                                                               1 of 3
                                                                                                             Page 1
                                                   © 2000, The Hartford
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 114 of 228

   5.   Loss Sustained During Prior Insurance                                 We will also apply any deductible under that
                                                                              prior policy to the extent it exceeds the
        a.    If you, or any predecessor in interest,
                                                                              deductible under this policy.
              sustained loss during the period of any prior
              insurance that you or the predecessor in              8.   Ownership of Property, Interests Covered
              interest could have recovered under that                   The property covered under this insurance           is
              insurance except that the time within which to             limited to property:
              discover loss had expired, we will pay for it
              under this insurance, provided:                            a.   That you own or hold; or
                                                                         b.   For which you are legally liable.
              (1) This insurance became effective at the
                  time of cancellation or termination of the             However, this insurance is for your benefit only. It
                  prior insurance; and                                   provides no rights or benefits to any other person
                                                                         or organization.
              (2) The loss would have been covered by this
                  insurance had it been in effect when the          9.   Policy Period
                  acts or events causing the loss were                   a.   The Policy      Period     is   stated   in   the
                  committed or occurred.                                      Declarations.
        b. The insurance under this Condition is part of,                b. Subject to the Loss Sustained During Prior
           not in addition to, the Limits of Insurance                      Insurance condition, A.5. above, we will pay
           applying to this insurance and is limited to the                 only for loss that you sustain through acts
           lesser of the amount recoverable under:                          committed or events occurring during the
              (1) This insurance as of its effective date; or               Policy Period.
              (2) The prior insurance had it remained in            10. Recoveries
                  effect.                                                The following replaces the Recovered Property in
   6.   Non-Cumulation of Limit of Insurance                             the Property Loss Conditions:
        Regardless of the number of years this insurance                 a.   Any recoveries less the cost of obtaining
        remains in force or the number of premiums paid,                      them, made after settlement of loss covered
        no Limit of Insurance cumulates from year to year                     by this insurance will be distributed as follows:
        or period to period.                                                  (1) To you, until you are reimbursed for any
   7.   Loss Covered Under This Insurance and Prior                               loss that you sustain that exceeds the
        Insurance Issued by Us or Any Affiliate                                   Limit of Insurance and the Deductible
                                                                                  Amount, if any;
        If any loss is covered under this policy and under
        any prior canceled or terminated insurance that we                    (2) Then to us, until we are reimbursed for
        or any affiliate had issued to you or any                                 the settlement made;
        predecessor in interest, we will not pay more that                  (3) Then to you, until you are reimbursed for
                                                                            (3)
        the highest single Limit of Insurance. We will                          that part of the loss equal to the
        settle such claim as follows:                                           Deductible Amount, if any.
        a.    We will first pay the Limit of Insurance                   b. Recoveries do not include any recovery:
              applicable under this policy subject to this                    (1) From insurance, suretyship, reinsurance,
              policy's applicable deductible; then                                security or indemnity taken for our benefit;
        b. If the Limit of Insurance under that prior policy                      or
           is equal to or less than the Limit of Insurance                    (2) Of original "securities"
                                                                                              “securities” after duplicat es of
                                                                                                                 duplicates
           under this policy, we will make no further                             them have been issued.
           payment; or
                                                                  B. CRIME COMMON EXCLUSIONS
        c.    If the Limit of Insurance under that prior policy
              is higher than the Limit of Insurance under this      The following are Exclusions replace the Exclusions in
              policy, we will then pay for any remaining part       Section B:
              of the loss.                                          1.   Governmental Action
              But in no event will our total payment for loss            We will not pay for loss resulting from seizure or
              be more than would be payable under the                    destruction of property by order of governmental
              policy with the highest Limit of Insurance.                authority.




Page 2 of 3                                                                                        Form SS 04 80 03 00
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 115 of 228

   2.   Indirect Loss                                             3.   Any natural person who is your partner or member
        We will not pay for loss that is an indirect result of         of a limited liability corporation.
        any act or occurrence covered by this insurance           4.   Any natural person, whether or not compensa ted,
        including, but not limited to, loss resulting from:            while performing services for you as the chairman
        a.    Your inability to realize income that you would          or a member of any committee;
              have realized had there been no loss of, or         5.   Any natural person who is a non-compensated
              loss from damage to, Covered Property.                   officer;
        b. Payment of damages of any type for which               6.   Any natural person who is a director or trustee
           you are legally liable.     But, we will pay                while acting as a member of any of your elected or
           compensatory damages arising directly from a                appointed committees or while acting within the
           loss covered under this insurance.                          scope of the usual duties of an "employee";
        c.    Payment of costs, fees or other expenses you        7.   Any natural person who is a non-compens ated
              incur in establishing either the existence or the        volunteer, other than one who is a fund solicitor,
              amount of loss under this insurance.                     while performing services for you that are usual to
   3.   Legal Expenses                                                 the duties of an "employee";

        We will not pay for expenses related to any legal         8.   Any natural person who is a former employee,
        action.                                                        director, partner, member, representative or
                                                                       trustee retained as a consultant while performing
   4.   Nuclear Hazard
                                                                       services for you;
        We will not pay for     loss resulting from nuclear
                                                                  9.   Any natural person who is a student intern who is
        reaction,   nuclear      radiation   or     radioactive
                                                                       pursuing studies or acting within the scope of the
        contamination, or any   related act or incident.
                                                                       usual duties of an "employee"
                                                                                          “employee” ;
   5.   War and Similar Actions
                                                                  10. Any natural person, who is a student enrolled in
        We will not pay for loss resulting from war,                  your facility, while handling or has possession of
        whether     or not declared,         warlike  action,         property or funds in connection with sanctioned
        insurrection, rebellion or revolution, or any related         student activities;
        act or incident.
                                                                  11. The spouses of and children over 18 years old
C. CRIME COMMON DEFINTIONS                                            who reside with any "employee" who is a building
   The following is added to Definitions                              manager, superintendent or janitor.
   "Employee" means:                                                   Each family is deemed to be, collectively, one
                                                                       "employee" for the purposes of this insurance,
   1.   Any natural person:
                                                                       except that any Termination Condition applies
        a.    While in your service (and for 60 days after             individually to the spouse and children.
              termination of service); and
                                                                  "Employee" does not mean:
        b. Whom you compensate directly by salary,
                                                                  (1) An agent, broker, factor, commission merchant,
           wages or commissions; and
                                                                      consignee,      independent      contractor      or
        c.    Whom you have the right to direct and control           representative of the same general character; or
              while performing services for you;
                                                                  (2) Any manager, director, partner, member or trustee,
   2.   Any natural person employed by an employment                  except while acting within the scope of the usual
        contractor while that person is subject to your               duties of an "employee"
                                                                                   “ employee” .
        direction and control and performing services for
        you excluding, however, any such person while
        having care and custody of property outside the
        premises;




Form SS 04 80 03 00                                                                                      Page 3 of 3
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 116 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



              HIRED AUTO PHYSICAL DAMAGE COVERAGE

This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the            C. ADDITIONAL EXCLUSIONS
terms and conditions of the policy apply to the insurance         Solely with respect to the coverage afforded by this
stated below.                                                     endorsement, the following additional exclusions are
A. HIRED AUTO PHYSICAL DAMAGE COVERAGE                            added:
    1. We will pay for "loss" to an "auto" that:                  1. We will not pay for "loss" caused by or resulting
        a. You lease, hire, rent or borrow.                          from any of the following. Such "loss" is
                                                                     excluded regardless of any other cause or event
        b. Is leased, hired or rented by your employee               that contributes concurrently or in any sequence
           under a contract in that individual                       to the "loss":
           employee’s name, with your permission,
           employee's
           while performing duties related to conduct of              a. Nuclear Hazard
           your business.                                                 (1) The explosion of any weapon employing
    2. We will also cover loss of use of a covered                            atomic fission or fusion; or
       leased, hired, or rented "auto" if:                               (2) Nuclear reaction or radiation, or
        a. It results from a covered "loss";                                 radioactive contamination, however
                                                                             caused.
        b. You or your employee are legally liable for
           the loss of use; and                                       b. War or Military Action
        c. the lessor incurs an actual financial loss;                    (1) War, including undeclared or civil war;
                                                                          (1)
        subject to a maximum of $1000 per occurrence.                     (2) Warlike action by a military force,
                                                                              including action in hindering or
    3. Subparagraph A.1.b.(2) of the Special Property                         defending against an actual or expected
       Coverage Form does not apply to this                                   attack, by any government, sovereign or
       insurance.                                                             other authority using military personnel
    4. Paragraph A.2.a. PROPERTY NOT COVERED                                  or other agents; or
       is deleted and replaced by the following:                          (3) Insurrection,
                                                                          (3)                rebellion,    revolution,
       Aircraft, automobiles, motor trucks and other                          usurped power or action taken by
       vehicles subject to motor vehicle registration                         governmental authority in hindering or
       except "autos" as defined in this endorsement.                         defending against any of these.
B. DEDUCTIBLE                                                     2. We will not pay for "loss"
                                                                                            ''loss'' to any covered "auto"
                                                                                                                    ''auto''
    We will not pay for loss or damage until it exceeds              while used in professional or organized racing or
    the Hired Auto Physical Damage deductible shown                  demolition contest or stunting activity, or while
    in the Declarations.                                             practicing for such contest or activity. We will
                                                                                        ''loss'' to any covered "auto"
                                                                     also not pay for "loss"                        ''auto''
                       ''auto'', our obligation to pay for,
    For each covered "auto",                                         while that covered "auto"
                                                                                           ''auto'' is being prepared for
    repair, return or replace the damaged or stolen                  such a contest or activity.
    "auto" will be reduced by the Hired Auto Physical
    Damage deductible shown in the Declarations.



Form SS 04 84 09 09                                                                                        1 of 3
                                                                                                      Page 1

                                                   © 2009, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 117 of 228


   3. We will not pay for "loss"
                           ''loss'' caused by or resulting       appraisers will state separately the actual cash
      from any of the following:                                                         ''loss''. If they fail to agree
                                                                 value and amount of "loss".
       a. Wear and tear, freezing, mechanical or                 they will submit their differences to the umpire. A
          electrical breakdown.                                  decision agreed to by any two will be binding.
                                                                 Each party will:
       b. Blowouts, punctures or other road damage
          to tires.                                              a. Pay its chosen appraiser; and
   4. We will not pay for "loss"
                          ''loss'' to any of the following:      b. Bear the other expenses of the appraisal
                                                                    and umpire equally.
       a. Tapes, records, discs or other similar audio
                                                                 If we submit to an appraisal, we will still retain
          visual or data electronic devices designed
                                                                 our right to deny the claim.
          for use with audio, visual or data electronic
          equipment.                                          2. Loss Payment
       b. Any device designed or used to detect                  a. The most we will pay for "loss" to any one
          speed-measuring equipment such as radar                   covered "auto" in any one occurrence is the
          or laser    detectors and any jamming                     lesser of:
          apparatus intended to elude or disrupt                     (1)
                                                                     (1)   The limit shown in the Declarations for
          speed measurement equipment.                                     Hired Auto Physical Damage;
   5. We will not pay for "loss" to any "auto" you hire              (2) The actual cash value of the damaged
      or borrow from any of your:                                        or stolen "auto" at the time of the "loss";
       a. Employees;                                                     or
       b. Partners (if you are a partnership);                       (3) The cost of repairing or replacing the
                                                                     (3)
       c. Members (if you are a limited liability                        damaged or stolen "auto" with another
                                                                         of like kind and quality.
          company);
                                                                     As respects coverage under this form,
       d. Volunteers; or
                                                                     actual cash value means fair market value.
       any member of their household.                                An adjustment to fair market value may be
   6. We will not pay for "loss" to an "auto" that is                made for depreciation and physical
      leased, hired, rented or borrowed with a driver                condition.
      (chauffeured vehicle).                                     b. At our option we may:
   7. We will not pay for "loss" to an "auto" that is                (1) Pay to repair or replace the damaged or
      leased for a period of more than six months.                       stolen "auto";
D. AMENDED CONDITION                                                 (2) Return the        stolen   "auto",    at   our
   Solely with respect to the coverage afforded by this                  expense; or
   endorsement, the following conditions apply:                      (3) Take all or any part of the damaged or
   Other Insurance                                                        stolen "auto" at an agreed or appraised
   The insurance provided by this endorsement is                          value.
   intended to be primary insurance.                                 If we pay for the loss, our payment will
   If you have other insurance in the name of your                   include the applicable sales tax for the
                                                                     damaged or stolen "auto".
   business that provides Hired Auto Physical Damage
   Coverage on a primary basis, this coverage will            3. Duties In The Event of Accident or Loss
   contribute with that other insurance on a pro-rata            In the event of a "loss",
                                                                                   ''loss'',   you must also do the
   basis.                                                        following:
E. ADDITIONAL CONDITIONS                                         a. Promptly notify the police if the covered
   Solely with respect to the coverage afforded by this             ''auto'' or any of its equipment is stolen;
                                                                    "auto"
   endorsement, the following conditions apply:                  b. Take all reasonable steps to protect the
   1. Appraisal                                                     covered "auto"
                                                                             ''auto'' from further damage. Also
       If you and we disagree on the amount of "loss",
                                                 ''loss'',          keep a record of your expenses for
       either may demand an appraisal of the "loss".
                                             ''loss''. In           consideration in the settlement of the claim;
       this event, each party will select a competent            c. Permit us to inspect the covered "auto"
                                                                                                        ''auto'' and
       appraiser. The two appraisers will select a                                       ''loss'' before its repair
                                                                    records proving the "loss"
       competent     and    impartial   umpire.      The            or disposition; and




Page 2 of 3                                                                             Form SS 04 84 09 09
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 118 of 228


       d. Agree to examination under oath at our
            request and give us a signed statement of
            your answers.
   4. No Benefit To Bailee
       We will not recognize any assignment or grant
       any coverage for the benefit of any person or
       organization holding, storing or transporting
       property for a fee regardless of any other
       provision of this Coverage Form.
F. ADDITIONAL DEFINITIONS
   Solely with respect to the coverages afforded by this
   endorsement, the following definitions apply:
   1. "Auto" means a land motor vehicle of the
       private passenger or truck type with a gross
       vehicle weight of 20,000 lbs. or less. "Auto"
       includes a trailer with a load capacity of 2000
       lbs. or less and permanently attached
       equipment.
   2. "Loss" means direct and accidental loss or
       damage.




Form SS 04 84 09 09                                                      Page 3 of 3
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 119 of 228




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         FORGERY COVERAGE
                            (Including Credit Cards, Currency and Money Orders)

This endorsement modifies insurance provided under the following:


                                         STANDARD PROPERTY COVERAGE FORM
                                          SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                        will pay for any reasonable legal expenses that
terms and conditions of the policy apply to the                            you incur and pay in that defense.          This
insurance stated below.                                                    payment is in addition to the applicable Limit of
The following is added to Additional Coverages:                            Insurance. The Deductible does not apply to
A. FORGED OR ALTERED INSTRUMENTS                                           this Coverage Extension.
    COVERAGE                                                        4.     Additional Conditions
    1.   Covered Property                                                  The following conditions apply in addition to
         Covered Property        means    the   following                  the Common Policy Conditions and the Crime
         instruments:                                                      Common Conditions and Exclusions Form.
         a.    Checks, drafts, promissory notes, or                        a.   We will treat mechanically      reproduced
               similar written    promises,    orders or                        facsimile   signatures  the      same   as
               directions to pay a sum certain in "money"                       handwritten signatures.
               that are:                                                   b.   You must include with your proof of loss
               (1) Made or drawn by or drawn upon you;                          any instrument involved in that loss, or, if
                                                                                that is not possible, an affidavit setting
               (2) Made or drawn by one acting as your
                                                                                forth the amount and cause of loss.
                   agent;
                                                                           c.   The Coverage Territory is revised to cover
               or that are purported to have been so
                                                                                loss you sustain anywhere in the world.
               made or drawn; and
                                                                    5.     Exclusion
         b. Written    instruments     required in
            conjunction with any credit, debit or                          The following Exclusion applies in addition to
            charge card issued to you or any                               the Exclusions in the Crime Common
            "employee" for business purposes.                              Conditions and Exclusions.
    2.   Covered Causes of Loss                                            We will not pay for loss resulting from any
                                                                           dishonest or criminal act committed by any of
         Covered Causes of Loss means forgery or
                                                                                "employees” , directors, or trustees:
                                                                           your "employees"
         alteration.
                                                                           a.   Acting alone or in collusion with other
    3.   Legal Expense Additional Coverage
                                                                                persons; or
         If you are sued for refusing to pay any
                                                                           b. While performing      services   for you   or
         Covered Instrument on the basis that it has
                                                                              otherwise.
         been forged or altered, and you have our
         written consent to defend against the suit, we




Form SS 04 86 03 00                                                                                              1 of 2
                                                                                                            Page 1
                                                    © 2000, The Hartford
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 120 of 228
B. COUNTERFEIT CURRENCY AND MONEY                                     b. We will not pay for loss resulting from the
   ORDERS COVERAGE                                                       giving or surrendering of property in any
   1.                                                                    exchange or purchase.
        Covered Property
        Covered Property means the following:                         c.   We will not pay for loss resulting from
                                                                           your, or anyone acting on your express or
        We will pay for loss directly resulting from                       implied authority, being induced by any
        a.    Money orders, including counterfeit money                    dishonest act to voluntarily part with title to
              orders, of any United States or Canadian                     or possession of any property.
              post office, express company or national       C   DEDUCTIBLE
              or state (or Canadian) chartered bank that
              are not paid upon presentation; and                     We will not pay for loss in any one Occurrence
                                                                      unless the amount of loss exceeds the
        b. Counterfeit United States or Canadian                      Deductible stated in the Declarations. We will
           paper currency.                                            then pay the amount of loss in excess of the
   2.   Covered Causes of Loss                                        Deductible, up to the Limit of Insurance.
        Covered Causes      of Loss means the                D. LIMIT OF INSURANCE
        acceptance of Covered Property in good faith,            The most we will pay for each Occurrence of loss
        in exchange for merchandise, money or                    under this Endorsement is the Forgery Limit of
        services, during the regular course of                   Insurance stated in the Declarations.
        business.
                                                                 The Additional Coverages are included in this Limit
   3.   Exclusions                                               of Insurance.
        The following Exclusion applies in addition to       E. OCCURRENCE DEFINITION
        the Exclusions in the Crime Common
        Conditions and Exclusions.                               1.   For Forged or Altered Instruments Coverage,
                                                                      Occurrence means all loss caused by any
        a.    We will not pay for loss resulting from any
                                                                      person or in which that person is involved,
              dishonest or criminal act committed by any              whether the loss involves one or more
                      "employees” , directors, trustees or
              of your "employees"                                     instruments of Covered Property.
              authorized representatives:
                                                                 2.   For Counterfeit Currency and Money Order
              (1) Acting alone or in collusion with other
                                                                      Coverage, Occurrence means an:
                  persons; or
                                                                      a.   Act or series of related acts involving one
              (2) While performing services for you or
                                                                           or more persons; or
                  otherwise.
                                                                      b. Act or event, or series of related acts or
                                                                         events not involving any person.




Page 2 of 2                                                                                    Form SS 04 86 03 00
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 121 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              STRETCH PLUS

This endorsement modifies insurance provided under the following:

                                      STANDARD PROPERTY COVERAGE FORM
                                       SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                   damaged property at an agreed or appraised
terms and conditions of the policy apply to the insurance             value and we will pay for:
stated below.                                                         a. Expenses you incur to:
A. The following changes apply to the Standard                            (1) Stamp salvage on the merchandise or its
   Property Coverage Form, Additional Coverages,                              containers, if the stamp will not physically
   A.4., or to the Special Property Coverage Form,                            damage the merchandise; or
   Additional Coverages, A.5.:
                                                                          (2) Remove the brands or labels, if doing
    1. Accounts Receivable                                                    so will not physically damage the
        The following Additional Coverage is added:                           merchandise. You must relabel the
        a. We will pay up to $50,000 in any one                               merchandise and its containers to
           occurrence as a Limit of Insurance to apply                        comply with the law.
           at each "scheduled premises" to cover                      b. Any reduction in the salvage value of the
           direct physical loss of or physical damage to                 physically damaged merchandise as the
           your records of accounts receivable. This                     result of the removal of the brand or label.
           Limit of Insurance is in addition to any other
           Limit of Insurance that may be provided by                 This Additional Coverage is included within the
           this policy for this coverage.                             Business Personal Property Limit of Insurance.
        b. We will pay up to $50,000 in any one                   3. Claim Expenses
           occurrence as a Limit of Insurance to cover                The following Additional Coverage is added:
           direct physical loss of or physical damage to
                                                                      In the event of covered loss or physical damage
           your records of accounts receivable that are
                                                                      we will pay up to $10,000 in any one occurrence
           not located at the "scheduled premises" or in
                                                                      as an additional Limit of Insurance to cover
           transit. This Limit of Insurance is in addition to
                                                                      reasonable expenses incurred by you at our
           any other Limit of Insurance that may be
                                                                      specific request to assist us in:
           provided by this policy for this coverage.
                                                                      a. The investigation of a claim or suit; or
        This Additional Coverage is subject to the
        provisions of the Accounts Receivable                         b. The determination of the amount of loss,
        Coverage, Form SS 04 39, with the exception of                   such as taking inventory, or auditing
        the Limit of Insurance provision contained in that               business records.
        form. Accounts Receivable Coverage, Form                  4. Computer Fraud
        SS 04 39 is made a part of this policy whether
                                                                      The following Additional Coverage is added:
        or not Accounts Receivable coverage is
        indicated in the Declarations.                                We will pay up to $5,000 in any one occurrence
                                                                      for physical loss of or physical damage to
    2. Brands and Labels
                                                                      "money", "securities", and other property having
        The following Additional Coverage is added:                   intrinsic value resulting directly from computer
        In the event of covered physical loss or physical             fraud.    Computer fraud means any act of
        damage to merchandise that is branded or                      stealing property following and directly related to
        labeled, we will take all or part of the physically           the use of any computer to fraudulently cause a



Form SS 04 88 09 07                                                                                       Page 1
                                                                                                               1 of 7

                                                   © 2007, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 122 of 228
       transfer of that property from inside your                This Additional Coverage is subject to the
       premises or from a banking institution or similar         provisions of the Employee Dishonesty
       safe depository, to a person (other than a                Coverage, Form SS 04 42, with the exception of
       "messenger") outside those premises or to a               the Limit of Insurance provision contained in that
       place outside those premises.                             form. Employee Dishonesty Coverage, Form
       This Limit of Insurance is in addition to any other       SS 04 42 is made a part of this policy whether
       Limit of Insurance that may be provided by this           or not Employee Dishonesty Coverage is
       policy for this coverage.                                 indicated in the Declarations.
   5. Computers and Media                                     9. Fine Arts
       The following Additional Coverage is added:               The following Additional Coverage is added:
       We will pay up to $50,000 in any one                      We will pay up to $25,000 in any one
       occurrence as a Limit of Insurance to apply               occurrence as a Limit of Insurance at each
       anywhere in the Coverage Territory to cover               "scheduled premises" to apply to Fine Arts. This
       direct physical loss of or physical damage to             Limit of Insurance is in addition to any other
       your computer systems. This Limit of Insurance            Limit of Insurance that may be provided by this
       is in addition to any other Limit of Insurance that       policy for this coverage.
       may be provided by this policy for this coverage.         This Additional Coverage is subject to the
       This Additional Coverage is subject to the                provisions of Fine Arts Coverage Form, Form
       provisions of Computers and Media, Form                   SS 04 22, with the exception of the following:
       SS 04 41, with the exception of the Limit of              a. The    requirement     contained    under
       Insurance provision contained in that form.                  Paragraph A.1., Under A. Coverage, to list
       Computers and Media, Form SS 04 41 is made a                 and describe Fine Arts in the Declarations
       part of this policy whether or not Computers and             or Shedule is deleted when Fine Arts are
       Media coverage is indicated in the Declarations.             covered under this Stretch endorsement;
   6. Contract Penalty                                              and
       The following Additional Coverage is added:               b. The Limit of Insurance provision does not
                                                                    apply.
       We will pay up to $1,000 in any one occurrence
       as a Limit of Insurance to cover contract                 c. Paragraph D.1. Valuation is deleted and
       penalties you are assessed due to your failure               replaced by the following:
       to complete a project within the time required as             The value of Fine Arts will be the market
       stipulated by contract if the failure to complete             value at the time of physical loss or physical
       the project was caused by or resulted from a                  damage.
       Covered Cause of Loss to Covered Property.                 Fine Arts Coverage, Form SS 04 22 is made a
       This Limit of Insurance is in addition to any other        part of this policy whether or not Fine Arts
       Limit of Insurance that may be provided by this            Coverage is indicated in the Declarations.
       policy for this coverage.                              10. Forgery
   7. Debris Removal                                             The following Additional Coverage is added:
       The following Additional Coverage is added:               We will pay up to $25,000 in any one
       In Limits of Insurance, C.4.b., the additional limit      occurrence as a Limit of Insurance to cover loss
       of insurance for the Debris Removal Additional            from forgery of covered instruments, money
       Coverage is increased to $25,000 in any one               orders, credit cards, and counterfeit money.
       occurrence.                                               This Additional Coverage is subject to the
       This Limit of Insurance is in addition to any other       provisions of Forgery Coverage, Form
       Limit of Insurance that may be provided by this           SS 04 86, with the exception of the Limit of
       policy for this coverage.                                 Insurance provision contained in that form.
   8. Employee Dishonesty (including ERISA)                      Forgery Coverage, Form SS 04 86 is made a
                                                                 part of this policy, whether or not Forgery
       The following Additional Coverage is added:               Coverage is indicated in the Declarations.
       We will pay up to $25,000 in any one                      This Limit of Insurance is in addition to any other
       occurrence as a Limit of Insurance to cover loss          Limit of Insurance that may be provided by this
       from employee dishonesty.           This includes         policy for this coverage.
       ERISA coverage. This Limit of Insurance is in
       addition to any other Limit of Insurance that may
       be provided by this policy for this coverage.



Page 2 of 7                                                                               Form SS 04 88 09 07
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 123 of 228
   11. Laptop Computers - Worldwide Coverage                    with the exception of the Limit of Insurance
       The following Additional Coverage is added:              provision and paragraph E. of that form.
                                                                Outdoor Signs, Form SS 04 44 is made a part of
       We will pay up to $10,000 in any one                     this policy whether or not Outdoor Signs
       occurrence as a Limit of Insurance to apply to           coverage is indicated in the Declarations.
       laptop, palmtop and similar portable computer
       equipment, personal digital assistants (PDAs),           This Additional Coverage is in addition to any
       and accessories anywhere in the world,                   recoverable Limits of Insurance applicable to
       including while in transit. This Limit of Insurance      Building or Business Personal Property.
       is in addition to any other Limit of Insurance that   14. Pairs or Sets
       may be provided by this policy for this coverage.        The following Additional Coverage is added:
       Limitation: We will not pay for direct physical          If pairs or sets of stock are damaged by a
       loss or physical damage caused by, resulting             Covered Cause of Loss, we will pay any
       from, arising out of the theft of this property          reduction in value of the undamaged parts of
       which in transit as checked baggage.                     such damaged pairs or sets.
       This Additional Coverage is subject to the               As used in this Additional Coverage, the term
       provisions of Computers and Media, Form                  stock means merchandise held in storage or for
       SS 04 41, with the exception of the Limit of             sale, raw materials, and goods in-process or
       Insurance provision contained in that form.              finished.
       Computers and Media, Form SS 04 41 is made
                                                                This coverage is included within the Business
       a part of this policy whether or not Computers
                                                                Personal Property Limit of Insurance.
       and Media coverage is indicated in the
       Declarations.                                         15. Personal Property of Others
   12. Off-Premises Utility Services - Direct Damage            The following Additional Coverage is added:
       The following Additional Coverage is added:              We will pay up to $10,000 in any one
       We will pay up to $25,000 in any one                     occurrence as a Limit of Insurance at each
       occurrence as a Limit of Insurance to apply at           "scheduled premises" to apply to personal
                                                                property of others that is in your care, custody or
       each "scheduled premises" to cover direct
                                                                control. This Limit of Insurance is in addition to
       physical loss of or physical damage to Covered
                                                                any other Limit of Insurance that may be
       Property caused by or resulting from the
                                                                provided by this policy for this coverage.
       interruption of utility services. This Limit of
       Insurance is in addition to any other Limit of           This Additional Coverage is subject to the
       Insurance that may be provided by this policy for        provisions of Personal Property of Others, Form
       this coverage.                                           SS 04 45, with the exception of the statement
       This Additional Coverage is subject to the               concerning Limit of Insurance applicable to
       provisions of Off-Premises Utility Services -            Personal Property of Others shown in the
       Direct Damage, Form SS 40 18, with the                   Declarations, contained in that form. Personal
       exception of the Utility Services Limit of               Property of Others, Form SS 04 45 is made a
       Insurance contained in that form. Off-Premises           part of this policy whether or not Personal
       Utility Services —– Direct Damage, Form                  Property of Others coverage is indicated in the
       SS 40 18 is made a part of this policy, whether          Declarations.
       or not Off-Premises Utility Services — – Direct       16. Property at Other Premises
       Damage coverage is indicated in the                      The following Additional Coverage is added:
       Declarations.
                                                                We will pay up to $25,000 in any one
   13. Outdoor Signs                                            occurrence to extend coverage for Business
       The following Additional Coverage is added and           Personal Property at any premises not
       supersedes any other coverage for signs in this          described in the Declarations.
       policy:                                                  This includes property that you have sold under
       We will pay up to full value of outdoor signs at         an installation agreement and your responsibility
       each "scheduled premises" to cover direct                continues until the property is accepted by the
       physical loss of or physical damage to outdoor           customer.
       signs.                                                   This Extension does not apply to:
       This Additional Coverage is subject to the               a. Property in the care, custody or control of
       provisions of Outdoor Signs, Form SS 04 44,                 your salespersons;




Form SS 04 88 09 07                                                                                 Page 3 of 7
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 124 of 228
       b. Property at any fair or exhibition;                    or indirectly the result of a Covered Cause of
       c. Property in transit; or                                Loss. Failure means an abrupt cessation of
                                                                 normal functioning. This Limit of Insurance is
       d. Property temporarily stored at any premises            the maximum we will pay regardless of any
          not described in the Declarations.                     other coverage provided under this policy.
       This Limit of Insurance is in addition to any other       This Additional Coverage is subject to the terms
       Limit of Insurance that may be provided by this
                                                                 and conditions of this policy with the exception of:
       policy for this coverage.
                                                                 a. Paragraph B.1.f., Power Failure, of the
   17. Salespersons' Samples                                         Standard Property Coverage Form and
       The following Additional Coverage is added:                   Paragraph B.1.d., Power Failure, of the
       We will pay up to $25,000 in any one                          Special Property Coverage Form; and
       occurrence as an additional Limit of Insurance            b. Paragraph B.1.h.(4), Water, of the Standard
       to extend Business Personal Property to cover:               Property Coverage Form and Paragraph
       a. Samples of your stock in trade (including                 B.1.f.(4), Water, of the Special Property
          containers); and                                          Coverage Form.
       b. Similar property of others;                            THIS IS NOT FLOOD INSURANCE
       but only while such property is in:                       We will not pay for water or other materials that
                                                                 overflow from a sump when the overflow is
       a. Your custody while acting as a sales                   caused by any flood. This applies regardless of
          representatives; or                                    the proximity of the flood to Covered Property.
       b. In the custody of your sales representative            Flood includes the accumulation of surface
          or agents.                                             water, waves, tides, tidal waves, overflow of
       This Limit of Insurance is in addition to any other       streams or other bodies of water, or their spray,
       Limit of Insurance that may be provided by this           all whether driven by wind or not that enters the
       policy for this coverage.                                 sewer or drain system.
   18. Sewer and Drain Back Up                               20. Temperature Change
       The following Additional Coverage is added:               The following Additional Coverage is added:
       We will pay for direct physical loss or physical          We will pay up to $25,000 in any one occurrence
       damage to Covered Property solely caused by               as a Limit of Insurance to apply at each
       water that backs up from a sewer or drain.This            "scheduled premises" to cover direct physical
       coverage is included within the Covered                   loss of or physical damage to perishable stock
       Property Limits of Insurance.                             caused by or resulting from a change of
       THIS IS NOT FLOOD INSURANCE                               temperature or contamination by a refrigerant.
       We will not pay for water or other materials that         This Limit of Insurance is in addition to any other
       back up from any sewer or drain when it is                Limit of Insurance that may be provided by this
       caused by any flood. This applies regardless of           policy for this coverage.
       the proximity of the flood to Covered Property.           This Additional Coverage is subject to the
       Flood includes the accumulation of surface                provisions of the Temperature Change
       water, waves, tides, tidal waves, overflow of             Coverage, Form SS 04 46, with the exception of
       streams or other bodies of water, or their spray,         the Limit of Insurance provision contained in that
       all whether driven by wind or not that enters the         form. Temperature Change, Form SS 04 46 is
       sewer or drain system.                                    made a part of this policy whether or not
   19. Sump Overflow or Sump Pump Failure                        Temperature Change coverage is indicated in
                                                                 the Declarations.
       The following Additional Coverage is added:
                                                             21. Tenant Building and Business Personal
       The maximum we will pay in any one
                                                                 Property Coverage - Required by Lease
       occurrence is $50,000 for any loss, including
       Business Income or Extra Expense, resulting               The following Additional Coverage is added:
       from physical loss or physical damage to                  The maximum we will pay in any one
       Covered Property that is caused by or resulting           occurrence is $20,000 as a Limit of Insurance to
       from water that overflows due to the failure of a         apply to direct physical loss of or physical
       sump pump, sump pump well, or any other type              damage to Building and Business Personal
       of system designed to remove subsurface water             Property for which you have a contractual
       from the foundation area if the failure is directly       responsibility to insure. This includes building
                                                                 fixtures, machinery and equipment.



Page 4 of 7                                                                                Form SS 04 88 09 07
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 125 of 228
   22. Transit Property in the Care of Carriers for                   This Additional Coverage is subject to the
       Hire                                                           provisions of the Valuable Papers and Records
       The following Additional Coverage is added:                    Coverage, Form SS 04 47, with the exception of
                                                                      the Limit of Insurance provision contained in that
       We will pay up to $10,000 in any one                           form. Valuable Papers and Records Coverage,
       occurrence as a Limit of Insurance to apply to                 Form SS 04 47 is made a part of this policy
       direct physical loss of or physical damage to                  whether or not Valuable Papers and Records
       property while in transit at your risk. This Limit of          coverage is indicated in the Declarations.
       Insurance is in addition to any other Limit of
       Insurance that may be provided by this policy for       B. The following changes apply to the Standard
       this coverage.                                             Property Coverage Form, Coverage Extensions,
                                                                  A.5., or to the Special Property Coverage Form,
       This Additional Coverage is subject to the                 Coverage Extensions, A.6.. The Limits of Insurance
       provisions of Transit Property in the Care of
                                                                  stated in the paragraphs below replace the Limits of
       Carriers for Hire, Form SS 04 30, with the
                                                                  Insurance stated in the Standard Property Coverage
       exception of the Limit of Insurance provision              Form or the Special Property Coverage Form for the
       contained in that form. Transit Property in the            coverages provided under this section. Except as
       Care of Carriers for Hire, Form SS 04 30 is                otherwise stated, any other Limit of Insurance
       made a part of this policy whether or not Transit          purchased under this policy as an option for the
       Property in the Care of Carriers for Hire is               following coverages is in addition to the Limit of
       indicated in the Declarations.                             Insurance stated below:
   23. Unauthorized Business Card Use                             1. Newly Acquired or Constructed Property
       The following Additional Coverage is added:                    The following changes are made to Newly
       The maximum we will pay in any one                             Acquired or Constructed Property:
       occurrence is $5,000 as a Limit of Insurance to
                                                                      a. Building
       cover loss resulting from the theft or
       unauthorized use of your Business Credit, Debit                    (1)
                                                                          (1)   The most we will pay in any one
       or Charge Cards, including the reasonable legal                          occurrence in subparagraph (1) is
       expenses you incur.                                                      increased from $500,000 to $1,000,000
                                                                                at each premises.
       The Business Credit, Debit or Charge Cards
       must be issued to you or registered in your                        (2) The Limit of Insurance stated above is
       name or the business name and be used solely                           the maximum Limit of Insurance
       for business purposes.                                                 available for this coverage under this
                                                                              policy.
       Limitation. We will not pay for the theft or
       unauthorized use of Business Credit, Debit or                  b. Business Personal Property
       Charge Cards entrusted to others or your                           (1)
                                                                          (1)   The most we will pay in any one
       employees.                                                               occurrence in subparagraph (2) is
   24. Valuable Papers and Records                                              increased from $250,000 to $500,000 at
       The following Additional Coverage is added:                              each premises.

       a. We will pay up to $50,000 in any one                            (2) The Limit of Insurance stated above is
                                                                              the maximum Limit of Insurance
          occurrence as a Limit of Insurance to apply
          at each "scheduled premises" to cover                               available for this coverage under this
                                                                              policy.
          direct physical loss of or physical damage to
          your valuable papers and records. This                      c. Business Income and Extra Expense
          Limit of Insurance is in addition to any other                  (1)
                                                                          (1)   If Business Income or Extra Expense
          Limit of Insurance that may be provided by                            are provided under this policy, the most
          this policy for this coverage.                                        we will pay in any one occurrence in
       b. We will pay up to $50,000 in any one                                  subparagraph (3) is increased from
          occurrence as a Limit of Insurance to cover                           $50,000 to $500,000 in any one
          direct physical loss of or physical damage to                         occurrence at each premises.
          your valuable papers and records that are not                   (2) The Limit of Insurance stated above is
          located at the "scheduled premises" or in                           the maximum Limit of Insurance
          transit. This Limit of Insurance is in addition                     available for this coverage under this
          to any other Limit of Insurance that may be                         policy.
          provided by this policy for this coverage.




Form SS 04 88 09 07                                                                                       Page 5 of 7
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 126 of 228
   2. Outdoor Property                                            premises of a vendor acting as your service
       In the Outdoor Property Coverage Extension,                provider. This Limit of Insurance is in addition to
       the most we will pay in any one occurrence is              any other Limit of Insurance that may be
       increased to $25,000, but not more than $1,000             provided by this policy for this coverage.
       for any one tree, shrub or plant.                          Such interruption must be caused by or result
   3. Personal Effects                                            from a Covered Cause of Loss.
       In the Personal Effects Coverage Extension, the            a. Coverage Time Period
       most we will pay in any one occurrence is                      We will only pay for loss you sustain during
       increased from $10,000 to $25,000 at each                      the 7-day period immediately following the
       "scheduled premises."                                          first 12 hours after the Covered Cause of
      The Limit of Insurance stated above is the                      Loss.
      maximum Limit of Insurance available for this               b. Conditions
      coverage under this policy.                                     This coverage applies only:
   4. Property Off-Premises                                           (1) If you have a back-up copy of your Web
       In the Personal Property Off-Premises                              Page stored at a location other than the
       Coverage Extension, the most we will pay in any                    site of the Web Site vendor.
       one occurrence in subparagraph A.6.h.(2) is                    (2) To the extent that Business Income is
       increased from $2,500 to $50,000.                                  permanently lost.
C. The following changes apply only if Business               3. Business Income from Dependent Properties
   Income and Extra Expenses are covered under this
   policy. These changes apply to the Standard                    The following Additional Coverage is added:
   Property Coverage Form, Additional Coverages,                  We will pay up to $50,000 in any one
   A.4., or to the Special Property Coverage Form,                occurrence as a Limit of Insurance to apply to
   Additional Coverages, A.5.:                                    loss of Business Income and Extra Expense due
   1. Business Income Extension for Off-Premises                  to direct physical damage at property of others
      Utility Services                                            you depend on. This Limit of Insurance is in
                                                                  addition to any other Limit shown in the
       The following Additional Coverage is added:                Declarations for specific Dependent Properties.
       We will pay up to $50,000 in any one                       This additional coverage is subject to the
       occurrence as a Limit of Insurance to apply at             provisions of Business Income from Dependent
       each "scheduled premises" to cover loss of                 Properties, Form SS 04 78, with the exception
       Business Income and Extra Expense caused by                of the Limit of Insurance provision contained in
       or resulting from the interruption of utility
                                                                  that form. Business Income from Dependent
       services. This Limit of Insurance is in addition
                                                                  Properties, Form SS 04 78 is made a part of this
       to any other Limit of Insurance that may be                policy whether or not Business Income from
       provided by this policy for this coverage.                 Dependent Properties coverage is indicated in
       This Additional Coverage is subject to the                 the Declarations.
       provisions of Business Income Extension for                There is no requirement for Dependent
       Off-Premises Utility Services, Form SS 04 19,              Properties to be scheduled for the coverages
       with the exception of the Limit of Insurance               provided by this Stretch endorsement to apply.
       provision contained in that form. Business
       Income Extension for Off-Premises Utility              4. Extended Business Income
       Services, Form SS 04 19 is made a part of this             In the Extended Business Income Additional
       policy whether or not Business Income                      Coverage, paragraph 4.j.(1)(b)(ii) of the
       Extension for Off-Premises Utility Services                Standard Property Coverage Form and
       coverage is indicated in the Declarations.                 paragraph 5.r.(1)(b)(ii) of the Special Property
   2. Business Income Extension for Web Sites                     Coverage Form are amended to read as follows:
       The following Additional Coverage is added:                (b) 90 consecutive days         after   the   date
                                                                      determined in (a) above.
       We will pay up to $50,000 in any one occurrence
       as a Limit of Insurance to cover loss of Business   D. The following change applies only if your policy
       Income you sustain due to the necessary                includes the Special Property Coverage Form.
       interruption of business operations caused by
       resulting from direct physical loss or physical
       damage to your Web Site operation at the




Page 6 of 7                                                                                Form SS 04 88 09 07
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 127 of 228
   1. Precious Metal Theft Payment Changes               (10)Commodity Stock
       The following changes apply to Limitation            We will determine the value of merchandise
          A.4.c.:                                           and raw materials that are bought and sold
       a. In subparagraph (2), the most we will pay in      at an established market exchange. We will
          any one occurrence for physical loss or           determine the value at:
          physical damage by theft of bullion, gold,        (a) The posted market price as of the time
          silver, platinum and other precious alloys            and place of loss;
          and metals is increased to $25,000.               (b) Less discounts and expenses you
       b. In subparagraph (3), the most we will pay in          otherwise would have had.
          any one occurrence for physical loss or        (11)"Finished Stock"
          physical damage by theft of patterns, dies,
                                                            We will determine the value of goods that
          molds, and forms, is changed to be included
          within the Business Personal Property Limit       you have manufactured at the selling price
          of Insurance.                                     less discounts and expenses you otherwise
                                                            would have had.
E. The following changes apply to Paragraph E.5.d.,
                                                         (12)Mercantile Stock - Sold
   Loss Payment, of the Standard Property Coverage
   Form and the Special Property Coverage Form:             We will determine the value of goods you
   1. Valuation Changes                                     have sold but not delivered at the selling
                                                            price less discounts and expenses you
       The following are added to the Loss Payment          otherwise would have had.
       Property Loss Condition E.5.d.:




Form SS 04 88 09 07                                                                     Page 7 of 7
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 128 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  ELECTRONIC VANDALISM

This endorsement modifies insurance provided under the following:


                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when your policy includes                    a. That originate anywhere in the world; and
Business Income and Extra Expense Coverages and                         b. Whether or not there       has been any
only when it is indicated in the Declarations that the                     physical    damage        to   "computer
Electronic Vandalism endorsement is made a part of                         equipment".
this policy. The provisions of this policy apply to the
coverage stated in this endorsement, except as                      2. Waiting Period: We will not pay for any
indicated below.                                                       Business Income loss that you sustain during
A. Web Site and Internet Services                                      the first 12 hours that immediately follow the
                                                                       time when you first discovered the "Denial of
    We will pay for the actual loss of Business Income                 Service Attack".
    and reasonable and necessary Extra Expense you
    sustain due to the necessary interruption of your               3. Limit of Insurance: The most we will pay for
    Internet business operations caused by direct                      the sum of all loss in each occurrence under
    physical loss or physical damage by a Covered                      this coverage is $10,000.
    Cause of Loss to property that you depend on for          C. Web Site Vandalism
    "Web Site and Internet Services", anywhere in the
                                                                 We will pay up to $2,500 for the actual loss of
    world, but only to the extent that the income from
                                                                 Business Income and Extra Expense you incur
    such interruption is permanently lost.
                                                                 due to the willful or malicious alteration of your
    1. Waiting Period: We will not pay for any                   web site by others without your knowledge or
       Business Income loss under this coverage that             permission. However, this coverage does not
       you sustain during the first 12 hours that                apply to alterations made by your software
       immediately follow the time when you first                contractor or web site vendor.
       discovered the Covered Cause of Loss.                     This is an additional amount of insurance.
                                                              D. Good Faith Advertising Expense
    2. Condition: With respect to web sites, this
                                                                    If we make payment for a covered loss under this
       coverage applies only if you have a back-up
       copy of your web page stored at a location                   endorsement, we will pay for advertising expenses
       other than the site of the web site vendor.                  you incur solely to regain customer faith and
                                                                    approval.
    3. Limit of Insurance: The most we will pay for                 1. Limit of Insurance: The most we will pay for
       each occurrence of covered loss under this                      the sum of all expenses under this Additional
       coverage is $50,000.                                            Coverage in any 12 month time period is
B. Denial of Service                                                   $5,000.
    We will pay for the actual loss of Business Income               This is an additional amount of insurance.
    due to a "Denial of Service Attack".                      E. The provisions of this endorsement do not override
    1. This coverage applies to "Denial of Service               or in any way affect the application of the
       Attacks":                                                 Exclusion Of Certain Computer Related Losses if
                                                                 such exclusion is endorsed to or otherwise made a



Form SS 40 08 10 08                                                                                    Page 1
                                                                                                            1 of 2
                                                 © 2008, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 129 of 228


   part of this policy. That exclusion addresses the       2. "Web Site and Internet Services" means
   inability of a computer system to correctly                services that enable your Internet access,
   recognize, process, distinguish, interpret or accept       including e-mail and operation of a web site.
   one or more dates or times.                                This includes:
F. Additional Definitions                                     (a) Web hosting application software service;
   1. "Denial of Service Attack" means a type of              (b) Communications infrastructure services,
      attack designed to overload a computer or                   including radio, telephone and wireless,
      network system, with useless traffic, denying               excluding satellites, outside the insured
      or limiting legitimate electronic mail or web site          premise boundary, including telephone
      usage.                                                      and cable transmission lines.
                                                              (c) Web/Internet     infrastructure   Servers,
                                                                  switching or relay locations, cable and
                                                                  transmission lines that are used for or are
                                                                  dependent upon to conduct Intranet,
                                                                  Extranet and Internet operations.




Page 2 of 2                                                                          Form SS 40 08 10 08
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 130 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     OFF-PREMISES UTILITY SERVICES – DIRECT DAMAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the            B. ADDITIONAL DEFINITIONS
terms and conditions of the policy apply to the                   1. "Water Supply Services", meaning the
insurance stated below.                                              following types of property supplying water to
                                                                          “scheduled premises":
                                                                     the "scheduled  premises”:
A. DIRECT DAMAGE EXTENSION                 FOR OFF-
                                                                     a. Pumping stations; and
   PREMISES UTILITY SERVICES
                                                                       b. Water mains.
   This Coverage Extension applies only to the
                 premises” shown in the Declarations
   “scheduled premises"
   "scheduled                                                       2. "Communication            Supply       Services",
   with a Utility Services Limit of Insurance. The                     meaning property supplying communication
   Utility Services Limit of Insurance is part of, not in              services,      including      telephone,    radio,
   addition to, the Limit of Insurance stated in the                   microwave or television services, including
   Declarations as applicable to the Covered                                                                  “scheduled
                                                                       overhead transmission lines to the "scheduled
   Property.                                                           premises”,
                                                                       premises", such as:
                                                                       a. Communication           transmission      lines,
   We will pay for direct physical loss of or physical
                                                                            including optic fiber transmission lines;
   damage to Covered Property described in the
   Declarations caused by the interruption of utility                  b. Coaxial cables; and
                      “scheduled premises".
   service to the "scheduled        premises”.      The                c. Microwave radio relays except satellites.
   interruption must result from direct physical loss or            3. "Power Supply Services", meaning the
   physical damage by a Covered Cause of Loss to                       following types of property supplying
   the following property, not on the "scheduled
                                            “scheduled                 electricity, steam or gas, including overhead
   premises”:
   premises":                                                          transmission lines to the "scheduled   “scheduled
   1. "Water Supply Services";                                         premises”:
                                                                       premises":
   2. "Communication Supply Services"; or                              a. Utility generating plants;
   3. "Power Supply Services".                                         b. Switching stations;
                                                                       c. Substations;
                                                                       d. Transformers; and
                                                                       e. Transmission Lines.




Form SS 40 18 07 05                                                                                        Page 1
                                                                                                                1 of 1
                                                                                                                     1
                                                  © 2005, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 131 of 228




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      CYBERFLEX COVERAGE

This endorsement modifies insurance provided under the following:

                                         BUSINESS LIABILITY COVERAGE FORM


This endorsement modifies coverage under the                                       (2) Copying in your "advertisement", a
Business Liability Coverage Form for your web site or                                  person's        or       organization's
internet related activities.                                                           "advertising idea" or style of
A. Exclusion 1.p. "Personal and Advertising Injury"                                    "advertisement".
     (Section B. - EXCLUSIONS) is modified as follows:                2. Paragraph (9) does not apply.
    1. Paragraphs (4), (5) and (7) are deleted and                    3. Subparagraphs (a), (b) and (c) of Paragraph
         replaced by the following:                                      (12) do not apply.
             (4) Arising out of any breach of contract,            B. Section G. - LIABILITY AND MEDICAL
                   except an implied contract to use                  EXPENSES DEFINITIONS is amended as follows:
                   another's "advertising idea" in your               1. Paragraph b. of definition 1. "advertisement" is
                   "advertisement" or on "your web site";                deleted and replaced by:
              (5) Arising out of the failure of goods,
             (5)                                                         "Advertisement" means the widespread public
                   products or services to conform with                  dissemination of information or images that
                   any      statement     of      quality   or           has the purpose of inducing the sale of goods,
                   performance         made        in     your           products or services through:
                   "advertisement" or on "your web site";
                                                                         b. The Internet;
             (7) (a) Arising out of any actual or alleged
                                                                      2. Paragraphs f. and g. of the definition of
                        infringement or violation of any
                                                                                                         injury" are deleted
                                                                         "personal and advertising injury'
                        intellectual property rights, such as
                                                                         and replaced by the following:
                        copyright, patent, trademark, trade
                        name, trade secret, service mark or              "Personal and advertising injury" means injury,
                        other designation of origin or                   including consequential "bodily injury", arising
                        authenticity; or                                 out of one or more of the following offenses:
                   (b) Any injury or damage alleged in any               f. Copying, in your "advertisement" or on "your
                        claim or "suit" that also alleges an                  web site", a person's or organization's
                        infringement or violation of any                      "advertising idea" or style of "advertisement";
                        intellectual property right, whether             g. Infringement of copyright, slogan, or title of
                        such allegation of infringement or                    any literary or artistic work, in your
                        violation is made against you or any                  "advertisement" or on "your web site"; or
                        other party involved in the claim or          3. The following is added to the definition of
                       "suit", regardless of whether this                "personal and advertising injury":
                        insurance would otherwise apply.
                                                                         As used in this definition, oral, written or electronic
              However, this exclusion does not apply if                  publication includes publication of material in your
              the only allegation in the claim or "suit"                 care, custody or control by someone not
              involving any intellectual property right is               authorized to access or distribute that material.
              limited to:
                                                                      4. The following definition is added:
                   (1) Infringement            in         your
                       "advertisement", of:                              "Your web site" means a web page or set of
                                                                         interconnected web pages prepared and
                       (a) Copyright;                                    maintained by you, or by others on your behalf, for
                       (b) Slogan; or                                    the purposes of promoting your goods or services,
                       (c) Title of any literary or artistic             that is accessible over a computer network.
                             work; or

Form SS 40 26 03 17                                                                                               Page 1
                                                                                                                       1 of 1
                                                                                                                            1
                                                      © 2017, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 132 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



          EMPLOYEE BENEFITS LIABILITY - OCCURRENCE

This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM


If shown in the Declarations as applicable, the following                b. This insurance applies to an "employee
coverage applies. This coverage is subject to the                           benefits injury" only if:
provisions of the Business Liability Coverage Form
except as provided below.                                                    (1)
                                                                             (1)   The "employee benefits injury" is
                                                                                   committed in the "coverage territory";
A. SECTION A —
             – COVERAGES is amended as follows                                     and
                                                                             (2) The "employee benefits injury"         is
    1. The following is added:       EMPLOYEE
       BENEFITS LIABILITY Insuring Agreement                                     committed during the policy period.
                                                                         c. All "claims" for damages made by an
        a. We will pay those sums that the insured
                                                                            "employee" because of an "employee
           becomes legally obligated to pay as
                                                                            benefits injury", or a series of related
           damages because of "employee benefits
                                                                            "employee benefits injuries", including
           injury" committed by the insured, or of any
                                                                            damages claimed by such "employee's"
           other person for whose acts the insured is
                                                                            dependents and beneficiaries, will be
           legally liable, to which this insurance
                                                                            deemed to constitute a single "claim" for
           applies. We will have the right and duty to
                                                                            purposes of application of the Each Claim
           defend the insured against any "suit"
                                                                            Limit of liability.
           seeking those damages. However, we will
           have no duty to defend the insured against                2. For purposes of the coverage provided by this
           any "suit" seeking damages to which this                     endorsement,     subsection   3.    Coverage
           insurance does not apply. We may at our                      Extension   —–    Supplementary    Payments,
           discretion, investigate any act, error or                    paragraphs 3.a.(2) and 3.b. (SECTION A —    –
           omission and settle any "claim" or "suit"                    COVERAGES) do not apply.
           that my result. But:                                  B. EXCLUSIONS
                                                                     SECTION B —– EXCLUSIONS is amended to add the
            (1)
            (1)    The amount we will pay for "damages"
                   is limited as described in SECTION D -            following:
                   LIMITS OF INSURANCE; and                          3. Applicable to Employee Benefits Liability
            (2) Our right and duty to defend ends when                   This insurance does not apply to:
                we have used up the applicable limit of                  a. ERISA
                insurance in the payment of judgments
                or settlements.                                              Damages for which any insured is liable
                                                                             because of liability imposed on a fiduciary
                   No other obligation or liability to pay                   by the Employee Retirement Income
                   sums or perform acts or services is                       Security Act of 1974, as now or hereafter
                   covered unless explicitly provided for                    amended, or by any similar federal, state or
                   under    subsection     3.    Coverage                    local laws.
                   Extension - Supplementary Payments
                   (SECTION A —   – COVERAGES) of the
                   Business Liability Coverage Form.


Form SS 40 50 10 08                                                                                            Page 1
                                                                                                                    1 of 4

                                                   © 2008, The Hartford
                  (Includes copyrighted material of the Insurance Services Office, Inc. with its permission)
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 133 of 228


      b. Bodily Injury, Property Damage                 or           j.
                                                                     J.   Employment-Related Practices
         Personal and Advertising Injury                                  Damages arising out of any wrongful
                                                                          termination of employment, discrimination,
            "Bodily    injury,"    "property     damage,"
                                                                          or other employment-related practices.
            "personal injury" or "advertising injury."
                                                             C. SECTION C - WHO IS AN INSURED is amended
      c. Dishonest, Fraudulent,            Criminal     or      as follows:
         Malicious Act
                                                                Paragraphs 2. and 3. are deleted and replaced by
            Damages arising out of any intentional,             the following:
            dishonest, fraudulent, criminal or malicious        2. Each of the following is also an insured:
            act, error or omission, committed by any                 a. Each of your "employees" who is or was
            insured, including the willful or reckless                  authorized to administer your "employee
            violation of any statute.                                   benefit program".
      d. Inadequacy       of Performance   of                        b. Any persons, organizations or "employees"
         Investment Advice Given With Respect                           having     temporary      authorization to
         to Participation                                               administer your "employee benefit program"
                                                                        if you die, but only until your legal
            Any claim based on:                                         representative is appointed.
            (1) Failure of any investment to perform;                c. Your legal representative if you die, but only
                                                                        with respect to his, her or its duties as such.
            (2) Errors in providing information on past                 That representative will have all your rights
                performance of investment vehicles; or                  and duties under this Endorsement.
            (3) Advice given to any person with respect         3. Any organization you newly acquire or form,
                to that person's decision to participate           other than a partnership, joint venture or limited
                or not to participate in any plan included         liability company, and over which you maintain
                in the "employee benefit program."                 ownership or majority interest, will qualify as a
      e. Available Benefits                                        Named Insured if no other similar insurance
                                                                   applies to that organization. However:
            Any "claim" for benefits to the extent that
            such benefits are available with reasonable              a. Coverage under this provision is afforded
            effort of the insured from the applicable                   until the ninetieth (90th) day after you
            funds accrued or other collectible insurance.               acquire or form the organization or the end
                                                                        of the policy period, whichever is earlier.
      f.    Insufficiency of Funds                                   b. Coverage under this provision does not
                                                                        apply to any "employee benefits injury" that
            Damages arising out of an insufficiency of                  was committed before you acquired or
            funds to meet any obligations under any                     formed the organization.
            plan included in the "employee benefit
                                                             D. SECTION D - LIMITS OF INSURANCE is deleted
            program".
                                                                and replaced with the following:
      g.
      g.    Failure to Perform a Contract                       D.    LIMITS OF INSURANCE
            Damages arising out of the failure of                    1. The Limits of Insurance shown in the
            performance of any contract by any insurer.                 Declarations and the rules below fix the most
                                                                        we will pay regardless of the number of:
      h. Worker's       Compensation       and    Similar                 a. Insureds;
         Laws
                                                                          b. "Claims" made or "suits" brought;
            Any "claim" arising out of your failure to                    c. Persons or organizations          making
            comply with the mandatory provisions of                          "claims" or bringing "suits";
            any worker's compensation, unemployment                       d. "Employee benefits injury"; or
            compensation insurance, social security or
                                                                          e. Benefits included in your "employee
            disability benefits law or similar law.
                                                                             benefit program".
      i.    Taxes, Fines or Penalties
                                                                     2. The Employee Benefits Liability Aggregate
            Taxes, fines or penalties, including those                  Limit is the most we will pay for all damages
            imposed under the Internal Revenue Code                     because of "employee benefits injury"
            or any similar law.                                         negligently committed in the "administration"
                                                                        of your "employee benefit program".

Page 2 of 4                                                                                     Form SS 40 50 10 08
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 134 of 228


       3. Subject to the Employee Benefits Liability                 (3) Notify us immediately of such "suit".
          Aggregate Limit, the Each Claim Limit is the           c. You and any other involved insured must:
          most we will pay for all damages sustained
          by any one "employee", including damages                   (1)
                                                                     (1)   Immediately send us copies of any
          sustained by such "employee's" dependents                        demands, notices, summonses or legal
          and beneficiaries, as a result of:                               papers received in connection with the
          a. An "employee benefits injury"; or                             "claim" or "suit";
          b. A series of related "employee benefits                  (2) Authorize us to obtain records and other
             injuries"                                                   information;
          negligently committed in the "administration"              (3) Cooperate with us in the investigation,
          of your "employee benefit program".                            settlement or defense of the "claim" or
                                                                         "suit"; and
          However, the amount paid under this
          Endorsement shall not exceed, and will be                  (4) Assist us, upon our request, in the
          subject to, the limits and restrictions that                   enforcement of any right against any
          apply to the payment of benefits in any plan                   person or organization which may be
          included in the "employee benefit program".                    liable to the insured because of
                                                                         "employee benefits injury" to which this
          The Limits of Insurance of this Endorsement                    insurance may also apply.
          apply separately to each consecutive                   d. No insureds will, except at their own cost,
          annual period and to any remaining period                 voluntarily make a payment, assume any
          of less than twelve (12) months, starting                 obligation or incur any expense, without our
          with the beginning of the policy period                   consent.
          shown in the Declarations, unless the policy
                                                          F. SECTION G — – LIABILITY AND MEDICAL
          period is extended after issuance for an
                                                             EXPENSES DEFINITIONS is amended as follows:
          additional period of less than twelve (12)
          months. In that case the additional period         1. Solely with respect to coverage provided by this
          will be deemed part of the last preceding             Endorsement, the definitions of "employee" and
          period for purposes of determining the                "suit" are deleted and replaced by the following:
          Limits of Insurance.                                   a. "Employee" means a person actively
                                                                    employed, on leave of absence, disabled, or
E. SECTION E — – LIABILITY AND MEDICAL
                                                                    retired.  "Employee" includes a "leased
   EXPENSES GENERAL CONDITIONS is amended
                                                                    worker". "Employee" does not include a
   as follows:
                                                                    "temporary worker".
   Subsection 2. is deleted and replaced by the
                                                                 b. "Suit" means a civil proceeding in which
   following:
                                                                    damages because of an "employee benefits
   2. Duties in The Event of "Employee Benefits                     injury" to which this insurance applies are
      Injury", "Claim" or "Suit"                                    alleged. "Suit" includes:
       a. You must see to it that we are notified as                 (1)
                                                                     (1)   An arbitration proceeding in which such
          soon as practicable of an "employee                              damages are claimed and to which you
          benefits injury" which may result in a                           must submit or do submit with our
          "claim."   To the extent possible, notice                        consent; or
          should include:
                                                                     (2) Any other alternative dispute resolution
          (1) What the "employee benefits injury" was                    proceeding in which such damages are
              and when it occurred; and                                  claimed and to which the insured
          (2) The names and addresses of anyone                          submits with our consent.
              who may suffer damages as a result of          2. Solely with respect to coverage provided by this
              the "employee benefits injury".                   Endorsement, the following definitions are
       b. If a "claim" is made or "suit" is brought             added:
          against any insured, you must:                         a. "Administration" means:
          (1) Immediately record the specifics of the                (1) Providing information to "employees",
              "claim" or "suit" and the date received;                   including      their dependents and
          (2) Notify us as soon as practicable of such                   beneficiaries, with respect to eligibility
              "claim"; and                                               for or scope of your "employee benefits
                                                                         programs";

Form SS 40 50 10 08                                                                                 Page 3 of 4
        Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 135 of 228


         (2) Handling records in connection with         (2) Profit sharing plans, employee savings
             "employee benefits programs"; or                plans, employee stock ownership plans,
         (3) Effecting, continuing or terminating any        pension plans and stock subscription
             "employee's" participation in any benefit       plans, provided that no other than an
             plan included in the "employee benefits         "employee" may subscribe to such
             program."                                       benefits and such benefits are made
                                                             generally        available to    those
      b. "Cafeteria plans" means plans authorized by         "employees" who satisfy the plan's
         applicable law to allow employees to elect          eligibility requirements;
         to pay for certain benefits with pre-tax
         dollars.                                        (3) Unemployment
                                                         (3)                  insurance,       social
                                                             security      benefits,        workers'
      c. "Claim" means any demand, or "suit", made           compensation and disability benefits;
         by any "employee" or an "employee's"
         dependents and beneficiaries, for damages       (4) Vacation plans, including buy and sell
         as a result of an "employee benefits injury.        programs; leave of absence programs,
                                                             including military, maternity, family and
      d. "Employee benefits injury" means injury that        civil leave; tuition assistance plans;
         arises out of any negligent act, negligent          transportation     and    health      club
         error or negligent omission in the
                                                             subsidies; and
         "administration" of your "employee benefits
         program."                                       (5) Any other similar benefits designated in
                                                         (5)
                                                             the Declarations or added thereto by
      e. "Employee benefit program" means a
                                                             endorsement.
         program providing some or all of the
         following benefits to "employees", whether
         provided through a "cafeteria plan" or
         otherwise:
         (1) Group life insurance, group accident,
             group health insurance, group dental
             insurance       group vision and group
             hearing plans, and flexible spending
             accounts, provided that no one other
             than an "employee" may subscribe for
             such benefits and such benefits are
             made generally available to those
             "employees" who satisfy the plan's
             eligibility requirements;




Page 4 of 4                                                                     Form SS 40 50 10 08
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 136 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                  EQUIPMENT BREAKDOWN DEDUCTIBLE

This endorsement modifies insurance provided under the following:

                                   SPECIAL PROPERTY COVERAGE FORM

   The following deductible applies to direct physical loss or physical damage for which coverage is provided under
   Additional Coverage paragraph 5.c. Equipment Breakdown:
   1. We will not pay for direct physical loss or physical damage in any one occurrence unless the amount of
      physical loss or physical damage exceeds the Equipment Breakdown Deductible stated in the Declarations.
      We will then pay the amount of the physical loss or physical damage in excess of the Equipment Breakdown
      Deductible up to the applicable Limit of Insurance for Covered Property.
   2. You must give us notice as soon as possible of any direct physical loss or physical damage, even if the
      physical loss or physical damage falls entirely within the Equipment Breakdown Deductible.




Form SS 40 65 07 05                                                                                Page 1
                                                                                                        1 of 1
                                                                                                             1

                                              © 2005, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 137 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE
This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM
                                   STANDARD PROPERTY COVERAGE FORM
                                      PERSONAL PROPERTY OF OTHERS
                                     COMPUTERS AND MEDIA COVERAGE


A. Fungi, Bacteria or Virus Exclusions                                  i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
                  A.5.i.(5). of the Increased Cost of
   1. Paragraph A.5.1.(5).                                                   Virus
      Construction Additional Coverage of the                                We will not pay for loss or damage caused
      Standard Property Coverage Form is replaced                            directly or indirectly by any of the
      by the following:                                                      following. Such loss or damage is
           (5) Under this Additional Coverage, we                            excluded regardless of any other cause or
               will not pay for:                                             event that contributes concurrently or in
                                                                             any sequence to the loss:
               (a) The enforcement of any ordinance
                   or law which requires demolition,                         (1) Presence,       growth,       proliferation,
                   repair, replacement, reconstruction,                          spread or any activity of "fungi", wet
                   remodeling, or remediation of                                 rot, dry rot, bacteria or virus.
                   property due to contamination by                          (2) But if "fungi", wet rot, dry rot, bacteria
                   "pollutants" or due to the presence,                          or virus results in a "specified cause of
                   growth, proliferation, spread or any                          loss" to Covered Property, we will pay
                   activity of "fungi", wet or dry rot,                          for the loss or damage caused by that
                   bacteria or virus; or                                         "specified cause of loss".
               (b) Any costs associated with the                             This exclusion does not apply:
                   enforcement of an ordinance or
                   law which requires any insured or
                                                                             (1)
                                                                             (1)   When "fungi", wet or dry rot, bacteria
                                                                                   or virus results from fire or lightning; or
                   others to test for, monitor, clean
                                                                             (2) To the extent that coverage is
                   up, remove, contain, treat, detoxify
                                                                                 provided in the Additional Coverage — –
                   or neutralize, or in any way
                   respond to or assess the effects of                           Limited Coverage for "Fungi", Wet
                   "pollutants", "fungi", wet or dry rot,                        Rot, Dry Rot, Bacteria and Virus with
                   bacteria or virus.                                            respect to loss or damage by a cause
                                                                                 of loss other than fire or lightning.
   2. The following exclusion is added to Paragraph
      B.1. Exclusions of the Standard Property                      This exclusion applies whether or not the loss
      Coverage Form and the Special Property                        event results in widespread damage or affects a
      Coverage Form; Paragraph F., Additional                       substantial area.
      Exclusions of Computers and Media, form                 B. The following Additional Coverage is added to
      SS 04 41, and to form SS 04 45, Personal                   Paragraph A.4. of the Standard Property Coverage
      Property of Others:                                        Form or Paragraph A.S.A.5. of the Special Property
                                                                 Coverage Form, and applies to the optional coverage
                                                                 form SS 04 41, Computers and Media and SS 04 45,
                                                                 Personal Property of Others and form:



Form SS 40 93 07 05                                                                                              1 of 3
                                                                                                            Page 1

                                                 © 2005, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 138 of 228

   1. Limited Coverage For "Fungi", Wet Rot,                           (1) occurrences of "specified causes of
      Dry Rot, Bacteria and Virus                                          loss" (other than fire or lightning); and
       a. The coverage described in 1.b. below only                    (2) Equipment Breakdown Accident that
          applies when the "fungi", wet or dry rot,                        occurs to Equipment Breakdown
          bacteria or virus is the result of one or                        Property;
          more of the following causes that occurs                         which take place in a 12-month period
          during the policy period and only if all                         (starting with the beginning of the
          reasonable means were used to save and                           present annual policy period).
          preserve the property from further damage
          at the time of and after that occurrence.                    With respect to a particular occurrence of
                                                                       loss which results in "fungi", wet or dry rot,
              (1) A "specified cause of loss" other than               bacteria or virus, we will not pay more
                  fire or lightning;                                   than the total of $50,000 unless a higher
              (2) Equipment       Breakdown     Accident               Limit of Insurance is shown in the
                  occurs to Equipment Breakdown                        Declarations, even if the "fungi", wet or dry
                  Property, if Equipment Breakdown                     rot, bacteria, or virus continues to be
                  applies to the affected premises.                    present or active, or recurs, in a later
       b. We will pay for loss or damage by "fungi",                   policy period.
          wet rot, dry rot, bacteria and virus. As                d. The coverage provided under this Limited
          used in this Limited Coverage, the term                    Coverage does not increase the applicable
          loss or damage means:                                      Limit of Insurance on any Covered
              (1) Direct physical loss or direct physical            Property. If a particular occurrence results
                  damage to Covered Property caused by               in loss or damage by "fungi", wet rot, dry
                  "fungi", wet rot, dry rot, bacteria or virus,      rot, bacteria or virus, and other loss or
                  including the cost of removal of the               damage, we will not pay more, for the total
                  "fungi", wet rot, dry rot, bacteria or virus;      of all loss or damage, than the applicable
                                                                     Limit of Insurance on the affected Covered
              (2) The cost to tear out and replace any part          Property.
                  of the building or other property as
                  needed to gain access to the "fungi", wet            If there is covered loss or damage to
                  rot, dry rot, bacteria or virus; and                 Covered Property, not caused by "fungi",
              (3) The cost of testing performed after                  wet rot, dry rot, bacteria or virus, loss
                  removal, repair, replacement or                      payment will not be limited by the terms of
                  restoration of the damaged property is               this Limited Coverage, except to the extent
                  completed, provided there is a reason                that "fungi", wet or dry rot, bacteria or virus
                  to believe that "fungi", wet rot, dry rot,           causes an increase in the loss. Any such
                  bacteria or virus are present.                       increase in the loss will be subject to the
                                                                       terms of this Limited Coverage.
       c. Unless a higher Limit of Insurance is shown
          in the Declarations for Limited "Fungi",                e. The terms of this Limited Coverage do not
          Bacteria or Virus Coverage, the coverage                   increase or reduce the coverage for Water
          described under this Limited Coverage is no                Damage provided under provision B.1.h.,
          more than the Limit of Insurance stated in the             Exclusion —– Water Damage of the Standard
          Declarations for Building and Business                     Property Coverage Form or Additional
          Personal Property, but not greater than                    Coverage provision A.5.n., Water Damage,
          $50,000.                                                   Other Liquid, Powder or Molten Material
                                                                     Damage of the Special Property Coverage
              If form SS 04 41, Computers and Media,                 Form.
              and form SS 04 45, Personal Property of
              Others, are made a part of this policy, then        f.   The following applies only if a Time Element
              the Limits of Insurance for Computers and                Coverage applies to the "scheduled
              Media, and Personal Property of Others is                premises" and only if the suspension of
              included within this coverage limit. This                "operations" satisfies all the terms and
              coverage is made applicable to separate                  conditions of the applicable Time Element
              "scheduled premises" as described in the                 Coverage.
              Declarations. Regardless of the number                   (1) If the loss which resulted in "fungi",
              of claims, this limit is the most we will pay                wet or dry rot, bacteria or virus does
              per "scheduled premises" for the total of                    not in itself necessitate a suspension
              all loss or damage arising out of all                        of "operations", but such suspension
                                                                           is necessary due to loss or damage to

Page 2 of 3                                                                                Form SS 40 93 07 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 139 of 228

          property caused by "fungi", wet or dry rot,
          bacteria or virus, then our payment under
          the Time Element Coverage is limited to
          the amount of loss and expense sustained
          in a period of not more than 30 days
          unless another number of days is
          indicated in the Declarations. The days
          need not be consecutive. If a covered
          suspension of "operations" was caused by
          loss or damage other than "fungi", wet or
          dry rot, bacteria or virus, but remediation
          of "fungi", wet or dry rot, bacteria or virus
          prolongs the "period of restoration", we will
          pay for loss and expense sustained during
          the delay (regardless of when such a
          delay occurs during the "period of
          restoration"), but such coverage is limited
          to 30 days unless another number of days
          is indicated in the Declarations. The days
          need not be consecutive.
C. Fungi Definition
   1. "Fungi" means any type or form of fungus,
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or
      released by fungi.




Form SS 40 93 07 05                                                             Page 3 of 3
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 140 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


IDENTITY RECOVERY COVERAGE FOR BUSINESSOWNERS
                AND EMPLOYEES
         IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE
                            REIMBURSEMENT

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM

A. The following is added to paragraph 5. Additional       B. The following additional exclusions are added to
   Coverages (Section A. - Coverage):                         Section B. - Exclusions and apply to this coverage:
   IDENTITY RECOVERY COVERAGE                                  EXCLUSIONS
   We will provide the Case Management Service and             We do not cover loss or expense arising from any
   Expense Reimbursement Coverage indicated                    of the following:
   below if all of the following requirements are met:         1. Theft of a professional or business identity.
   1. There has been an "identity theft" involving the         2. Any fraudulent, dishonest or criminal act by an
      personal identity of an "identity recovery                  "identity recovery insured" or any person aiding
      insured" under this policy; and                             or abetting an "identity recovery insured", or by
   2. Such "identity theft" is first discovered by the            any authorized representative of an "identity
      "identity recovery insured" during the policy               recovery insured", whether acting alone or in
      period for which this Identity Recovery                     collusion with others. However, this exclusion
      coverage is applicable; and                                 shall not apply to the interests of an "insured"
   3. Such "identity theft" is reported to us as soon             who has no knowledge of or involvement in
      as practicable but in no event later than 60                such fraud, dishonesty or criminal act.
      days after it is first discovered by the "identity       3. Loss other than "identity recovery expenses".
      recovery insured."                                       4. An "identity theft" that is first discovered by the
   If all three of the requirements listed above have             "identity recovery insured" prior to or after the
   been met, then we will provide the following to the            policy period for which this coverage applies.
   "identity recovery insured":                                   This exclusion applies whether or not such
   1. Case Management Service                                     "identity theft" began or continued during the
                                                                  period of coverage.
       Services of an "identity recovery case
       manager" as needed to respond to the "identity          5. An "identity theft" that is not reported to us
       theft"; and                                                within 60 days after it is first discovered by the
                                                                  "identity recovery insured."
   2. Expense Reimbursement
                                                               6. An "identity theft" that is not reported in writing
       Reimbursement of necessary and reasonable                  to the police.
       "identity recovery expenses" incurred as a
       direct result of the "identity theft."
   This coverage is additional insurance.




Form SS 41 12 12 17                                                                                          1 of 3
                                                                                                        Page 1
                                               © 2017, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 141 of 228

C. LIMITS OF INSURANCE                                       E. The following additional conditions are added to
   1. Case Management Service is available as                   Section F. - Property General Conditions and apply
      needed for any one "identity theft" for up to 12          to this coverage:
      consecutive months from the inception of the              CONDITIONS
      service. Expenses we incur to provide Case                1. Assistance and Claims
      Management Service do not reduce the
      amount of limit available for Expense                        For assistance, the "identity recovery insured"
      Reimbursement coverage.                                      should call the Identity Recovery Help Line at
                                                                   1-866-989-2905.
   2. Expense Reimbursement coverage is subject
      to a limit of $15,000 annual aggregate per                    The Identity Recovery Help Line can provide
      "identity recovery insured." Regardless of the                the "identity recovery insured" with:
      number of claims, this limit is the most we will              a. Information and advice for how to respond
      pay for the total of all loss or expense arising                  to a possible "identity theft"; and
      out of all "identity thefts" to any one "identity
                                                                    b. Instructions for how to submit a service
      recovery insured" which are first discovered by
                                                                        request for Case Management Service
      the "identity recovery insured" during a 12-
                                                                        and/or a claim form for Expense
      month period starting with the beginning of the
                                                                        Reimbursement Coverage.
      present annual policy period. If an "identity
      theft" is first discovered in one policy period               In some cases, we may provide Case
      and continues into other policy periods, all loss             Management services at our expense to an
      and expense arising from such "identity theft"                "identity recovery insured" prior to a
      will be subject to the aggregate limit applicable             determination that a covered "identify theft" has
      to the policy period when the "identity theft" was            occurred. Our provision of such services is not
      first discovered.                                             an admission of liability under the policy. We
                                                                    reserve the right to deny further coverage or
      a. Legal costs as provided under paragraph d.
                                                                    service if, after investigation, we determine that
            of the definition of "identity recovery
                                                                    a covered "identify theft" has not occurred.
            expenses" are part of, and not in addition to,
            the Expense Reimbursement coverage limit.               As     respects      Expense      Reimbursement
                                                                    Coverage, the "identity recovery insured" must
       b. Lost Wages and Child and Elder Care
                                                                    send to us, within 60 days after our request,
          Expenses as provided under paragraphs e.                  receipts, bills or other records that support his
          and f. of the definition of "identity recovery            or her claim for "identity recovery expenses."
          are jointly subject to a sublimit of $250 per
          day, not to exceed $5,000 in total. This              2. Services
          sublimit is part of, and not in addition to,             The following conditions apply as respects any
          the Expense Reimbursement coverage                       services provided by us or our designees to
          limit. Coverage is limited to lost wages and             any "identity recovery insured" under this
          expenses incurred within 12 months after                 endorsement:
          the first discovery of the "identity theft" by            a. Our ability to provide helpful services in the
          the "identity recovery insured".                             event of an "identity theft" depends on the
       c. Mental Health Counseling as provided                         cooperation, permission and assistance of
          under paragraph g. of the definition of                      the "identity recovery insured."
          "identity recovery expenses" is subject to a              b. All services may not be available or
          sublimit of $1,000. This sublimit is part of,                applicable to all individuals. For example,
          and not in addition to, the Expense                          "identity recovery insureds" who are minors or
          Reimbursement coverage limit. Coverage                       foreign nationals may not have credit records
          is limited to counseling that takes place                    that can be provided or monitored. Service in
          within 12 months after the first discovery of                Canada will be different from service in
          the "identity theft" by the "identity recovery               United States and Puerto Rico in accordance
          insured".                                                    with local conditions.
D. DEDUCTIBLE                                                       c. We do not warrant or guarantee that our
   Case Management Service is not subject to a                         services will end or eliminate all problems
   deductible.                                                         associated with an "identity theft" or
   Expense Reimbursement coverage is subject to a                      prevent future "identity thefts."
   deductible of $250. Any one "identity recovery
   insured" shall be responsible for only one
   deductible under this Identity Recovery Coverage
   during any one policy period.


Page 2 of 3                                                                                   Form SS 41 12 12 17
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 142 of 228

F. With respect to the provisions of this endorsement                         (2) Removing          any civil  judgment
   only, the following definitions are added to Section                           wrongfully entered against an "identity
   G. - Property Definitions:                                                     recovery insured" as a result of the
    DEFINITIONS                                                                   "identity theft."
   1. "Identity Recovery Case Manager" means one                         e. Lost Wages
      or more individuals assigned by us to assist an                       Actual lost wages of the "identity recovery
      "identity       recovery         insured"     with                    insured" for time reasonably and
      communications we deem necessary for re-                              necessarily take away from work and away
      establishing the integrity of the personal identity                   from the work premises. Time away from
      of the "identity recovery insured." This includes,                    work includes partial or whole work days.
      with the permission and cooperation of the                            Actual lost wages may include payment for
      "identity recovery insured," written and                              vacation days, discretionary days, floating
      telephone        communications        with    law                    holidays and paid personal days. Actual
      enforcement         authorities,      governmental                    lost wages does not include sick days or
      agencies, credit agencies and individual                              any loss arising from time taken away from
      creditors and businesses.                                             self employment. Necessary time off does
    2. "Identity Theft" means the fraudulent use of the                     not include time off to do tasks that could
                                                                            reasonably have been done during non-
       social security number or other method of
       identifying an "identity recovery insured." This                     working hours.
       includes fraudulently using the personal identity                 f.   Child and Elder Care Expenses
       of an "identity recovery insured" to establish                         Actual costs for supervision of children or
       credit accounts, secure loans, enter into                              elderly or infirm relatives or dependents of
       contracts or commit crimes.                                            the "identity recovery insured" during time
        "Identity theft" does not include the fraudulent                      reasonably and necessarily taken away
        use of a business name, d/b/a or any other                            from such supervision. Such care must be
        method of identifying a business activity.                            provided by a professional care provider
                                                                              who is not a relative of the "identity
    3. "Identity Recovery Expenses" means the
       following when they are reasonable and                                 recovery insured".
       necessary expenses that are incurred in the                       g. Mental Health Counseling
                                                                         g.
       United States or Canada as a direct result of                        Actual costs for counseling from a licensed
       an "identity theft":                                                 mental health professional. Such care
        a. Costs for re-filing applications for loans,                      must be provided by a professional care
           grants or other credit instruments that are                      provider who is not a relative of the "identity
           rejected solely as a result of an "identity theft."              recovery insured".
        b. Costs for notarizing affidavits or other                  4. "Identity Recovery         Insured"   means     the
           similar documents, long distance telephone                   following:
           calls and postage solely as a result of your                  a. A full time employee of the entity insured
           efforts to report an "identity theft" or amend                   under this policy; or
           or rectify records as to your true name or
                                                                         b. The owner of the entity insured under this
           identity as a result of an "identity theft."
                                                                            policy who meets any of the following
        c. Costs for up to twelve (12) credit reports                       criteria:
           from established credit bureaus dated
           within 12 months after your knowledge or                           (1) A sole proprietor of the insured entity;
           discovery of an "identity theft."                                  (2) A partner in the insured entity; or
        d. Legal Costs                                                        (3) An individual having an ownership
           Fees and expenses for an attorney                                      position of 20% or more of the insured
           approved by us for:                                                    entity.
            (1) Defending any civil suit brought against                 An "identity recovery insured" must always be
                an "identity recovery insured" by a                      an individual person. The entity insured under
                creditor or collection agency or entity                  this policy is not an "identity recovery insured."
                acting on behalf of a creditor for non-          All other provisions of this policy apply.
                payment of goods or services or
                default on a loan as a result of an
                "identity theft"; and




Form SS 41 12 12 17                                                                                           Page 3 of 3
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 143 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



        BUILDING LIMIT- AUTOMATIC INCREASE REVISION

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM
                                    STANDARD PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                 (3) The number of days since the beginning of
terms and conditions of the policy apply to the insurance               the current policy year or the effective date
stated below.                                                           of the most recent policy change amending
A. Paragraph C.5 Building Limit-Automatic Increase                      the Limit of Insurance for Buildings, divided
    of the SPECIAL PROPERTY COVERAGE FORM or                            by 365.
    STANDARD PROPERTY COVERAGE FORM is                              Example:
    deleted.                                                        The applicable Limit of Insurance for Buildings is
B. The following is added to Additional Coverages,                  $100,000. The automatic increase percentage is
   paragraph A.5 of the SPECIAL PROPERTY                            8%. The number of days since the beginning of
   COVERAGE FORM or paragraph A.4. of the                           the policy period (or last policy change) is 146.
   STANDARD PROPERTY COVERAGE FORM:                                 The amount of increase is:
    Building Limit - Automatic Increase                             $100,000 X .08 X 146 divided by 365 = $3,200
    a. If the covered loss or damage to Building
                     “scheduled premises"
       property at a "scheduled  premises” exceeds the
       Limit of Insurance stated in the Declarations, the
       Limit of Insurance available for the covered loss
       or damage in that occurrence will automatically
       increase by up to 8%.
    b. The amount of increase will be:
        (1)
        (1)   The Limit of Insurance for Buildings that
              applied on the most recent of the policy
              inception date, policy anniversary date, or
              the date of any other policy change
              amending the Building limit, multiplied by
        (2) The 8% annualized percentage of Automatic
            Increase, expressed as a decimal
                (08), multiplied by




Form SS 41 51 10 09                                                                              Page 1
                                                                                                      1 of 1
                                                                                                           1

                                                © 2009, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 144 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     AMENDMENT - DEFINITION OF INSURED CONTRACT
This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM


Paragraph f. of the definition of "insured contract" in the Liability And Medical Expenses Definitions Section is
replaced by the following:
f. That part of any other contract or agreement pertaining to your business (including an indemnification of a
    municipality in connection with work performed for a municipality) under which you assume the tort liability of
    another party to pay for "bodily injury" or "property damage" to a third person or organization. Tort liability
    means a liability that would be imposed by law in the absence of any contract or agreement.

    Paragraph f. includes that part of any contract or agreement that indemnifies a railroad for "bodily injury" or
    "property damage" arising out of construction or demolition operations within 50 feet of any railroad property
    and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.
    However, Paragraph f. does not include that part of any contract or agreement:
    (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
        (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports surveys,
            field orders, change orders, designs or drawings and specifications; or
        (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
             damage; or
    (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
        arising out of the insured's rendering or failure to render professional services, including those listed in (1)
        above and supervisory, inspection, architectural or engineering activities.




Form SS 41 63 06 11                                                                                       Page 1
                                                                                                               1 of 1
                                                                                                                    1
                                               © 2011, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 145 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     SUPPLEMENTAL COVERAGE ENDORSEMENT- DATA
                     BREACH
This endorsement modifies insurance provided under the following:

                               DATA BREACH COVERAGE - RESPONSE EXPENSE


I.   BUSINESS INCOME AND EXTRA EXPENSE                                           no slowdown or cessation of
     The following provisions apply only if you have                            "business operations" due to a
     selected the Business Income And Extra                                      covered "data breach".
     Expense coverage and a Business Income And                             b. Continuing       normal      operating
     Extra Expense Sub-limit is stated in the                                    expenses incurred, including payroll.
     Coverage Part Declarations.                                            "Business income" does not include
     A. The following paragraph is added to the                             interest or investment income.
         definition of "data breach expenses" in                        o   "Business operations" means your
         SECTION H. DEFINTIONS:                                             routine and normal activities conducted
         o Actual loss of "business income" you                             in the course of your business.
           sustain and "extra expense" you incur                        o   "Extra expense" means the reasonable
           during the "period of restoration" directly                      and necessary expenses you incur
           resulting from a "data breach" if such                           during the "period of restoration":
           "data breach" results in an actual
           slowdown or cessation of your "business                          a. To continue or attempt to continue
           operations" during the "policy period".                              "business operations" that have
                                                                                been interrupted due to a covered
     B. The following definitions are added to                                  "data breach" and such expenses
        SECTION H. DEFINTIONS:                                                  would not have been incurred if
         o    "Breach restoration expenses" means:                              there had been no "data breach"; or
              The     reasonable      and     necessary                     b. To avoid or minimize the slowdown
              expenses you incur with our prior written                         or cessation of your "business
              consent for the costs relating to the                             operations"
              actual transcription and/or copying of                        "Extra expense" also includes "breach
              "personally identifiable information" from                    restoration expenses".
              a back-up copy in order to reproduce
              such "personally identifiable information"                    "Extra expense" does not include any
              in an electronic format of comparable                         costs of updating, upgrading or
              kind or quality that existed prior to the                     remediation of your systems that are not
              "data breach".                                                otherwise covered under this Coverage
                                                                            Part.
              "Breach restoration expenses" does not
              mean, and we will not be obligated to                     o   "Period of restoration" means:
              pay, any amounts to research,                                 a. The period of time that begins after
              recapture, or develop the "personally                             the number of hours stated as the
              identifiable information" that was the                            Business     Income     And     Extra
              subject of the "data breach".                                     Expense Waiting Period Deductible
         o    "Business income" means your:                                     in the Coverage Part Declarations,
                                                                                immediately following the time the
              a. Net income (Net profit or loss before                          actual slowdown or cessation of
                 income taxes) that would have been                             "business operations" first occurs.
                 earned or incurred if there had been



Form SS 41 81 03 16                                                                                      Page 1
                                                                                                              1 of 4
                                                 © 2016, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 146 of 228

              b. The "period of restoration" ends on       E. The following conditions are added to
                 the earlier of the following:                SECTION G. CONDITIONS:
                 (1) The date "business operations"           o   With respect to coverage provided
                     are restored to the condition that           under this endorsement for loss of
                     would have existed had there                 "business income" you sustain and/or
                     been no slowdown or cessation;               "extra expense" you incur:
                     or                                           a. You have the duty to provide us with
                 (2) Sixty (60) days after the date                   all evidence that we request relating
                     the     actual      slowdown     or              to any loss of "business income"
                     cessation         of      "business              and "extra expense". This includes
                     operations" first occurs;                        but is not limited to any applicable
         The expiration date of this Policy or                        business      records,    accounting
         Coverage Part will not affect the                            procedures, invoices, and contracts.
         duration of the "period of restoration".                 b. The amount of "business income"
   C. The following paragraph is added to                             will be determined based on
      SECTION B. LIMIT OF INSURANCE:                                  consideration of:
       We will pay up to the Business Income And                      (1) The net income generated from
                                                                      (1)
       Extra Expense Sub-limit stated in the                               your    "business   operations"
       Coverage Part Declarations for all loss of                          before the "data breach"
       "business income" and "extra expense"                               occurred;
       incurred as provided in this endorsement.                      (2) The likely net income generated
       Amounts paid for all loss of "business                              by your "business operations" if
       income" and "extra expense" incurred will be                        no "data breach" had occurred;
       aggregated for purposes of meeting the                         (3) The      operating      expenses,
                                                                      (3)
       aforementioned     Sub-limit.   Additionally,                      including payroll, necessary to
       amounts paid under the Business Income                             resume        your       "business
       And Extra Expense Sub-limit will be included                       operations" with the same
       within and reduce the Data Breach -                                quality of service that existed
       Response Expenses Limit of Insurance.                              before the "data breach"; and
   D. The following paragraph is            added    to               (4) Other relevant sources of
      SECTION D. DEDUCTIBLES:                                             information, including but not
       We will pay loss of "business income" and                          limited to, your financial records,
       "extra expense" under this endorsement that                        accounting procedures, bills,
       exceeds the loss of "business income" you                          invoices, vouchers, debts, liens
       sustain and "extra expense" you incur during                       and contracts.
       the number of hours designated in the                         However, the amount of "business
       Coverage Part Declarations as the Business                    income" will be reduced to the
       Income And Extra Expense Waiting Period                       extent that the reduction in the
       Deductible.    The Business Income And                        volume of business from the
       Extra Expense Waiting Period Deductible                       affected "business operations" is
       starts at the beginning of the actual                         offset by an increase in the volume
       slowdown or cessation of your "business                       of business from other channels of
       operations". The deductible shown in the                      commerce such as telephone, mail
       Coverage Part Declarations under Data                         or other sources.
       Breach - Response Expenses will not apply
       to loss of "business income" and "extra                    c. The amount of "extra expense" will
       expense" provided under this endorsement.                     be determined based on:
       We will pay "business income" and "extra                      (1) Necessary      expenses     that
       expense" up to the Business Income And                            exceed the normal      operating
       Extra Expense Sub-limit shown in the                              expenses that would have been
       Coverage Part Declarations.                                       incurred in the course of your
                                                                         "business operations" during the
                                                                         "period of restoration" if no




Page 2 of 4                                                                          Form SS 41 81 03 16
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 147 of 228

                cessation or slowdown of                  C. The following definitions are added to
                "business     operations"     had            SECTION H. DEFINITIONS:
                occurred. We will deduct from                o   "Extortion expenses" means:
                the total of such expenses the
                salvage value that remains of                    a. Fees and costs of:
                any     property     bought     for                  (1) A security firm; or
                temporary use during the                             (2) A person or organization;
                "period of restoration" once your
                                                                    hired with our prior consent to
                "business      operations"     are
                resumed; and                                        determine the validity and severity
                                                                    of a threat made against you;
            (2) Necessary        expenses     that
                                                                 b. Interest costs paid by you for any
                reduce the "business income"
                                                                    loan from a financial institution taken
                loss that otherwise would have
                                                                    by you to pay a "ransom payment";
                been incurred during the "period
                of restoration".                                 c. Reward money paid by you to an
II. EXTORTION THREATS                                               "informant" which leads to the arrest
                                                                    and conviction of any party or
    The following provisions apply only if you have                 parties responsible for committing
    selected the Extortion Threats coverage and an                  the threat; and
    Extortion Threats Sub-limit is stated in the
                                                                 d. Any other reasonable expenses
    Coverage Part Declarations. The coverage
                                                                    incurred by you with our prior written
    provided under this Section applies only to the
                                                                    consent, including fees and costs of
    extent that such coverage is not already
                                                                    independent negotiators.
    provided under the definition of "legal and
    forensic services".                                      o   "Informant" means a person, other than
    A. The following paragraphs are added to the                 an employee, providing information not
        definition of "data breach expenses" in                  otherwise obtainable.
        SECTION H. DEFINTIONS:                               o   "Ransom payments" means monies
                                                                 extorted from and paid by you.
       o    "Extortion expenses" and "ransom
            payments" resulting directly from a           D. The following paragraph is added           to
            threat or connected series of threats to         SECTION B. LIMIT OF INSURANCE:
            commit an act that if so committed,              We will pay up to the Extortion Threats Sub-
            would result in the loss, theft, release or      limit stated in the Coverage Part
            publication of "personally identifiable          Declarations for all "extortion expenses"
            information".                                    and/or "ransom payments" incurred as
            We will not pay for "extortion expenses"         provided in this endorsement. Amounts paid
            or "ransom payments" unless the threat           for all "extortion expenses" and/or "ransom
            was communicated to you during the               payments" will be aggregated for purposes
            "policy period".                                 of meeting the aforementioned Sub-limit.
            We will not pay for "extortion expenses"         Additionally, amounts paid under the
            or "ransom payments" which are part of           Extortion Threats Sub-limit will be included
                                                             within and reduce the Data Breach -
            a series of related threats that began
            prior to the "policy period".                    Response Expenses Limit of Insurance.
    B. With respect to the coverage provided for          E. The following paragraph is        added    to
                                                             SECTION D. DEDUCTIBLES:
       "extortion      expenses"       and   "ransom
       payments" under this endorsement, the                 We will not pay for "extortion expenses" and
       following paragraph is added to the                   "ransom payments" under this endorsement
       definition of "data breach" in SECTION H.             until the amount of loss incurred under this
       DEFINITIONS:                                          Coverage Part exceeds the deductible
                                                             shown in the Coverage Part Declarations
       "Data breach" includes a threat or
       connected series of threats to commit an act          under Data Breach - Response Expenses.
                                                             Subject to the terms and conditions of this
       that if so committed, would result in the loss,
                                                             Policy, we will pay the amount of "extortion
       theft, release or publication of "personally
       identifiable information".                            expenses" and "ransom payments" in
                                                             excess of the deductible shown in the




Form SS 41 81 03 16                                                                           Page 3 of 4
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 148 of 228

   Coverage Part Declarations under Data Breach -     e. Any "extortion expenses" and/or
   Response Expenses up to the Extortion Threats         "ransom payments" paid must only
   Sub-limit shown in the Coverage Part                  be made to terminate or end the
   Declarations.                                         threat;
   F. The following conditions are added to           f. The threat must be one which, if
      SECTION G. CONDITIONS:                             carried out, would have led to a
      o With respect to coverage provided                "data breach" that would have been
           under this endorsement for "extortion         covered under this Coverage Part
           expenses" and/or "ransom payments":           had the monies not been paid;
           a. You must notify the appropriate law     g.
                                                      g. You must make reasonable efforts
               enforcement officials of the threat       to access the "personally identifiable
               prior to any payment of "extortion        information" at issue from backup;
               expenses"       and/or       "ransom   h. You must approve any "ransom
               payments";                                payments" paid under this Coverage
           b. You must receive approval from us          Part;
               prior to the payment of any            i. You must make every reasonable
               "extortion expenses" and/or "ransom       effort to keep this coverage
               payments";                                confidential and not to divulge the
           c. You must make all reasonable               existence of this coverage.
               efforts to determine that the threat   j. You agree to keep confidential any
                                                      J.
               has actually occurred;                    amounts      paid     as    "extortion
           d. You must make every reasonable             expenses"         and/or     "ransom
               effort to immediately notify an           payments" except for any disclosure
               associate of the security firm hired      we approve in advance of that
               under this Coverage Part, if any,         disclosure. This condition does not
               before     making    any     "ransom      apply to the extent that any law or
               payments";                                court order requires the disclosure
                                                         of such "extortion expenses" and/or
                                                         "ransom payments".




Page 4 of 4                                                             Form SS 41 81 03 16
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 149 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    BUSINESS INCOME EXTENSION FOR CLOUD SERVICE
                   INTERRUPTION
This endorsement modifies insurance provided under the following:


                                    SPECIAL PROPERTY COVERAGE FORM


This insurance applies only when Business Income and                   (5) With respect to the coverage provided
                                                                       (5)
Extra Expense is shown in the Declarations as                              in this Additional Coverage, Extra
applicable. Except as otherwise stated in this                             Expense means expense incurred:
endorsement, the terms and conditions of the policy                        (a) To avoid or minimize the
apply to the insurance stated below.                                           suspension of business and to
A. COVERAGE                                                                    continue "operations"; or
   The following is added to Paragraph A.5.,                               (b) To minimize the suspension of
   Additional Coverages, of the Special Property                                business if you cannot continue
   Coverage Form:                                                               "operations"
       Business Income Extension for Cloud                                 to the extent it reduces the amount of
       Service Interruption                                                loss that otherwise would have been
                                                                           payable      under    this   Additional
           (1)
           (1)   We will pay for the actual loss of
                                                                           Coverage.
                 Business Income you sustain due to
                 the necessary suspension of your                      (6) With respect to the coverage provided
                 "operations" during the "cloud failure                    in    this    Additional     Coverage,
                 period of restoration". The suspension                    suspension     means      the   partial
                 must be caused by a "cloud failure".                      slowdown or complete cessation of
           (2) We will also pay reasonable and                             your business activities.
               necessary Extra Expense you incur          B. EXCLUSIONS
               during the "cloud failure period of           With respect to the coverage provided by this
               restoration" that you would not have          endorsement only, Section B., EXCLUSIONS, of
               incurred if there had been no "cloud          the Special Property Coverage Form is deleted in
               failure".                                     its entirety.
           (3) The most we will pay in any one
           (3)                                            C. DEFINITIONS
               occurrence under this Additional
               Coverage is $25,000.                           With respect to the coverage provided by this
                                                              endorsement only, the following changes are made
           (4) With respect to the coverage provided          to Section G., PROPERTY DEFINITIONS, of the
               in this Additional Coverage, Business          Special Property Coverage Form:
               Income means the:
                                                              1. The definition of "operations" in Paragraph
                 (a) Net Income (Net Profit or Loss              G.11. is deleted and replaced with the
                     before income taxes) that would             following:
                     have been earned or incurred if no
                     "cloud failure" had occurred; and              "Operations" means your business activities
                                                                    occurring at or away from the "scheduled
                 (b) Continuing     normal    operating             premises" but within the coverage territory.
                     expenses     incurred,   including
                     payroll.




Form SS 41 84 03 16                                                                                   Page 1
                                                                                                           1 of 2
                                              © 2016, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 150 of 228

   2. The following definition is added:                                (a) The date when the "cloud service
      "Cloud Failure" means any unannounced and                             provider" regains full functionality;
      unplanned failure of a "cloud service provider",                      or
      located anywhere in the world, to provide you                     (b) The date when the "cloud failure"
      access to the computing resources described                            is no longer impacting your ability
      in a "vendor agreement" within the parameters                          to resume "operations".
      described in such "vendor agreement". "Cloud              The expiration date of this policy will not cut
      failure" includes, but is not limited to:                 short the "cloud failure period of restoration".
       a. A failure of any "computer", "computer            4. The following definition is added:
          equipment",       or telecommunication
          hardware under the control of a "cloud               "Cloud Service Provider" means an entity not
          service provider";                                   owned, operated, or controlled by you that
                                                               provides its customers with on-demand access
       b. A failure or violation of the security of the        to hosted computer infrastructure or computing
          "cloud service provider" including, but not          platforms including cloud computing services
          limited to that which is caused by the               provided on an Infrastructure as a Service
          receipt of a "computer virus", malicious             (IaaS), Platform as a Service (PaaS), or
                                                               (laaS),
          code or a "denial of service attack";                Software as a Service (SaaS) model.
       c. The insolvency or other financial difficulties    5. The following definition is added:
          of the "cloud service provider"; or
                                                               "Computer Virus" means a program which is
       d. Law enforcement, regulatory or court order           intentionally created to cause damage or
          disrupting the business of the "cloud                disruption in the computer operations of a party
          service provider".                                   using or coming in contact in any way with the
   3. The following definition is added:                       program.
       "Cloud Failure Period of Restoration" means:         6. The following definition is added:
       a. The period of time that:                              "Denial of Service Attack" means a type of
              (1) Begins:                                       attack designed to overload a computer or
                                                                network system with useless traffic, denying or
                  (a) The twelve (12) hours after a             limiting legitimate electronic mail or web site
                      "cloud failure" for Business Income       usage.
                      for Interruption of Cloud Services
                      coverage; or                          7. The following definition is added:
                                                               "Vendor Agreement" means a contract
                  (b) Immediately after the time of a
                                                               between you and a "cloud service provider"
                      "cloud failure" for Extra Expense
                                                               pursuant to which the "cloud service provider"
                      for Interruption of Cloud Services
                                                               provides on-demand access to hosted
                      coverage;
                                                               computing     infrastructure    or  computing
                  and                                          platforms to you for a fee.
              (2) Ends on the earlier of:




Page 2 of 2                                                                               Form SS 41 84 03 16
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 151 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EMPLOYEE DISHONESTY COVERAGE -
                                           EXCLUDES ERISA

This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                              Cause of Loss caused by any
terms and conditions of the policy apply to the insurance                        "employee"      while    temporarily
stated below.                                                                    outside the Coverage Territory for a
A. COVERAGE                                                                      period of not more than 90 days.
    1. The following is added to Paragraph A.5.,                             (b) We will pay for any loss of Covered
       Additional Coverages, of the Special Property                             Property arising out of a Covered
       Coverage Form:                                                            Cause of Loss caused by your
                                                                                 "employee" while at the premises of
            Employee     Dishonesty   Coverage     -                             your client or customer.
            Excludes coverage for the Employee
                                                                                 Any claim for loss sustained by any
            Retirement Income Security Act (ERISA)
                                                                                 client or customer and covered by
            (1)
            (1)   We will pay for loss of, and loss from                         this policy may only be made by you
                  damage to, Covered Property resulting                          in your Proof of Loss. No third party
                  directly from the Covered Causes of                            has a direct right against this
                  Loss.                                                          insurance and no third party may
                  Covered Property means "money",                                make a direct claim against us as
                  "securities", and other tangible property                      the writer of your insurance.
                  of intrinsic value which is not otherwise              (3) Theft Limitation Exception
                                                                         (3)
                  excluded. Covered Causes of Loss
                                                                             Limitation A.4.c., of the Special Property
                  means dishonest acts committed by an
                                                                             Coverage Form does not apply to
                  "employee", except you, whether
                                                                             coverage provided by this endorsement.
                  identified or not, acting alone or in
                  collusion with other persons, with the                 (4) Additional Exclusions
                  manifest intent to:                                        (a) Welfare and Pension Plan ERISA
                  (a) Cause you to sustain loss; and also                        Compliance
                  (b) Obtain financial benefit (other than                       We will not pay for loss of funds and
                      salaries,   commissions,       fees,                       other property of any Employee
                      bonuses, promotions, awards, profit                        Welfare Benefit Plan or an
                      sharing or pensions or other                               Employee Benefit Pension Plan that
                      employee benefits earned in the                            is subject to the bond requirements
                      normal course of employment) for:                          of Section 412 of ERISA.
                      (i) That "employee"; or
                      (I)                                                    (b) Employee Terminated            Under
                      (ii) Any person or organization                            Prior Insurance
                           intended by the "employee" to                         We will not pay for loss caused by
                           receive that benefit.                                 any "employee" of yours, or
            (2) Additional Coverages:                                            predecessor in interest of yours, for
                                                                                 whom similar prior insurance has
                  (a) We will pay for loss of Covered                            been terminated and not reinstated
                      Property arising out of a Covered                          since the last such termination.

Form SS 42 01 03 17                                                                                       Page 1
                                                                                                               1 of 2
                                                  © 2017, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 152 of 228

                 (c) Insurance Operations                                    The mailing of notice to you at
                       We will not pay for direct or indirect                the last mailing address known
                       loss resulting from contractual or                    to us will be sufficient proof of
                       extra-contractual liability sustained                 notice. Delivery of notice is the
                       by you in connection with the                         same as mailing.
                       issuance of contracts or purported        (5) Limit of Insurance
                                                                 (5)
                       contracts of insurance, indemnity or          The most we will pay for each
                       suretyship.                                   occurrence of loss under this Additional
                 (d) Inventory Shortages                             Coverage is the Employee Dishonesty -
                       We will not pay loss, or that part of         Excludes ERISA Limit of Insurance
                       any loss, the proof of which as to its        stated in the Declarations.
                       existence or amount is dependent              The Additional Coverages (2)(a) and
                       upon:                                         (2)(b) specified in this endorsement are
                       (i) An inventory computation; or              included in this Limit of Insurance.
                       (ii) A profit and loss computation.       (6) Deductible
                 (e) Partners                                        We will not pay for loss in any one
                                                                     occurrence unless the amount of loss
                     We will pay only for loss caused by             exceeds     the     Deductible      shown
                     any partner or member of a limited                          D.5. the Special Property
                                                                     Paragraph D.S.
                     liability corporation that is in excess         Coverage Form, unless a separate
                     of the sum of:                                  Deductible for Employee Dishonesty -
                       (I)
                       (i)   Any amounts you owe that                Excludes ERISA applies and is stated in
                             partner or member; and                  the Declarations. We will then pay the
                       (ii) The value of that partner's or           amount of the loss in excess of the
                            member's ownership interest              Deductible, up to the Limit of Insurance.
                            determined by the closing of         (7) Occurrence Definition
                                                                 (7)
                            you organization's books on the          As used in this Endorsement,
                            date of discovery of the loss by         occurrence means all loss caused by, or
                            anyone in your organization not          involving, one or more "employees",
                            involved in the Employee                 whether the result of a single act or
                            Dishonesty; and                          series of acts.
                       (iii) Any   applicable     deductible
                             amount.
                 (f)
                 (f)   Trading Loss
                       We will not pay for loss resulting
                       directly or indirectly from trading,
                       whether in your name or in a
                       genuine or fictitious account.
              (5) Additional Conditions
                 (a) Termination         As      To      Any
                     "Employee"
                       This insurance is terminated as to
                       any "employee":
                       (I)
                       (i) Immediately upon discovery by
                           you, or any of your partners,
                           officers or directors not in
                           collusion with the "employee", of
                           any dishonest act committed by
                           that "employee" whether before
                           or after becoming employed by
                           you; or
                       (ii) On the date specified in a notice
                            mailed to you. That date will be
                            at least 30 days after the date of
                            mailing.


Page 2 of 2                                                                            Form SS 42 01 03 17
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 153 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      FRAUDULENT TRANSFER COVERAGE
This endorsement modifies insurance provided under the following:

                                         SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                               use of credit, debit, charge, access,
terms and conditions of the policy apply to the insurance                         convenience, identification, stored-
stated below.                                                                     value or other cards or the
A. COVERAGE                                                                       information contained on such
                                                                                  cards.
    The following is added to Paragraph A.5.,
    Additional Coverages, of the Special Property                             (b) Loss, or that part of any loss, that
    Coverage Form:                                                                the proof of which as to its
                                                                                  existence or amount is dependent
        Fraudulent Transfer Coverage                                              upon:
            (1)
            (1) We will pay for loss of or damage to
                                                                                  (i) An inventory computation; or
                "money",      "securities"    and    "other
                property" following and directly related                          (ii) A profit or loss computation.
                to the use of any electronic, telegraphic,    B. DEFINITIONS
                cable,     teletype,    telefacsimile    or
                                                                  With respect to the coverage provided by this
                telephone instruction to fraudulently
                                                                  endorsement only, the following changes are made
                cause a transfer of that property from
                                                                  to Section G., PROPERTY DEFINITIONS, of the
                the "scheduled premises", bank or
                                                                  Special Property Coverage Form:
                savings institution to a person (other
                than a "messenger") or place outside              1. The following definition is added:
                those premises.                                       "Fraudulent instruction" means:
            (2) We will pay for loss of "money" and                   a. An electronic, telegraphic, cable, teletype,
                "securities" resulting directly from a                   telefacsimile or telephone instruction which
                "fraudulent instruction" directing a                     purports to have been transmitted by you,
                financial institution to transfer, pay or                but which was in fact fraudulently
                deliver "money" and "securities" from                    transmitted by someone else without your
                your "transfer account".                                 knowledge or consent;
            (3) The most we will pay for loss in any one
            (3)                                                       b. A written instruction (other than those
                occurrence is the applicable Limit of                    described in Additional Coverage A.5.f.)
                Insurance for Fraudulent Transfer
                                                                         issued by you, which was forged or altered
                Coverage shown in the Declarations.
                                                                         by someone other than you without your
            (4) All loss:                                                knowledge or consent or which purports to
                (a) Caused by one or more persons; or                    have been issued by you, but was in fact
                (b) Involving a single act or series of                  fraudulently issued without your knowledge
                     related acts;                                       or consent; or
                is considered one occurrence.                         c. An electronic, telegraphic, cable, teletype,
                                                                         telefacsimile, telephone or written instruction
            (5) Limitation A.4.a.(2) and Exclusion B.2.f.
            (5)                                                          initially received by you which purports to
                do not apply to this additional coverage.
                                                                         have been transmitted by an employee but
            (6) Additional Exclusions                                    which was in fact fraudulently transmitted by
                Under this Additional Coverage, we will                  someone else without your or the
                not pay for:                                             employee's knowledge or consent.
                (a) Loss or damage caused by or
                     resulting from the use or purported

Form SS 42 03 03 17                                                                                        Page 1
                                                                                                                1 of 2
                                                  © 2017, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 154 of 228

   2. The following definition is added:
       "Other property" means any tangible Covered
       Property other than "money" and "securities"
       that has intrinsic value.
   3. The following definition is added:
       "Transfer account" means an account
       maintained by you at a financial institution from
       which you can initiate the transfer, payment or
       delivery of "money" and "securities":
       a. By means of electronic, telegraphic, cable,
          teletype,    telefacsimile    or   telephone
          instructions communicated directly through
          an electronic funds transfer system; or
       b. By means of written instructions (other than
          those described in Additional Coverage
          A.5.f.) establishing the conditions under
          which such transfers are to be initiated by
          such financial institution through an
          electronic funds system.




Page 2 of 2                                                           Form SS 42 03 03 17
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 155 of 228

                                                                                                                             v




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                             PERILS SPECIFICALLY EXCEPTED

As used herein, "Peril" means a cause of physical loss or            This exception A. does not reduce the insurance for
damage to property. It has this meaning whether or not it            loss or damage caused directly by a Covered Peril.
is called a "Peril" or a "Cause of Loss" in this policy.
                                                                     As used in this endorsement:
Even if any of the terms of this policy might be construed
otherwise, the following Perils, as described in Paragraphs          1.   If this policy is written to cover the risk of loss from
A. and B. below, are SPECIFICALLY EXCEPTED FROM                           specifically named causes.            "Covered Peril"
THIS POLICY. WE DO NOT COVER OR INSURE                                    means any Peril specifically named as covered; or
AGAINST LOSS OR DAMAGE DIRECTLY OR                                   2.   If written to cover the risk of loss without
INDIRECTLY CAUSED BY, RESULTING FROM,                                     specifying specifically named causes, "Covered
CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH                                 Peril" means any Peril not described above and
WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF                                not otherwise excluded or excepted from the
THESE PERILS:                                                             causes of loss covered by this policy.
A. ACTS, ERRORS OR OMISSIONS by you or others in:                B. COLLAPSE, "CRACKING" OR "SHIFTING" of
    1.   Planning, zoning, developing, surveying, testing or        buildings, other structures or facilities, or their parts, if
         siting property;                                           the collapse, "cracking" or "shifting":
    2.   Establishing or enforcing any building code, or any         1.   Occurs during "earth movement," "volcanic
         standard, ordinance or law about the construction,               eruption" or "flood" conditions or within 72 hours
         use or repair of any property or materials, or                   after they cease; and
         requiring the tearing down of any property,                 2.   Would not have occurred but for                  "earth
         including the removal of its debris;                             movement," "volcanic eruption" or "flood."
    3.   The design, specifications, workmanship, repair,
                                                                     But if loss or damage by a covered Peril ensues at the
         construction, renovation, remodeling, grading or
                                                                     covered premises, we will pay for that ensuing loss or
         compaction of all or any part of the following:
                                                                     damage.
         a.   Land or buildings or other structures;
                                                                     This exception B. applies whether or not there are
         b.   Roads, water or gas mains, sewers, drainage
                                                                     other provisions in this policy relating to collapse,
              ditches, levees, dams, or other facilities; or
                                                                     "cracking" or "shifting" of buildings, other structures or
         c.   Other improvements or changes            in   or       facilities, or their parts. Any such provision is revised
              additions to land or other property.                   by this endorsement to include this exception.
    4.   The furnishing of work, materials, parts or             But if this policy specifically covers (by endorsement or in
         equipment in connection        with the design,         any other way) loss or damage caused by one or more of
         specifications, workmanship, repair, construction,      the following Perils:
         renovation, remodeling, grading or compaction of             1. Earthquake;
         any of the above property or facilities; or
                                                                     2.   Flood;
    5.   The maintenance      of any of such property or
                                                                     3.   Volcanic action;
         facilities.
                                                                     4.   Volcanic eruption; or
    This exception A. applies whether or not the property
                                                                     5.   Sinkhole collapse,
    or facilities described above are:
                                                                     this exception B. will not reduce that coverage.
    1.   Covered under this policy; or
                                                                     As used in this exception B.:
    2.   On or away from the covered premises.



Form IH 10 01 09 86 Printed in U.S.A.                                                                      1 of 2
                                                                                                      Page 1

                                      Copyright, Hartford Fire Insurance Company, 1986
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 156 of 228




    1.   "Cracking" means cracking, separating, shrinking,          5.   "Volcanic eruption" means the eruption, explosion
         bulging, or expanding;                                          or effusion of a volcano.        It does not include
    2.   "Shifting" means shifting, rising, settling, sinking,           volcanic action if loss by volcanic action is
         or lateral or other movement;                                   specifically covered in this policy;

    3.   "Earth movement" means any earth movement,                 6.   "Flood" means:
         including but not limited to "earthquake," landslide,           a.   Flood, surface water, waves, tides, tidal water,
         mudflow, erosion, contraction or expansion,                          tidal waves, high water, and overflow of any
         subsidence, any movement of earth resulting from                     body of water, or their spray, all whether
         water combining with the ground or soil, and any                     driven by wind or not;
         other "shifting" of earth; all whether or not                   b.   Release of water held by a dam, levy or dike
         combined with "flood" or "volcanic eruption." It                     or by a water or flood control device;
         does not include sinkhole collapse if loss by
                                                                         c.   Water that backs up from a sewer or drain; or
         sinkhole collapse is specifically covered in this
         policy;                                                         d.   Water under the ground surface pressing on,
                                                                              or flowing, leaking or seeping through:
    4.   "Earthquake" means a shaking or trembling of the
         earth's crust, caused by underground volcanic or                     (1) Foundations,    walls,   floors   or   paved
         tectonic forces or by breaking or "shifting" of rock                     surfaces;
         beneath the surface of the ground from natural                       (2) Basements, whether paved or not; or
         causes.     An "Earthquake" includes all related
                                                                              (3) Doors, windows or other openings.
         shocks and after shocks;




Form IH 10 01 09 86 Printed in U.S.A.                                                                Page 2 of 2

                                      Copyright, Hartford Fire Insurance Company, 1986
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 157 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                EXCLUSION - NUCLEAR ENERGY LIABILITY
1. This insurance does not apply:                                    (3) The injury or damage arises out of the
                                                                     (3)
   a. To any injury or damage:                                           furnishing by any insured of any "technology
                                                                         services" in connection with the planning,
       (1)
       (1)   With respect to which an insured under the                  construction, maintenance, operation or use
             policy is also an insured under a nuclear                   of any "nuclear facility"; or
             energy liability policy issued by Nuclear
             Energy Liability Insurance Association,                  (4) The injury or damage arises out of the
             Mutual Atomic Energy Liability Underwriters                  furnishing by an insured of services,
             or Nuclear Insurance Association of                          materials, parts or equipment in connection
             Canada, or any of their successors, or                       with       the      planning,       construction,
             would be an insured under any such policy                    maintenance, operation or use of any
             but for its termination upon exhaustion of its               "nuclear facility"; but if such facility is located
             limit of liability; or                                       within the United States of America, its
                                                                          territories or possessions or Canada, this
       (2) Resulting from the "hazardous properties" of                   exclusion (4) applies only to "property
           "nuclear material" and with respect to which:                  damage" to such "nuclear facility" and any
             (a) Any person or organization is required                   property thereat.
                 to maintain financial protection pursuant    2. As used in this exclusion:
                 to the Atomic Energy Act of 1954, or any
                 law amendatory thereof; or                       a. "Byproduct material", "source material" and
                                                                     "special nuclear material" have the meanings
             (b) The insured is, or had this policy not              given them in the Atomic Energy Act of 1954 or
                 been issued would be, entitled to                   in any law amendatory thereof.
                 indemnity from the United States of
                 America, or any agency thereof, under            b. "Computer system and network" means:
                 any agreement entered into by the                    (1) Leased or owned computer hardware
                 United States of America, or any agency                  including mobile, networked, and data
                 thereof, with any person or organization.                storage computing equipment;
   b. Under any Medical Payments or Medical                           (2) Owned or licensed software;
      Expenses Coverage, to expenses incurred with                    (3) Owned websites;
      respect to "bodily injury" resulting from the
      "hazardous properties" of "nuclear material" and                (4) Leased or owned wireless input and output
      arising out of the operation of a "nuclear facility"                devices; and
      by any person or organization.                                 (5) Electronic backup facilities and data storage
                                                                     (5)
   c. To any injury or damage resulting from the                         repositories employed in conjunction with
      "hazardous properties" of "nuclear material"; if:                  items 1 through 4 above.
       (1) The "nuclear material":                                c. "Hazardous properties" include radioactive, toxic
                                                                     or explosive properties.
             (a) Is at any "nuclear facility" owned by, or
                 operated by or on behalf of, an insured;         d. "Nuclear facility" means:
                 or                                                   (1) Any "nuclear reactor";
             (b) Has been discharged or dispersed                     (2) Any equipment or device designed or used
                 therefrom;                                               for:
       (2) The "nuclear material" is contained in "spent                  (a) Separating the isotopes of uranium or
           fuel" or "waste" at any time possessed,                            plutonium;
           handled,     used,    processed,      stored,
                                                                          (b) Processing or utilizing "spent fuel"; or
           transported or disposed of by or on behalf of
           an insured; or                                                 (c) Handling,     processing      or    packaging
                                                                              "waste",


Form SS 05 47 09 15                                                                                              Page 1
                                                                                                                      1 of 2
                                                  © 2015, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 158 of 228

        (3) Any equipment or device used for the
        (3)                                                       b. Integration of systems;
            processing, fabricating or alloying of "special       c. Processing of, management of, mining
            nuclear material" if at any time the total               or warehousing of data;
            amount of such material in the custody of
            the insured at the premises where such                d. Administration, management, operation
            equipment or device is located consists of or            or hosting of: another party's systems,
            contains more than 25 grams of plutonium                 technology or computer facilities;
            or uranium 233 or any combination thereof,            e. Website development; website hosting;
            or more than 250 grams of uranium 235;                f.   Internet access services; intranet,
        (4) Any structure, basin, excavation, premises                 extranet or electronic information
            or place prepared or used for the storage or               connectivity     services;       software
            disposal of "waste";                                       application connectivity services;
        and includes the site on which any of the                 g. Manufacture,        sale,      licensing,
        foregoing is located, all operations conducted on            distribution, or marketing of: software,
        such site and all premises used for such                     wireless      applications,    firmware,
        operations.                                                  shareware,       networks,      systems,
   e. "Nuclear material" means "byproduct material",                 hardware, devices or components;
      "source material" or "special nuclear material".            h. Design and development of: code,
   f.   "Nuclear reactor" means any apparatus                        software or programming;
        designed or used to sustain nuclear fission in a          i.   Providing      software        application:
        self-supporting chain reaction or to contain a                 services, rental or leasing;
        critical mass of fissionable material.
                                                                  j.   Screening, selection, recruitment or
   g.
   g.   Injury or damage and "property damage" include                 placement of candidates for temporary
        all forms of radioactive contamination of                      or permanent employment by others as
        property.                                                      information technology professionals;
   h. "Spent fuel" means any fuel element or fuel                 k. "Telecommunication services"; and
      component, solid or liquid, which has been used
                                                                  I.
                                                                  l.   "Telecommunication products".
      or exposed to radiation in a "nuclear reactor".
                                                               2. web-related software and connectivity
   i.
   I.   "Technology services" means:
                                                                  services performed for others; and
        1. the following services performed for others:
                                                               3. activities on the "named insured's"
              a. Consulting, analysis, design, installation,      "computer system and network".
                 training, maintenance, support and
                 repair of or on: software, wireless
                 applications,   firmware,     shareware,
                 networks, systems, hardware, devices
                 or components;




Page 2 of 2                                                                               Form SS 05 47 09 15
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 159 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the                 to be controlled directly by a person from within
terms and conditions of the policy apply to the insurance           or on the aircraft and which is owned by you or
stated below.                                                       owned by others but in your care, custody, or
A. COVERAGE                                                         control.
    Paragraph   A.2.,   Property    Not    Covered,                 "Unmanned aircraft" includes equipment
                                                                    designed for and used exclusively with the
    Subparagraph a. is deleted and replaced with the
    following:                                                      "unmanned aircraft", provided such equipment is
                                                                    essential for operation of the "unmanned
        a. Aircraft (including "unmanned aircraft"),                aircraft" or for executing "unmanned aircraft
           automobiles, motor trucks and other                      operations".
           vehicles     subject to  motor   vehicle
                                                               2. The following definition is added:
           registration.
                                                                    "Unmanned aircraft operations" means your
C. DEFINITIONS
                                                                    business activities in support of the specific
    The following changes are made to Section G.,                   operations listed in the Description of Business
    PROPERTY DEFINITIONS:                                           section of the Declarations.
    1. The following definition is added:
        "Unmanned aircraft" means an aircraft that is
        not:
        a. Designed;
        b. Manufactured; or
        c. Modified after manufacture




Form SS 51 11 03 17                                                                                     Page 1
                                                                                                             1 of 1
                                                                                                                  1
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 160 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



  CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

                                 BUSINESS LIABILITY COVERAGE FORM
                    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                 SPECIAL PROPERTY COVERAGE FORM
                                STANDARD PROPERTY COVERAGE FORM
                                   UMBRELLA LIABILTY PROVISIONS


A. Disclosure Of Federal Share Of Terrorism Losses                 2. The act results in damage within the United
   The United States Department of the Treasury will                  States, or outside the United States in the case
   reimburse insurers for a portion of such insured                   of certain air carriers or vessels or the premises
   losses, as indicated in the table below that exceeds               of an United States mission; and
   the applicable insurer deductible:                              3. The act is a violent act or an act that is
        Calendar Year        Federal Share of                            dangerous to human life, property or
                             Terrorism Losses                            infrastructure and is committed by an individual or
                                                                         individuals acting as part of an effort to coerce
             2015                   85%                                  the civilian population of the United States or to
             2016                   84%                                  influence the policy or affect the conduct of the
             2017                   83%                                  United States Government by coercion.
             2018                   82%                            If aggregate industry insured losses attributable to
                                                                   "certified acts of terrorism" under TRIA exceed $100
            2019                    81%                            billion in a calendar year, and we have met, or will
         2020 or later              80%                            meet, our insurer deductible under TRIA, we shall
                                                                   not be liable for the payment of any portion of the
   However, if aggregate industry insured losses,                  amount of such losses that exceed $100 billion. In
   attributable to "certified acts of terrorism" under the         such case, your coverage for terrorism losses may
   federal Terrorism Risk Insurance Act, as amended                be reduced on a pro-rata basis in accordance with
   (TRIA), exceed $100 billion in a calendar year, the             procedures established by the Treasury, based on
   Treasury shall not make any payment for any                     its estimates of aggregate industry losses and our
   portion of the amount of such losses that exceeds               estimate that we will exceed our insurer deductible.
   $100 billion. The United States government has not              In accordance with the Treasury's procedures,
   charged any premium for their participation in                  amounts paid for losses may be subject to further
   covering terrorism losses.                                      adjustments based on differences between actual
B. Cap On Insurer Liability for Terrorism Losses                   losses and estimates.
   A "certified act of terrorism" means an act that is         C. Application Of Exclusions
   certified by the Secretary of the Treasury, in
                                                                   The terms and limitations of any terrorism exclusion,
   accordance with the provisions of federal Terrorism
                                                                   the inapplicability or omission of a terrorism
   Risk Insurance Act, to be an act of terrorism under
                                                                   exclusion, or the inclusion of terrorism coverage, do
   TRIA. The criteria contained in TRIA for a "certified
                                                                   not serve to create coverage for any loss which
   act of terrorism" include the following:
                                                                   would otherwise be excluded under this Coverage
   1. The act results in insured losses in excess of $5            Form or Policy, such as losses excluded by the
        million in the aggregate, attributable to all types        Pollution Exclusion, Nuclear Hazard Exclusion and
        of insurance subject to TRIA; and                          the War And Military Action Exclusion.



Form SS 50 19 01 15                                                                                           Page 1
                                                                                                                   1 of 1
                                                                                                                        1
                                                 © 2015, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 161 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



          STOP GAP - EMPLOYERS LIABILITY COVERAGE
                     ENDORSEMENT - OHIO
This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM

A. The following      is   added   to    SECTION    A. -                         (b) "Bodily injury by accident" or "bodily
   COVERAGES:
   COVERAGES:                                                                        injury by disease" arises out of and
   COVERAGE - STOP GAP - EMPLOYERS                                                   in the course of the injured
   LIABILITY                                                                         "employee's" employment by you;
                                                                                     and
   1. Insuring Agreement
                                                                                 (c) "Employee", at the time of the
       a. We will pay those sums that the insured                                    injury, was covered under a
          becomes legally obligated by Ohio Law to                                   workers' compensation policy and
          pay as damages because of "bodily injury by                                subject to a "workers' compensation
          accident" or "bodily injury by disease" to your                            law" of Ohio; and
          "employee" to which this insurance applies.
          We will have the right and duty to defend the                    (2) The:
          insured against any "suit" seeking those                               (a) "Bodily injury by accident" is caused
          damages. However, we will have no duty to                                  by an accident that occurs during
          defend the insured against any "suit" seeking                              the policy period; or
          damages to which this insurance does not                               (b) "Bodily injury by disease" is caused
          apply. We may, at our discretion, investigate                              by or aggravated by conditions of
          any accident and settle any claim or "suit"                                employment by you and the injured
          that may result. But:                                                      "employee's" last day of last
           (1) The amount we will pay for damages is                                 exposure to the conditions causing
               limited as described in provision D.                                  or aggravating such "bodily injury by
               Liability and Medical Expenses Limits                                 disease" occurs during the policy
               Of Insurance; and                                                     period.
           (2) Our right and duty to defend ends when                  c. The damages we will pay, where recovery is
               we have used up the applicable limit of                    permitted by law, include damages for:
               insurance in the payment of judgments
               or settlements under this coverage.
                                                                           (1)
                                                                           (1)   Which you are liable to a third party by
                                                                                 reason of a claim or "suit" against you
           No other obligation or liability to pay sums                          by that third party to recover damages
           or perform acts or services is covered                                claimed against such third party as a
           unless explicitly provided for under                                  result of "bodily injury by accident" or
           Coverage Extension - Supplementary                                    "bodily injury by disease" to your
           Payments.                                                             "employee";
       b. This insurance applies to "bodily injury by                      (2) Care and loss of services resulting from
          accident" or "bodily injury by disease" only                         the injury referred to in c.(1); and
          if:                                                              (3) "Bodily injury by accident" or "bodily
                                                                           (3)
           (1) The:                                                            injury by disease" to a spouse, child,
               (a) "Bodily injury by accident" or "bodily                      parent, brother or sister of the injured
                   injury by disease" takes place in the                       "employee" as a consequence of the
                   "coverage territory";                                       injury referred to in c.(1);

Form SS 06 18 06 13                                                                                           Page 1
                                                                                                                   1 of 4
                                                © 2013, The Hartford
                       (Includes copyrighted material of ISO Properties, Inc. with its permission)
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 162 of 228
                  provided that these damages are the                       because of your failure to secure your
                  direct consequence of "bodily injury by                   obligations or other failure to comply with
                  accident" or "bodily injury by disease"                   any "workers' compensation law".
                  that arises out of and in the course of              h. Violation Of Age Laws Or Employment
                  the injured "employee's" employment by                  Of Minors
                  you.
                                                                            "Bodily injury by accident" or "bodily injury by
   2. Exclusions                                                            disease" suffered or caused by any person:
       This insurance does not apply to:                                    (1) Knowingly employed by you in violation
       a. Intentional Injury                                                    of any law as to age; or
                                                                            (2) Under the age of 14 years, regardless
              "Bodily injury by accident" or "bodily injury
                                                                                of any such law.
              by disease," intentionally caused or
              aggravated by you; or "bodily injury by                  i.   Federal Laws
              accident" or "bodily injury by disease,"                      Any premium, assessment, penalty, fine,
              which results from an act determined to                       benefit, liability or other obligation imposed
              have been committed by you if it was                          by or granted pursuant to:
              reasonable to believe that injury was
              substantially certain to occur.                               (1)
                                                                            (1)   The Federal Employer's Liability Act (45
                                                                                  USC Section 51-60);
       b. Fines Or Penalties
                                                                            (2) The       Non-appropriated      Fund
              Any assessment, penalty, or fine levied by                        Instrumentalities Act (5 USC Sections
              any regulatory inspection agency or                               8171-8173);
              authority.
                                                                            (3) The Longshore and Harbor Workers'
                                                                            (3)
       c. Statutory Obligations                                                 Compensation Act (33 USC Sections
              Any obligation of the insured under a                             910-950);
              workers'     compensation,        occupational                (4) The Outer Continental Shelf Lands Act
              disease, disability benefits or unemployment                      (43 USC Section 1331-1356);
              compensation law or any similar law.
                                                                            (5) The Defense Base Act (42 USC
                                                                            (5)
       d. Contractual Liability                                                 Sections 1651-1654);
              Liability assumed by you under any contract                   (6) The Federal Coal Mine Health and
              or agreement.                                                     Safety Act of 1969 (30 USC Sections
       e. Violation Of Law                                                      901-942);
              "Bodily injury by accident" or "bodily injury by              (7) The Migrant and Seasonal Agricultural
                                                                            (7)
              disease" suffered or caused by any                                Worker Protection Act (29 USC
              employee while employed in violation of law                       Sections 1801-1872);
              with your actual knowledge or the actual                      (8) Any other workers' compensation,
              knowledge of any of your "executive officers".                    unemployment         compensation      or
       f.     Termination, Coercion Or Discrimination                           disability laws or any similar law; or
              Damages arising out of any:                                   (9) Any subsequent amendments to the
              (1) Coercion,       criticism,    demotion,                       laws listed above.
                  evaluation, reassignment, discipline,                j.
                                                                       J.   Punitive Damages
                  defamation, harassment, humiliation,                      Multiple, exemplary or punitive damages.
                  discrimination against or termination of
                                                                       k. Crew Members
                  any "employee"; or
                                                                            "Bodily injury by accident" or "bodily injury
              (2) Other employment or personnel-related
                                                                            by disease" to a master or member of the
                  decisions, practices, policies, acts or
                                                                            crew of any vessel or any member of the
                  omissions.
                                                                            flying crew of an aircraft.
       g.
       g.     Failure To Comply            With    Workers'
                                                                 B. The     COVERAGE        EXTENSION        –
              Compensation Law
                                                                    SUPPLEMENTARY PAYMENTS provisions apply to
              "Bodily injury by accident" or "bodily injury         STOP   GAP   —
                                                                                 –    EMPLOYERS     LIABILITY
              by disease" to an "employee" when you are:            COVERAGE as well as to BUSINESS LIABILITY
              (1) Deprived of common law defenses; or               COVERAGE.

              (2) Otherwise subject to penalty;



Page 2 of 4                                                                                         Form SS 06 18 06 13
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 163 of 228
C. For the purposes of this endorsement, SECTION C.                regardless of the number of "employees" who
   - WHO IS AN INSURED, is replaced by the                         sustain "bodily injury by disease".
   following:                                                  4. Subject to Paragraph D.3. of this endorsement,
   C. Who Is An Insured                                           the BODILY INJURY BY DISEASE - EACH
   If you are designated in the Declarations as:                  EMPLOYEE Limit shown in the Declarations is
                                                                  the most we will pay for all damages because of
   1. An individual, you and your spouse are
                                                                  "bodily injury by disease" to any one
      insureds, but only with respect to the conduct of           "employee".
      a business of which you are the sole owner.
                                                               The limits of the coverage apply separately to each
   2. A partnership or joint venture, you are an               consecutive annual period and to any remaining
      insured. Your members, your partners, and their          period of less than 12 months, starting with the
      spouses are also insureds, but only with respect         beginning of the policy period shown in the
      to the conduct of your business.                         Declarations, unless the policy period is extended
   3. A limited liability company, you are an insured.         after issuance for an additional period of less than
      Your members are also insureds, but only with            12 months. In that case, the additional period will be
      respect to the conduct of your business. Your            deemed part of the last preceding period for
      managers are insureds, but only with respect to          purposes of determining the Limits of Insurance.
      their duties as your managers.                        E. For the purposes of this endorsement, the DUTIES
   4. An organization other than a partnership, joint          IN THE EVENT OF OCCURRENCE, OFFENSE,
      venture or limited liability company, you are an         CLAIM OR SUIT Condition (SECTION E. -
      insured. Your "executive officers" and directors         LIABILITY AND MEDICAL EXPENSES GENERAL
      are insureds, but only with respect to their duties      CONDITIONS), is deleted and replaced by the
      as your officers or directors. Your stockholders         following:
      are also insureds, but only with respect to their        2. Duties In The Event Of Injury, Claim Or Suit
      liability as stockholders.
                                                                   a. You must see to it that we or our agent are
   5. A trust, you are an insured. Your trustees are
                                                                      notified as soon as practicable of a "bodily
      also insureds, but only with respect to their                   injury by accident" or "bodily injury by
      duties as trustees.                                             disease" which may result in a claim. To
   No person or organization is an insured with respect               the extent possible, notice should include:
   to the conduct of any current or past partnership,                  (1) How, when and where the "bodily injury
   joint venture or limited liability company that is not                  by accident" or "bodily injury by
   shown as a Named Insured in the Declarations.                           disease" took place;
D. For the purposes of this endorsement, SECTION D.
                                                                       (2) The names and addresses of any
   - LIABILITY AND MEDICAL EXPENSES LIMITS OF
                                                                           injured persons and witnesses; and
   INSURANCE, is replaced by the following:
                                                                       (3) The nature and location of any injury.
  D. LIABILITY AND MEDICAL EXPENSES LIMITS
     OF INSURANCE                                                  b. If a claim is made or "suit" is brought
                                                                      against any insured, you must:
   1. The Limits of Insurance shown in the
      Declarations and the rules below fix the most we                 (1) Immediately record the specifics of the
      will pay regardless of the number of:                                claim or "suit" and the date received; and
       a. Insureds;                                                    (2) Notify us as soon as practicable.
       b. Claims made or "suits" brought; or                           You must see to it that we receive written
                                                                       notice of the claim or "suit" as soon as
       c. Persons or organizations making claims or                    practicable.
          bringing "suits".
                                                                   c. You and any other involved insured must:
   2. The BODILY INJURY BY ACCIDENT - EACH
      ACCIDENT Limit shown in the Declarations is                      (1)
                                                                       (1)   Immediately send us copies of any
      the most we will pay for all damages covered by                        demands, notices, summonses or legal
      this insurance because of "bodily injury by                            papers received in connection with the
      accident" to one or more "employees" in any                            injury, claim, proceeding or "suit";
      one accident.                                                    (2) Authorize us to obtain records and other
   3. The BODILY INJURY BY DISEASE - POLICY                                information;
      LIMIT shown in the Declarations is the most we                   (3) Cooperate with us and assist us, as we
      will pay for all damages covered by this insurance                   may request, in the investigation or
      and arising out of "bodily injury by disease",                       settlement of the claim or defense
                                                                           against the "suit";


Form SS 06 18 06 13                                                                                     Page 3 of 4
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 164 of 228
              (4) Assist us, upon our request, in the                 above, but who is away for a short time on your
                  enforcement of any right against any                business;
                  person or organization which may be             provided the insured's responsibility to pay damages
                  liable to the insured because of injury to      is determined in the United States (including its
                  which this insurance may also apply;            territories and possessions), Puerto Rico, or
                  and                                             Canada, in a suit on the merits according to the
              (5) Do nothing after an injury occurs that          substantive law in such territory, or in a settlement
                  would interfere with our right to recover       we agree to.
                  from others.                                 G. The following definitions are added to SECTION G. -
       d. No insured will, except at that insured's own           LIABILITY      AND        MEDICAL       EXPENSES
          cost, voluntarily make a payment, assume                DEFINITIONS:
          any obligation, or incur any expense, other             1. "Workers' Compensation Law" means the
          than for first aid, without our consent.                   Workers' Compensation           Law and any
F. For the purposes of this endorsement, the definition              Occupational Disease Law of Ohio. This does
   of "coverage territory" (SECTION G. - LIABILITY                   not include provisions of any law providing non-
   AND MEDICAL EXPENSES DEFINITIONS) is                              occupational disability benefits.
   replaced by the following:                                     2. "Bodily injury by accident" means bodily injury,
   "Coverage territory" means:                                       sickness or disease sustained by a person,
   1. The United States of America (including its                    including death, resulting from an accident. A
      territories and possessions), Puerto Rico and                  disease is not "bodily injury by accident" unless
      Canada;                                                        it results directly from "bodily injury by accident".
   2. International waters or airspace, but only if the           3. "Bodily injury by disease" means a disease
      injury or damage occurs in the course of travel                sustained by a person, including death. "Bodily
      or transportation between any places included in               injury by disease" does not include a disease
      1. above; or                                                   that results directly from an accident.
   3. All other parts of the world if the injury or            H. For the purposes of this endorsement, the definition
      damage arises out of the activities of a person             of "bodily injury" (SECTION G. - LIABILITY AND
      whose home is in the territory described in 1.              MEDICAL EXPENSES DEFINITIONS) does not
                                                                  apply.




Page 4 of 4                                                                                       Form SS 06 18 06 13
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 165 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                   WAGE AND HOUR CLAIMS EXPENSES -
                    EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:

                            EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


Exclusion B. in SECTION III - EXCLUSIONS is                                               VIII.I.2. of this Coverage
                                                                          1. SECTION VI11.1.2.
deleted and replaced by the following:                                       Part notwithstanding, 100% of the
B. We shall not pay "loss" in connection with any                            "insured’s"
                                                                             "insured's"      "claims      expenses"
    "claim" based upon, arising from, or in any way                          covered pursuant to this sub-
    related to:                                                              paragraph b. shall be allocated to
                                                                             covered "loss" until the Wage and
    1. any claims for unpaid wages (including                                Hour Defense Costs Sub-Limit is
         overtime pay), workers'
                               workers’ compensation                         exhausted. Once the Wage and
         benefits, unemployment compensation,                                Hour Defense Costs Sub-Limit is
         disability benefits, or social security benefits;                   exhausted, allocation shall continue
    2. any actual or alleged violation of the Worker                         in accordance with SECTION
         Adjustment and Retraining Notification Act, the                     V111.1.2.;
                                                                             VIII.I.2.;
         National     Labor      Relations     Act,   the                 2. the Wage and Hour Defense Costs
         Occupational Safety and Health Act, the                             Sub-Limit is available notwithstanding
         Consolidated Omnibus Budget Reconciliation                          the fact that a "wage and hour
         Act of 1985, "ERISA", or any similar law; or                        violation" is not an "employment
    3. any "wage and hour violation".                                        practices wrongful act"; and
    Provided, however, that this Exclusion B. shall                       3. the Wage and Hour Defense Costs
    not apply to that portion of "loss" that represents:                     Sub-Limit is only available for "claim
        a. a specific amount the "insureds"                                  expenses" incurred to defend a "wage
            become legally obligated to pay solely                           and hour violation" that occurred on or
            for a "wrongful act" of "retaliation"; or                        after the "retroactive date" and before
                                                                             the end of the "policy period",
        b. "Claims expenses" incurred to defend a
                                                                             regardless of whether any such
            "wage and hour violation" referenced in                          "claim" for a "wage and hour violation"
            sub-paragraph 3. above subject to a
                                                                             is made during the "policy period" or
            Sub-Limit of Liability of $ 0010000 that                         the Extended Reporting Period, if
            is part of, and not in addition to, the                          applicable.
            Limits of Liability applicable to this
            Coverage Part (the Wage and Hour                       All other terms and conditions of this Coverage
            Defense Costs Sub-Limit). Moreover:                    Part remain unchanged.




Form SS 09 67 09 14                                                                                    Page 1
                                                                                                            1 of 1
                                                                                                                 1
                                                  © 2014, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 166 of 228




  EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                 (CLAIMS MADE)




Form SS 09 01 12 14
                                    © 2014, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 167 of 228


QUICK REFERENCE

EMPLOYMENT PRACTICES LIABILITY
COVERAGE FORM (CLAIMS MADE)


READ YOUR POLICY CAREFULLY

                                                                      Beginning on Page
 SECTION I: INSURING AGREEMENT                                                     I1

 SECTION II: DEFINITIONS                                                          1
                                                                                  1

 SECTION III: EXCLUSIONS                                                          5

 SECTION IV: DISCOVERY CLAUSE                                                     6


 SECTION V: EXTENDED REPORTING PERIOD                                             6


 SECTION VI: COVERAGE TERRITORY                                                   6

 SECTION VII: LIMITS OF LIABILITY AND DEDUCTIBLE                                  6

 SECTION VIII: DUTIES IN THE EVENT OF CLAIM; DEFENSE
                                                                                  7
 AND SETTLEMENT

 SECTION IX: CONDITIONS                                                           9




Form SS 09 01 12 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 168 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                  (CLAIMS MADE)

NOTICE: COVERAGE PROVIDED BY THIS COVERAGE PART IS CLAIMS MADE COVERAGE. EXCEPT AS
OTHERWISE SPECIFIED HEREIN: COVERAGE APPLIES ONLY TO A CLAIM FIRST MADE AGAINST THE
INSUREDS DURING THE POLICY PERIOD AND WHICH HAS BEEN REPORTED TO US IN ACCORDANCE
WITH THE APPLICABLE NOTICE PROVISIONS. COVERAGE IS SUBJECT TO THE INSURED'S
                                                                  INSURED’S PAYMENT OF
THE APPLICABLE DEDUCTIBLE. PAYMENTS OF CLAIM EXPENSES ARE SUBJECT TO, AND REDUCE, THE
AVAILABLE LIMITS OF LIABILITY. PLEASE READ THE COVERAGE PART CAREFULLY AND DISCUSS THE
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER. UPON TERMINATION OF THIS COVERAGE
PART, EXTENDED REPORTING PERIOD COVERAGE IS AVAILABLE.



Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine your rights,
duties and what is and is not covered.
Throughout this Coverage Part the words you and your refer to the "Named Insured" in the Declarations. The words
we, us and our refer to the stock insurance company member of THE HARTFORD shown on the Declarations Page.
Words and phrases that appear in quotation marks are defined in SECTION II - DEFINITIONS of this Coverage Part.
In consideration of, and subject to, the payment of the premium by you and in reliance upon the accuracy and
completeness of the "application", including but not limited to the statements, attachments and exhibits contained in
and submitted with the "application", we agree with you, subject to all terms, exclusions and conditions of this
Coverage Part, as follows:


SECTION I - INSURING AGREEMENT                                         salaries, wages, or bonuses as a component
Employment Practices Liability                                         of a front or back pay award).
We shall pay "loss" on behalf of the "insureds"                    C. "Claim" means any "employment practices
resulting from an "employment practices claim" first                  claim".
made against the "Insureds" during the "policy period"             D. "Claims expenses" means:
or Extended Reporting Period, if applicable, for an                    1. reasonable and necessary legal fees and
"employment practices wrongful act" by the "insureds".                    expenses, including, but not limited to, e-
SECTION II - DEFINITIONS                                                  discovery expenses, incurred in the
    A. "Application" means the application for this                       defense or appeal of a "claim";
       Coverage Part, including any materials or                       2. "Extradition costs"; or
       information submitted therewith or made                         3. the costs of appeal, attachment or similar
       available to us during the underwriting                            bonds, provided that we shall have no
       process, which application shall be on file with                   obligation to furnish such bonds.
       us. Such "application" shall be deemed a part
       of this Coverage Part and attached hereto. In                   However, "claim expenses" shall not include:
       addition, "application" includes any warranty,                      a. salaries,   wages,       remuneration,
       representation or other statement provided to                          overhead    or    benefit    expenses
       us within the past three years in connection                           associated with any "insureds";
       with any policy or coverage part of which this                      b. any fees, expenses or costs which are
       Coverage Part is a renewal or replacement.                             incurred by or on behalf of a party
    B. "Benefits" means perquisites, fringe benefits,                         which is not a covered "insured"; or
       deferred compensation, severance pay and                            c. any fees, expenses or costs which
       any other form of compensation (other than                             were incurred prior to the date on


Form SS 09 01 12 14                                                                                     Page 1
                                                                                                             1 of 11
                                                © 2014, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 169 of 228
                                                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

                which we received written notice of the           H. "Domestic partner" means any natural person
                "claim" from the "insured".                          qualifying as a domestic partner under the
   E. "Controlled partnership" means a limited                       provisions of any applicable federal, state or
      partnership in which and so long as the "named                 local law or any domestic partner relationship
      insured" owns or controls, directly or indirectly,             arrangement recognized outside of the United
      more than 50% of the limited partnership                       States and under the Human Resource policy
      interest and an "insured entity" is the sole                   of the "insured entity".
      general partner.                                            I.   "Employee" means any natural person who
   F. "Damages" means the amounts, other than                          was, is or shall become a(n):
      "claim expenses", that the "insureds" are                        1. employee of an "insured entity" including
      legally liable to pay solely as a result of a                       any part time, seasonal, temporary,
      "claim" covered by this       Coverage Part,                        leased, or loaned employee; or
      including:                                                       2. volunteer or intern with an "insured entity".
       1. compensatory damages, including front                   J. "Employee data privacy wrongful act" means:
          pay and back pay;
                                                                       1. the failure to prevent any unauthorized
       2. settlement amounts;                                             access to or use of data containing "Private
       3. pre- and post-judgment interest;                                Employment          Information"      of     any
       4. costs awarded pursuant to judgments;                            "Employee" or applicant for employment
                                                                          with the "Insured Entity" including any such
       5. punitive and exemplary damages;                                 failure that directly results in a violation with
       6. the multiple portion of any multiplied                          respect to the privacy of such
          damage award; or                                                "Employee’s" or applicant's
                                                                          "Employee's"             applicant’s medical
       7. liquidated damages under the Age                                information under the Health Insurance
          Discrimination in Employment Act and the                        Portability and Accountability Act (HIPAA)
          Family and Medical Leave Act.                                   or credit information under the Fair Credit
                                                                          Reporting Act (FCRA); or
       However, "damages" shall not include:
                                                                       2. the failure to notify any "employee" or
          a. taxes, fines or penalties imposed by                         applicant for employment with the "insured
             law;                                                         entity" of any actual or potential
           b. non-monetary relief;                                        unauthorized access to or use of "private
           c. "Benefits";                                                 employment information" of any "employee"
                                                                          or applicant for employment with the
           d. future compensation for any person                          "insured entity", if such notice was required
              hired,    promoted,     or     reinstated                   by state or federal regulation or statute.
              pursuant to a judgment, settlement,
                                                                  K. "Employment practices claim" means any:
              order or other resolution of a "claim";
                                                                       1. written demand for monetary damages or
           e. "Stock benefits";
                                                                          other civil non-monetary relief commenced
           f.   costs associated with providing any                       by the receipt of such demand, including,
                accommodations required by the                            without limitation, a written demand for
                Americans with Disabilities Act or any                    employment reinstatement;
                similar law; or
                                                                       2. civil proceeding, including an arbitration or
           g.
           g.   any     other     matters   uninsurable                   other alternative dispute resolution
                pursuant to any applicable law;                           proceeding, commenced by the service of
                provided, however, that with respect to                   a complaint, filing of a demand for
                punitive and exemplary damages, or                        arbitration, or similar pleading; or
                the multiple portion of any multiplied
                                                                       3. formal      administrative    or   regulatory
                damage award, the insurability of such
                                                                           proceeding, including, without limitation, a
                damages shall be governed by the
                internal laws of any applicable                            proceeding before the Equal Employment
                                                                           Opportunity Commission or similar
                jurisdiction that most favors coverage
                                                                           governmental agency, commenced by the
                of such damages.
                                                                           filing of a notice of charges, formal
   G. "Debtor in possession" means a "debtor in                            investigative order or similar document;
      possession" as such term is defined in
                                                                       by or on behalf of an "employee", an applicant
      Chapter 11 of the United States Bankruptcy
                                                                       for employment with an "insured entity", or an
      Code as well as any equivalent status under
                                                                       "independent contractor".
      any similar law.


Page 2 of 11                                                                                      Form SS 09 01 12 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 170 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

       "Employment practices claim" also means the                  b. failure to create, provide for or enforce
       receipt of a notice of violation, order to show                 adequate or consistent employment-
       cause, or a written demand for monetary or                      related policies and procedures;
       injunctive relief that is the result of an audit             c. negligent retention, supervision, hiring
       conducted by the United States Office of                        or training;
       Federal Contract Compliance Programs.
                                                                    d. employment-related     invasion         of
       "Employment practices claim" also means a
                                                                       privacy,        defamation,             or
       written request to the "insureds" to toll or waive
                                                                       misrepresentation; or
       a statute of limitations regarding a potential
       "Employment practices claim" as described                    e. an "employee data privacy wrongful
       above. Such "claim" shall be commenced by                       act".
       the receipt of such request.                         M. "ERISA" means the Employee Retirement
       However, "employment practices claim" shall             Income Security Act of 1974.
       not include any labor or grievance proceeding        N. "Extradition costs" means reasonable and
       or arbitration that is subject to a collective          necessary fees and expenses directly resulting
       bargaining agreement.                                   from a "claim" in which an "insured person"
   L. "Employment practices wrongful act" means:               lawfully opposes, challenges, resists or
                                                               defends against any request for the extradition
       1. wrongful     dismissal,     discharge,    or
                                                               of such "insured person" from his or her
          termination of employment (including
                                                               current country of employ and domicile to any
          constructive dismissal, discharge, or
                                                               other country for trial or otherwise to answer
          termination), wrongful failure or refusal to
                                                               any criminal accusation, including the appeal
          employ or promote, wrongful discipline or
                                                               of any order or other grant of extradition of
          demotion, failure to grant tenure, negligent         such "insured person".
          employment evaluation, or wrongful
          deprivation of career opportunity;                O. "Financial insolvency" means the status of an
                                                            0.
                                                               "insured entity" as a result of:
       2. sexual or other workplace harassment,
          including bullying in the workplace, quid            1. the appointment of any conservator,
          pro quo and hostile work environment;                   liquidator, receiver, rehabilitator, trustee, or
                                                                  similar official to control, supervise,
       3. employment       discrimination,  including
                                                                  manage or liquidate such "insured entity";
          discrimination based upon age, gender,
                                                                  or
          race, color, creed, marital status, sexual
          orientation or preference, gender identity            2. such "insured entity" becoming a "debtor in
          or expression, genetic makeup, or refusal                possession".
          to submit to genetic makeup testing,              P. "Independent contractor" means any natural
          pregnancy, disability, HIV or other health           person working in the capacity of an
          status, Vietnam Era Veteran or other                 independent contractor pursuant to an
          military status, or other protected status           "independent contractor agreement".
          established under federal, state, or local
                                                            Q. "Independent contractor agreement" means
          law;
                                                               any express contract or agreement between
       4. "Retaliation";                                       an "independent contractor" and an "insured
       5. breach of any oral, written, or implied              entity" specifying the terms of the "insured
          employment contract, including, without              entity’s" engagement of such "independent
                                                               entity's"
          limitation, any obligation arising from a            contractor".
          personnel manual, employee handbook, or           R. "Insured entity" means:
          policy statement; or
                                                               1. the "named insured"; or
       6. violation of the Family and Medical Leave
                                                               2. any "subsidiary".
           Act.
                                                               "Insured entity" shall include any such entity as
       "Employment practices wrongful act" also
                                                               a "debtor in possession".
       means the following, but only when alleged in
       addition to or as part of any "employment               "Insured entity" shall also include any such
       practices wrongful act" described above:                entity in its capacity as a general partner of a
                                                               "controlled partnership".
           a. employment-related wrongful infliction
              of mental anguish or emotional                S. "Insured person" means any:
              distress;                                        1. "Employee";
                                                                2. "Manager"; or


Form SS 09 01 12 14                                                                                Page 3 of 11
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 171 of 228
                                                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

       3. regarding the Employment Practices                      BB."Retaliation" means adverse treatment of an
          Liability    Insuring     Agreement,        an             "employee" or "independent contractor" based
          "independent contractor" provided that                     upon such person:
          within 30 days of an "employment                           1. exercising any rights under law, including,
          practices claim" having been made against                      without limitation, rights under any workers
          such "independent contractor" that the                         compensation laws, the Family and
          "insured entity" agrees in writing to                          Medical Leave Act, "ERISA",            or the
          indemnify such "independent contractor"                        Americans with Disabilities Act;
          for any "loss" arising out of such "claim".
                                                                     2. refusing to violate any law;
   T. "Insureds" means any:
                                                                     3. assisting, testifying, or cooperating with a
       1. "Insured entity"; or                                           proceeding or investigation regarding
       2. "Insured person".                                              alleged violations of law by any "insured";
   U. "Interrelated wrongful acts" means "wrongful                   4. disclosing or threatening to disclose
      acts" that have as a common nexus any fact,                        alleged violations of law to a superior or to
      circumstance, situation, event, transaction,                       any governmental agency; or
      goal, motive, methodology, or cause or series                  5. filing any whistle blower
                                                                                             blower claim against any
      of causally connected facts, circumstances,                        "insured" under the federal False Claims
      situations,   events,   transactions,  goals,                      Act, the Sarbanes-Oxley Act of 2002, or
      motives, methodologies or causes.                                  any similar law.
   V. "Loss" means         "claim    expenses"     and            CC."Stock benefits" means any offering, plan or
      "damages".                                                     agreement between an "insured entity" and
                                                                     any "employee" that grants stock, stock
   W. "Manager" means any natural person who
                                                                     options or stock appreciation rights in the
      was, is or shall become a(n):
                                                                     "insured entity" to such person, including,
       1. duly elected or appointed director, advisory               without limitation, restricted stock or any other
          director, board observer, advisory board                   stock grant. "Stock benefits" shall not include
          member, officer, member of the board of                    employee stock ownership plans or employee
          managers or management committee                           stock purchase plans.
          member of an "insured entity";                          DD."Subsidiary" means any:
       2. "Employee" in his/her capacity as legal                    1. corporation in which and so long as the
          counsel to an "insured entity"; or                             "named insured" owns or controls, directly
       3. executive of an "insured entity" created                       or indirectly, more than 50% of the
          outside the United States to the extent that                   outstanding securities representing the
          such executive holds a position equivalent                     right to vote for the election of the board of
          to those described in 1. or 2. above.                          directors of such corporation;
   X. "Named insured" means the individuals,                         2. limited liability company in which and so
      partnerships or corporations designated in the                     long as the "named insured" owns or
      Declarations.                                                      controls, directly or indirectly, the right to
                                                                         elect, appoint or designate more than 50%
   Y. "Notice manager" means the natural persons                                  entity’s managing members;
                                                                         of such entity's
      in the offices of the chief executive officer,
      chief financial officer, general counsel, risk                 3. a "controlled partnership";
      manager, human resources manager or any                        4. corporation operated as a joint venture in
      equivalent position to the foregoing, of an                        which and so long as the "named insured"
      "Insured Entity".                                                  owns or controls, directly or indirectly,
   Z. "Policy period" means the period from the                          exactly 50% of the issued and outstanding
                                                                         voting stock and which, pursuant to a
      Effective Date to the Expiration Date set forth
      in the Declarations or any earlier cancellation                    written agreement with the owner(s) of the
      date.                                                              remaining issued and outstanding voting
                                                                         stock of such corporation, the "named
   AA. "Private employment information" means any                        insured" solely controls the management
       information regarding an "employee" or                            and operation of such corporation; or
       applicant for employment with the "insured
                                                                     5. foundation, charitable trust or political
       entity", which is collected or stored by an
                                                                         action committee in which and so long as
       "insured" for the purposes of establishing,
                                                                         such entity or organization is controlled by
       maintaining or terminating an employment
                                                                         the "named insured" or any "subsidiary" as
       relationship.
                                                                         defined in 1. through 4. above.


Page 4 of 11                                                                                    Form SS 09 01 12 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 172 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   EE. "Wage and hour violation" means any actual or            4. in connection with any "claim" based upon,
       alleged violation of the duties and                         arising from, or in any way related to any
       responsibilities that are imposed upon an                   fact, circumstance, or situation that, before
       "insured" by any federal, state or local law or             the Effective Date in the Declarations, was
       regulation anywhere in the world, including but             the subject of any notice given under any
       not limited to the Fair Labor Standards Act or              other employment practices liability policy,
       any similar law (except the Equal Pay Act),                 management liability policy or other
       which govern wage, hour and payroll practices.              insurance policy which insures "wrongful
       Such practices include but are not limited to:              acts" covered under this Coverage Part;
       1. the calculation and payment of wages,                 5. in connection with any "claim" based upon,
           overtime wages, minimum wages and                       arising from, or in any way related to the
           prevailing wage rates;                                  liability of others assumed by an "insured"
       2. the calculation and payments of benefits;                under any contract or agreement;
                                                                   provided, however, this exclusion shall not
       3. the classification of any person or
                                                                   apply to liability that would have been
           organization for wage and hour purposes;
                                                                   incurred in the absence of such contract or
       4. reimbursing business expenses;                           agreement;
       5. the use of child labor; or                            6. for breach of any "independent contractor
       6. garnishments, withholdings and other                     agreement"; or
           deductions from wages.                               7. for a lockout, strike, picket line, hiring of
   FF. "Wrongful act" means any actual or alleged                  replacement workers or similar action in
       "employment practices wrongful act".                        connection with any labor dispute, labor
SECTION III - EXCLUSIONS                                           negotiation or collective bargaining
   A. We shall not pay "Loss":                                     agreement.
       1. for bodily injury, sickness, disease, death,      B. We shall not pay "loss" in connection with any
           false arrest or imprisonment, abuse of              "claim" based upon, arising from, or in any way
           process, malicious prosecution, trespass,           related to:
           nuisance or wrongful entry or eviction, or for      1. any claims for unpaid wages (including
           injury to or destruction of any tangible               overtime pay), workers'
                                                                                    workers’ compensation
           property including loss of use or diminution           benefits, unemployment compensation,
           of value thereof; provided, however, that              disability benefits, or social security
           this exclusion shall not apply to that portion         benefits;
           of "loss" that directly results from mental          2. any actual or alleged violation of the
           anguish or emotional distress when alleged              Worker Adjustment and Retraining
           in connection with an otherwise covered                 Notification Act, the National Labor
           "employment practices wrongful act";                    Relations Act, the Occupational Safety and
       2. for any actual or alleged "wrongful act" by              Health Act, the Consolidated Omnibus
           "insured persons" of any "subsidiary" in                Budget Reconciliation Act of 1985,
           their capacities as such, or by any                     "ERISA", or any similar law; or
           "subsidiary", if such "wrongful act" actually
                                                                3. any "wage and hour Violation"
           or allegedly occurred when such entity was
           not a "subsidiary";                                  Provided, however, that this exclusion B. shall
       3. in connection with any "claim" based upon,            not apply to that portion of "loss" that
           arising from, or in any way related to any:          represents a specific amount the "insureds"
                                                                become legally obligated to pay solely for a
           a. prior or pending demand, suit, or                 "wrongful act" of "retaliation".
                proceeding against any "insured" as
                of, or                                      C. We shall not pay "loss" in connection with any
                                                               "claim" based upon, arising from, or in any way
           b. audit initiated by the United States             related to liability incurred for breach of any
                Office of Federal Contract Compliance          oral, written, or implied employment contract;
                Programs before,                               provided, however, that this exclusion shall not
           the effective date of the first Employment          apply to liability that would have been incurred
           Practices Liability Coverage Part issued and        in the absence of such contract nor shall it
           continuously renewed by us, or the same or          apply to the portion of "loss" representing
           substantially similar fact, circumstance, or        "claim expenses" incurred to defend against
           situation underlying or alleged in such             such liability.
           demand, suit, proceeding, or audit;


Form SS 09 01 12 14                                                                               Page 5 of 11
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 173 of 228
                                                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

SECTION IV - DISCOVERY CLAUSE                                         F. Extended Reporting Periods do not extend the
   If, during the "policy period", the "insureds"                        "policy period" or change the scope of coverage
   become aware of a "wrongful act" that may                             provided. They apply only to "wrongful acts"
   reasonably be expected to give rise to a "claim",                     that occur before the end of the "policy period".
   and, if written notice of such "wrongful act" is given                 "Claims" for such injury which are first received
   to us during the "policy period", including the                        within sixty (60) days after the "policy period",
   reasons for anticipating such a "claim", the nature                    or during the Extended Reporting Period if in
   and date of the "wrongful act", the identity of the                    effect, will be deemed to have been made on
   "insureds" allegedly involved, the alleged injuries                    the last date of the "policy period".
   or damages sustained, the names of potential                       G. Once in effect, Extended Reporting Periods
   claimants, and the manner in which the "insureds"                     may not be canceled by us.
   first became aware of the "wrongful act", then any
   "claim" subsequently arising from such "wrongful                SECTION VI -COVERAGE TERRITORY
   act" shall be deemed to be a "claim" first made                    Coverage under this Coverage Part applies
   during the "policy period" on the date that we                     worldwide, provided that the "claim" is made and
   receive the above notice.                                          any legal action is pursued within the Unites
SECTION V - EXTENDED REPORTING PERIOD                                 States,    its   territories,  possessions    or
                                                                      commonwealths, or Canada.
   Subject to provisions A. through G. below, if this
   Coverage Part is canceled or non-renewed other                  SECTION VII - LIMITS OF LIABILITY AND
   than for non-payment of premium, you shall have                 DEDUCTIBLE
   the right to purchase an extended period to report                 A. The maximum we will pay for each "claim"
   "claims" under this Coverage Part for any "claim"                     under this Coverage Part is the Each Claim
   first made during the period of time set forth in the                 Limit of Liability stated in the Declarations,
   Supplemental          Extended       Reporting    Period              subject to the Annual Aggregate Limit of
   Endorsement, and following the effective date of                      Liability stated in the Declarations.
   such cancellation or nonrenewal and reported in
                                                                          The maximum we will pay for all "claims"
   writing during such period or within sixty (60) days
                                                                          under this Coverage Part is the Annual
   thereafter, but only with respect to any "wrongful
                                                                          Aggregate Limit of Liability stated in the
   act" which takes place prior to the effective date of
                                                                          Declarations, regardless of the number of
   such cancellation or nonrenewal.
                                                                          "claims".
   A. The Extended Reporting Period shall be
        effective only upon the payment of an                             If the applicable Limit of Liability for this
        additional premium. The additional premium                        Coverage Part is exhausted, the premium for
        will be 200% of the annual advance premium                        this Coverage Part shall be deemed fully
        for this coverage. At the commencement of                         earned. "Claim expenses" shall be part of, and
        the Extended Reporting Period, the entire                         not in addition to, the Limits of Liability.
         premium thereof shall be deemed fully earned                     Payment of "claim expenses" by us shall
        and non-refundable.                                               reduce each Limit of Liability.
   B. The quotation of a different premium or                         B. We shall pay "loss" in excess of the Deductible
         deductible or limit of liability for renewal is not             applicable to each "claim" as specified on the
        a cancellation or refusal to renew for the                       Declarations.
         purposes of this provision.                                  C. All Deductibles shall be borne by the
   C. You shall have no right to purchase the                            "insureds" at their own risk; they shall not be
        Extended Reporting Period, unless you have                       insured.
         satisfied all conditions of the Coverage Part                D. The Deductible shall apply to "claim expenses"
        and all premiums and deductibles outstanding                     covered hereunder. If, any "claim expenses"
        have been paid.                                                                                       "insured’s"
                                                                         are incurred by us prior to the "insured's"
   D. Your right to purchase the Extended Reporting                      complete payment of the Deductible, then the
        Period shall terminate unless written notice                     "insureds" shall reimburse us therefor upon
        together with full payment of the premium for                    our request.
        the Extended Reporting Period is given to us                  E. No Deductible shall apply to "loss" incurred by
        no later than sixty (60) days following the                      any "insured person" that an "insured entity" is
         effective date of cancellation or nonrenewal.                   not permitted by common or statutory law to
   E. The fact that the period of time to report "claims"                indemnify, or is permitted or required to
        is extended by virtue of the Extended Reporting                  indemnify, but is not able to do so by reason of
        Period shall not increase or reinstate the Limit of              "financial insolvency".
         Liability stated in the Declarations.


Page 6 of 11                                                                                        Form SS 09 01 12 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 174 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   F. If an "insured entity" is permitted or required by       admission, assumption, settlement offer or
      common or statutory law to indemnify an                  agreement, stipulation, or "claim expenses" to
      "insured person" for any "loss", or to advance           which we have not consented.
      "claim expenses" on their behalf, and does not       D. We shall have the right to associate ourself in
      do so other than because of "financial                  the defense and settlement of any "claim" that
      insolvency", then such "insured entity" and the         appears reasonably likely to involve this
      "named insured" shall reimburse and hold us             Coverage Part.        We may make any
      harmless for our payment or advancement of              investigation we deem appropriate in
      such "loss" up to the amount of the Deductible          connection with any "claim". We may, with the
      that would have applied if such indemnification         written consent of the "insureds", settle any
      had been made.                                          "claim" for a monetary amount that we deem
   G. If a "subsidiary" is unable to indemnify an             reasonable.
      "insured person" for any "loss", or to advance       E. The "insureds" shall give to us all information
      "claim expenses" on their behalf, because of            and cooperation as we may reasonably
      "financial insolvency", then the "named                 request. However, if we are, in our sole
      insured" shall reimburse and hold us harmless           discretion, able to determine coverage
      for our payment or advancement of such "loss"           for cooperating "insureds", the failure of
      up to the amount of the applicable Deductible           one "insured person" to cooperate with us shall
      that would have applied if such indemnification         not impact coverage provided to cooperating
      had been made.                                          "insureds".
       The Limit of Liability for this Coverage   Part     F. With respect to a covered "claim" for which we
       applies separately to each consecutive annual          do not have the duty to defend, we shall
       period and to any remaining period of less             advance "claim expenses" in accordance with
       than twelve (12) months starting with the              Section VIII I. that we believe to be covered
       beginning of the "policy period" shown in the          under this Coverage Part until a different
       Declarations, unless the "policy period" is            allocation is negotiated, arbitrated or judicially
       extended after issuance for an additional              determined.
       period of less than twelve (12) months. In that
       case, the additional period will be deemed part     G. Required Notice to Us
       of the last preceding period for purposes of            As a condition precedent to coverage under
       determining the Limit of Liability.                     this Coverage Part, the "insureds" shall give us
SECTION VIII - DUTIES IN THE EVENT OF CLAIM;                   written notice of any "claim" as soon as
DEFENSE AND SETTLEMENT                                         practicable after a "notice manager" becomes
                                                               aware of such "claim", but in no event later
   A. We shall have the right and duty to defend               than:
      "claims" covered under this Coverage Part,
      even if such "claim" is groundless, false or             1. if this Coverage Part expires or is
      fraudulent, provided that:                                  otherwise terminated without being
                                                                  renewed with us, ninety (90) days after the
      1. the "insureds" give notice to us in                      effective date of said expiration or
           accordance with the applicable notice                  termination; or
           provisions; and
                                                               2. subject to SECTION V, the expiration of
       2. such "claim" does not involve allegations,              the Extended Reporting Period, if
           in whole or in part, of a "wage and hour               applicable;
           violation".
                                                               provided, however, that if the Coverage Part is
       For any "claim" involving allegations, in whole         cancelled for non-payment of premium, the
       or in part, of a "wage and hour violation", it          "insured" will give us written notice of such
       shall be the duty of the "insureds", and not our        "claim", prior to the effective date of
       duty, to defend such "claim".                           cancellation.
   B. If we have the duty to defend a "claim", our             However, with regard to any "employment
      duty to defend such "claim" shall cease upon             practices claim" which is brought as a formal
      exhaustion of any applicable Limit of Liability.         administrative or regulatory proceeding,
   C. The "insureds" shall not admit or assume any             including, without limitation, a proceeding
      liability, make any settlement offer or enter into       before the Equal Employment Opportunity
      any settlement agreement, stipulate to any               Commission or similar governmental agency,
      judgment, or incur any "claim expenses"                  commenced by the filing of a notice of
      regarding any "claim" without our prior written          charges, formal investigative order or similar
      consent, such consent not to be unreasonably             document, as a condition precedent to
      withheld. We shall not be liable for any                 coverage under this Coverage Part the

Form SS 09 01 12 14                                                                               Page 7 of 11
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 175 of 228
                                                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

        "insureds" shall give us written notice of any                1. with respect to a covered "claim" for which
        "claim" as soon as practicable after a "notice                   we have the duty to defend:
        manager" becomes aware of such "claim", but                                              "insured’s" "claim
                                                                           a. 100% of the "insured's"
        in no event later than:                                               expenses" shall be allocated to
        3. if this Coverage Part is renewed, no more                          covered "loss"; and
           than 180 days after a "notice manager"                          b. All other "loss" shall be allocated
           becomes aware of such "claim"; or                                  between covered "loss" and non-
        4. if this Coverage Part expires or is                                covered loss based upon the relative
           otherwise terminated without being                                 legal exposure of all parties to such
           renewed with us, ninety (90) days after the                        matters.
           effective date of said expiration or                       2. with respect to a covered "claim" for which
           termination; or                                               we do not have the duty to defend, all
        5. subject to SECTION V, the expiration of                       "loss" shall be allocated between covered
            the Extended Reporting Period, if                            "loss" and non-covered loss based upon
            applicable;                                                  the relative legal exposure of all parties to
        provided, if the Coverage Part is cancelled for                  such matters.
        non-payment of premium, the "insured" will             SECTION IX - CONDITIONS
        give us written notice of such "claim", prior to          A. Coverage Part Priority; Headings
        the effective date of cancellation.
                                                                     If any provision in this Coverage Part is
   H. Subrogation                                                    inconsistent or in conflict with the terms and
        1. We shall be subrogated to all of the                      conditions of any provisions in this Policy, the
           "insureds’" rights of recovery regarding any
           "insureds"'                                               terms and conditions of this Coverage Part
           payment of "loss" by us under this                        shall control only for purposes of determining
           Coverage Part.         The "insureds" shall               coverage hereunder. The headings of the
           execute all papers required and do                        various sections of this Coverage Part are
           everything necessary to secure and                        intended for reference only and shall not be
           preserve such rights, including the                       part of the terms and conditions of coverage.
           execution of any documents necessary to                B. Notice Addresses
           enable us to effectively bring suit in the
           name of the "insureds". The "insureds"                     1. All notices to the "insureds" shall be sent
           shall do nothing to prejudice our position                    to the first "named insured" at the address
           or any potential or actual rights of                          specified in the Declarations.
           recovery.                                                  2. All notices to us shall be sent to the
        2. We shall not exercise our rights of                           address specified in the Declarations. Any
           subrogation against an "insured person"                       such notice shall be effective upon receipt
           under this Coverage Part unless such                          by us at such address.
           "insured person" has:                                  C. Spousal/Domestic         Partner      Liability
           a. obtained      any   personal    profit,                Coverage
               remuneration or advantage to which                    Coverage shall apply to the lawful spouse or
               such "insured person" was not legally                 "domestic partner" of an "insured person" for a
               entitled, or                                          "claim" made against such spouse or
            b. committed a criminal or deliberately                  "domestic partner", provided that:
               fraudulent act or omission or any willful              1. such "claim" arises solely out of:
               violation of law,
                                                                          a. such person's
                                                                                  person’s status as the spouse or
            if a judgment or other final adjudication                        "domestic partner" of an "insured
            establishes    such    personal     profit,                      person"; or
            remuneration, advantage, act, omission, or
                                                                                                            partner’s"
                                                                          b. such spouse or "domestic partner's"
            violation.
                                                                             ownership of property sought as
   I.   Allocation                                                           recovery for a "wrongful act";
        Where "insureds" who are afforded coverage                    2. the "insured person" is named in such
        for a "claim" incur an amount consisting of                      "claim" together with the spouse or
        both "loss" that is covered by this Coverage                     "domestic partner"; and
        Part and also loss that is not covered by this
        Coverage Part, because such "claim" includes                  3. coverage of the spouse or "domestic
                                                                         partner" shall be on the same terms and
        both covered and uncovered matters, then
                                                                         conditions, including any applicable
        coverage shall apply as follows:

Page 8 of 11                                                                                   Form SS 09 01 12 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 176 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

             Deductible , that applies to coverage of the        1. any of such "claims" was first made,
             "insured person" for such "claim".                       regardless of whether such date is before
             No coverage shall apply to any "claim" for               or during the "policy period";
             a "wrongful act" of such spouse or                  2. notice of any "wrongful act" described
             "domestic partner".                                      above was given to us under this
   D.   Estates and Legal Representatives                             Coverage Part pursuant to Sections IV or
        In the event of the death, incapacity or                      VIII; or
        bankruptcy of an "insured person", any "claim"           3. notice of any "wrongful act" described
        made against the estate, heirs, legal                         above was given under any prior
        representatives or assigns of such "insured                   insurance policy.
        person" for a "wrongful act" of such "insured         H. Deductible Waiver
        person" shall be deemed to be a "claim" made
        against such "insured person". No coverage               Regarding a "claim" that is a class action civil
        shall apply to any "claim" for a "wrongful act" of       proceeding, no Deductible shall apply to "claim
        such estate, heirs, legal representatives or             expenses" incurred in connection with such
        assigns.                                                 "claim", and we shall reimburse the "insureds"
                                                                 for any covered "claim expenses" paid by the
   E.   Minimum Standards                                        "insureds" within the Deductible otherwise
        In the event that there is an inconsistency              applicable to such "claim", if a:
        between:
                                                                 1. final adjudication with prejudice pursuant
        1. the terms and conditions that are required                 to a trial, motion to dismiss or motion for
             to meet minimum standards of a state's
                                                state’s law           summary judgment; or
             (pursuant to a            state amendatory
                                                                 2. complete and final settlement with
             endorsement attached to this Coverage
             Part ), and                                              prejudice;
        2. any other term or condition of this Coverage          establishes that none of the "insureds" in such
             Part,                                               "claim" are liable for any "loss".
        it is understood and agreed that, where               I. Application
        permitted by law, we shall apply those terms              1. The "insureds" represent that the
        and conditions of 1. or 2. above that are more               Declarations and statements contained in
        favorable to the "insured".                                  the "application" are true, accurate and
   F.   Other Insurance                                              complete. This Coverage Part is issued in
                                                                     reliance upon the "application".
        1. The coverage provided under this
             Coverage Part for any "employment                    2. If the "application" contains intentional
             practices claim" shall be primary.                      misrepresentations or misrepresentations
        2. Notwithstanding the above, the coverage                   that materially affect the acceptance of the
             provided under this Coverage Part for any               risk by us no coverage shall be afforded
             "employment practices claim" made                       under this Coverage Part for any
             against a temporary, leased or loaned                   "insureds" who knew on the Effective Date
             "employee" or an "independent contractor"               of this Coverage Part of the facts that were
             shall be excess of the amount of any                    so misrepresented, provided that:
             deductible, retention and limits of liability           a. knowledge possessed by any "insured
             under any other policy or policies                           person" shall not be imputed to any
             applicable to such "claim", whether such                     other "insured person"; and
             other policy or policies are stated to be               b. knowledge possessed by any of your
             primary, contributory, excess, contingent                    chief executive officer, general
             or otherwise, unless such other insurance                    counsel, chief financial officer, human
             is written specifically excess of this Policy                resources director or any position
             by reference in such other policy or                         equivalent to the foregoing of the
             policies to this Policy's Policy Number.                     "named insured", or anyone signing
   G.   Interrelationship of Claims                                       the "application", shall be imputed to
        All "claims" based upon, arising from or in any                   all "insured entities".       No other
        way related to the same "wrongful act" or                         person's knowledge shall be imputed
                                                                          person’s
        "interrelated wrongful acts" shall be deemed to                   to an "insured entity".
        be a single "claim" for all purposes under this
        Coverage Part first made on the earliest date
        that:


Form SS 09 01 12 14                                                                                Page 9 of 11
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 177 of 228
                                                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

   J. Changes in Exposure                                               then, as a condition precedent to coverage
      1. Acquisitions or Created Subsidiaries                           hereunder, the "insureds" shall give us
                                                                        written notice and full, written details of the
         If, before or during the "policy period", any                  merger as soon as practicable (but, in all
         "insured entity" acquires or creates a                         cases, within ninety (90) days of such
         "subsidiary", then such acquired or created                    merger). There shall be no coverage
         entity and its subsidiaries, and any natural                   under any renewal or replacement of this
         persons that would qualify as "insured                         Coverage Part for any newly merged entity
         persons" thereof, shall be "insureds" to the                   or any of its subsidiaries, and any natural
         extent such entities and persons would                         persons that would qualify as "insured
         otherwise qualify as "insureds" under this                     persons" thereof, unless the "insureds"
                      Part,, but only for "wrongful
         Coverage Part„                                                 comply with the terms of this provision.
         acts" occurring after such acquisition or
         creation. No coverage shall be available                    3. Takeover of Named Insured
         for any "wrongful act" of such "insureds"                      If, before or during the "policy period":
         occurring before such acquisition or                           a. the "named insured" merges into or
         creation, or for any "interrelated wrongful                          consolidates with another entity such
         acts" thereto.                                                       that the "named insured" is not the
         However, if the fair value of the assets of                          surviving entity; or
         any such acquired or created entity                            b. more than 50% of the securities
         exceed 25% of the total assets of the                                representing the right to vote for the
         "named insured" as reflected in its most                             "named insured's" board of directors
         recent consolidated financial statements                             or managers is acquired by another
         prior to such acquisition or creation, then,                         person or entity, group of persons or
         as a condition precedent to coverage                                 entities, or persons and entities acting
         hereunder, the "insureds" shall give us                              in concert,
         written notice and full, written details of the
         acquisition or creation as soon as                             then coverage shall continue under this
         practicable (but, in all cases, within ninety                  Coverage Part, but only for "wrongful acts"
         (90) days of such acquisition or creation).                    occurring before any such transaction. No
         There shall be no coverage under any                           coverage shall be available for any
         renewal or replacement of this Coverage                        "wrongful act" occurring after such
         Part for any such new "subsidiary" and its                     transaction. Upon such transaction, this
         subsidiaries, and any natural persons that                     Coverage Part shall not be cancelled and
         would qualify as "insured persons" thereof,                    the entire premium for this Coverage Part
         unless the "insureds" comply with the                          shall be deemed fully earned.              The
         terms of this provision.                                       "insured" shall give us written notice and
                                                                        full, written details of such transaction as
      2. Mergers                                                        soon as practicable (but, in all cases,
         If, before or during the "policy period", any                  within ninety (90) days of such
         "insured entity" merges with another entity                    transaction). If any transaction described
         such that the "insured entity" is the                          herein occurs, then we will not be
         surviving entity, then such merged entity                      obligated to offer any renewal or
         and its subsidiaries, and any natural                          replacement of this Coverage Part.
         persons that would qualify as "insured                      4. Loss of Subsidiary Status
         persons" thereof, shall be "insureds" to the
         extent such entities and persons would                         If, before or during the "policy period", any
         otherwise qualify as "insureds" under this                     entity ceases to be a "subsidiary", then
         Coverage Part, but only for "wrongful acts"                    coverage shall be available under this
         occurring after such merger. No coverage                       Coverage Part for such "subsidiary" and its
         shall be available for any "wrongful act" of                   "insured persons", but only for a "wrongful
         such "insureds" occurring before such                          act" of such "insureds" occurring before
         merger or for any "interrelated wrongful                       such transaction. No coverage shall be
         acts" thereto.                                                 available for any "wrongful act" of such
                                                                        "insureds"        occurring     after     such
         However, if the fair value of the assets of                    transaction.
         any newly merged entity exceed 25% of
         the total assets of the "named insured" as               K. References To Laws
         reflected in its most recent consolidated                    1. Wherever this Coverage Part mentions
         financial statements prior to such merger,                      any law, including, without limitation, any
                                                                         statute, Act or Code of the United States,

Page 10 of 11                                                                                   Form SS 09 01 12 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 178 of 228
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

           such mention shall be deemed to include       N. Bankruptcy or Insolvency
           all amendments of, and all rules or               Bankruptcy or insolvency of any "insureds"
           regulations promulgated under, such law.          shall not relieve us of any of our obligations
       2. Wherever this Coverage Part mentions               under this Coverage Part.
          any law or laws, including, without            0.
                                                         O. Authorization of First Named Insured
          limitation, any statute, Act or Code of the
          United States, and such mention is                The first "named insured" shall act on behalf of
          followed by the phrase "or any similar law",      all "Insureds" with respect to all matters under
          such phrase shall be deemed to include all        this Coverage Part, including, without
          similar laws of all jurisdictions throughout      limitation, giving and receiving of notices
          the world, including, without limitation,         regarding "claims", cancellation, election of the
          statutes and any rules or regulations             Extended Reporting Period, payment of
          promulgated under such statutes as well           premiums, receipt of any return premiums, and
          as common law.                                    acceptance of any endorsements to this
                                                            Coverage Part.
   L. Action Against Us
                                                         P. When We Do Not Renew
       1. No action shall be taken against us unless
          there shall have been full compliance with         1. If we decide not to renew this Coverage
          all the terms and conditions of this                  Part, we will mail or deliver to the first
          Coverage Part.                                        "named       insured"     shown     in    the
                                                                Declarations written notice of the
       2. No person or organization shall have any              nonrenewal not less than thirty (30) days
          right under this Coverage Part to join us as          before the expiration date.
          a party to any "claim" against the
          "insureds" nor shall we be impleaded by            2. If notice is mailed, proof of mailing will be
          the "insureds" in any such "claim".                   sufficient proof of notice.
   M. Entire Agreement                                       3. Any state amendatory endorsement
                                                                changing Nonrenewal Conditions for any
       This Coverage Part, the "application" and any            part of this policy shall also apply to this
       written endorsements attached hereto, along              Coverage Part.
       with the Declarations constitute the entire
       agreement between you and us relating to this
       Coverage Part's
                 Part’s insurance.




Form SS 09 01 12 14                                                                           Page 11 of 11
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 179 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



  OHIO CHANGES - EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:

                             EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


   I.    SECTION II. —
                     – DEFINITIONS, Paragraph F., the definition of "damages" is amended to include the
         following:
         Your policy does not provide coverage for punitive or exemplary damages in the State of Ohio.

   II. SECTION IX —
                  – CONDITIONS is amended to include the following:
          Q. Ohio law will control when Ohio is the applicable jurisdiction.




Form SS 09 16 12 14                                                                                  Page 1
                                                                                                          1 of 1
                                                                                                               1
                                              © 2014, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 180 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


THIRD PARTY LIABILITY ENDORSEMENT - EMPLOYMENT
               PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:
                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


I.   SECTION I - INSURING AGREEMENT of this                            3. formal administrative or regulatory
     Coverage Part is amended to include the                               proceeding commenced by the filing of a
     following:                                                            notice of charges, formal investigative
     Third Party Liability                                                 order or similar document;
    We shall pay "loss" on behalf of the "insureds"                    by or on behalf of a "third party".
    resulting from a "third party claim" first made                    "Third party claim" also means a written
    against the "insureds" during the "policy period"                  request to the "insureds" to toll or waive a
    or the Extended Reporting Period, if applicable,                   statute of limitations regarding a potential
    for a "third party wrongful act" by the "insureds."                "third party claim" as described above.
II. SECTION II - DEFINITIONS of this Coverage                          Such "claim" shall be commenced by the
    Part is amended in the following manner:                           receipt of such request.
    A. The definition of "claim" is amended to                        "Third party wrongful act" means:
         include the following:                                       1. discrimination against a "third party"
        "Claim" also means any "third party claim."                        based upon age, gender, race, color,
                                                                          national origin, religion, creed, marital
     B. The definition of "wrongful act" is amended                        status, sexual orientation or preference,
        to include the following:                                          pregnancy, disability, HIV or other
        "Wrongful act" also means any actual or
        'Wrongful                                                         health status, Vietnam Era Veteran or
        alleged "third party wrongful act".                                other military status, or other protected
     C. The following definitions are added:                               status established under federal, state
                                                                           or local law; or
        "Third party" means any natural person who
                                                                      2. sexual harassment or other harassment
        is a customer, vendor, service provider or
                                                                           of a "third party", including unwelcome
        other business invitee of an "insured entity".
                                                                           sexual advances, requests for sexual
        "Third party" shall not include "employees".
                                                                          favors or other conduct of a sexual
        "Third party claim" means any:                                    nature.
        1. written demand for monetary damages               III. The following exclusion is added to SECTION III
            or other civil non-monetary relief                    - EXCLUSIONS:
            commenced by the receipt of such
                                                                 We shall not pay "loss" in connection with any
            demand;
                                                                 "third party claim" based upon, arising from or in
        2. civil proceeding, including an arbitration
                                                                 any way related to any price discrimination or
            or other alternative dispute resolution
                                                                 violation of any anti-trust law or any similar law
            proceeding, commenced by the service
                                                                 designed to protect competition or prevent unfair
            of a complaint, filing of a demand for
                                                                 trade practices.
            arbitration, or similar pleading; or
                                                                 All other terms and conditions of this Coverage
                                                                 Part remain unchanged.




Form SS 09 70 12 14                                                                                    Page 1
                                                                                                            1 of 1
                                                                                                                 1
                                                © 2014, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 181 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


     RETROACTIVE DATE ENDORSEMENT - EMPLOYMENT
                 PRACTICES LIABILITY

This endorsement modifies insurance provided under the following:


                          EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM



I.   SECTION I - INSURING AGREEMENT of this                II. The following definition is added to SECTION II -
     Coverage Part is amended to include the                   DEFINITIONS of this Coverage Part:
     following:                                                "Retroactive date" means the date specified in
     This Coverage Part applies only to "claims" for           the Declarations. If no date is specified, the
     "wrongful acts" that occurred on or after the             "retroactive date" will be the same as the
     "retroactive date" set forth in the Declarations          Effective Date of this Coverage Part.
     and before the end of the "policy period",
     regardless of whether such "claim" is made
     during the "policy period" or the Extended                All other terms and conditions of this Coverage
     Reporting Period, if applicable.                          Part remain unchanged.




Form SS 09 71 12 14                                                                                 Page 1
                                                                                                         1 of 1
                                                                                                              1
                                              © 2014, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 182 of 228
Insurer:    TWIN CITY FIRE INSURANCE COMPANY
            ONE HARTFORD PLAZA,
                         PLAZA, HARTFORD,
                                HARTFORD, CT 06155
This Declarations Page, with Common Policy Conditions, Data Breach Coverage Form and Endorsements, if any,
issued to form a part thereof, shall together constitute this Data Breach Coverage Part, which in turn forms a part of
the Policy Number shown below.
The Common Policy Conditions and Nuclear Energy Liability Exclusion of the policy to which this Coverage Part is
attached also apply to this Coverage Part. But if there is any conflict between the policy and this Coverage Part, then
this Coverage Part will govern.
"Coverage part" means this Declarations page and all Data Breach forms listed herein and attached hereto.

        POLICY NUMBER: 33 SBA AD3737


DATA BREACH COVERAGE DECLARATIONS
PLEASE READ YOUR POLICY. IF YOU HAVE PURCHASED DATA BREACH - DEFENSE AND LIABILITY, NOTE
THAT CLAIM EXPENSES ARE PAYABLE WITHIN THE LIMITS OF LIABILITY.

Named Insured and Mailing Address: LEAL,
                                   LEAL, INC.
                                         INC. AND
                                         PROPERTIES, LTD.
                                   MICON PROPERTIES,  LTD.
                                   2128 ARLINGTON AVE
                                   COLUMBUS           OH 43221
                                                         43221

Policy Period           Effective Date: 06/17/19            Expiration Date: 06/17/20
12:01 A.M., Standard time at the address of the named insured as stated herein.

Premium:                                                 $448
Minimum Premium:                                          $35
Data Breach - Response Expenses                                   Data Breach - Response               Expenses
Limit Of Insurance:                                   100,000
                                                      100,000     Deductible: 2,500
 Retroactive Date:                                   06/17/19
If no date is entered, the Retroactive Date is
the same as the effective date of this Coverage
Part.
                                                                  Business Income And Extra Expense
Business Income And Extra Expense
                                                       50,000     Waiting Period Deductible: 24 Hours
Sub-limit:
Extortion Threats Sub-limit:                           50,000     Data Breach - Response Expenses
                                                                  deductible shown above also applies to
                                                                  Extortion Threats coverage.
Data Breach - Defense and Liability
(THIS IS CLAIMS FIRST MADE AND
REPORTED IN WRITING INSURANCE)
Limit Of Insurance:                                   250,000     Data Breach - Defense and Liability
                                                                  Deductible:    5,000
Retroactive Date:                                    06/17/19
If no date is entered, the Retroactive Date is the
same as the effective date of this Coverage Part.

Form Numbers Of Forms and Endorsements that apply: Common Policy Conditions: Form SS 00 05, Exclusion —
                                                                                                      –
Nuclear Energy Liability: SS 05 47
SS41810316           SS00470316    SS00480316




                                  Countersigned by
                                                                                                      06/14/19
                           (where required by law)           Authorized Representative                Date

Form SS 00 46 03 16                                                                                     Page 1
                                                                                                             1 of 1
                                                                                                                  1
Process Date: 06/14/19                                                          Policy Expiration Date: 06/17/20
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 183 of 228




       DATA BREACH COVERAGE - RESPONSE EXPENSE




Form SS 00 47 03 16
                                    © 2016, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 184 of 228


                             QUICK REFERENCE
                 DATA BREACH COVERAGE - RESPONSE EXPENSE


                          READ YOUR POLICY CAREFULLY

                                                                      Beginning on Page
 SECTION A: INSURING AGREEMENT                                                     I1

 SECTION B: LIMIT OF INSURANCE                                                    I1

 SECTION C: WHO IS AN INSURED                                                     I1

 SECTION D: DEDUCTIBLES                                                           I1

 SECTION E: DUTIES IN THE EVENT OF LOSS                                           2


 SECTION F: EXCLUSIONS                                                            2

 SECTION G: CONDITIONS                                                            2

 SECTION H: DEFINITIONS                                                           3




Form SS 00 47 03 16
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 185 of 228




       DATA BREACH COVERAGE - RESPONSE EXPENSE

PLEASE READ ALL PROVISIONS CAREFULLY, AND CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY
QUESTIONS. YOUR COVERAGE APPLIES WHEN A "DATA BREACH" OCCURS ON OR AFTER THE "RETROACTIVE
DATE" AND BEFORE THE END OF THE "POLICY PERIOD", AND THE "DATA BREACH" IS FIRST DISCOVERED DURING
THE "POLICY PERIOD". COVERED "DATA BREACH EXPENSES" WITHIN THE DEDUCTIBLE AMOUNT MUST BE PAID
BY YOU AND DO NOT REDUCE THE Limns
                                LIMITS OF LIABILITY. COVERED "DATA BREACH EXPENSES" ABOVE THE
DEDUCTIBLE ARE PAYABLE UNDER THIS COVERAGE PART AND REDUCE THE LIMITS OF LIABILITY. SOME
PROVISIONS IN THIS COVERAGE PART RESTRICT COVERAGE. READ THE ENTIRE POLICY CAREFULLY TO
DETERMINE RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.


Throughout this Coverage Part, the words "you" and "your" refer to the Named Insured shown in the Coverage Part
Declarations. The words "we" "us" and "our" refer to the stock insurance company member of The Hartford providing
this insurance.


Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. DEFINITIONS.

A. INSURING AGREEMENT                                             2. Regardless of when expenses are incurred,
   We will pay for "data breach expenses" that you                   we will not pay "data breach expenses" in
   incur as a result of a "data breach" of "personally               excess of the limit of insurance that is
   identifiable information", subject to the limit of                applicable to the "policy period" when the
   insurance, if the following conditions are met:                   "data breach" was first discovered.
                                                               C. WHO IS AN INSURED
   1. The "data breach" occurs on or after the
       "retroactive date" and before the end of the               If you are designated in the Policy Declarations as:
       "policy period".                                           1. An individual, you and your spouse are
   2. The insured first becomes aware of the "data                     insureds, but only with respect to the conduct
       breach" during the "policy period".                             of a business of which you are the sole owner.
   3. At the time you applied for this insurance you              2. A partnership or joint venture, you are an
       had no knowledge of the "data breach".                          insured. Your members, your partners, and
                                                                       their spouses are also insureds, but only with
   4. The "data breach" is reported to us as soon as                   respect to the conduct of your business.
       practicable, but in no event later than 30 days
       after it is first discovered by the insured.               3. A limited liability company, you are an insured.
                                                                       Your members are also insureds, but only with
   5. The "data breach" must involve "personally                       respect to the conduct of your business. Your
       identifiable information" that was held by you                  managers are insureds, but only with respect
       or on your behalf in the "“ coverage territory'
                                              territory” .             to their duties as your managers.
   We will have no duty to pay for any damages for                4. An organization, other than a partnership, joint
   which this insurance does not apply.                                venture or limited liability company, you are an
B. LIMIT OF INSURANCE                                                  insured. Your executive officers and directors
   1. We will pay up to the applicable limit of                        are insureds, but only with respect to their
      insurance for "data breach expenses" stated in                   duties as your executive officers or directors.
      the Coverage Part Declarations. A sub-limit                 5. A trust, you are an insured. Your trustees are
      may apply for certain coverages as described                     also insureds, but only with respect to their
      in the Coverage Part Declarations.                               duties as trustees.
       We will not pay "data breach expenses" in               D. DEDUCTIBLES
       excess of the applicable limit of insurance for             We will not pay for "data breach expenses" until
       Data Breach - Response Expenses that is                     the amount of loss exceeds the applicable
       shown on the Coverage Part Declarations.                    deductible shown in the Coverage Part

Form SS 00 47 03 16                                                                                            1 of 3
                                                                                                          Page 1
                                                  © 2016, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 186 of 228
DATA BREACH COVERAGE - RESPONSE EXPENSE

   Declarations. Subject to the terms and conditions         4. Take all reasonable steps to protect
   of the Policy, we will pay the amount of loss in             "personally identifiable information" remaining
   excess of the applicable deductible up to the                in your care, custody or control.
   applicable limit of insurance shown in the                5. Preserve, and permit us to inspect, all
   Coverage Part Declarations.                                  evidence of the "data breach".
E. DUTIES IN THE EVENT OF LOSS                               6. If requested, permit us to question you under
   1. You must report the "data breach" to us on or             oath, orally or in writing, at such times as may
      within 30 days of your discovery of the "data             be reasonably required about any matter
      breach" and, you must:                                    relating to this insurance or the loss, including
      a. Immediately record the specifics of the                copies of your books and records. In
           "data breach", and the date discovered.              answering questions in writing, your answers
                                                                must be signed.
      b. Cooperate with us in the investigation of
           the "data breach".                             F. EXCLUSIONS
      c. Assist us, upon our request in the                   This insurance does not cover:
           enforcement of any right against any               1. "Data breach expenses" relating to any "data
           person or organization which may have                  breach" arising out of a criminal, fraudulent or
           accessed, lost, stolen or disclosed the                dishonest act, error or omission, or any
           information or data giving rise to a "data             intentional or knowing violation of the law by
           breach".                                               an insured.
      d. You may not, except at your own cost,                2. "Data      breach expenses"        incurred    in
           voluntarily make a payment, assume any                 connection with any criminal investigations or
           obligation, or incur any expense without               proceedings, or any civil investigations or
           our prior written consent.                             proceedings initiated by a governmental
   2. You have up to one year from the date of                    agency or authority.
      reporting a "data breach" to initiate the               3. Any costs to correct a deficiency in your
      services provided to you.                                   systems, including but not limited to, data
   3. As soon as possible, give us, and/or our                    security, data storage or physical security and
      agent, a description of how, when and where                 procedures.
      the "data breach" occurred, including but not           4. "Data breach expenses" related to a "data
      limited to all of the following information as it           breach" arising out of any failure to apply or
      becomes known to you:                                       improper application of necessary software
      a. The method of "data breach";                             patches.
       b. The approximate date and time of the                5. Any fines, penalties, or surcharges.
          "data breach";                                     6. Costs or losses incurred by a person whose
       c. The approximate number of files                       "personally identifiable information" was the
          compromised as a result of the "data                  subject of a "data breach" except as provided
          breach";                                              under "data breach expenses".
       d. A detailed description of the type and             7. "Data breach expenses" relating to any "data
          nature of the information that was                     breach" that was known to an insured prior to
          compromised;                                           the "policy period".
       e. Whether or not the information was                 8. "Data breach expenses" arising from a failure
          encrypted, and, if so, the level of                   to comply with any state, federal, foreign or
          encryption;                                           self-regulatory requirement around minimum
                                                                 data security standards.
       f. Whether or not law enforcement has been
          notified;                                       G. CONDITIONS
                                                               1. The first named insured must pay all
       g. available, the place of domicile for all
       g. If
                                                                   premiums when due. We will pay any return
          persons whose "personally identifiable
          information" was the subject of a "data                  premium to the first named insured.
          breach";                                             2. Our obligation to pay "data breach
       h. If available, who received the information               expenses" will only be in excess of the
          contained in the "data breach" and                       applicable deductible as stated in the
                                                                   Coverage Part Declarations.
       i. Any other access, information or
       I.
          documentation we reasonably require to               3. To the extent "“ data breach expenses"
                                                                                                  expenses” are
          investigate or adjust the loss                           paid for services provided by a third-party
                                                                   provider, you must use a third party provider

Page 2 of 3                                                                                Form SS 00 47 03 16
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 187 of 228
DATA BREACH COVERAGE - RESPONSE EXPENSE

      4. that we designate or approve prior to the               b. Crisis management expenses to perform
         start of any services. You will have a direct                services by any public relations firm, crisis
         relationship with the provider and all                      management firm or law firm to minimize
         services providers work for you.                             potential harm to the insured. Crisis
          We are not liable for any act or omission by               management expenses also includes the
          any third party provider of services.                       fees and costs of a company hired to
                                                                      operate a call center to handle inquiries
     5. All "data breach(es)" that occur at the same                  from the parties affected by a "“ data
        time, or are caused by the same act, error,                   breach" .
                                                                      breach”
        omission, defect or deficiency, or series of
        related acts, errors, omissions, defects or              c. Monitoring service expenses to provide
        deficiencies, shall be considered to be a                            breach” victims with credit, fraud,
                                                                     "“ data breach"
        single "data breach", regardless of the                       public records or other monitoring alerts
        number of claimants, victims, or the number                   for up to one year, if determined to be
        of entities that obtained access to the                       warranted by us or the service provider.
        "personally identifiable information" involved           d."Good faith advertising services".
        in the breach.                                           e. "Legal and forensic services".
H. DEFINITIONS                                               4. "“ Good faith advertising services"
                                                                                                services” means
    The following definitions only apply to this form            services provided to assist in organizing the
    and any supplemental coverages or amendatory                 insured’ s media responses in relation to a
                                                                 insured'
    endorsements added to it by endorsement.                             breach" .
                                                                "“ data breach”
    1. "“ Coverage territory'
                      territory” means all parts of the      5. "“ Legal and forensic services"services”   means
       world, provided that no trade or economic                reimbursement for the verification of
        sanction, embargo, insurance or other laws or            compliance with data breach notification laws.
       regulations prohibit us from paying "“ data              "“ Legal and forensic services"
                                                                                        services” also provides
                  expenses” in relation to the "“ data
        breach expenses"                                         coverage for the investigation of computer
        breach” . Payment of "“ data breach expenses"
        breach"                                  expenses”      hacking incidents, lost and stolen property,
       relating to notification expenses is only                 cyber     extortion,  database fraud         and
       available in jurisdictions or countries that              determinations as to whether or not data was
        maintain data breach notice laws that requires           accessed.
       notification of victims of a "“ data breach”
                                            breach" .        6. "Personally identifiable information" means an
    2. "Data breach" means the loss, theft,                      individual’ s social security number, bank
                                                                 individual'
       accidental release or accidental publication of           account number, credit and debit card account
       "personally identifiable information",          or       numbers, PIN numbers or transaction history,
        circumstances objectively giving rise to a               driver' s license number, medical diagnosis,
                                                                 driver’
        substantial risk that such a loss, theft, release        patient history and medications and any other
        or publication has occurred.                             applicable private information that may be
   3. "Data breach expenses" means reasonable:                   defined by state, federal or applicable foreign
                                                                 law.
       a. Notification expenses to notify a person
            whose "personally identifiable information"      7. "Policy period" means the time beginning with
            was the subject of a "“ data breach"breach” in       the effective date shown in the Coverage Part
            compliance with mandatory "data breach"              Declarations and ending with the earlier of:
            notification statutes or regulations.                     a.The date of cancellation; or
                                                                    b.The expiration date shown in the
                                                                       Coverage Part Declarations.
                                                             8. "Retroactive date" means the date displayed
                                                                on the Coverage Part Declarations. If no date
                                                                is entered on the Coverage Part Declarations,
                                                                the "retroactive date" is the same as the
                                                                effective date.




Form SS 00 47 03 16                                                                                  Page 3 of 3
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 188 of 228




    DATA BREACH COVERAGE - DEFENSE AND LIABILITY
                  (CLAIMS MADE)




Form SS 00 48 03 16
                                    © 2016, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 189 of 228


                       QUICK REFERENCE
    DATA BREACH COVERAGE - DEFENSE AND LIABILITY (CLAIMS MADE)


                          READ YOUR POLICY CAREFULLY

                                                                      Beginning on Page
 SECTION A: INSURING AGREEMENT                                                     I1

 SECTION B: LIMIT OF INSURANCE AND DEDUCTIBLE                                     I1

 SECTION C: NOTICE OF CLAIM                                                       2

 SECTION D: YOUR DUTIES WITH RESPECT TO DATA BREACH CLAIMS                        2


 SECTION E: EXCLUSIONS                                                            3


 SECTION F: WHO IS AN INSURED                                                     4

 SECTION G: CONDITIONS                                                            4

 SECTION H: BASIC EXTENDED REPORTING PERIOD                                       4

 SECTION I: SUPPLEMENTAL EXTENDED REPORTING PERIOD                                4

 SECTION J: DEFINITIONS                                                           5




Form SS 00 48 03 16
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 190 of 228
DATA BREACH COVERAGE - DEFENSE AND LIABILITY




    DATA BREACH COVERAGE - DEFENSE AND LIABILITY
                  (CLAIMS MADE)

THIS IS CLAIMS FIRST MADE AND REPORTED IN MUTING
                                               WRITING COVERAGE. PLEASE READ ALL PROVISIONS
CAREFULLY, AND CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS. YOUR COVERAGE APPLIES
ONLY TO "DATA BREACH CLAIMS" WHEN THE "DATA BREACH" OCCURS ON OR AFTER THE "RETROACTIVE
DATE" AND BEFORE THE END OF THE "POLICY PERIOD". ADDITIONALLY, YOUR COVERAGE APPLIES ONLY IF THE
"DATA BREACH CLAIM" IS FIRST MADE DURING THE "POLICY PERIOD" AND REPORTED TO US WITHIN 30
                                                                                       3O DAYS OF
YOUR FIRST NOTICE OF THE CLAIM, AND IN NO EVENT LATER THAN 30 DAYS AFTER THE END OF THE "POLICY
PERIOD". PAYMENT OF DEFENSE COSTS REDUCES THE LIMIT OF LIABILITY. COVERED "LOSS" WITHIN THE
DEDUCTIBLE AMOUNT MUST BE PAID BY YOU AND DOES NOT REDUCE THE LIMIT OF LIABILITY. COVERED "LOSS"
ABOVE THE DEDUCTIBLE AMOUNT IS PAYABLE UNDER THIS COVERAGE PART AND REDUCES THE LIMIT OF
LIABILITY. SOME PROVISIONS IN THIS COVERAGE PART RESTRICT COVERAGE. READ THE ENTIRE POLICY
CAREFULLY TO DETERMINE RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.

Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Coverage Part
Declarations. The words "we" "us" and "our" refer to the stock insurance company member of The Hartford providing
this insurance.


Other words and phrases that appear in quotation marks have special meaning. Refer to Section J. DEFINITIONS.

A. INSURING AGREEMENT                                         B. LIMIT OF INSURANCE AND DEDUCTIBLE
   We will pay for "loss" on behalf of the Insured(s)             1. The DATA BREACH - DEFENSE AND
   resulting from a "data breach claim" subject to the               LIABILITY limit of insurance that is stated in
   limit of insurance, if the following conditions are               the Coverage Part Declarations is the most
   met:                                                              that we shall pay for all "loss" resulting from
   1. The "data breach claim" is first made against                  "data breach claims".
        you during the "policy period". A "data breach            2. We will not pay for "loss" until the amount of
        claim" will be deemed to have been made                      "loss" exceeds the applicable deductible
        when notice of such "data breach claim" is                   shown in the Coverage Part Declarations.
        received by you or by us, whichever comes                    Subject to the terms and conditions of the
        first.                                                       policy, we will pay the amount of "loss" in
   2. At the time you applied for this insurance you                 excess of the applicable deductible up to the
        had no knowledge of the "data breach" out of                 DATA BREACH - DEFENSE AND LIABILITY
        which the "data breach claim" arises.                        limit of insurance that is stated in the
                                                                     Coverage Part Declarations.
   3. The "data breach claim" is reported to us
        within 30 days after you receive notice of the            3. The terms of this Coverage Part, including
        claim, but in no event later than 30 days after              those with respect to our right and duty to
        the end of the "policy period".                              defend "data breach claims" and your duties in
                                                                     the event of a "data breach claim", apply
   4. The "data breach claim" arises out of a "data                  irrespective of the application of the
        breach" that occurs in the "coverage territory",             deductible.
        and the "data breach" occurs on or after the
        "retroactive date" and before the end of the              4. We may pay "loss" under this coverage part in
        "policy period".                                             the investigation or settlement of any "data
                                                                     breach claim" prior to your payment of any
   5. The "data breach" must involve "personally                     part or all of the deductible amount. Upon
        identifiable information" that was held by you               notification of the action we have taken, you
        or on your behalf in the "coverage territory".




Form SS 00 48 03 16                                                                                          1 of 5
                                                                                                        Page 1
                                                 © 2016, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 191 of 228
DATA BREACH COVERAGE - DEFENSE AND LIABILITY

        shall reimburse us for that part of the              4. If, during the "policy period", you become
        deductible amount you owe within sixty (60)             aware of any "data breach" that may lead to a
        days. We will be entitled to recover reasonable         "data breach claim" and if written notice of
        attorney's fees and other costs incurred in             such "data breach" is provided to us during the
        collecting the deductible amount you owe.               "policy period", then any "data breach claims"
   5. The limit of liability will not be reduced by the         arising from that "data breach" shall be
      amount of any "loss" within the deductible                deemed to be a "data breach claim" first made
      amount unless (but only to the extent that)               during the "policy period", on the date when
      such "loss" has been paid by us and not                   we receive such notice, provided that the
      reimbursed by you.                                        notice to us contains all of the following
                                                                information:
   6. If you agree with a request we make to submit
      a "data breach claim" made against you to                 a. The method of "data breach";
      mediation or binding arbitration under the                b. The approximate date and time of the
      terms and conditions we specify, and the "data               "data breach";
      breach claim" is resolved through such                    c. The approximate number of files
      mediation or binding arbitration, then we will               compromised as a result of the "data
      reduce the deductible amount stated in the                   breach";
      Coverage Part Declarations by fifty percent
      (50%). While the right to submit a "data breach           d. A detailed description of the type and
      claim" to mediation or binding arbitration shall             nature of the information that was
      be ours, no "data breach claim" shall be                     compromised;
      submitted to mediation or binding arbitration             e. Whether or not the information was
      under this paragraph without your prior written              encrypted, and, if so, the level of
      consent. In the case of such resolution                      encryption;
      through mediation or binding arbitration, the             f. Whether or not law enforcement has been
      maximum dollar amount by which the                           notified;
      deductible will be reduced under this
      paragraph is $10,000.                                     g. If available, the place of domicile for all
                                                                g.
                                                                   persons whose "personally identifiable
C. NOTICE OF CLAIM                                                 information" was the subject of a "data
   1. As a condition precedent to coverage, the                    breach";
      Insured(s) shall provide us with notice of any            h. If available, who received the information
      "data breach claim" within 30 days after you                 contained in the "data breach".
      receive notice of the claim, and in no event
                                                          D. YOUR DUTIES WITH RESPECT TO "DATA
      later than 30 days after the "policy period".
                                                             BREACH CLAIMS"
   2. All "data breach claims" arising from the same
                                                             1. You must cooperate with us in the
      "data breach" shall be considered as one "data
      breach claim", first made on the earliest date            investigation, settlement or defense of the
      that:                                                     "data breach claim", and assist us, upon our
                                                                request in the enforcement of any right of
      a. any such "data breach claim" was first                 recovery regarding any payment of "loss"
           made, whether such date is before or                 under this Coverage Part. You shall execute
           during the "policy period";                          any and all papers required, and do everything
      b. notice of the "data breach" was provided               necessary to secure and preserve such rights,
           to us pursuant to section C. 4., below; or,          including the execution of any documents
      c. notice of the "data breach" was provided               needed to enable us to bring suit in your
           pursuant to any other insurance policy.              name. You shall do nothing to prejudice our
                                                                position or any potential or actual rights of
   3. All "data breach(es)" that occur at the same              recovery.
      time, or are caused by the same act, error,
      omission, defect or deficiency, or series of           2. You may not, except at your own cost,
      related acts, errors, omissions, defects or               voluntarily make a payment, assume any
      deficiencies, shall be considered to be a single          obligation, or incur any expense without our
      "data breach", regardless of the number of                prior written consent.
      claimants, or the number of entities that              3. You must take all reasonable steps to protect
      obtained access to the "personally identifiable           "personally identifiable information" remaining
      information" involved in the breach.                      in your care, custody or control.




Page 2 of 5                                                                              Form SS 00 48 03 16
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 192 of 228
DATA BREACH COVERAGE - DEFENSE AND LIABILITY


   4. You must preserve all evidence of the "data
      breach".                                            8. In connection with a "data breach" arising out
E. EXCLUSIONS                                                 of the failure to apply or improper application
                                                              of necessary software patches.
   This insurance does not apply to "loss":
                                                          9. In connection with a "data breach claim"
   1. In connection with any "data breach claim"              arising out of any action or omission that
       arising out of any criminal, fraudulent or             violates or is alleged to violate:
       dishonest act, error or omission, or any
       intentional or knowing violation of the law by         a. The Telephone Consumer Protection Act
       any insured.                                                (TCPA), including any amendment of or
                                                                   addition to such law;
   2. For "bodily injury" or "property damage".
       However, this exclusion will not apply to a            b. The CAN-SPAM Act of 2003, including
       claim for mental injury, mental tension, mental             any amendment of, or addition to such
       anguish, or emotional distress directly relating            law; or any statute, ordinance or
       to a "data breach".                                         regulation, other than the TCPA, or CAN-
                                                                   SPAM Act of 2003, that prohibits or limits
   3. In connection with expenses arising out of any               the sending, transmitting, communicating
       criminal investigations or proceedings or                   or distribution of material or information.
       arising out of governmental action for the
       seizure or destruction of property by order of     10. In connection with a "data breach claim" arising
       governmental authority, or war and military            out of any discrimination of any kind, including
       action including undeclared or civil war,              but not limited to race, creed, religion, age,
       insurrection rebellion, revolution or action           handicap, sex, marital status or financial
       taken by governmental authority in hindering           condition; refusal to employ, termination of
       or defending against any of these.                     employment, coercion, demotion, evaluation,
                                                              reassignment,         discipline,      harassment,
   4. In connection with any "suit" seeking only non-         humiliation, discrimination or any employment
       monetary damages.                                      related practices, policies, acts, errors or
   5. For any fines, penalties, or surcharges.                omissions.
   6. For any cost to correct a deficiency in your        11. In connection with a "data breach claim"
      systems, including but not limited to, data             arising out of any intentional or knowing
      security, data storage or physical security and         violation of the Insured's privacy policy.
      procedures.                                         12. In connection with a "data breach claim"
   7. In connection with a "data breach claim"                arising out of any actual or alleged
      arising out of any shortcoming in a computer            infringement or patent, trade secret, copyright,
      system that you knew about prior to the                 service mark, trademark, trade name, or
      effective date of this Coverage Part. This              misappropriation of ideas or any other
      includes any failure to take steps to use,              intellectual property right.
      design, maintain or upgrade a computer              13. In connection with a "data breach claim"
      system and the inability to use, or lack of             arising out of any rendering or failure to render
      performance of software due to:                         any professional services for others, including
      a. expiration, cancellation, or withdrawal of           without limitation, services performed by the
           such software;                                     Insured for or on behalf of a customer or client.
      b. it not being released from its                   14. In connection with a "data breach claim"
           developmental state; or                            arising out of any breach of any express,
      c. it not having passed all test runs or proven         implied, actual or constructive contract,
           successful in applicable daily operations.         warranty, guarantee, or promise, including
                                                              liability of others assumed by you under any
                                                              contract or agreement or breach of contract,
                                                              unless such liability would have attached to
                                                              you in the absence of such an agreement.




Form SS 00 48 03 16                                                                                Page 3 of 5
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 193 of 228
DATA BREACH COVERAGE - DEFENSE AND LIABILITY

   15. In connection with a "data breach claim"                  shall not exceed the amount for which we
        caused by the failure to comply with any state,          would have been liable for "loss" if the "data
        federal or foreign regulation and/or self-               breach claim" had been so settled when and
        regulatory requirements around minimum data              as so recommended, (minus any applicable
        security standards, including, but not limited           deductible) and we shall have the right to
        to, the Fair and Accurate Credit Transaction             withdraw from the further defense of the "data
        Act (FACTA), and Song Beverly Act or similar             breach claim" by tendering control of the
        statutes. However, this exclusion does not               defense thereof to you.
        apply to reasonable and necessary legal fees          4. Immediately upon discovery of a "data
        and expenses incurred in the defense of a                breach", you must take all reasonable steps to
        "regulatory proceeding".                                 mitigate potential damages to third parties by
F. WHO IS AN INSURED                                             providing     reasonable     and     necessary
   If you are designated in the Policy Declarations as:          notification, monitoring and other services, as
                                                                 directed through our designated third party
   1. An individual, you and your spouse are
                                                                 provider or by a third party provider that is
        insureds, but only with respect to the conduct
                                                                 approved by us.
        of a business of which you are the sole owner.
   2. A partnership or joint venture, you are an              5. Our obligation to pay "loss" will only be in
                                                                 excess of the applicable deductible as stated
        insured. Your members, your partners, and
                                                                 in the Coverage Part Declarations.
        their spouses are also insureds, but only with
        respect to the conduct of your business.           H. BASIC EXTENDED REPORTING PERIOD
   3. A limited liability company, you are an insured.          We will automatically provide a Basic Extended
        Your members are also insureds, but only with           Reporting Period if this Coverage Part is:
        respect to the conduct of your business. Your           1. Cancelled;
        managers are insureds, but only with respect
                                                                2. Non-renewed; or
        to their duties as your managers.
                                                                3. Renewed by us with insurance that does not
   4. An organization, other than a partnership, joint
                                                                   apply on a claims made or claims made and
        venture or limited liability company, you are an
                                                                   reported basis.
        insured. Your executive officers and directors
        are insureds, but only with respect to their            The Basic Extended Reporting Period begins with the
        duties as your officers or directors.                   end of the "policy period" and lasts for 30 days.
                                                                The Basic Extended Reporting Period is provided
   5. A trust, you are an insured. Your trustees are
                                                                at no charge.
        also insureds, but only with respect to their
        duties as trustees.                                     Under this provision, you have 30 days after the
                                                                end of the "policy period" to report to us in writing
G. CONDITIONS
                                                                "data breach claims" first made against any of you
   1. The first named insured must pay all                      during the "policy period".
        premiums when due. We will pay any return
                                                                The Basic Extended Reporting Period will not
        premium to the first named insured.
                                                                reinstate or increase the Limits of Insurance.
   2. If valid and collectible insurance is available
                                                           I.   SUPPLEMENTAL EXTENDED REPORTING
        for a "loss" we cover under this Coverage
                                                                PERIOD
        Part, we will share with that other insurance.
                                                                A Supplemental Extended Reporting Period is
        If all the other insurance permits contribution
                                                                available, but only by an endorsement and for an
        by equal shares, we will follow this method
                                                                extra charge. This supplemental period, if
        also. Under this approach each insurer
                                                                purchased, will run concurrently with the automatic
        contributes by equal amounts until it has paid
                                                                Extended Reporting Period set forth in paragraph
        its applicable limit of insurance or none of the
                                                                H. above.
        "loss" remains, whichever comes first.
                                                                You must give us a written request for the
       If the other insurance does not permit
                                                                endorsement within 30 days after the end of the
       contribution by equal shares, we will contribute
                                                                "policy period". The Supplemental Extended
       by limits. Under this method, each insurer's
                                                                Reporting Period will not go into effect unless you
       share is based on the ratio of its applicable
                                                                pay the additional premium promptly when due.
       limit of insurance to the total applicable limits
       of insurance of all insurers.                            The Supplemental Extended Reporting Period will
                                                                not reinstate or increase the Limits of Insurance
    3. If you refuse to consent to a settlement or
       compromise recommended by us and elect to
       contest the "data breach claim", our liability


Page 4 of 5                                                                                   Form SS 00 48 03 16
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 194 of 228
DATA BREACH COVERAGE - DEFENSE AND LIABILITY

   We will determine the additional premium in             7. "Property damage" means:
   accordance with our rules and rates.                       a. Physical injury to tangible property,
J. DEFINITIONS                                                    including all resulting loss of use of that
   The following definitions only apply to this form              property, or
   and any applicable amendatory endorsements.                b. Loss of use of tangible property that is not
   1. "Bodily injury" means physical injury, sickness             physically injured.
      or disease sustained by a person.                       All such loss of use shall be deemed to occur
   2. "Coverage territory" means all parts of the             at the time of the physical injury that caused it.
      world provided that no trade or economic             8. "Policy period" means the time beginning with
      sanction, embargo, insurance or other laws or           the effective date shown in the Coverage Part
      regulations prohibit us from paying "loss" in           Declarations and ending with the earlier of:
      relation to the "data breach". The insured's            a. The date of cancellation; or
      liability for the "data breach claim" must be
       determined in the United States of America,             b. The expiration date shown in the
      Puerto Rico or Canada, in a civil suit or                     Coverage Part Declarations.
      arbitration on the merits, according to the          9. "Regulatory       proceeding"     means      an
      substantive law of United States of America,             investigation, demand or proceeding, including
      Puerto Rico or Canada, or in a settlement we             a request for information, brought by, or on
      agree to.                                                behalf of, the Federal Trade Commission,
   3. "Data breach" means the loss, theft, accidental          Federal Communications Commission or other
       release or accidental publication of "personally        administrative or regulatory agency, or any
      identifiable information", or circumstances              federal, state, local or foreign governmental
      objectively giving rise to a substantial risk that       entity in such entity's regulatory or official
      such loss, theft, release or publication has             capacity seeking relief based upon a "data
      occurred.                                                breach".
   4. "Data breach claim" means a written demand           10. "Retroactive date" means the date displayed
      for relief based upon a "data breach" or a               on the Coverage Part Declarations. If no date
       "suit" seeking monetary relief based upon a             is entered on the Coverage Part Declarations,
      "data breach".                                           the "retroactive date" is the same as the
                                                               effective date.
   5. "Loss" means civil awards, settlements and
      judgments       (including   any     award      or   11. "Suit" means a civil proceeding or "regulatory
      prejudgment interest) that you are legally               proceeding", in which monetary damages are
      obligated to pay as a result of a "data breach           sought for a "data breach claim" to which this
      claim", as well as reasonable and necessary              insurance applies. "Suit" includes an
      legal fees and expenses incurred in the                  arbitration proceeding in which monetary
       defense of a "suit" alleging a "data breach             damages are sought, and to which the insured
      claim". With respect to "loss" applicable to a           must submit, or does submit with our consent;
      "regulatory proceeding", "loss" will only include        or any other alternative dispute resolution
      reasonable and necessary legal fees and                  proceeding in which such damages are sought
      expenses incurred in the defense of a                    and to which the insured submits with our
      "regulatory proceeding". "Loss" does not                 consent.
      include fines, penalties or punitive damages,
      or the cost of non-monetary relief.
   6. "Personally identifiable information" means an
      individual's social security number, bank
      account number, credit or debit card
      transactions, driver's license numbers, medical
       diagnosis, patient history and medications and
      any other applicable private information that
      may be defined by state, federal or applicable
      foreign law.




Form SS 00 48 03 16                                                                                Page 5 of 5
        Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 195 of 228




                                                                                           THE
                                                                                          HARTFORD

 U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
     CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by the United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
traffickers designated under programs that are not country-specific. Collectively, such individuals and
companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC’s
                                                                                                           OFAC's
web site at —– http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the
policy is a blocked contract and all dealings with it must involve OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.




Form IH 99 40 04 09                                                                                 Page 1
                                                                                                         1 of 1
                                                                                                              1
       Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 196 of 228




                                                                                   THE
                                                                                  HARTFORD
Named Insured:        LEAL,, INC.
                      LEAL   INC. AND

Policy Number:        33 SBA AD3737

Effective Date:       06/17/19                         Expiration Date:    06/17/20

Company Name:         TWIN CITY FIRE INSURANCE COMPANY



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions remain unchanged.




Form 1H
     IH 99 41 04 09                                                                         Page 1
                                                                                                 1 of 1
                                                                                                      1
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 197 of 228

Insurer: TWIN CITY FIRE INSURANCE COMPANY
        ONE HARTFORD PLAZA,
                      PLAZA, HARTFORD,
                             HARTFORD, CT 06155


This Declarations Page, with Umbrella Liability Provisions and Endorsements, if any, issued to form a part thereof,
shall together constitute this Umbrella Liability Supplemental Contract, which in turn forms a part of Policy Number
shown below.
None of the provisions of the policy to which this Supplemental Contract is attached applies to the Umbrella Liability
Insurance provided hereunder.
Wherever the word "policy" appears in this form or in endorsements attached to or made a part of this Supplemental
Contract, it means "Supplemental Contract".
       POLICY NUMBER: 33 SBA AD3737
DECLARATIONS
    Named Insured and Mailing Address:           LEAL,
                                                 LEAL   INC. AND
                                                      , INC
                                                       PROPERTIES, LTD.
                                                 MICON PROPERTIES,  LTD.
                                                 2128 ARLINGTON AVE
                                                 COLUMBUS           OH 43221
                                                                        43221

    Policy Period                     From: 06/17/19 To: 06/17/20
    12:01 A.M., Standard time at the address of the named insured as stated herein.
    Premium                           $ INCLUDED ADVANCE PREMIUM



Self Insured Retention             $10,000         each occurrence
The Limits of Insurance subject to all the terms of this policy that apply are:
 Each Occurrence                  $ 1,000,000
                                    1,000,000           Products-Completed Operations Aggregate Limit   $ 1, 0 0 0, 0 0 0
                                                                                                          1,000,000

 General Aggregate Limit (Other $ 1,000,000
                                    1,000,000     Bodily Injury By Disease Aggregate Limit              $ 1, 000, 000
                                                                                                          1,000,000
 than Products - Completed
 Operations, Bodily Injury By
 Disease and Automobile)
Schedule of Underlying Insurance Policies
                  See Attached                      of Underlying Insurance Policies"
                       Attached "Extension Schedule of                       Policies"
Form Numbers of Forms and Endorsements that apply.
  SX80041008                      SX80020405                     SX02240109                    SX21040697
  SX21050697                      SX21770319                     SX21821008                    SX21940317
  SX23151215                      SX24010401
                                  SX24010401                     SX24330610




                  Countersigned by                     r aeZt-zzez---ez_.,                         06/14/19
                                                  Authorized Representative                         Date




Form SX 80 01 06 97 T Printed in U.S.A. (NS)
Process Date: 06/14/19                                              Policy Expiration Date: 06/17/20
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 198 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                        UMBRELLA LIABILITY PROVISIONS

This supplemental contract modifies insurance provided under the policy to which it is attached.
In this policy the words "you" and "your" refer to the Named Insured first shown in the Declarations and any other
person or organization qualifying as a Named Insured under this policy. "We", "us" and "our" refer to the stock
insurance company member of The Hartford shown in the Declarations.
Other words and phrases that appear in quotation marks also have special meanings. Refer to DEFINITIONS
(Section VII).
IN RETURN FOR THE PAYMENT OF THE PREMIUM, in reliance upon the statements in the Declarations made a
part hereof and subject to all of the terms of this policy, we agree with you as follows:

SECTION I - COVERAGES                                                    authorized "employee" knew, prior to the
INSURING AGREEMENTS                                                      "policy period", that the "bodily injury" or
                                                                         "property damage" occurred, then any
A. Umbrella Liability Insurance                                          continuation, change or resumption of such
   1. We will pay those sums that the "insured"                          "bodily injury" or "property damage" during
      becomes legally obligated to pay as "damages"                      or after the "policy period" will be deemed to
      in excess of the "underlying insurance" or of the                  have been known prior to the "policy
      "self-insured retention" when no "underlying                       period".
      insurance" applies, because of "bodily injury",             3. "Bodily injury" or "property damage" will be
      "property damage" or "personal and advertising                 deemed to have been known to have occurred
      injury" to which this insurance applies caused by              at the earliest time when any "insured" listed
      an "occurrence". But, the amount we will pay as                under Paragraph A. of Section III —    – Who Is An
      "damages" is limited as described in Section IV                Insured or any "employee" authorized by you to
      —
      – LIMITS OF INSURANCE.                                         give or receive notice of an "occurrence" or
      No other obligation or liability to pay sums or                claim:
      perform acts or services is covered unless
                                                                      a. Reports all, or any part, of the "bodily injury"
      explicitly provided for under Section II -
                                                                         or "property damage" to us or any other
      INVESTIGATION, DEFENSE, SETTLEMENT.
                                                                         insurer;
   2. This insurance applies to "bodily injury",
                                                                      b. Receives a written or verbal demand or
      "property damage" or "personal and advertising
                                                                         claim for "damages" because of the "bodily
      injury" only if:
                                                                         injury" or "property damage"; or
      a. The "bodily injury", "property damage" or
           "personal and advertising injury" occurs                   c. Becomes aware by any other means that
           during the "policy period"; and                               "bodily injury" or "property damage" has
                                                                         occurred or has begun to occur.
      b. Prior to the "policy period", no "insured" listed
           under Paragraph A. of Section III —– Who Is An     B. Exclusions
           Insured and no "employee" authorized by you            This policy does not apply to:
           to give or receive notice of an "occurrence" or        1. Pollution
           claim, knew that the "bodily injury" or
                                                                      Any obligation:
           "property damage" had occurred, in whole
           or in part. If such a listed "insured" or




Form SX 80 02 04 05                                                                                     Page 1
                                                                                                             1 of 14
                                                 © 2005, The Hartford
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 199 of 228
UMBRELLA LIABILITY PROVISIONS

       a. To pay for the cost of investigation, defense      Extension Schedule of Underlying Insurance
             or settlement of any claim or suit against      Policies, coverage under any of the provisions
             any "insured" alleging actual or threatened     of this exception does not apply.
             injury or damage of any nature or kind to       Exception b. does not apply to:
             persons or property which arises out of or
                                                             "Bodily injury" or "property damage" arising out
             would not have occurred but for the pollution
                                                             of the actual, alleged or threatened discharge,
             hazard; or
                                                             dispersal, seepage, migration, release or
        b. To pay any "damages", judgments,                  escape of "pollutants":
             settlements, loss, costs or expenses that
                                                             (1) That are, or that are contained in any
             may be awarded or incurred:
                                                                  property that is:
             (1) By reason of any such claim or suit or
                                                                  (a) Being transported or towed by, or
                  any such injury or damage; or
                                                                       handled for movement into, onto or
             (2) In complying with any action authorized               from, any "auto";
                  by law and relating to such injury or
                                                                  (b) Otherwise in the course of transit by or
                  damage.
                                                                       on behalf of the "insured"; or
   As used in this exclusion, pollution hazard means an
                                                                  (c) Being stored, disposed of, treated or
   actual exposure or threat of exposure to the
                                                                       processed in or upon any "auto";
   corrosive, toxic or other harmful properties of any
   solid, liquid, gaseous or thermal:                        (2) Before the "pollutants" or any property in
                                                                  which the "pollutants" are contained are
   a. Pollutants;
                                                                  moved from the place where they are
   b. Contaminants;                                               accepted by the "insured" for movement into
   c. Irritants; or                                               or onto any "auto"; or
   d. Toxic substances;                                      (3) After the "pollutants" or any property in
                                                             (3)
   Including:                                                     which the "pollutants" are contained are
                                                                  moved from any "auto" to the place where
   Smoke;
                                                                  they are finally delivered, disposed of or
   Vapors;                                                        abandoned by the "insured".
   Soot;                                                     Paragraph (1) above does not apply to fuels,
   Fumes;                                                    lubricants, fluids, exhaust gases or other similar
   Acids;                                                    "pollutants" that are needed for or result from
   Alkalis;                                                  the normal electrical, hydraulic or mechanical
                                                             functioning of an "auto", covered by the
   Chemicals, and
                                                             "underlying insurance" or its parts, if:
   Waste materials consisting of or containing any of
                                                             (a) The "pollutants" escape, seep, migrate, or
   the foregoing. Waste includes materials to be
                                                                  are discharged or released directly from an
   recycled, reconditioned or reclaimed.
                                                                  "auto" part designed by its manufacturer to
   EXCEPTION                                                      hold, store, receive or dispose of such
   This exclusion does not apply:                                 "pollutants"; and
   a. To "bodily injury" to any of your "employees"          (b) The "bodily injury", "property damage" or
       arising out of and in the course of their                  "covered pollution cost or expense" does not
        employment by you; or                                     arise out of the operation of any equipment
   b. To injury or damage as to which valid and                   listed in Paragraphs f.(2) or f.(3). of the
        collectible "underlying insurance" with at least          definition of "mobile equipment" in the
        the minimum limits shown in the Extension                 Business Liability Coverage Form.
       Schedule of Underlying Insurance Policies is in       Paragraphs (2) and (3) above do not apply to
       force and applicable to the "occurrence". In          "accidents" that occur away from premises
        such event, any coverage afforded by this policy     owned by or rented to an "insured" with respect
       for the "occurrence" will be subject to the           to "pollutants" not in or upon an "auto" covered
        pollution exclusions of the "underlying              by the "underlying insurance" if:
       insurance" and to the conditions, limits and          (a) The "pollutants" or any property in which the
        other provisions of this policy. In the event that        "pollutants" are contained are upset,
       "underlying insurance" is not maintained with              overturned or damaged as a result of the
       limits of liability as set forth in the                    maintenance or use of the "auto"; and


Page 2 of 14                                                                          Form SX 80 02 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 200 of 228
                                                                        UMBRELLA LIABILITY PROVISIONS

       (b) The     discharge,    dispersal, seepage,           a. Hired, chartered or loaned with a paid crew;
           migration, release or escape of the                    but
           "pollutants" is caused directly by such             b. Not owned by any "insured".
           upset, overturn or damage.
                                                               This exclusion does not apply to "bodily injury"
   2. Workers' Compensation and Similar Laws                   to any of your "employees" arising out of and in
        Any obligation of the "insured" under a                the course of their employment by you.
        workers' compensation, disability benefits or       7. Watercraft
        unemployment compensation law or any
        similar law.                                           "Bodily injury" or "property damage" arising out
                                                               of the ownership, operation, maintenance, use,
   3. Contractual Liability                                    entrustment to others, "loading or unloading" of
       Liability assumed by the "insured" under any            any watercraft.
       contract or agreement with respect to an                This exclusion applies even if the claims allege
       "occurrence" taking place before the contract or        negligence or other wrongdoing in the
       agreement is executed.                                  supervision, hiring, employment, training or
   4. Personal and Advertising Injury                          monitoring of others by an "insured", if the
       "Personal and advertising injury".                      "occurrence" which caused the "bodily injury" or
                                                               "property damage" involved the ownership,
       EXCEPTION
                                                               maintenance, use or entrustment to others, of
       This exclusion does not apply if "underlying            any watercraft that is owned or operated by or
       insurance" is applicable to "personal and               rented or loaned to, any "insured".
       advertising injury" and to claims arising out of        This exclusion does not apply to:
       that "personal and advertising injury".
                                                               a. Watercraft you do not own that is:
   5. Underlying Insurance
                                                                   (1) Less than 51 feet long; and
       Any injury or damage:
                                                                   (2) Not being used to carry persons for a
       a. Covered by "underlying insurance" but for any                charge;
          defense which any underlying insurer may
          assert because of the "insured's" failure to         b. "Bodily injury" to any of your "employees"
          comply with any condition of its policy; or             arising out of and in the course of their
                                                                  employment by you; or
       b. For which "damages" would have been
          payable by "underlying insurance" but for the        c. Any watercraft while ashore on premises
          actual or alleged insolvency or financial               owned by, rented to or controlled by you.
          impairment of an underlying insurer.              8. War
   6. Aircraft                                                 Any injury or damage, however caused, arising,
       "Bodily injury" or "property damage" arising out        directly or indirectly, out of:
       of the ownership, operation, maintenance, use,          a. War, including undeclared or civil war;
       entrustment to others, "loading or unloading" of        b. Warlike action by a military force, including
       any aircraft:                                              action in hindering or defending against an
       a. Owned by any "insured"; or                              actual or expected attack by any government,
       b. Chartered or loaned to any "insured".                   sovereign or other authority using military
                                                                  personnel or other agents; or
       This exclusion applies even if the claims allege
       negligence or other wrongdoing in the                   c. Insurrection, rebellion, revolution, usurped
       supervision, hiring, employment, training or               power, or action taken by governmental
       monitoring of others by an "insured", if the               authority in hindering or defending against
       "occurrence" which caused the "bodily injury" or           any of these.
       "property damage" involved the ownership,            9. Damage to Property
       maintenance, use or entrustment to others of            "Property damage" to property you own.
       any aircraft that is owned or operated by or
                                                            10. Damage to Your Product
       rented or loaned to any "insured".
       This exclusion does not apply to aircraft that is:      "Property damage" to "your product" arising out
                                                               of it or any part of it.




Form SX 80 02 04 05                                                                           Page 3 of 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 201 of 228
UMBRELLA LIABILITY PROVISIONS

   11. Damage to Your Work                                       b. To the spouse, child, parent, brother or
       "Property damage" to "your work" arising out of              sister of that "employee" as a consequence
       it or any part of it and included in the "products-          of such "bodily injury" to that "employee";
       completed operations hazard".                             c. To you, or any of your partners or members
       This exclusion does not apply if the damaged work            (if you are a partnership or joint venture), or
       or the work out of which the damage arises was               your members (if you are a limited liability
       performed on your behalf by a subcontractor.                 company); or
   12. Damage to Impaired Property or Property                   d. Arising out of the providing or failing to
       Not Physically Injured                                       provide professional health care services.
       "Property damage" to       "impaired property" or         Subparagraphs a. and b. of this exclusion apply:
       property that has not     been physically injured         (1) Whether the "insured" may be liable as an
       arising out of:                                               employer or in any other capacity; and
       1. A defect, deficiency, inadequacy or                    (2) To any obligation to share "damages" with
          dangerous condition in "your product" or                   or repay someone else who must pay
          "your work"; or                                            "damages" because of the injury.
       2. A delay or failure by you or anyone acting             EXCEPTION
          on your behalf to perform a contract or                Subparagraphs a. and b. of this exclusion do
          agreement in accordance with its terms.                not apply if "underlying insurance" is maintained
       This exclusion does not apply to the loss of use          providing coverage for such liability with
       of other property arising out of sudden and               minimum underlying limits, as described in the
       accidental physical injury to "your product" or           Extension Schedule of Underlying Insurance
       "your work" after it has been put to its intended         Polices.
       use.                                                   16. Property Damage to Employee's
                                                                                     Employee’s Property
   13. Recall of Products,         Work    or Impaired           With respect to coverage afforded any of your
       Property                                                  "employees", to "property damage" to property
       "Damages" claimed for any loss, cost or expense           owned or occupied by or rented or loaned to:
       incurred by you or others for the loss of use,            a. That "employee";
       withdrawal, recall, inspection, repair, replacement,
                                                                 b. Any of your other "employees";
       adjustment, removal or disposal of:
       a. "Your product";                                        c. Any of your partners or members (if you are
                                                                    a partnership or joint venture); or
       b. "Your work"; or
                                                                 d. Any of your members (if you are a limited
       c. "Impaired property";                                      liability company);
       if such product, work or property is withdrawn or      17. Uninsured or Underinsured Motorists
       recalled from the market or from use by any
                                                                 Any claim for:
       person or organization because of a known or
       suspected defect, deficiency, inadequacy or               a. Uninsured      or   Underinsured      Motorists
       dangerous condition in it.                                   Coverage;
   14. Expected or Intended                                      b. Personal injury protection;
       "Bodily injury" or "property damage" expected or          c. Property protection; or
       intended from the standpoint of the "insured".            d. Any similar no-fault coverage by whatever
       This exclusion does not apply to "bodily injury"             name called;
       or "property damage" resulting from the use of            unless this policy is endorsed to provide such
       reasonable force to protect persons or property.          coverage.
   15. Employer Liability                                     18. Employment Practices Liability
       With respect to coverage afforded any of your             Any injury or damage to:
       "employees", to "bodily injury" or "personal and
                                                                 1. A person arising out of any:
       advertising injury":
                                                                     (a) Refusal to employ that person;
       a. To other "employees" arising out of and in
          the course of their employment;                            (b) Termination of that person’s
                                                                                             person's employment;
                                                                         or



Page 4 of 14                                                                                Form SX 80 02 04 05
            Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 202 of 228
                                                                                  UMBRELLA LIABILITY PROVISIONS

             (c) Any employment-related practices,                  21. Racing And Stunting Activities
                 policies, acts or omissions, such as                   "Bodily injury" or "property damage" arising out
                 coercion,      demotion,       evaluation,             of the ownership, operation, maintenance, use,
                 reassignment, discipline, defamation,                  entrustment to others, "loading or unloading" of
                 harassment,          humiliation        or             an "auto" or "mobile equipment" while being
                 discrimination directed at that person; or             used in any:
       2. The spouse, child, parent, brother or sister                  a. Prearranged or organized racing, speed or
          of that person, as a consequence of "bodily                        demolition contest;
          injury" or "personal and advertising injury" to               b. Stunting activity; or
          that person at whom any of the
                                                                        c. Preparation for any such contest or activity.
          employment-related practices described in
          paragraphs (a), (b), or (c) above is directed.            22. Electronic Data
       This exclusion applies:                                          "Damages" arising out of the loss of, loss of use
                                                                        of, damage to, corruption of, inability to access,
       i.    Whether the "insured" may be liable as an
                                                                        or inability to manipulate "electronic data".
             employer or in any other capacity; and
                                                                    23. Limited Underlying Coverage
       ii. To any obligation to share "damages"         with
                                                                        Any injury, damage, loss, costs or expense,
           or repay someone else who must               pay
                                                                        including but not limited to "bodily injury",
           "damages" because of the injury.
                                                                        "property damage" or "personal and advertising
   19. Employee Retirement Income Security Act                          injury" for which:
       Any liability arising out of intentional or                      a. An "underlying insurance" policy or policies
       unintentional violation of any provision of the                       specifically provides coverage; but that
       Employee Retirement Income Security Act of                       b. Because of a provision within the
       1974, Public Law 93-406 (commonly referred to                         "underlying insurance", such coverage is
       as the Revision Act of 1974), or any                                  provided at a limit or limits of insurance that
       amendments to them.                                                   are less than the limit(s) for the "underlying
   20. Asbestos                                                              insurance" policy or policies shown on the
       Any injury, "damages", loss, cost or expense,                         Extension       Schedule      of    Underlying
       including but not limited to "bodily injury",                         Insurance Policies.
       "property damage" or "personal and advertising               24. Violation Of Statutes That Govern E-Mails,
       injury" arising out of, or relating to, in whole or in           Fax, Phone Calls Or Other Methods Of
       part, the "asbestos hazard" that:                                Sending Material Or Information
       a. May be awarded or incurred by reason of                       "Bodily injury", "property damage", or "personal
          any claim or suit alleging actual or                          and advertising injury" arising directly or
          threatened injury or damage of any nature                     indirectly out of any action or omission that
          or kind to persons or property which would                    violates or is alleged to violate:
          not have occurred in whole or in part but for                 a. The Telephone Consumer Protection Act
          the "asbestos hazard"; or                                          (TCPA), including any amendment of or
       b. Arise out of any request, demand, order, or                        addition to such law;
          statutory or regulatory requirement that any                  b. The CAN-SPAM Act of 2003, including any
          "insured" or others test for, monitor, clean                       amendment of or addition to such law; or
          up, remove, encapsulate, contain, treat,                      c. Any statute, ordinance or regulation, other
          detoxify or neutralize or in any way respond                       than the TCPA or CAN-SPAM Act of 2003,
          to or assess the effects of any "asbestos                          that prohibits or limits the sending,
          hazard"; or                                                        transmitting, communicating or distribution
       c. Arise out of any claim or suit for "damages"                       of material or information.
          because of testing for, monitoring, cleaning          SECTION II - INVESTIGATION, DEFENSE,
          up, removing, encapsulating, containing,
          treating, detoxifying or neutralizing or in any
                                                                SETTLEMENT
          way responding to or assessing the effects            A. With respect to "bodily injury", "property damage" or
          of an "asbestos hazard".                                 "personal and advertising injury" to which this
                                                                   insurance applies (whether or not the "self-insured
                                                                   retention" applies) and



Form SX 80 02 04 05                                                                                      Page 5 of 14
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 203 of 228
UMBRELLA LIABILITY PROVISIONS

   1. For which no coverage is provided under any                  to any applicable limit of insurance. We will also
       "underlying insurance"; or                                  promptly reimburse you for our proper share, but
   2. For which the underlying limits of any "underlying           subject to the applicable limit of insurance, of any
       insurance" policy have been exhausted solely by             settlement above the "self-insured retention" made
       payments of "damages" because of "occurrences"              with our written consent.
       during the "policy period";                              C. We will have the right to associate at our expense with
   We:                                                             the "insured" or any underlying insurer in the
                                                                   investigation, defense or settlement of any claim or
   1. Will have the right and the duty to defend any
                                                                   "suit" which in our opinion may require payment
       "suit" against the "insured" seeking "damages"
                                                                   hereunder. In no event, however, will we contribute to
       on account thereof, even if such "suit" is
                                                                   the cost and expenses incurred by any underlying
       groundless, false or fraudulent; but our right and
                                                                   insurer.
       duty to defend end when we have used up the
       applicable limit of insurance in the payment of          SECTION III - WHO IS AN INSURED
       judgments or settlements under coverages                 A. If you are doing business as:
       afforded by this policy;
                                                                    1. An individual, you and your spouse are
   2. May make such investigation and settlement of
                                                                       "insureds", but only with respect to the conduct
       any claim or "suit" as we deem expedient;
                                                                       of a business of which you are the sole owner.
   3. Will pay all expenses incurred by us, all costs
                                                                    2. A partnership or joint venture, you are an
       taxed against the "insured" in any "suit"
                                                                       "insured". Your members, your partners, and
       defended by us and all interest on the entire
                                                                       their spouses are also "insureds", but only with
       amount of any judgment therein which accrues
                                                                       respect to the conduct of your business.
       after the entry of the judgment and before we
       have paid or tendered or deposited in court that             3. A limited liability company, you are an "insured".
       part of the judgment which does not exceed the                  Your members are also "insureds", but with only
       applicable limit of insurance;                                  respect to the conduct of your business. Your
   4. Will pay all premiums on appeal bonds required in                managers are "insureds", but only with respect
       any such "suit", premiums on bonds to release                   to their duties as your managers.
       attachments in any such "suit" for an amount not in          4. An organization other than a partnership, joint
       excess of the applicable limit of insurance, and the            venture or limited liability company, you are an
       cost of bail bonds required of the "insured"                    "insured". Your "executive officers" and
       because of an accident or traffic law violation                 directors are "insureds", but only with respect to
       arising out of the operation of any vehicle to which            their duties as your officers or directors. Your
       this policy applies, but we will have no obligation to          stockholders are also "insureds", but only with
       apply for or furnish any such bonds;                            respect to their liability as stockholders.
   5. Will pay all reasonable expenses incurred by                  5   A trust, you are an "insured". Your trustees are
       the "insured" at our request in assisting us in the              also "insureds", but only with respect to their
       investigation or defense of any claim or "suit",                 duties as trustees.
       including actual loss of earnings not to exceed          B. Each of the following is also an "insured":
       $500 per day per "insured";
                                                                    1. Your "volunteer workers" only while performing
   and the amounts so incurred, except settlement of                   duties related to the conduct of your business or
   claims and "suits", are not subject to the "self-                   your "employees" other than your "executive
   insured retention" and are payable in addition to any               officers" (if you are an organization other than a
   applicable limit of insurance.                                      partnership, joint venture or limited liability
   The "insured" agrees to reimburse us promptly for                   company) or your managers (if you are a limited
   amounts paid in settlement of claims or "suits" to the              liability company), but only for acts:
   extent that such amounts are within the "self-insured
                                                                        a. Within the scope of their employment by you
   retention".
                                                                           or while performing duties related to the
B. You agree to arrange for the investigation, defense                     conduct of your business; and
   or settlement of any claim or "suit" in any country
                                                                        b. Only if such "volunteer workers" or
   where we may be prevented by law from carrying
                                                                           "employees" are "insureds" in the
   out this agreement. We will pay defense expenses
                                                                           "underlying insurance" with limits of
   incurred with our written consent in connection with
   any     such      claim    or    "suit"    in    addition



Page 6 of 14                                                                                     Form SX 80 02 04 05
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 204 of 228
                                                                                   UMBRELLA LIABILITY PROVISIONS

             liability at least as high as set forth in the          1. "Bodily injury" to a co-"employee" of the person
             Extension       Schedule     of     Underlying             driving the equipment; or
             Insurance Policies, subject to all the                  2. "Property damage" to property owned by, rented
             limitations upon coverage and all other                    to, in the charge of or occupied by you or the
             policy terms and conditions of such                        employer of any person who is an "insured"
             "underlying insurance" and this policy.                    under this provision.
   2. Any person or organization with whom you                 E. Any organization you newly acquire or form, other
        agreed, because of a written contract, written            than a partnership, joint venture or limited liability
        agreement or because of a permit issued by a              company, and over which you maintain financial
        state or political subdivision, to provide                interest of more than 50% of the voting stock, will
        insurance such as is afforded under this policy,          qualify as an "insured" if there is no other similar
        but only with respect to your operations, "your           insurance available to that organization.
        work" or facilities owned or used by you.
                                                                     However:
        This provision does not apply:
                                                                     1. Coverage under this provision is afforded only
        a. Unless the written contract or written
                                                                        until the 180th day after you acquire or form the
             agreement has been executed, or the permit
                                                                        organization or the end of the "policy period",
             has been issued, prior to the "bodily injury,"
                                                                        whichever is earlier;
             "property damage," or "personal and
             advertising injury"; and                                2. This insurance does not apply to "bodily injury"
        b. Unless the limits of liability specified in such             or "property damage" that occurred before you
             written contract, written agreement or permit              acquired or formed the organization; and
             are greater than the limits of liability                3. This insurance does not apply to "personal and
             provided by the "underlying insurance".                    advertising injury" arising out of an offense
        c. Beyond the period of time required by the                    committed before you acquired or formed the
             written contract, written agreement or                     organization.
             permit.                                           F. Each person or organization, not included as an
   3. Any person or organization having proper                    "insured" in Paragraphs A., B., C., D., or E., who is
        temporary custody of your property if you die,            an "insured" in the "underlying insurance" is an
        but only:                                                 "insured" under this insurance subject to all the
                                                                  terms, conditions and limitations of such "underlying
        a. With respect to liability arising out of the
                                                                  insurance".
             maintenance or use of that property; and
        b. Until your legal representative has been                  No person or organization is an "insured" with
             appointed                                               respect to the conduct of any current or past
                                                                     partnership, joint venture or limited liability company
   4. Your legal representative if you die, but only
                                                                     that is not shown as a Named Insured in the
        with respect to his or her duties as such. That
                                                                     Declarations.
        representative will have all your rights and
        duties under this policy.                                    With respect to any person or organization who is
                                                                     not an "insured" under "underlying insurance",
C. With respect to any "auto", any "insured" in the
                                                                     coverage under this policy shall apply only to loss in
   "underlying insurance" is an "insured" under this
                                                                     excess of the amount of the "underlying insurance"
   insurance policy, subject to all the limitations of such
                                                                     or "self-insured retention" applicable to you.
   "underlying insurance".
D. With respect to "mobile equipment" registered in your       However, coverage afforded by reason of the provisions
                                                               set forth above applies only to the extent:
   name under any motor vehicle registration law, any
   person is an "insured" while driving such equipment         (i)
                                                               (i)   Of the scope of coverage provided by the
   along a public highway with your permission. Any                  "underlying insurance" but in no event shall
   other person or organization responsible for the                  coverage be broader than the scope of coverage
   conduct of such person is also an "insured", but only             provided by this policy and any endorsements
   with respect to liability arising out of the operation of         attached hereto; and
   the equipment, and only if no other insurance of any        (ii) That such coverage provided by the "underlying
   kind is available to that person or organization for this        insurance" is maintained having limits as set forth in
   liability. However, no person or organization is an              the Extension Schedule of Underlying Insurance
   "insured" with respect to:                                       Policies.




Form SX 80 02 04 05                                                                                      Page 7 of 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 205 of 228
UMBRELLA LIABILITY PROVISIONS

SECTION IV - LIMITS OF INSURANCE                            SECTION V - NUCLEAR ENERGY LIABILITY
A. The Limits of Insurance shown in the Declarations        EXCLUSION (Broad Form)
   and the rules below fix the most we will pay             A. The insurance does not apply:
   regardless of the number of:
                                                               1. To "bodily injury" or "property damage":
   1. "Insureds";
                                                                    a. With respect to which an "insured" under the
   2. Claims made or "suits" brought;
                                                                       policy is also an "insured" under a nuclear
   3. Persons or organizations making claims or                        energy liability policy issued by Nuclear
        bringing "suits"; or                                           Energy Liability Insurance Association, Mutual
   4. Coverages under which "damages" are covered                      Atomic Energy Liability Underwriters, Nuclear
        under this policy.                                             Insurance Association of Canada or any of
B. The Limit of Insurance stated as the General                        their successors, or would be an "insured"
   Aggregate Limit is the most we will pay for the sum                 under any such policy but for its termination
   of "damages", other than "damages":                                 upon exhaustion of its limit of liability; or
   1. Because of injury or damage included within the               b. Resulting from the "hazardous properties" of
        "products-completed operations hazard";                        "nuclear material" and with respect to which
   2. Because of "bodily injury" by disease to your                    (a) any person or organization is required to
        "employees" arising out of and in the course of                maintain financial protection pursuant to the
        their employment by you; and                                   Atomic Energy Act of 1954, or any law
                                                                       amendatory thereof, or (b) the "insured" is,
   3. Because of "bodily injury" or "property damage"
                                                                       or had this policy not been issued would be,
        arising out of the ownership, operation,                       entitled to indemnity from the United States
        maintenance, use, entrustment to others,                       of America, or any agency thereof, under
        "loading or unloading" of any "auto".
                                                                       any agreement entered into by the United
C. The Limit of Insurance stated as the Products                       States of America, or any agency thereof,
   Completed Operations Aggregate Limit is the most                    with any person or organization.
   we will pay for "damages" because of injury or
                                                                2. To "bodily injury" or "property damage" resulting
   damage included within the "products-completed
                                                                   from the "hazardous properties" of "nuclear
   operations hazard".
                                                                   material" if:
D. The Limit of Insurance stated as the Bodily Injury By
                                                                    a. The "nuclear material" (a) is at any "nuclear
   Disease Aggregate Limit is the most we will pay for
                                                                       facility" owned by, or operated by or on
   "damages" because of "bodily injury" by disease to
                                                                       behalf of, an "insured" or (b) has been
   your "employees" arising out of and in the course of
                                                                       discharged or dispersed therefrom;
   their employment by you.
E. Subject to B., C., or D. above, whichever applies,               b. The "nuclear material" is contained in "spent
   the Each Occurrence Limit is the most we will pay                   fuel" or "waste" at any time possessed,
   for "damages" because of all "bodily injury",                       handled,     used,    processed,      stored,
   "property damage", and "personal and advertising                    transported or disposed of by or on behalf of
   injury" arising out of any one "occurrence".                        an "insured"; or
F. Our obligations under this insurance, except for our             c. The "bodily injury" or "property damage" arises
   obligations under the Cancellation and Nonrenewal                   out of the furnishing by an "insured" of
   Conditions, end when the applicable Limit of Insurance              services, materials, parts or equipment in
   available is used up. If we pay any amounts for                     connection with the planning, construction,
   "damages" in excess of that Limit of Insurance, you                 maintenance, operation or use of any "nuclear
   agree to reimburse us for such amounts.                             facility", but if such facility is located within the
                                                                       United States of America, its territories or
G. The limits of this policy apply separately to each
                                                                       possessions or Canada, this exclusion (c)
   consecutive annual period and to any remaining
                                                                       applies only to "property damage" to such
   period of less than 12 months, starting with the
                                                                       "nuclear facility" and any property thereat.
   beginning of the "policy period" shown in the
   Declarations. However, if the "policy period" is         B. As used in this exclusion:
   extended after issuance for an additional period of         "Hazardous properties" include radioactive, toxic or
   less than 12 months, the additional period will be          explosive properties;
   deemed part of the last preceding period for the
   purpose of determining the Limits of Insurance.



Page 8 of 14                                                                                    Form SX 80 02 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 206 of 228
                                                                               UMBRELLA LIABILITY PROVISIONS

   "Nuclear material" means "source material", "special         At the close of each "policy period", the earned
   nuclear material" or "by-product material";                  premium shall be computed for such period, and
   "Source material", "special nuclear material" and            upon notice thereof to the Named Insured first
   "by-product material" have the meanings given them           shown in the Declarations, shall become due and
   in the Atomic Energy Act of 1954 or in any law               payable by such Named Insured. If the total earned
   amendatory thereof;                                          premium for the "policy period" is less than the
                                                                premium previously paid and more than the
   "Spent fuel" means any fuel element or fuel
                                                                minimum premium, we shall return to such Named
   component, solid or liquid, which has been used or
                                                                Insured the unearned portion paid by such Named
   exposed to radiation in a "nuclear reactor";
                                                                Insured.
   "Waste" means any waste material (a) containing
                                                                The Named Insured first shown in the Declarations
   "by-product material" other than the tailings or
                                                                shall maintain records of such information as is
   wastes produced by the extraction or concentration
                                                                necessary for premium computation, and shall send
   of uranium or thorium from any ore processed
                                                                copies of such records to us at the end of the "policy
   primarily for its "source material" content, and (b)
                                                                period" and at such times during the "policy period" as
   resulting from the operation by any person or
                                                                we may direct.
   organization of any "nuclear facility" included under
   the first two paragraphs of the definition of "nuclear    B. Inspection and Audit
   facility".                                                   We shall be permitted but not obligated to inspect
   "Nuclear facility" means:                                    your property and operations at any time. Neither
                                                                our right to make inspections, nor the making
   (1) Any "nuclear reactor";
                                                                thereof, nor any report thereon, shall constitute an
   (2) Any equipment or device designed or used for             undertaking on your behalf or for your benefit or that
         (1) separating the isotopes of uranium or              of others to determine or warrant that such property
         plutonium, (2) processing or utilizing "spent          or operations are:
         fuel", or (3) handling, processing or packaging
                                                                1. Safe;
         "waste";
                                                                2. Healthful; or
   (3) Any equipment or device used for the
         processing, fabricating or alloying of "special        3. In compliance with any law, rule or regulation.
         nuclear material" if at any time the total amount      We may examine and audit your books and records
         of such material in the custody of the "insured"       at any time during the "policy period" and extensions
         at the premises where such equipment or                thereof and within three years after the final
         device is located consists of or contains more         termination of this policy, insofar as they relate to
         than 25 grams of plutonium or uranium 233 or           the subject matter of this policy.
         any combination thereof, or more than 250           C. Duties In The Event Of Occurrence, Claim or Suit
         grams of uranium 235;
                                                                1. You must see to it that we are notified as soon
     (4)Any
     (4) Any structure, basin, excavation, premises or              as practicable of an "occurrence" which may
         place prepared or used for the storage or                  result in a claim under this policy.           This
         disposal of "waste"; and includes the site on              requirement        applies     only   when    such
         which any of the foregoing is located, all                 "occurrence" is known to any of the following:
         operations conducted on such site and all                  (a) You, or any additional insured that is an
         premises used for such operations;
                                                                         individual;
   "Nuclear reactor" means any apparatus designed or
                                                                    (b) Any partner, if you or an additional insured
   used to sustain nuclear fission in a self-supporting
                                                                         are a partnership;
   chain reaction or to contain a critical mass of
   fissionable material;                                            (c) Any manager, if you or an additional insured
                                                                         are a limited liability company;
   "Property damage" includes all forms of radioactive
   contamination of property.                                       (d) Any "executive officer" or insurance
                                                                         manager, if you or an additional insured are
SECTION VI - CONDITIONS                                                  a corporation.
A. Premium                                                          (e) Any trustee, if you or an additional insured
   All premiums for this policy shall be computed in                     is a trust; or
   accordance with the Premium Section of the                       (f) Any elected or appointed official, if you or
   Declarations. The premium stated as such in the                       an additional insured is a political
   Declarations is a deposit premium only which shall                    subdivision or public entity.
   be credited to the amount of any earned premium.


Form SX 80 02 04 05                                                                                  Page 9 of 14
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 207 of 228
UMBRELLA LIABILITY PROVISIONS

      This duty applies separately to you and any                2. Cooperate with any of the underlying insurers as
      additional insured.                                           required by the terms of the "underlying
      To the extent possible, notice should include:                insurance" and comply with all the terms and
                                                                    conditions thereof.
      (a) How, when and where the "occurrence" took
           place;                                                The "insured" shall enforce any right of contribution
      (b) The names and addresses of any injured                 or indemnity against any person or organization who
           persons and witnesses; and                            may be liable to the "insured" because of "bodily
                                                                 injury", "property damage" or "personal and
      (c) The nature and location of any injury or
                                                                 advertising injury" with respect to this policy or any
           damage arising out of the "occurrence" or             "underlying insurance".
           "offense".
                                                              E. Legal Action Against Us
   2. If a claim is made or "suit" is brought against
      any "insured", you must:                                   No person or organization has a right under this
      (1) Immediately record the specifics of the                policy:
           claim or "suit" and the date received; and            a. To join us as a party or otherwise bring us into a
      (2) Notify us in writing as soon as practicable if            "suit" asking for "damages" from an "insured"; or
           the claim is likely to exceed the amount of           b. To sue us on this policy unless all of its terms
           the "self-insured retention" or "underlying              and those of the "underlying insurance" have
           insurance", whichever applies.                           been fully complied with.
   3. You and any other involved "insured" must:                  A person or organization may sue us to recover on
      (a) Immediately send us copies of any demands,              an agreed settlement or on a final judgment against
           notices, summonses or legal papers received            an "insured"; but, we will not be liable for
           in connection with the claim or "suit" involving       "damages" that are not payable under the terms of
           or likely to involve a sum in excess of any            this policy or that are in excess of the applicable
           "self-insured    retention"     or   "underlying       Limits of Insurance. An agreed settlement means a
           insurance", whichever applies";                        settlement and release of liability signed by us, the
      (b) Authorize us to obtain records and other                "insured" and the claimant or the claimant's legal
           information;                                           representative.
      (c) Cooperate with us in the investigation or           F. Appeals
           settlement of the claim or defense against            In the event the "insured" or the "insured's"
           the "suit"; and                                       underlying insurer elects not to appeal a judgment in
      (d) Assist us, upon our request in the enforcement         excess of the "underlying insurance" or the "self-
           of any right against any person or organization       insured retention", we may elect to make such
           which may be liable to the "insured" because          appeal, at our cost and expense. If we so elect, we
           of injury or damage to which this policy or any       shall be liable in addition to the applicable Limit of
           "underlying insurance" or "self-insured               Insurance, for the:
           retention" may apply.                                 1. Taxable costs;
   4. No "insured" will, except at that "insured's" own          2. Disbursements; and
      cost, make or agree to any settlement for a sum
                                                                 3. Additional interest incidental to such appeal;
      in excess of:
                                                                 but in no event will we be liable for "damages" in
      (a) The total limits of "underlying insurance"; or
                                                                 excess of the applicable aggregate Limit of
      (b) The "self-insured retention" if no "underlying         Insurance.
           insurance" applies without our consent.
                                                                 If a judgment is rendered in excess of the limits of
   5. No "insured" will, except at that "insured's" own          "underlying insurance" and we offer to pay our full
      cost, make a payment, assume any obligation,               share of such judgment, but you or your underlying
      or incur any expenses, other than first aid,               insurers elect to appeal it, you, your underlying
      without our consent.                                       insurers or both will bear:
D. Assistance and Cooperation of the Insured
                                                                 a. The cost and duty of obtaining any appeal bond;
   The "insured" shall:
                                                                 b. The taxable costs, disbursements and additional
   1. Cooperate with us and comply with all the terms               interest incidental to such appeal; and
      and conditions of this policy; and




Page 10 of 14                                                                                 Form SX 80 02 04 05
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 208 of 228
                                                                                   UMBRELLA LIABILITY PROVISIONS

   c. Any increase in "damages" over the amount the                  c. Reasonable expenses incurred in the exercise
       matter could have been settled for after the                     of rights of recovery shall be apportioned among
        verdict was entered and before the appeal was                   all interests in the ratio of their respective losses
       filed.                                                           for which recovery is sought.
G. Other insurance                                              I.   Changes
   This policy shall apply in excess of all "underlying              This policy contains all the agreements between you
   insurance" whether or not valid and collectible. It               and us concerning the insurance afforded. Notice to
   shall also apply in excess of other valid and                     any agent, or knowledge possessed by any agent or
   collectible insurance (except other insurance                     any other person shall not effect a waiver or a
   purchased specifically to apply in excess of this                 change in any part of this policy, or stop us from
   insurance) which also applies to any loss for which               asserting any rights under the terms of this policy.
   insurance is provided by this policy.
                                                                     The Named Insured first shown in the Declarations
   These excess provisions apply, whether such other                 is authorized on behalf of all "insureds" to agree with
   insurance is stated to be:                                        us on changes in the terms of this policy.
   1. Primary;                                                       If the terms are changed, the changes will be shown
   2. Contributing;                                                  in an endorsement issued by us and made a part of
   3. Excess; or                                                     this policy.
   4. Contingent;                                               J. Separation Of Insureds
   Provided that if such other insurance provides umbrella           Except with respect to the Limits of Liability, and
   coverage in excess of "underlying insurance" or a "self-          any rights or duties specifically assigned in this
   insured retention", this policy shall contribute therewith        policy to the Named Insured first shown in the
   with respect to "damages".                                        Declarations, this insurance applies:
   However, we shall not be liable for a greater proportion          a. As if each Named Insured were the only Named
   of such loss than the amount which would have been                   Insured; and
   payable under this policy bears to the sum of:
                                                                     b. Separately to each "insured" against whom
   1. Said amount; and                                                  claim is made or "suit" is brought.
   2. The amounts which would have been payable                 K. Maintenance of Underlying Insurance
       under each other umbrella policy applicable to
                                                                     Policies affording in total the coverage and limits
        such loss, had each such policy been the only
                                                                     stated in the Extension Schedule of Underlying
        policy so applicable.
                                                                     Insurance Policies shall be maintained in full effect
H. Transfer Of Rights Of Recovery Against Others                     during the currency of this policy. Your failure to
    To Us                                                            comply with the foregoing shall not invalidate this
   a. If the "insured" has rights to recover all or a part           policy, but in the event of such failure, we shall be
        of any payment we have made under this policy,               liable only to the extent that we would have been
        those rights are transferred to us. The "insured"            liable had you complied herewith.
       must do nothing after a loss to impair them. At
                                                                     The Named Insured first shown in the Declarations
        our request, the "insured" will bring "suit" or
                                                                     shall give us written notice as soon as practicable of
        transfer those rights to us and help us enforce
                                                                     any of the following:
        them.
                                                                     1. Any change in the coverage or in the limits of
   b. Recoveries shall be applied to reimburse:
                                                                        any "underlying insurance", including but not
       (1)
        (1) First, any interest (including the Named                    limited to a change from occurrence coverage to
            Insured) that paid any amount in excess of                  claims made coverage;
            our limit of liability:
                                                                     2. Termination of part or all of one or more of the
       (2) Second, us, along with any other insurers                    policies of "underlying insurance";
            having a quota share interest at the same
            level;                                                   3. Reduction or exhaustion of an aggregate limit of
                                                                        liability of any "underlying insurance".
        (3) Third, such interests (including the Named
       (3)
            Insured) of whom this insurance is excess.               The "self-insured retention" shall not apply should
                                                                     the "underlying insurance" be exhausted by the
        However, a different apportionment may be
                                                                     payment of claims or "suits" which are also covered
       made to effect settlement of a claim by
                                                                     by this policy.
       agreement signed by all interests.




Form SX 80 02 04 05                                                                                      Page 11 of 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 209 of 228
UMBRELLA LIABILITY PROVISIONS

L. Cancellation                                              O. Bankruptcy or Insolvency
                                                             0.
   1. The Named Insured first shown in the                      In the event of the bankruptcy or insolvency of the
      Declarations may cancel this policy by mailing            "insured" or any entity comprising the "insured", we
      or delivering to us or to any of our authorized           shall not be relieved of any of our obligations under
      agents advance written notice of cancellation.            this policy.
   2. We may cancel this policy by mailing or                P. Representations
      delivering to the Named Insured first shown in            By accepting this policy, you agree:
      the Declarations at the address shown in this             a. The statements in the Declarations are accurate
      policy, written notice of cancellation at least:               and complete;
       a. 10 days before the effective date of                  b. The statements in the Extension Schedule of
          cancellation if such Named Insured fails to                Underlying Insurance Policies are accurate and
          pay the premium or any installment when                    complete;
          due; or                                               c. The statements in a. and b. are based upon
       b. 30 days before the effective date of                       representations you made to us;
          cancellation if we cancel for any other               d. We have issued this policy in reliance upon your
          reason.                                                    representations; and
   3. If notice is mailed, proof of mailing will be             e. If unintentionally you should fail to disclose all
      sufficient proof of notice. Notice will state the              hazards at the inception of this policy, we shall
      effective date of cancellation.     The "policy                not deny coverage under this policy because of
      period" will end on that date. Delivery of such                such failure.
      notice by the Named Insured first shown in the
      Declarations or by us will be equivalent to            SECTION VII - DEFINITIONS
      mailing.                                               Except as otherwise provided in this section or
   4. If the Named Insured first shown in the                amended by endorsement, the words or phrases
                                                             that appear in quotation marks within this policy
      Declarations cancels, the refund may be less
                                                             shall follow the definitions of the applicable
      than pro rata, but we will retain any minimum
                                                             "underlying insurance" policy.
      premium stated as such in the Declarations. If
      we cancel, the refund will be pro rata. The            A. "Accident" includes continuous or repeated
      cancellation will be effective even if we have not         exposure to the same conditions resulting in "bodily
      made or offered a refund.                                  injury" or "property damage".
M. Nonrenewal                                                B. "Auto" means a land motor vehicle, trailer or
                                                                 semitrailer designed for travel on public roads,
   1. If we decide not to renew, we will mail or deliver
                                                                 including any attached machinery or equipment. But
      to the Named Insured first shown in the
                                                                 "auto" does not include "mobile equipment".
      Declarations, at the address shown in this
      policy, written notice of nonrenewal at least 30       C. "Covered pollution cost or expense" means any
      days before the end of the "policy period".                cost or expense arising out of:
                                                                 1. Any request, demand or order; or
   2. If notice is mailed, proof of mailing will be
      sufficient proof of notice.                                2. Any claim or "suit" by or on behalf of a
                                                                      governmental authority demanding
   3. If we offer to renew but such Named Insured
      does not accept, this policy will not be renewed           that the "insured" or others test for, monitor, clean
      at the end of the current "policy period".                 up, remove, contain, treat, detoxify or neutralize, or
                                                                 in any way respond to, or assess the effects of
N. Workers' Compensation Agreement
                                                                 "pollutants".
   With respect to "bodily injury" to any officer or other       "Covered pollution cost or expense" does not include
   "employee" arising out of and in the course of                any cost or expense arising out of the actual, alleged or
   employment by you, you represent and agree that               threatened discharge, dispersal, seepage, migration,
   you have not abrogated and will not abrogate your             release or escape of "pollutants":
   common-law defenses under any Workers'
                                                                 1. That are, or that are contained in any property
   Compensation Law by rejection of such law or
                                                                      that is:
   otherwise. If at any time during the "policy period"
   you abrogate such defenses, the insurance for                      a. Being transported or towed by, handled, or
   "bodily injury" to such officer or other "employee"                    handled for movement into, onto or from,
   automatically terminates at the same time.                             any "auto";



Page 12 of 14                                                                                   Form SX 80 02 04 05
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 210 of 228
                                                                                 UMBRELLA LIABILITY PROVISIONS

       b. Otherwise in the course of transit by or on              3. Any monetary award, monetary settlement or
          behalf of the "insured"; or                                 monetary judgment for which insurance is
       c. Being stored, disposed of, treated or                       prohibited by the law(s) applicable to the
          processed in or upon any "auto"; or                         construction of this policy.
   2. Before the "pollutants" or any property in which        E. "Insured" means any person or organization
      the "pollutants" are contained are moved from              qualifying as an "insured" in the applicable WHO IS
      the place where they are accepted by the                   AN INSURED provision of this policy.           The
      "insured" for movement into or onto any "auto";            insurance afforded applies separately to each
      or                                                         "insured" against whom claim is made or "suit" is
                                                                 brought, except with respect to the limit of our
   3. After the "pollutants" or any property in which            liability under LIMITS OF INSURANCE (SECTION
      the "pollutants" are contained are moved from              IV).
      any "auto" to the place where they are finally
      delivered, disposed of or abandoned by the              F. "Occurrence" means:
      "insured".                                                   1. With respect to "bodily injury" or "property
   Paragraph a. above does not apply to fuels,                        damage", an "accident", including continuous or
   lubricants, fluids, exhaust gases or other similar                 repeated exposure to substantially the same
   "pollutants" that are needed for or result from the                general harmful conditions; and
   normal electrical, hydraulic       or mechanical                2. With respect to "personal and advertising
   functioning of an "auto", covered by the "underlying               injury", an offense described in one of the
   insurance" or its parts, if:                                       numbered subdivisions of that definition in the
   1. The "pollutants" escape, seep, migrate, or are                  "underlying insurance".
      discharged or released directly from an "auto"          G. "Policy period" means the period beginning with
      part designed by its manufacturer to hold, store,          the inception date stated as such in the Declarations
      receive or dispose of such "pollutants"; and               and ending with the earlier of:
   2. The "bodily injury", "property damage" or                    1. The date of cancellation of this policy; or
      "covered pollution cost or expense" does not                 2. The expiration date stated as such in the
      arise out of the operation of any equipment                     Declarations.
      listed in paragraphs f.(2) or f.(3) of the definition
                                                              H. "Self-insured retention" means the amount stated
      of "mobile equipment" in the Business Liability
      Coverage Form.                                             as such in the Declarations which is retained and
                                                                 payable by the "insured" with respect to each
   Paragraphs b. and c. above do not apply to                    "occurrence".
   "accidents" that occur away from premises owned
                                                              I.   "Underlying insurance" means the insurance
   by or rented to an "insured" with respect to
                                                                   policies listed in the Extension Schedule of
   "pollutants" not in or upon an "auto" covered by the
   "underlying insurance" if:                                      Underlying Insurance Policies, including any
                                                                   renewals or replacements thereof, which provide the
   1. The "pollutants" or any property in which the                underlying coverages and limits stated in the
      "pollutants" are contained are upset, overturned             Schedule of Underlying Insurance Policies. The
      or damaged as a result of the maintenance or                 limit of "underlying insurance" includes:
      use of the "auto"; and
                                                                   1. Any deductible amount;
   2. The discharge, dispersal, seepage, migration,
                                                                   2. Any participation of any "insured"; and
      release or escape of the "pollutants" is caused
      directly by such upset, overturn or damage.                  3. Any "self-insured retention" above or beneath
D. "Damages" means a monetary award, monetary                         any such policy;
   settlement or monetary judgment. "Damages"                      Less the amount, if any, by which the aggregate limit
   include prejudgment interest awarded against the                of such insurance has been reduced by any
   "insured" on that part of the judgment we pay.                  payment relating to any act, error, omission, injury,
   The following are not considered "damages" and are              damage or offense for which insurance is provided
                                                                   by this policy, including Medical Payments
   not covered by this policy:
                                                                   Coverage as described in the "underlying
   1. Fines, penalties, sanctions or taxes;                        insurance". The coverages and limits of such
      Attorney’s fees and costs associated with any
   2. Attorney's                                                   policies and any such deductible amount,
      non-monetary relief awarded against the                      participation or "self-insured retention" shall be
      "insured"; or                                                deemed to be applicable regardless of:


Form SX 80 02 04 05                                                                                   Page 13 of 14
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 211 of 228
UMBRELLA LIABILITY PROVISIONS

   1. Any defense which any underlying insurer may
      assert because of the "insured's" failure to
      comply with any condition of its policy; or
   2. The actual or alleged insolvency or financial
      impairment of any underlying insurer or any
      "insured".
   The risk of insolvency or financial impairment of any
   underlying insurer or any "insured" is borne by you
   and not by us.




Page 14 of 14                                                        Form SX 80 02 04 05
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 212 of 228
EXTENSION SCHEDULE OF
UNDERLYING INSURANCE POLICIES                                                                                        N.


This extension schedule forms a part of the policy designated in the Declarations.
Carrier, Policy Number and Policy Period:
A. TWIN
A.  TWIN CITY
            CITY FIRE      INSURANCE COMPANY
                   FIRE INSURANCE         COMPANY

    33 SBA AD3737                      06/17/19 TO 06/17/20
          Type of Coverage                                                         Applicable Limits
    ( X ) Business Liability - including:                              Bodily Injury and Property Damage
                                                                       Liability Combined
                                                                       $2,000,000        each occurrence
                                                                       $4,000,000        general aggregate
             Employees as Additional Insureds
              Contractual Liability
              Limited Non-Owned Watercraft
             Additional Insureds
              Damages To Premises Rented To You                        Property Damage Liability
                                                                       $1,000,000        each occurrence

          (X
           x ) Personal and Advertising Injury                         $2,000,000
          (X
           x ) Products/Completed Operations                           $4,000,000          Prod./Comp. Ops.
                                                                                              aggregate
     (X
      x ) Hired Auto and Non-Owned Auto                                $2,000,000         Limit of Liability

B.
     (   ) Comprehensive Automobile Liability -                        Bodily Injury Liability
           Owned Automobiles                                                             each person
                                                                                         each accident
                                                                       Property Damage Liability
     (   ) Non-Owned Automobiles                                                         each accident
                                                                       Bodily Injury and Property Damage
     (   ) Hired Automobiles                                                             Liability Combined
                                                                                         each accident
     (   ) Uninsured Motorist                                                            each occurrence

C.
C.
     (   ) Employer's
           Employer’s Liability                                                           each accident*
                                                                                          each employee by
                                                                                          disease*
                                                                                          total policy by disease*

D.
     (   ) Liquor Liability

An "X" marked in the box indicates the coverage is provided in the Underlying Policies.

(Note Maintenance of Underlying Insurance Condition SX 80 02 or SX 80 03)

*Except that in any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying
 insurer is by law unlimited, the limit stated does not apply and the policy of which this extension schedule
 forms a part shall afford no insurance with respect to Employers Liability in such jurisdiction.




Form SX 80 04 10 08                                                                                         Page 1
                                                                                                                 1 of 2
Process Date: 06/14/19                                           Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 213 of 228



EXTENSION SCHEDULE OF UNDERLYING
INSURANCE POLICIES (Continued)


POLICY NUMBER: 33 SBA AD3737


Carrier, Policy Number and Policy Period:
E.



         Type of Coverage                                                                 Applicable Limits


    (   ) Foreign Commercial General Liability- including:                                each occurrence

              Personal and Advertising Injury                                             Personal and Advertising
                                                                                          Injury aggregate
              Products/Completed Operations                                               Products/Completed
                                                                                          Operations aggregate



    (   ) Foreign Contingent Auto Liability                                               each accident




    (   ) Foreign Employer's
                  Employer’s Liability                                                    each accident *
                                                                                          each employee by disease*
                                                                                          total policy by disease*




An "X" marked in the box indicates the coverage is provided in the Underlying Policies.

(Note Maintenance of Underlying Insurance Condition SX 80 02 or SX 80 03)

*Except that in any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying
 insurer is by law unlimited, the limit stated does not apply and the policy of which this extension schedule
 forms a part shall afford no insurance with respect to Employers Liability in such jurisdiction.




Form SX 80 04 10 08                                                                                       Page 2 of 2
Process Date: 06/14/19                                           Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 214 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       AMENDMENT OF CONDITIONS - OHIO
This endorsement modifies insurance provided under the following:

                                         UMBRELLA LIABILITY PROVISIONS


It is agreed that:                                                            e. Our loss of applicable reinsurance or a
                                                                                 substantial decrease in applicable
1. The CANCELLATION Condition is deleted and                                     reinsurance, if the Superintendent of
   replaced by the following:                                                    Insurance has determined that
                                                                                 reasonable efforts have been made to
    A. Cancellation
                                                                                 prevent the loss of, or substantial
         1. The first Named Insured shown in the                                 decrease      in,    the     applicable
            Declarations may cancel this policy by                               reinsurance, or to obtain replacement
            mailing or delivering to us advance written                          coverage;
            notice of cancellation.
                                                                              f.   Your failure to correct material
         2. With respect to a policy which has been in                             violations of safety codes; or
            effect for 90 days or less, we may cancel
            for any valid underwriting reason.                                g. A determination by the Superintendent
                                                                              g.
                                                                                 of Insurance that the continuation of
         3. With respect to a policy which has been in                           the policy would create a condition
            effect for more than 90 days, or is a                                that would be hazardous to the
            renewal of a policy we issued, we may                                policyholders or the public.
            cancel this policy only for one or more of
                                                                          3. We will mail written notice of cancellation
            the following reasons, or as permitted
                                                                             to the first Named Insured at the last
            under applicable Ohio law, except as
                                                                             mailing address known to us. Proof of
            provided in paragraph 6. below:
                                                                             mailing will be sufficient proof of notice.
             a. Nonpayment of premium;
                                                                          4. We will mail the notice of cancellation at
             b. Discovery of fraud or material
                                                                             least:
                misrepresentation in the procurement
                of the insurance or with respect to any                       a. 10 days before the effective date of
                claims submitted thereunder;                                     cancellation, if we cancel for
             c. Discovery of a moral hazard or willful                           nonpayment of premium; or
                or reckless acts or omissions on your                         b. 30 days before the effective date of
                part which increases any hazard                                  cancellation, if we cancel for a reason
                insured against;                                                 stated in 2.b. through 2.g. above.
             d. The occurrence of a change in the                         5. The notice of cancellation will state the
                individual risk which substantially
                                                                             effective date of cancellation. The policy
                increases any hazard insured against                         period will end on that date.
                after the insurance coverage has been
                issued or renewed except to the                               The notice will also contain the date of the
                extent we could reasonably have                               notice and the policy number, and will
                foreseen the change or contemplated                           state the reason for cancellation.
                the risk in writing this policy;



Form SX 02 24 01 09                                                                                      Page 1
                                                                                                              1 of 2

                                                  © 2009, The Hartford
                (Includes copyrighted material of the Insurance Services Office, Inc., with its permission)
        Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 215 of 228

      6. Policies written for a term of more than        B. The following Condition is added and supersedes
         one year or on a continuous basis may be           any provision to the contrary:
         cancelled by us for any reason at an                   NONRENEWAL
         anniversary date, upon 30 days' written
         notice of cancellation.                                1. If we elect not to renew this policy, we will
                                                                   mail written notice of nonrenewal to the
      7. If this policy is cancelled, we will send the             first Named Insured at the last mailing
         first Named Insured any premium refund                    address known to us. The notice will
         due. If we cancel, the refund will be pro                 contain the date of the notice and the
         rata. If the first Named Insured cancels,                 policy number, and will state the expiration
         the refund may be less than pro rata. The                 date of the policy.
         cancellation will be effective even if we
                                                                2. We will mail the notice of nonrenewal at
         have not made or offered a refund.
                                                                   least 30 days before the expiration date of
                                                                   the policy.
                                                                3. Proof of mailing will be sufficient proof of
                                                                   notice.




Page 2 of 2                                                                              Form SX 02 24 01 09
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 216 of 228




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                 EXCLUSION - CARE, CUSTODY OR CONTROL
                        OF PERSONAL PROPERTY

This endorsement modifies insurance provided under the

                            SPECTRUM UMBRELLA LIABILITY SUPPLEMENTAL CONTRACT




This policy does not apply to "property damage" to personal property:
    1. Rented to;
    2.   Used by; or
    3.   In the care, custody or control;
Of any "insured" or as to which any "insured" is for any purpose exercising physical control.




Form SX 21 04 06 97 Printed in U.S.A.

                                                    © 1997, The Hartford
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 217 of 228




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                 EXCLUSION - CARE, CUSTODY OR CONTROL
                          OF REAL PROPERTY

This endorsement modifies insurance provided under the

                            SPECTRUM UMBRELLA LIABILITY SUPPLEMENTAL CONTRACT




This policy does not apply to "property damage" to real property:
    1. Owned by;
    2.   Occupie d by;
    3. Rented to; or
    4.   In the care, custody or control;
Of any "insured" or as to which any "insured" is for any purpose exercising physical control.




Form SX 21 05 06 97 Printed in U.S.A.

                                                    © 1997, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 218 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION - UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

                                    UMBRELLA LIABILITY PROVISIONS
                                 UMBRELLA LIABILITY PROVISIONS - VIRGINIA


Except as otherwise stated in this endorsement, the                    ownership,       maintenance,          use      or
terms and conditions of the policy apply to the insurance              entrustment to others of any aircraft (other
stated below.                                                          than "unmanned aircraft") that is owned or
A. The following changes Section I, Paragraph B.                       operated by or rented or loaned to any
   EXCLUSIONS:                                                         "insured".
                                                                       This exclusion does not apply to aircraft
    1. The Aircraft exclusion in Section I, Paragraph
                                                                       (other than "unmanned aircraft) that is:
       B.6. of the Umbrella Liability Provisions, Form
       SX 80 02, or Section I, Paragraph B.5. of the                   (1) Hired, chartered or loaned with a paid
       Umbrella Liability Provisions - Virginia, Form SX                    crew; but
       80 03, is deleted and replaced with the following:              (2) Not owned by any "insured".
        Aircraft                                                       This exclusion does not apply to "bodily
                                                                       injury" to any of your "employees" arising out
        a. Unmanned Aircraft
                                                                       of and in the course of their employment by
           "Bodily injury" or "property damage" arising                you.
           out of the ownership, maintenance, use or           2. The following exclusion is added:
           entrustment to others of any aircraft that is
           an "unmanned aircraft". Use includes                   Personal and Advertising Injury - Unmanned
           operation and "loading or unloading".                  Aircraft
            This Paragraph a. applies even if the claims          "Personal and advertising injury" arising out of
            against any "insured" allege negligence or            the ownership, maintenance, use or entrustment
            other wrongdoing in the supervision, hiring,          to others of any aircraft that is an "unmanned
            employment, training or monitoring of others          aircraft". Use includes operation and "loading or
            by that "insured", if the "occurrence" which          unloading".
                                    injury" or "property
            caused the "bodily injury'                            This exclusion applies even if the claims against
            damage"       involved     the    ownership,          any "insured" allege negligence or other
            maintenance, use or entrustment to others             wrongdoing       in the        supervision,     hiring,
            of any aircraft that is an "unmanned                  employment, training or monitoring of others by
            aircraft".                                            that "insured", if the offense which caused the
                                                                  "personal and advertising injury" involved the
        b. Aircraft (Other Than Unmanned Aircraft)
                                                                  ownership, maintenance, use or entrustment to
           "Bodily injury" or "property damage" arising           others of any aircraft that is an "unmanned
           out     of    the    ownership,   operation,           aircraft".
           maintenance, use, entrustment to others,
                                                                  However, this exclusion does not apply if the
           "loading or unloading" of any aircraft (other
                                                                  only allegation in the claim or "suit" involves an
           than "unmanned aircraft":
                                                                  intellectual property right which is limited to:
           (1) Owned by any "insured"; or
                                                                  a. Infringement, in your "advertisement", of:
           (2) Chartered or loaned to any "insured".
                                                                       (1) Copyright;
           This exclusion applies even if the claims
                                                                       (2) Slogan; or
           allege negligence or other wrongdoing in the
           supervision, hiring, employment, training or                (3) Title of any literary or artistic work; or
           monitoring of others by an "insured", if the           b. Copying, in your "advertisement", a person's
           "occurrence" which caused the "bodily                       or organization's "advertising idea" or style
           injury" or "property damage" involved the                   of "advertisement"


Form SX 21 94 03 17                                                                                        Page 1
                                                                                                                1 of 2
         Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 219 of 228

B. The following changes apply to          Section VII.
   DEFINITIONS:
   1. The following definition is added:
       "Unmanned aircraft" means an aircraft that is
       not:
       a. Designed;
       b. Manufactured; or
       c. Modified after manufacture
       to be controlled directly by a person from within
       or on the aircraft.




Page 2 of 2                                                           Form SX 21 94 03 17
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 220 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                               EXCLUSION
   ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
PERSONAL INFORMATION AND DATA RELATED LIABILITY-
     WITH LIMITED BODILY INJURY EXCEPTION

This endorsement modifies insurance provided under the following:

                                  UMBRELLA LIABILITY PROVISIONS (SX 80 02)


A. The following is added to Exclusions, B.4                            lists, financial information, credit card
   Personal and Advertising Injury of SECTION 1-                        information, health information or any other
   COVERAGES:                                                           type of nonpublic information; or
    This insurance does not apply to:                               (2) The loss of, loss of use of, damage to,
        Access Or Disclosure Of Confidential Or                         corruption of, inability to access, or inability
        Personal Information                                            to manipulate electronic data.
        "Personal and advertising injury" arising out of                This exclusion applies even if damages are
        any access to or disclosure of any person's or                  claimed for notification costs, credit
        organization's    confidential   or     personal                monitoring expenses, forensic expenses,
        information, including patents, trade secrets,                  public relations expenses or any other loss,
        processing methods, customer lists, financial                   cost or expense incurred by you or others
        information, credit card information, health                    arising out of that which is described in
        information or any other type of nonpublic                      Paragraph (1) or (2) above.
        information.                                                    However, unless Paragraph (1) above
        This exclusion applies even if damages are                      applies, this exclusion does not apply to
        claimed for notification costs, credit monitoring               damages because of "bodily injury".
        expenses, forensic expenses, public relations                   As used in this exclusion, electronic data
        expenses or any other loss, cost or expense                     means information, facts or programs stored
        incurred by you or others arising out of any                    as or on, created or used on, or transmitted
        access to or disclosure of any person's or                      to or from computer software, including
        organization's     confidential   or    personal                systems and applications software, hard or
        information.                                                    floppy disks, CD-ROMs, tapes, drives, cells,
B. Exclusion B.22 Electronic Data of SECTION 1-                         data processing devices or any other media
   COVERAGES is deleted and replaced with the                           which are used with electronically controlled
   following:                                                           equipment.
   22. Access Or Disclosure Of Confidential Or
        Personal Information And Data-related
        Liability
        Damages arising out of:
        (1) Any access to or disclosure of any person's
            or organization's confidential or personal
            information,  including    patents,   trade
            secrets, processing methods, customer



Form SX 23 15 12 15                                                                                        Page 1
                                                                                                                1 of 1
                                                                                                                     1
                                                © 2015, The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 221 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 EXCLUSION - EMPLOYEE INJURY (WITH CONTRACTUAL
               LIABILITY EXCEPTION)

This endorsement modifies insurance provided under the following:

                                       UMBRELLA LIABILITY PROVISIONS


The Employer Liability Exclusion in SECTION I.               This exclusion applies:
COVERAGES, Paragraph B. Exclusions is deleted                (1) Whether any "insured"
                                                                                 ''insured'' may be liable as an
and replaced by the following:                                   employer or in any other capacity; or
This policy does not apply to any injury or damage to:       (2) To any obligation to share "damages"
                                                                                             ''damages'' with or
(A) Any "employee" of any "insured"
                             ''insured'' arising out of or       repay someone else who must pay "damages"
                                                                                                     ''damages''
                                           ''insured''; or
    in the course of employment by any "insured";                because of the injury or damage.
(B) The spouse, child, parent, brother or sister of the      EXCEPTION:
    "employee" as a consequence of (A) above; or             This exclusion does not apply to liability assumed by
(C) To you or any of your partners or members, (if           the "insured" under an "insured contract". To the
    you are a partnership, joint venture), or your           extent this exclusion does not apply, the insurance
    members (if you are a limited liability company).        provided under this Umbrella policy for the employer's
                                                             liability risks described above will follow the same
                                                             provisions, exclusions and limitations that are
                                                             contained in the applicable "underlying insurance",
                                                             unless otherwise directed by this insurance.




Form SX 21 77 03 19                                                                                    Page 1
                                                                                                            1 of 1
                                                                                                                 1
                                                 © 2019, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 222 of 228




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                              ABSOLUTE LEAD EXCLUSION

This endorsement modifies insurance provided under the following:

                                         UMBRELLA LIABILITY PROVISIONS


A. The following exclusion is added to B., Exclusions                 c. Arise out of any claim or any suit for
   (SECTION 1-COVERAGES):                                                  damages because of:
   This policy does not apply to:                                          (1) Identification of, abatement of, testing
   1. Any injury, damage, loss, costs or expense,                              for, sampling, monitoring, cleaning up,
       including, but not limited to, "bodily injury",                         removing,       covering,     containing,
       "property damage" or "personal and                                      treating, detoxifying, decontaminating,
       advertising injury" arising out of, in whole or in                      neutralizing or mitigating or in any way
       part, the "lead hazard."                                                responding to or assessing the effects
                                                                               of a "lead hazard"; or
   2. Any damages, judgments, settlements, loss
       costs or expenses that:                                             (2) As a result of such effects, the repair,
                                                                               replacement, or improvement of any
       a. May be awarded or incurred by reason of                              property .
            any claim or suit alleging actual or
            threatened injury or damage of any nature          B. The following definition is added to the Definitions
            or kind to persons or property which arises           section:
            out of, or would not have occurred, in                 "Lead hazard" means an exposure or threat         of
            whole or in part, but for the "lead hazard";           exposure to the actual or alleged properties      of
            or                                                     lead, and includes the mere presence              or
       b. Arise out of any request, demand, order or               suspected presence of lead in any form            or
            statutory or regulatory requirement that               combination.
            any "insured" or others:
            (1) Identify, abate, test for, sample,
                monitor, clean up, remove, cover,
                 contain,           treat,       detoxify,
                 decontaminate, neutralize or mitigate
                 or in any way respond to or assess
                 the effects of a "lead hazard"; or
            (2) As a result of such effects, repair,
                replace or improve any property; or




Form SX 21 82 10 08                                                                                       Page 1of 1
                                                                                                                   1
                                                  © 2008, The Hartford
              Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 223 of 228




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                            FOLLOWING FORM ENDORSEMENT
                                AUTOMOBILE LIABILITY

This endorsement modifies insurance provided under the


                             SPECTRUM UMBRELLA LIABILITY SUPPLEMENTAL CONTRACT


This policy does not apply to liability arising out of the:         EXCEPTION
1.   Ownership;                                                     This exclusion does not apply if "underlying insurance" is
2.   Operation;                                                     maintained providing coverage for such "auto" with
3.   Maintenance;                                                   minimum underlying limits as described for Commercial
                                                                    Automobile Liability in the Schedule of Underlying
4.   Use;                                                           Insurance Policies.
5.   Entrustment to others; or                                      Condition K. - Maintenance      of Underlying   Insurance
6.   Loading or unloading;                                          applies to this exception.
Of any "auto."
This exclusion applies even if the claims against any
insured allege negligence or other wrongdoing in the
supervision, hiring, employment, training or monitoring of
others by that insured, if the "occurrence"
                               “occurrence” which caused in
the injury or damage involved the ownership, maintenance,
use, entrustment to others, or loading or unloading of any
“ auto” .
"auto"




Form SX 24 01 04 01


                                                        © 2001, The Hartford
          Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 224 of 228




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                    FOLLOWING FORM ENDORSEMENT -
                  PERSONAL AND ADVERTISING INJURY

This endorsement modifies insurance provided under the following:

                                       UMBRELLA POLICY PROVISIONS

                         – Coverages), is replaced by the following:
Exclusion B.4 (Section I —
4. Personal and Advertising Injury
    This policy does not apply to "personal and advertising injury".

    EXCEPTION
    This exclusion does not apply to the extent that coverage for such "personal and advertising injury" is provided
    by "underlying insurance", but in no event shall any "personal and advertising injury" coverage provided under
    this policy apply to any claim or "suit" to which "underlying insurance" does not apply. Any coverage restored
    by this EXCEPTION applies only to the extent that such coverage provided by the "underlying insurance" is
    maintained having limits as set forth in the Schedule of Underlying Insurance Policies.




Form SX 24 33 06 10                                                                                    Page 1
                                                                                                            1 of 1
                                                                                                                 1
                                               © 2010 The Hartford
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 225 of 228




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         POLICY CHANGE

This endorsement changes the policy effective on the Inception Date of the policy unless another date is indicated
below:

Policy Number: 33 SBA AD3737        SA



Named Insured and Mailing Address;        LEAL,
                                          LEAL, INC. AND
                                          MICON PROPERTIES, LTD.
                                          2128 ARLINGTON AVE
                                          COLUMBUS             OH           43221

Policy Change Effective Date:      06/04/20                 Effective hour is the same as stated in the
                                                            Declarations Page of the Policy.

                      001
Policy Change Number: 001

Agent Name:     THOMAS FENNER WOODS AGENCY INC
Code:           881697


POLICY CHANGES:
              TWIN CITY FIRE INSURANCE COMPANY

ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
STATEMENT.IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR BANK
ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                           THIS IS NOT A BILL.

RETURN PREMIUM      DUE AT POLICY CHANGE EFFECTIVE DATE:                            $3.00



RATES AND PREMIUMS        ARE CHANGED.




LOCATION 001 BUILDING 001 IS REVISED



        SALES AMOUNT IS CHANGED
        FROM $1,200,000 TO      $900,000


PRO RATA FACTOR: 0.036


THIS ENDORSEMENT DOES NOT CHANGE THE POLICY EXCEPT AS SHOWN.



Form SS 12 11 04 05 T                                      Page 001
                                                                001 (CONTINUED ON NEXT PAGE)
Process Date: 06/07/20                                               Policy Effective Date: 06/17/19
                                                                     Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 226 of 228


POLICY CHANGE (Continued)

Policy Number: 33 SBA AD3737

Policy Change Number: 001

BUSINESS    LIABILITY OPTIONAL COVERAGES ARE REVISED


UMBRELLA LIABILITY IS CHANGED

EMPLOYERS LIABILITY IS ADDED
SEE SCHEDULE ATTACHED

       EMPLOYERS LIABILITY AND STOP GAP
       COVERAGE IS DELETED FOR LOCATIONS    IN THE
       FOLLOWING STATE(S):
                 OHIO
        FORM SS 06 18


       EMPLOYERS LIABILITY AND STOP GAP
       COVERAGE IS ADDED TO LOCATIONS IN THE
       FOLLOWING STATE(S):
                 OHIO
       FORM SS 06 18


FORM NUMBERS OF ENDORSEMENTS DELETED AT ENDORSEMENT ISSUE:
 SX21770319
 Sx21770319

FORM NUMBERS OF ENDORSEMENTS REVISED AT ENDORSEMENT ISSUE:
 SX80041008
 Sx80041008




Form SS 12 11 04 05 T                         Page 002
Process Date: 06/07/20                                   Policy Effective Date: 06/17/19
                                                         Policy Expiration Date: 06/17/20
             Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 227 of 228
EXTENSION SCHEDULE OF         "REVISED"                                  "REVISED"


UNDERLYING INSURANCE POLICIES                                                                                   N.


This extension schedule forms a part of the policy designated in the Declarations.
Carrier, Policy Number and Policy Period:
A. TWIN
A.  TWIN CITY
            CITY FIRE      INSURANCE COMPANY
                   FIRE INSURANCE         COMPANY

    33 SBA AD3737                      06/04/20 TO
                                                 TO 06/17/20
          Type of Coverage                                                         Applicable Limits
    ( X ) Business Liability - including:                              Bodily Injury and Property Damage
                                                                       Liability Combined
                                                                       $2,000,000        each occurrence
                                                                       $4,000,000        general aggregate
             Employees as Additional Insureds
              Contractual Liability
              Limited Non-Owned Watercraft
             Additional Insureds
              Damages To Premises Rented To You                        Property Damage Liability
                                                                       $1,000,000        each occurrence

          (X
           x ) Personal and Advertising Injury                         $2,000,000
          (X
           x ) Products/Completed Operations                           $4,000,000          Prod./Comp. Ops.
                                                                                              aggregate
     (X
      x ) Hired Auto and Non-Owned Auto                                $2,000,000         Limit of Liability

B.
     (   ) Comprehensive Automobile Liability -                        Bodily Injury Liability
           Owned Automobiles                                                             each person
                                                                                         each accident
                                                                       Property Damage Liability
     (   ) Non-Owned Automobiles                                                         each accident
                                                                       Bodily Injury and Property Damage
     (   ) Hired Automobiles                                                             Liability Combined
                                                                                         each accident
     (   ) Uninsured Motorist                                                            each occurrence

C. THE
C. THE HARTFORD
          HARTFORD                                       33 SB     AD3737 06/17/19 TO 06/17/20
      X
   (( X ) Employer's
          Employer’s Liability                                        $1,000,000  each accident*
                                                                      $1,000,000  each employee by
                                                                                  disease*
                                                                      $1,000,000  total policy by disease*

D.
     (   ) Liquor Liability

An "X" marked in the box indicates the coverage is provided in the Underlying Policies.

(Note Maintenance of Underlying Insurance Condition SX 80 02 or SX 80 03)

*Except that in any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying
 insurer is by law unlimited, the limit stated does not apply and the policy of which this extension schedule
 forms a part shall afford no insurance with respect to Employers Liability in such jurisdiction.




Form SX 80 04 10 08                                                                                       Page 1
                                                                                                               1 of 2
Process Date: 06/07/20                                           Policy Expiration Date: 06/17/20
           Case 3:20-cv-00917-AVC Document 40-3 Filed 04/07/21 Page 228 of 228



EXTENSION SCHEDULE OF UNDERLYING
INSURANCE POLICIES (Continued)


POLICY NUMBER: 33 SBA AD3737


Carrier, Policy Number and Policy Period:
E.



         Type of Coverage                                                                 Applicable Limits


    (   ) Foreign Commercial General Liability- including:                                each occurrence

              Personal and Advertising Injury                                             Personal and Advertising
                                                                                          Injury aggregate
              Products/Completed Operations                                               Products/Completed
                                                                                          Operations aggregate



    (   ) Foreign Contingent Auto Liability                                               each accident




    (   ) Foreign Employer's
                  Employer’s Liability                                                    each accident *
                                                                                          each employee by disease*
                                                                                          total policy by disease*




An "X" marked in the box indicates the coverage is provided in the Underlying Policies.

(Note Maintenance of Underlying Insurance Condition SX 80 02 or SX 80 03)

*Except that in any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying
 insurer is by law unlimited, the limit stated does not apply and the policy of which this extension schedule
 forms a part shall afford no insurance with respect to Employers Liability in such jurisdiction.




Form SX 80 04 10 08                                                                                       Page 2 of 2
Process Date: 06/07/20                                           Policy Expiration Date: 06/17/20
